Exhibit 10.6

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

 

Dean Alexander, et al.,    Case No. 3:05-CV-38-EMC         

            Plaintiffs,

     

v.

      FedEx Ground Package System, Inc.,      

            Defendant.

     

CLASS ACTION SETTLEMENT AGREEMENT

This Class Action Settlement Agreement (with the exhibits attached hereto, the
“Agreement” or the “Settlement Agreement”) is made and entered into between Dean
Alexander, Peter Allen, Albert Anaya, Suzanne Andrade, Jerrett Henderson, Ely
Ines, Paul Infantino, Jorge Isla, Eric Jeppson, Gupertino Magana, Bernard
Mendoza, Jesse Padilla, Marjorie Pontarolo, Joey Rodriguez, Dale Rose, Allan
Ross, Agostino Scalercio, and Anthony Ybarra (collectively, the “Plaintiffs”),
on behalf of themselves, the Certified Class, the Overtime Sub-Class, and the
Meal and Rest Period Settlement Sub-Class, as defined below, and Defendant FedEx
Ground Package System, Inc. (“FXG”), collectively, the “Parties,” to settle,
fully and finally, all of the Released Claims (as defined below). This Agreement
is made in consideration of the following facts:

A. Certain disputes and differences have arisen between the Parties concerning
FXG’s classification of package delivery drivers as independent contractors
instead of employees. Plaintiffs allege that based upon this employment
classification, they and the members of the Certified Class, the Overtime
Sub-Class, and the Meal and Rest Period Settlement Sub-Class were, among other
things, unlawfully deprived of the benefits of the California labor laws, were
not paid all wages due, and bore expenses that should have been borne by FXG.

B. Dean Alexander, et al. v. FedEx Ground Package System, Inc., Case
No. 3:05-CV-38-EMC, is currently pending in the United States District Court for
the Northern District of California (the “Lawsuit”). The Lawsuit had previously
been part of multi-district litigation proceedings in the United States District
Court for the Northern District of Indiana (the “MDL”). In the Fourth Amended
Complaint, Plaintiffs bring thirteen claims for relief against FXG. They
reiterate the claims for relief asserted in the Third Amended Complaint which
remain in the case: (1) Failure to Reimburse in Violation of Labor Code § 2802;
(2) Failure to Pay Overtime Compensation in Violation of California Labor Code
§§ 510 and 1194 et seq. and For Late

 

1



--------------------------------------------------------------------------------

Payment of Wages in Violation of California Labor Code § 201 et seq.;
(4) Illegal Deductions From Wages in Violation Of California Labor Code § 221
and 223; (5) For Unlawful Coercion in Violation of California Labor Code § 450
et seq.; (6) Fraud; (7) Unfair Business Practices in Violation of California
Business and Professions Code §§ 17200 et seq.; (8) Injunctive Relief under Cal.
Bus. & Prof. Code § 17203; (9) Declaratory Relief under the Declaratory Judgment
Act, 28 U.S.C. § 2201; California Code of Civil Procedure § 1060; (10) For an
Accounting; (11) Civil Penalties under Labor Code § 269((12) Wrongful
Termination in Violation of Public Policy; and (13) Injunctive and Declaratory
Relief for Waiver of Claims in Violation of California Civil Code § 1668. In
addition, in the Third Cause of Action, the 17 original Plaintiffs reassert
their individual claims for failure to provide meal and rest periods in
violation of Labor Code Sections 226.7, 510 and IWC Wage Order 9, and Plaintiff
Marjorie Pontarolo asserts a new class claim for violation of these statutes on
behalf of a sub-class of Alexander class members who have continued to
personally drive a vehicle on a full-time basis after August 1, 2011. FXG denies
all of the allegations asserted in the Lawsuit and denies that it has committed
any violation of law, misconduct, wrongdoing, or any other actionable conduct,
and also denies that it has misclassified the Plaintiffs or the members of the
Certified Class or Overtime Sub-Class, or the Meal and Rest Period Settlement
Sub-Class.

C. The MDL Court certified certain of Plaintiffs’ state-law claims (i.e., claims
1, 2, 4, 5, 7–9) and later ruled on the Parties’ motions for summary
adjudication that the class members and overtime sub-class members were
independent contractors under California law. On or around May 27, 2011, the
Judicial Panel on Multidistrict Litigation ordered that this case be remanded
back to the Northern District of California for all future proceedings.

D. After further discovery on remand, the parties settled Family Medical Leave
Act-related claims that had been included in Plaintiffs’ Third Amended
Complaint.

E. Plaintiffs appealed the MDL Court’s ruling on independent contractor/employee
status to the United States Court of Appeals for the Ninth Circuit and FXG
conditionally cross-appealed (the “Appeal”). FXG’s cross-appeal argued that if
the Ninth Circuit reversed the MDL Court’s grant of summary judgment to FXG, it
should also reverse the MDL Court’s decision to certify the proposed classes.

F. On August 27, 2014, the Ninth Circuit issued an opinion in the Alexander
action in which it reversed the MDL Court’s grant of partial summary judgment in
favor of FXG and its denial of the Plaintiffs’ motion for partial summary
judgment. The Ninth Circuit held instead that the Plaintiff drivers for FXG were
employees under California law and remanded to the Northern District of
California with instructions to enter summary judgment for Plaintiffs on their
employment status.

G. The Parties, through counsel, have engaged in arm’s-length settlement
negotiations. All Parties in the Lawsuit have agreed to settle the Lawsuit on
behalf of the Certified Class, the Overtime Sub-Class, the Meal and Rest Period
Settlement Sub-Class, and the individual Plaintiffs.

H. The Parties understand, acknowledge, and agree that this Agreement, together
with the separate Settlement Agreement and General Release executed by
Plaintiffs and FXG

 

2



--------------------------------------------------------------------------------

regarding Plaintiffs’ individual claims, constitutes the compromise of all the
disputed claims at issue in the Lawsuit and that it is the desire and intention
of each of the Parties to effect a final and complete resolution of the Lawsuit
and of the Released Claims of the Plaintiffs, the Certified Class, the Certified
Overtime Sub-Class, and the Meal and Rest Period Settlement Sub-Class, including
all costs and attorneys’ fees incurred.

Plaintiffs and Class Counsel: (1) have examined and considered the benefits to
be provided to Class Members, Overtime Sub-Class Members, and the Meal and Rest
Period Settlement Sub-Class Members under the settlement provided for in this
Agreement (the “Settlement”); (2) have considered the laws of California and the
claims that have been and could be asserted relating to the classification of
the members of the Certified Class, the Certified Sub-Class, and the Meal and
Rest Period Settlement Sub-Class as independent contractors; and (3) believe the
Settlement to be fair, reasonable, and adequate, and in the best interest of the
Certified Class, the Certified Overtime Sub-Class, and the Meal and Rest Period
Settlement Sub-Class, taking into account the benefits provided to the members
of the Certified Class, the Certified Overtime Sub-Class, and the Meal and Rest
Period Settlement Sub-Class through the terms of the Settlement, the decisions
rendered in the Lawsuit, the risks of litigation, and the length of time that
would be required to complete the litigation and any appeals.

I. The Parties further acknowledge that this Settlement is a compromise of
disputed claims and that FXG is not in any way admitting liability by entering
into this Settlement. FXG has at all times disputed, and continues to dispute,
the allegations in the Lawsuit and denies any liability for any of the claims
that have or could have been raised in the Lawsuit regarding the classification
of the Plaintiffs and the members of the Certified Class, the Certified Overtime
Sub-Class, and the Meal and Rest Period Settlement Sub-Class as independent
contractors, but believes that the Settlement as provided in this Agreement will
avoid the substantial expense and disruption of continued litigation.

J. The Parties believe that the Settlement is fair, reasonable and adequate. The
Settlement was arrived at through arm’s-length negotiations, taking into account
all relevant factors, and will materially benefit the members of the Certified
Class, the Certified Overtime Sub-Class, and the Meal and Rest Period Settlement
Sub-Class. The Parties recognize the uncertainty, risk, expense, and delay
attendant to continuing the Lawsuit through trial and any appeal. Accordingly,
the Parties desire to fully, finally, and forever settle, compromise, and
discharge all disputes and claims arising from or relating to the Lawsuit.

Therefore, in consideration of the promises and agreements contained herein, the
Parties agree and covenant as follows:

 

I. DEFINITIONS

As used in this Agreement, the following definitions (in addition to those set
forth elsewhere herein) shall apply:

A. “Administration Expenses” means reasonable fees and expenses incurred by the
Settlement Administrator for: (1) preparation and mailing of the Settlement
Notice, Class and Settlement Notice, and Forms; (2) preparation and mailing of
the Summary Notice; (3)

 

3



--------------------------------------------------------------------------------

preparation and mailing of the notice required by the Class Action Fairness Act,
28 U.S.C. § 1715; (4) receipt and evaluation of Exclusion Requests from
Unnotified General Class Members, and Meal and Rest Period Settlement Sub-Class
Members; (5) receipt and adjudication of Forms submitted by General Class
Members, Overtime Sub-Class Members, and Meal and Rest Period Settlement
Sub-Class Members for payment under this Settlement; (6) processing objections
to this Settlement; (7) establishment and maintenance of the Class Settlement
Fund, which is intended to be a “qualified settlement fund” under Internal
Revenue Code § 468B and Treasury Regulation § 1.468B-1, as described in Section
III.A below; (8) preparing and filing federal income tax returns for the Class
Settlement Fund, as well as any other tax filings the Class Settlement Fund must
make under federal, state, or local law; (9) paying and depositing the federal
taxes owed by the Class Settlement Fund under Treasury Regulation § 1.468B-2, as
well as any state or local taxes owed by the Class Settlement Fund;
(10) preparing, filing, and issuing all necessary tax reporting forms for the
Class Settlement Fund, including IRS Forms 1099 and/or W-2 regarding the
distribution of payments to Class Members, Class Counsel, and Plaintiffs;
(11) providing FXG with copies of all tax reporting and filings made for the
Class Settlement Fund, including copies of the checks and IRS Forms 1099 and W-2
issued to Class Members, Class Counsel, and Plaintiffs, and any other
documentation to show that the tax reporting and filings were timely transmitted
to the claimants and the applicable taxing authorities; (12) mailing of
settlement payments to Eligible Class Members and Eligible Sub-Class Members who
timely submit Valid Claims; (13) mailing of payment(s) for attorneys’ fees and
costs to Class Counsel; (14) mailing of incentive awards to Plaintiffs; and
(15) performance of any other actions specified in this Agreement or mutually
requested by the Parties in writing.

B. “Certified Class,” or “General Class,” means:

“All persons who: 1) entered into an [sic] FedEx Ground or FedEx Home Delivery
Form Operating Agreement (now known as OP-149 and Form OP-149-RES); 2) drove a
vehicle on a full-time basis (meaning exclusive of time off for commonly excused
employment absences) from November 17, 2000 through October 15, 2007 to provide
package pick-up and delivery services pursuant to the Operating Agreement; and
3) were dispatched out of a terminal in the state of California.”

For the purposes of this definition, and with regard to the terms of this
Settlement Agreement, “persons” shall be defined to include both individuals and
other business entities (whether partnerships, limited liability companies, sole
proprietorships, corporations, or other business structures) who were
signatories to operating agreements with FXG during the specified time period.
It shall also include business entities (of whatever type) which entered into,
or assumed an assignment of, an FXG Operating Agreement on or after October 15,
2007 where the authorized officer or owner of the business entity is or was a
Class Member.

C. “Overtime Sub-Class” means:

All persons who: 1) entered into an [sic] FedEx Ground or FedEx Home Delivery
Form Operating Agreement (now known as OP-149 and Form OP-149-RES); 2) drove a
vehicle on a full-time basis (meaning exclusive of time off for commonly

 

4



--------------------------------------------------------------------------------

excused employment absences) from November 17, 2000 through October 15, 2007 to
provide package pick-up and delivery services pursuant to the Operating
Agreement; 3) were dispatched out of a terminal in the state of California; and
4) at any time during the class period operated a vehicle with gross vehicle
weight rating of less than 10,001 pounds.

For the purposes of this definition, and with regard to the terms of this
Settlement Agreement, “persons” shall be defined to include both individuals and
other business entities (whether partnerships, limited liability companies, sole
proprietorships, corporations, or other business structures) who were
signatories to operating agreements with FXG during the specified time period.
It shall also include business entities (of whatever type) which entered into,
or assumed an assignment of, an FXG Operating Agreement on or after October 15,
2007 where the authorized officer or owner of the business entity is or was a
Sub-Class Member.

D. “Meal and Rest Period Settlement Sub-Class” means:

All persons who: 1) entered into a FedEx Ground or FedEx Home Delivery Form
Operating Agreement (now known as OP-149 and Form OP-149-RES) between
November 17, 2000 and October 15, 2007; 2) drove a vehicle on a full-time basis
(meaning exclusive of time off for commonly excused employment absences) from
August 1, 2011 through August 31, 2015, to provide package pick-up and delivery
services pursuant to the Operating Agreement; and 3) were dispatched out of a
terminal in the state of California.

For the purposes of this definition, and with regard to the terms of this
Settlement Agreement, “persons” shall be defined to include both individuals and
other business entities (whether partnerships, limited liability companies, sole
proprietorships, corporations, or other business structures) who were
signatories to operating agreements with FXG during the specified time period.
It shall also include business entities (of whatever type) which entered into,
or assumed an assignment of, an FXG Operating Agreement (“OA”) on or after
October 15, 2007 where the authorized officer or owner of the business entity is
or was a Sub-Class Member and who continued personally to perform services under
OA on or after August 1, 2011 through August 31, 2015.

E. “General Class Member” means any individual or business entity meeting the
qualifications set forth in Section I.B. above, and/or any individual or
business entity who was a signatory to an FXG Operating Agreement during the
specified time period who the Parties otherwise agree to shall be considered a
member of the Class. A preliminary list of General Class Members is attached
hereto as Exhibit A1. Notwithstanding the attached list, nothing shall prevent
the Parties, through their counsel, from mutually agreeing to subsequently
modify the list of General Class Members to correct errors or omissions therein.

F. “Overtime Sub-Class Member” means any individual or business entity meeting
the qualifications set forth in Section I.C. above, and/or any individual or
business entity who was a signatory to an FXG Operating Agreement during the
specified time period who the Parties otherwise agree to shall be considered a
member of the Class. A preliminary list of Class and Overtime Subclass Members
is attached hereto as Exhibit A2. Notwithstanding the attached

 

5



--------------------------------------------------------------------------------

list, nothing shall prevent the Parties, through their counsel, from mutually
agreeing to subsequently modify the list of Class Members and Overtime Sub-Class
Members to correct errors or omissions therein.

G. “Settlement Sub-Class Member” or “Meal and Rest Period Settlement Sub-Class
Member” means any individual or business entity meeting the qualifications set
forth in Section I.D. above, and/or any individual or business entity who was a
signatory to an FXG Operating Agreement during the specified time period who the
Parties otherwise agree to shall be considered a member of the Class. A
preliminary list of Meal and Rest Period Settlement Subclass Members is attached
hereto as Exhibit A3. Notwithstanding the attached list, nothing shall prevent
the Parties, through their counsel, from mutually agreeing to subsequently
modify the list of the Meal and Rest Period Settlement Sub-Class Members to
correct errors or omissions therein.

H. “Class Counsel” means Beth Ross, Esq., Aaron Kaufmann, Esq., David Pogrel,
Esq., and Elizabeth Gropman, Esq. of Leonard Carder LLP.

I. “Court” means the judge presiding over the Lawsuit, currently United States
District Judge Edward M. Chen.

J. “Effective Date” means the first business day after the following has
occurred: (i) 45 days have lapsed from the entry by the Court of the Final
Approval Order and the judgment thereon, and no notice of appeal of the judgment
or any Order in the Lawsuit has been filed, the time provided for in Rule 4 of
the Federal Rules of Appellate Procedure to take any such appeal has expired,
and any right to take any such appeal from the judgment or from any such Order
has been waived or otherwise lost; or (ii) if an appeal has been taken, each
such appeal has been finally adjudicated and the Final Approval Order and
judgment have been upheld in all respects by each such final adjudication, and
either the time for initiation of the next step in the appellate process (e.g.,
a petition for writ of certiorari) has expired without any action by
appellant(s) or the next step in the appellate process was invoked and has been
concluded without any impact on the Final Approval Order or judgment.

K. “Eligible Class Member” means each General Class Member, Overtime Sub-Class
Member, and Meal and Rest Period Settlement Sub-Class member who timely and
properly completes in full, signs under penalty of perjury, and submits the
Forms, in accordance with the requirements of the Preliminary Approval Order.

L. “Fairness Hearing” means the final hearing, to be held after notice has been
provided to the General Class Members, Overtime Sub-Class Members, and Meal and
Rest Period Settlement Sub-Class Members in accordance with Section IV of this
Agreement, to determine whether to grant final approval to the Settlement and
enter the Final Approval Order.

M. “Final Approval Order” means the proposed Order Granting Final Approval to
the Class Action Settlement Agreement and Entry of Final Judgment, to be entered
by the Court with the terms and in the form of Exhibit B to this Agreement.

N. “Final Claims Date” means the date that the Preliminary Approval Order
establishes as the date on or before which, to meet the timing requirement for a
claim to qualify

 

6



--------------------------------------------------------------------------------

as a Valid Claim, all Forms must be submitted to the Settlement Administrator
through the web—portal established and maintained by the Settlement
Administrator or, in the alternative, placed in the United States Mail with
first-class postage, addressed to the Settlement Administrator, and postmarked
by the United States Postal Service.

O. “Forms” means, collectively, Form W-9 and the Claim Form to be included with
the Settlement Notice.

P. “Form W-9” means the Internal Revenue Service’s Form W-9 (Request for
Taxpayer Identification Number and Certification), which will be included with
the Settlement Notice.

Q. “Claim Form” means the proposed form attached hereto as Exhibit C, to be
approved by the Court and submitted, in accordance with Section III of this
Agreement, to the Settlement Administrator by General Class Members, Overtime
Sub-Class Members, and Meal and Rest Period Settlement Sub-Class Members who
wish to receive a payment pursuant to the Settlement.

R. “Settlement Notice” means, individually or collectively as the context may
indicate, the proposed written notice attached hereto as Exhibit D, to be
approved by the Court and mailed to Notified General Class Members, Overtime
Sub-Class Members and Meal and Rest Period Settlement Sub-Class Members in
accordance with Section IV of this Agreement.

S. “Preliminary Approval Order” means the proposed Order Granting Preliminary
Approval to Class Action Settlement Agreement, to be entered by the Court with
the terms and in the form of Exhibit F to this Agreement.

T. “Released Claims,” as to Plaintiffs and all Class Members and Sub-Class
Members, means all claims, actions, causes of action, administrative claims,
demands, debts, damages, penalties, costs, interest, attorneys’ fees,
obligations, judgments, expenses, or liabilities, in law or in equity, whether
now known or unknown, contingent or absolute, except as specifically provided
below, which: (i) are owned or held by Plaintiffs, General Class Members, and
Overtime Sub-Class Members and/or by their affiliated business entities (if
any), or any of them, as against Releasees, or any of them; and (ii) arise under
any statutory or common law claim which was asserted Plaintiffs’ operative
complaint or, whether or not asserted, which could have been asserted in this
action arising out of the factual allegations set forth in the operative
complaint and that are related to, or arise from, the employment classification
of the Class or Subclass such as claims under California Labor Code §§ 201 et
seq., 221, 223, 224, 450 et seq., 510, 1194 et seq., 2699, 2802, 3200 et seq.,
IWC 9, California Business and Professions Code §§ 17200 et seq. and 17203; the
Declaratory Judgment Act, 28 U.S.C. § 2201; California Code of Civil Procedure §
1060 and (iii) pertain to any time up to and including August 31, 2015.

Members of the Meal and Rest Period Settlement Sub-class and or their affiliated
business entities (if any), as against Releasees, or any of them, release any
claims, causes of action, administrative claims, demands, debts, damages,
penalties, costs, interest, attorneys’ fees, obligations, judgments, expenses,
or liabilities, in law or in equity, whether now known or unknown, contingent or
absolute, premised on the factual allegations in Plaintiffs’ operative

 

7



--------------------------------------------------------------------------------

complaint for failure to provide them with meal and rest periods as required by
California Labor Code Sections 226.7, 510 and IWC Wage Order 9 between August 1,
2011 and August 31, 2015 as alleged in the Third Cause of Action. It is
expressly understood between the parties that this release of claims does not
extend to and does not release claims that are owned or held by General Class
Members, Sub-Class Members, or Meal and Rest Period Settlement Sub-Class Members
and/or by their affiliated business entities (if any), as against Releasees, or
any of them, for claims premised on alleged violations of California Labor Code
Sections 226.7, 510 and IWC Wage Order 9 (if any) that accrued at any time prior
to August 1, 2011, which claims were not certified as class claims in this
action and are not covered by this Settlement Agreement.

U. This release includes any known or unknown claims for damages or injunctive
relief relating to claims described in paragraph I.T. above. Specifically, the
General Class, the Overtime Sub-Class, and the Meal and Rest Period Settlement
Sub-Class in exchange for the valuable consideration offered herein, on their
own behalf, and on behalf of any corporation, limited liability company, sole
proprietorship, and any other business entity with which they have an ownership
interest hereby expressly waives any and all rights and benefits conferred upon
them by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and
expressly consents that this Agreement (including, without limitation, the
Release set forth above) shall be given full force and effect according to each
and all of its express terms and provisions, including those related to unknown
and unsuspected claims, if any, as well as those relating to any other claims
hereinabove specified. SECTION 1542 provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

V. “Releasees” means: (a) FXG, its consolidated subsidiaries, successors,
predecessors, assigns, affiliates, parent companies, shareholders, officers,
directors, agents, insurers, attorneys, and employees; and (b) FXG’s past,
present, and future shareholders, officers, directors, agents, employees,
attorneys, and insurers.

W. “Settlement Administrator” means the qualified firm approved by the Court to
administer the Settlement and the Class Settlement Fund as described in Section
III.A of this Agreement.

X. “Valid Claim” refers to Forms that: (i) are timely submitted by a General
Class Member, Overtime Sub-Class Member, or Meal and Rest Period Settlement
Sub-Class Member in accordance with the requirements of the Preliminary Approval
Order, (ii) are signed under penalty of perjury by that General Class Member,
Overtime Sub-Class Member, or Meal and Period Settlement Sub-Class Member and
(iii) contain all of the information required for that General Class Member,
Overtime Sub-Class Member, or Meal and Rest Period Settlement Sub-Class Member
to be an Eligible Class Member or Eligible Sub-Class Member. General Class
Members, Overtime Sub-Class Members and Meal and Rest Period Settlement
Sub-Class Members who timely submit Forms that are deficient in one or more
respects (e.g. failure to submit a Form W-9) will receive a deficiency notice
from the Settlement Administrator and will

 

8



--------------------------------------------------------------------------------

have 30 days after the mailing of the deficiency notice in which to cure the
deficiency. If a Class Member or Sub-Class Member fails to cure the deficiency
within that time, the Settlement Administrator shall deem the deficient claim to
be an invalid claim.

Y. “Class Settlement Fund” means the fund that will be established and
maintained to resolve the claims at issue, as described in Section III.A. below,
and which is intended to be a qualified settlement fund within the meaning of
Internal Revenue Code § 468B and Treasury Regulation § 1.468B-1.

Z. “Notified General Class Member” means a Class Member who, prior to execution
of this Settlement Agreement, received notice of his/her/its membership in the
Certified Class and did not opt out in the manner and time prescribed by the MDL
Court.

AA. “Unnotified General Class Member” means a Class Member who is not a Notified
General Class Member.

BB. “Class and Settlement Notices” means, individually or collectively as the
context may indicate, the proposed written notices attached hereto as Exhibit E,
to be approved by the Court and mailed to Unnotified General Class Members and
Sub-Class Members and Meal and Rest Period Settlement Sub-Class Members in
accordance with Section IV of this Agreement.

CC. “Exclusion Request” means a request to opt out of the Certified Class by any
Unnotified General Class Member or a request to opt-out of the portion of the
settlement allocated to Meal and Rest Period Claims by any Member of the Meal
and Rest Period Settlement Sub-Class.

 

II. REQUIRED EVENTS

The events set forth in this Section II, in addition to the occurrence of the
“Effective Date” as described in Section I., are conditions precedent to this
Agreement becoming effective.

As soon as practicable after the execution of this Agreement by all Plaintiffs
and FXG, the Plaintiffs shall file this Agreement with the Court and move for
entry of the Preliminary Approval Order, substantially in the form of Exhibit F
hereto, which by its terms shall accomplish all of the following:

 

  1. Preliminarily approve this Settlement as fair, reasonable, and adequate to
the General Class Members, Overtime Sub-Class Members, and Meal and Rest Period
Settlement Sub-Class Members;

 

  2. Preliminarily certify – for the purposes of settlement only – the Meal and
Rest Period Settlement Sub-Class, defined as individual or business entities
meeting the qualifications set forth in Section I.D. above; and certify
Plaintiff Marjorie Pontarolo as the representative of the Meal and Rest Period
Settlement Sub-Class;

 

  3. Designate Rust Consulting as the Settlement Administrator, and approve it
to perform the following functions in accordance with the terms of this
Agreement, the Preliminary Approval Order, and the Final Approval Order:

 

  a. Provide for the Settlement Notice (with the Fairness Hearing date) and the
Forms, in a form substantially the same as the documents attached hereto as
Exhibit C and Exhibit D, to be sent by mail to all Notified General Class
Members, Overtime Sub-Class Members, and Meal and Rest Period Settlement
Sub-Class Members that can be identified through a reasonable effort;

 

9



--------------------------------------------------------------------------------

  b. Provide for the Class and Settlement Notice (with the Fairness Hearing
date) and the Forms, in a form substantially the same as the document attached
hereto as Exhibit C and Exhibit E, to be sent by mail to all Unnotified General
Class Members and Sub-Class Members that can be identified through a reasonable
effort;

 

  c. Receive and evaluate any Exclusion Requests from Unnotified General Class
Members and Meal and Rest Period Settlement Sub-Class Members;

 

  d. Provide for the notice required by the Class Action Fairness Act (“CAFA”),
28 U.S.C. § 1715, substantially in the form attached hereto as Exhibit G, to be
mailed in accordance with the provisions of CAFA to the appropriate federal and
state officials;

 

  e. Receive, evaluate, and either approve as meeting the requirements of
Section III.B of this Agreement or disapprove as failing to meet those
requirements, the Forms submitted by Class Members and Sub-Class Members seeking
to receive a payment under this Settlement, all in accordance with Sections I
and III of this Agreement;

 

  f. Provide to FXG and Class Counsel, 14 days after the first mailing of the
Settlement Notice and Forms and then updated every 14 days thereafter, (i) a
list of the names and addresses of all Class Members and Sub-Class Members who
have submitted Forms and whose Forms the Settlement Administrator has determined
constitute Valid Claims; (ii) a separate list of the names and addresses of all
Class Members and Sub-Class Members who have submitted Forms and whose Forms the
Settlement Administrator has determined do not constitute Valid Claims; (iii) a
separate list of the names and addresses of all Class Members and Sub-Class
Members who have submitted documents indicating that they wish to object to the
Settlement; and (iv) a list of the names and addresses of all Unnotified General
Class Members and Meal and Rest Period Settlement Sub-Class Members who have
submitted Exclusion Requests along with copies of the Exclusion Requests.

 

  g. Send, by first-class United States Mail, to each Class Member and Sub-Class
Member who has timely submitted Forms that the Settlement Administrator has
determined to be deficient in some respect, a notice of deficiency;

 

10



--------------------------------------------------------------------------------

  h. Process objections to the Settlement in accordance with Section VI of this
Agreement;

 

  i. Mail settlement payments to General Class Members, Overtime Sub-Class
Members, and Meal and Rest Period Settlement Sub-Class Members with Valid
Claims, as ordered by the Court in the Final Approval Order, in accordance with
Section III of this Agreement;

 

  j. Mail payment(s) for attorneys’ fees and costs to Class Counsel, as ordered
by the Court in the Final Approval Order, in accordance with Section VII of this
Agreement;

 

  k. Mail incentive awards to Plaintiffs as ordered by the Court in the Final
Approval Order, in accordance with Section VII of this Agreement;

 

  l. Establish, designate and maintain the Class Settlement Fund as a “qualified
settlement fund” under Internal Revenue Code § 468B and Treasury Regulation §
1.468B-1 for the purpose of resolving the contested claims of Eligible Class
Members and Eligible Sub-Class Members;

 

  m. Maintain the assets of the Class Settlement Fund in a non-interest bearing
escrow account segregated from the assets of FXG and any person related to FXG;

 

  n. Obtain an employer identification number (EIN) for the Class Settlement
Fund pursuant to Treasury Regulation § 1.468B-2(k)(4);

 

  o. Prepare and file federal income tax returns for the Class Settlement Fund,
as well as any other tax filings the Class Settlement Fund must make under
federal, state, or local law;

 

  p. Cooperate with FXG to jointly file a relation-back election under Treasury
Regulation § 1.468B-1(j)(2), if necessary, to treat the Class Settlement Fund as
coming into existence as of the earliest possible date;

 

  q. Pay and deposit the federal taxes owed by the Class Settlement Fund under
Treasury Regulation § 1.468B-2, as well as any state or local taxes owed by the
Class Settlement Fund;

 

  r. Prepare, file, and issue all necessary tax reporting forms for the Class
Settlement Fund, including IRS Forms 1099 regarding the distribution of payments
to Class Members, Class Counsel, and Plaintiffs;

 

  s. Provide FXG with copies of all tax reporting and filings made for the Class
Settlement Fund, including copies of the checks and IRS Forms 1099 issued to
Class Members, Class Counsel, and Plaintiffs, and any other documentation to
show that the tax reporting and filings were timely transmitted to the claimants
and the applicable taxing authorities;

 

11



--------------------------------------------------------------------------------

  t. Pay any additional tax liabilities (including penalties and interest) that
arise from the establishment and administration of the Class Settlement Fund
solely from the assets of the Class Settlement Fund without any recourse against
FXG for additional monies;

 

  u. Within 30 days after the payment of all Valid Claims, provide to FXG and
Class Counsel a statement of the total number of claims submitted, the total
number of claims adjudicated to be Valid Claims, and the total dollar amount
paid to each Class Member and Sub-Class Member (the “Final Accounting”);

 

  v. Liquidate any remaining assets of the Class Settlement Fund after all
payments to Class Members, Class Counsel, and Plaintiffs have been made and all
tax obligations have been satisfied, and distribute such assets as directed by
the Court; and

 

  w. Petition the Court for termination of the Class Settlement Fund once all of
the duties listed above in subsections (a) to (u) have been completed.

 

  4. Approve reasonable compensation and costs to the Settlement Administrator
in accordance with the terms of Exhibit H hereto.

 

  5. Approve the “§1.468B-3 Statement” that FXG will provide to the Settlement
Administrator by February 15 of the year following the calendar year in which
FXG transfers the Settlement Payment to the Class Settlement Fund.

 

  6. Approve the form, contents, and methods of notice to be given to the
General Class Members, Overtime Sub-Class Members, and Meal and Rest Period
Settlement Sub-Class Members as set forth in Section IV of this Agreement, and
direct the Settlement Administrator to provide such notices.

 

  7. Establish procedures and deadlines for General Class Members, Overtime
Sub-Class Members and Meal and Rest Period Settlement Sub-Class Members to
object to the Settlement and to submit Forms to the Settlement Administrator,
all consistent with Sections III and VI of this Agreement.

 

  8. Schedule deadlines for the filing of (a) objections to the Settlement, and
(b) papers in support of final approval of the Settlement; and

 

  9. Schedule the Fairness Hearing for a date which is no sooner than 100 days
after the Court enters an order preliminary approving the proposed class
settlement described in this Settlement Agreement.

At the Fairness Hearing, the Plaintiffs will request the Court to enter the
Final Approval Order, substantially in the form of Exhibit B hereto, which:
(1) grants final approval of the Settlement and this Agreement as fair,
reasonable, and adequate to the General Class Members, Overtime Sub-Class
Members, and Meal and Rest Period Settlement Sub-Class Members; (2) certifies
the Meal and Rest Period Settlement Sub-Class; (3) provides for the release of
all

 

12



--------------------------------------------------------------------------------

Released Claims and enjoins any and all General Class Members, Overtime
Sub-Class Members, and Meal and Rest Period Settlement Sub-Class Members from
asserting, filing, maintaining, or prosecuting any of the Released Claims in the
future; (4) orders the dismissal with prejudice of all Released Claims, and
incorporates the releases and covenant not to sue stated in this Agreement, with
each of the Parties to bear its, his, or her own costs and attorneys’ fees
(except as provided in Section VII below; (5) authorizes the payment the
Settlement Administrator to pay Valid Claims, in accordance with the terms of
this Agreement; (6) authorizes the payment of incentive awards to each of the
Plaintiffs as detailed in Section VII below; and (7) retains the Court’s
jurisdiction over the administration of the Settlement and enforcement of this
Agreement.

Plaintiffs, Class Counsel, and FXG will cooperate and take all reasonable
actions to accomplish the above. If the Court fails to enter the Preliminary
Approval Order or the Final Approval Order substantially in the form submitted
by the Parties, Plaintiffs, Class Counsel, and FXG will use all reasonable
efforts that are consistent with this Agreement to cure any defect identified by
the Court. If, despite such efforts, the Court does not enter the Preliminary
Approval Order and Final Approval Order, the Parties will return to their prior
positions in the Lawsuit in accordance with Section XI.A of this Agreement.

The Settlement Administrator will sign a written acknowledgment and acceptance
of its duties in the form of Exhibit I hereto. FXG shall have a right to
petition the Court for a remedy if FXG reasonably believes that the Settlement
Administrator is failing to perform its duties.

 

III. PAYMENT TO CLASS SETTLEMENT FUND, AND PROCEDURES FOR PROVIDING PAYMENTS TO
GENERAL CLASS MEMBERS, OVERTIME SUB-CLASS MEMBERS, AND MEAL AND REST PERIOD
SETTLEMENT SUB-CLASS MEMBERS WITH VALID CLAIMS

 

  A. Payment to Class Settlement Fund

No later than five business days after the Effective Date, and in accordance
with the other terms of this Agreement and its exhibits, FXG shall transfer the
“Settlement Payment,” defined as the amount of two hundred and twenty-six
million five hundred thousand dollars ($226,500,000) (inclusive of $1,600,000.00
in PAGA penalties, seventy-five percent (75%) of which the Settlement
Administrator shall cause to be paid to the State of California ($1,200,000.00);
inclusive of a maximum of sixteen million dollars ($16,000,000.00) in payments
for unpaid wages to be paid to the Certified Overtime Subclass, fifty percent
(50%) of which is allocated to non-taxable prejudgment interest; and inclusive
of a maximum of five million six hundred thousand dollars ($5,600,000.00) in
unpaid wages to be paid to members of the Meal and Rest Period Settlement
Subclass, twenty percent (20%) of which is allocated to non-taxable prejudgment
interest plus an additional amount sufficient to pay the employer’s share of
employment and payroll taxes due, if any, on any wage amounts paid, to the Class
Settlement Fund to resolve the contested claims of Eligible General Class
Members, Eligible Overtime Sub-Class Members, and Meal and Rest Period
Settlement Subclass members). The Settlement Payment shall not include One
million dollars ($1,000,000.00) to be paid to plaintiffs in satisfaction of
their individual damage claims, including claims arising under California Labor
Code Section 226.7, 510 and IWC Order 9 for missed meal and rest periods, which
shall be

 

13



--------------------------------------------------------------------------------

governed by the terms of the individual settlement agreement entered into
between plaintiffs and Defendant. The Parties intend the Class Settlement Fund
to be a “qualified settlement fund” under Internal Revenue Code § 468B and
Treasury Regulation § 1.468B-1. Accordingly, FXG shall retain no rights or
reversionary interests in the Settlement Payment once transferred to the Class
Settlement Fund. Furthermore, FXG’s obligation to make the Settlement Payment is
contingent on (1) the Court’s entry of the Preliminary Approval Order appointing
the Settlement Administrator and approving the Settlement Administrator to
establish and maintain the Class Settlement Fund; and (2) the Court’s entry of
the Final Approval Order releasing and dismissing with prejudice all of the
Released Claims. Under no circumstances shall FXG be required to pay more under
this Settlement than the amount of the Settlement Payment. The Class Settlement
Fund is a common fund that includes Class Counsel’s fees and costs as described
more fully in Section VII.A of this Agreement, the incentive award payments to
Plaintiffs as described more fully in Section VII.B of this Agreement, and the
Administrative Expenses, Costs of Notice, and Costs of Claims Administration
described in Section V of this Agreement.

 

  B. Payment Calculation for General Class Members, Overtime Sub-Class Members
and Meal and Rest Period Settlement Sub-Class Members

If an Eligible Class Member, Overtime Sub-Class Member or Meal and Rest Period
Settlement Subclass Member timely submits a Valid Claim (“the Claimant,” for
purposes of this Section III), the Claimant shall receive a payment based on a
calculation made by Class Counsel (the “Payment Calculation(s)”). Class Counsel
shall make and submit to the Settlement Administrator and FXG their Payment
Calculation(s) for each Claimant no later than fifteen (15) business days after
entry by the Court of the Final Approval Order. The Payment Calculation(s) shall
take into account the dates and duration of contracting, the hours and days of
work, and vehicles used and miles driven by those vehicles, the division of
FedEx Ground for which Class members drove, as well as any other factors Class
Counsel may, in their judgment, deem relevant. Class Counsel assumes and accepts
all responsibility and liability associated with their Payment Calculation(s).

If any Class Member, Overtime Sub-Class Member or Meal and Rest Break Period
Settlement Sub-Class Member does not timely submit a Valid Claim, or if an
Unnotified General Class Member or Meal and Rest Period Settlement Sub-Class
Member makes an Exclusion Request, then the amount of the Class Settlement Fund
that was preliminarily attributed to that Class Member or Sub-Class Member (or
in the case of Meal and Rest Period Settlement Sub-Class Members, the amount
allocated to their Meal and Rest Period Settlement payment) shall be finally
allocated, on a pro rata basis, to General Class Members who have submitted
Valid Claims. For purposes of this final allocation, each person’s pro rata
portion of the unclaimed funds shall be equal to his/her proportionate share of
the Class Settlement Fund allocable to all persons who file Valid Claims.
Although General Class Members, Overtime Sub-Class Members, and Meal and Rest
Period Settlement Sub-Class Members who do not timely submit a Valid Claim are
not entitled to receive a settlement payment under this Agreement, they shall
still be bound by the other provisions of this Agreement, including without
limitation the release of claims in Section I.R.

 

14



--------------------------------------------------------------------------------

  C. Procedures for Evaluation, Approval, and Payment of Valid Claims

The Settlement Administrator shall be solely responsible for the following
functions in accordance with the terms of this Agreement, the Preliminary
Approval Order, and the Final Approval Order:

 

  1. Mailing, by first-class United States Mail, the Settlement Notice (with the
Fairness Hearing date and deadlines established by the Court in the Preliminary
Approval Order) and the Forms to all General Class Members, Overtime Sub-Class
Members, and Meal and Rest Period Settlement Sub-Class Members that can be
identified through a reasonable effort.

 

  2. Mailing, by first-class United States Mail, the Class and Settlement Notice
(with the Fairness Hearing date and deadlines established by the Court in the
Preliminary Approval Order) and the Forms to all Unnotified General Class
Members, Overtime Sub-Class Members, and Meal and Rest Period Settlement
Sub-Class Members that can be identified through a reasonable effort.

 

  3. Notifying the appropriate federal and state officials under CAFA.

 

  4. Receiving, evaluating, and approving or disapproving the Forms submitted by
General Class Members, Overtime Sub-Class Members, and Meal and Rest Period
Settlement Sub-Class Members seeking to receive a payment pursuant to this
Settlement either by mail or through the web-portal established and maintained
by the Settlement Administrator

 

  5. Receiving and evaluating all Exclusion Requests submitted by Unnotified
General Class Members and Meal and Rest Period Settlement Sub-Class Members.

 

  6. Providing to FXG and Class Counsel: (i) a list of the names and addresses
of all General Class Members, Overtime Sub-Class Members, and Meal and Rest
Period Settlement Sub-Class Members who have submitted Forms and whose Forms the
Settlement Administrator has determined to constitute Valid Claims; (ii) a
separate list of the names and addresses of all General Class Members, Overtime
Sub-Class Members, and Meal and Rest Period Settlement Sub-Class Members who
submitted Forms and whose Forms the Settlement Administrator has determined do
not constitute Valid Claims; (iii) a separate list of the names and addresses of
all General Class Members, Overtime Sub-Class Members, and Meal and Rest Period
Settlement Sub-Class Members who have submitted documents indicating that they
wish to object to the Settlement; and (iv) a list of the names and addresses of
all Unnotified General Class Members and Meal and Rest Period Settlement
Sub-Class Members who have submitted Exclusion Requests along with copies of the
Exclusion Requests.

 

  7. Mailing, by first-class United States Mail, a notice of deficiency to each
Class Member and Sub-Class Member that timely submitted Forms and who’s Forms
the Settlement Administrator has determined to be deficient in some respect.

 

15



--------------------------------------------------------------------------------

  8. Processing objections to the Settlement;

 

  9. Mailing, by first-class United States Mail, settlement payments to General
Class Members, Overtime Sub-Class Members, and Meal and Rest Period Settlement
Sub-Class Members with Valid Claims in accordance with the Payment Calculation
for each such Class Member and Sub-Class Member provided to the Settlement
Administrator by Class Counsel.

 

  10. Mailing, by first-class United States Mail, payment(s) for attorney’s fees
and costs to Class Counsel.

 

  11. Mailing, by first-class United States Mail, incentive awards to
Plaintiffs.

 

  12. Establishing and maintaining the Class Settlement Fund as a “qualified
settlement fund” under Internal Revenue Code § 468B and Treasury Regulation §
1.468B-1, for the purpose of resolving the contested claims of Eligible Class
Members and Eligible Sub-Class Members.

 

  13. Maintaining the assets of the Class Settlement Fund in a non-interest
bearing escrow account segregated from the assets of FXG and any person related
to FXG.

 

  14. Obtaining an employer identification number (EIN) for the Class Settlement
Fund.

 

  15. Preparing and filing federal income tax returns for the Class Settlement
Fund, as well as any other tax filings the Class Settlement Fund must make under
federal, state, or local law.

 

  16. Cooperating with FXG to jointly file a relation-back election, if
necessary.

 

  17. Paying and depositing the federal taxes owed by the Class Settlement Fund
under Treasury Regulation § 1.468B-2, as well as any state or local taxes owed
by the Class Settlement Fund.

 

  18. Preparing, filing, and issuing all necessary tax reporting forms for the
Class Settlement Fund, including IRS Forms 1099 and W-2 regarding the
distribution of payments to Class Members, Class Counsel, and Plaintiffs.

 

  19. Providing FXG with copies of all tax reporting and filings made for the
Class Settlement Fund, including copies of the checks and IRS Forms 1099 issued
to Class Members, Class Counsel, and Plaintiffs, and any other documentation to
show that the tax reporting and filings were timely transmitted to the claimants
and the applicable taxing authorities.

 

  20. Paying any additional tax liabilities (including penalties and interest)
that arise from the establishment and administration of the Class Settlement
Fund. Any such tax payment shall be made solely from the assets of the Class
Settlement Fund without any recourse against FXG for additional monies.

 

16



--------------------------------------------------------------------------------

  21. Providing the Final Accounting to FXG and Class Counsel.

 

  22. Liquidating any remaining assets of the Class Settlement Fund after all
payments to Class Members, Class Counsel, and Plaintiffs have been made and all
tax obligations have been satisfied, and distributing such assets as directed by
the Court.

 

  23. Petitioning the Court for termination of the Class Settlement Fund once
all of the duties listed above in subsections (1) to (22) have been completed.

 

  D. Payment to General Class Members, Overtime Sub-Class Members, and Meal and
Rest Period Settlement Sub-Class Members

Upon occurrence of the Effective Date, the Settlement Administrator shall, as
soon as thereafter reasonably practicable, but within no more than 10 additional
business days: mail, by first-class United States Mail, to Claimants (as defined
in Section III.A) checks in the amounts determined by Class Counsel pursuant to
Section III.A and drawn on the account of the Class Settlement Fund. To the
extent checks are not cashed within one hundred and eighty (180) days, these
funds shall be deposited with the Cy Pres recipients, the Impact Fund (Berkeley,
CA) and California Rural Legal Assistance Foundation (San Francisco, CA), in
equal shares.

 

  E. Settlement Administrator’s Acceptance of Duties and Compensation

The Settlement Administrator will sign a written acknowledgment and acceptance
of its duties in the form of Exhibit I hereto. The Settlement Administrator with
receive reasonable compensation and costs in accordance with the terms of
Exhibit H hereto. If FXG reasonably believes that the Settlement Administrator
is failing to perform its duties, FXG shall have the right to petition the Court
for a remedy.

 

IV. SETTLEMENT NOTICE

The parties agree that the Settlement Notice, Class and Settlement Notices, and
Forms provide information sufficient to inform the General Class Members,
Overtime Sub-Class Members and Meal and Rest Period Settlement Sub-Class Members
of the material terms of this Settlement, the appropriate means for obtaining
additional information regarding this Agreement and the Lawsuit, and the
appropriate means for and information about submitting a claim for payment
pursuant to the Settlement. The parties also agree that the Class and Settlement
Notice provides information sufficient to inform the Unnotified General Class
Members and Meal and Rest Period Settlement Sub-Class Members of the nature of
the subject matter of the Lawsuit, appropriate means for obtaining additional
information regarding the Lawsuit, and meets all of the requirements of Rule
23(c) of the Federal Rules of Civil Procedure. To facilitate the efficient
administration of this Settlement, and to facilitate payment of Valid Claims
under the Settlement, the Settlement Administrator will be directed to provide
all Notified General Class Members, Overtime Sub-Class Members and Meal and Rest
Period Settlement Sub-Class Members with copies of the Settlement Notice and
Forms, and to provide all Unnotified General Class

 

17



--------------------------------------------------------------------------------

Members and Meal and Rest Period Settlement Sub-Class Members with copies of the
Class and Settlement Notice and Forms, as well as contact information for Class
Counsel in the event they have questions. Plaintiffs will request the Court to
approve the Settlement Notice, Class and Settlement Notice, and Forms in the
Preliminary Approval Order.

As soon as practicable, but no later than 30 days after the Court’s entry of the
Preliminary Approval Order, the Settlement Administrator shall send or cause to
be sent, by first-class United States Mail, a copy of the Settlement Notice and
Forms to every Notified General Class Member and Sub-Class Member who can be
identified through reasonable effort, and a copy of the Class and Settlement
Notice and Forms to every Unnotified General Class Member and Meal and Rest
Period Settlement Sub-Class Member who can be identified through reasonable
effort. Before the mailing of such Settlement Notices, Class and Settlement
Notices, and Forms, the Settlement Administrator will obtain or cause to be
obtained address updates utilizing a national change of address database.

The parties agree that the dissemination of the Settlement Notice, Class and
Settlement Notice, and Forms by mail in the manner specified in this Section IV
satisfies the notice requirements of due process and Rule 23 of the Federal
Rules of Civil Procedure. Plaintiffs will request the Court to approve, in the
Preliminary Approval Order, the direct mailing of the Settlement Notice, Class
and Settlement Notice, and Forms as set forth in this Section IV.

 

V. COSTS OF NOTICE AND CLAIMS ADMINISTRATION

All costs (i) of preparing and disseminating the Settlement Notices, Class and
Settlement Notices, and Forms provided for in Section IV above, and (ii) all
other Administration Expenses, including payments made for the services of the
Settlement Administrator shall be payable from the Class Settlement Fund. Unless
otherwise specifically agreed in writing, FXG shall not be responsible for any
cost that may be incurred by, on behalf of, or at the direction of Plaintiffs or
Class Counsel in (a) responding to inquiries about the Agreement, the
Settlement, or the Lawsuit, (b) defending the Agreement or the Settlement
against any challenge to them, (c) defending against any challenge to any order
or judgment entered pursuant to the Agreement, or (d) for any other reason
except to the extent provided by law.

 

VI. PROCEDURES FOR SETTLEMENT APPROVAL

 

  A. Preliminary Approval

Plaintiffs shall, within 14 days of the execution of this Agreement by all
Parties, move the Court to enter the Preliminary Approval Order. The proposed
deadlines to be established in the Preliminary Approval Order are as follows:

1. 30 days after entry of the Preliminary Approval Order: Date on or before
which Settlement Notices, Class and Settlement Notices, and Forms will be mailed
to General Class Members, Overtime Sub-Class Members, and Meal and Rest Period
Settlement Sub-Class Members and the Summary Notice will be published.

2. 60 days after mailing of the Settlement Notice and Claim Forms: Date on or
before which Exclusion Requests by Unnotified General Class Members and Meal and
Rest Period Settlement Sub-Class Members must be either postmarked by the United
States Postal Service or actually received by the Settlement Administrator.

 

18



--------------------------------------------------------------------------------

3. 60 days after mailing of the Settlement Notice and Claim Forms: Date on or
before which objections to the Settlement, the Agreement, or the amount of fees
and expenses that Class Counsel has requested, together with all supporting
memoranda and other material, must be filed with the Court and served on Class
Counsel and FXG.

4. 14 days before the Fairness Hearing: Date on or before which any person or
attorney seeking to appear at the Fairness Hearing, for the purpose of objecting
to the Settlement, the Agreement, or the amount of fees and expenses that Class
Counsel has requested, must file with the Court and serve on Class Counsel and
FXG an entry of appearance in the Lawsuit and notice of intention to appear at
the Fairness Hearing.

5. 60 days after mailing of the Settlement Notice and Claim Forms: Final Claims
Date on or before which, to meet the timing requirement for a claim to qualify
as a Valid Claim, all Forms must be submitted to the Settlement Administrator
through the web-portal established and maintained by the Settlement
Administrator or, in the alternative, postmarked by the United States Postal
Service after being placed in the United States Mail with first-class postage,
addressed to the Settlement Administrator.

6. The parties will coordinate with the Court to set a date for the Fairness
Hearing that is no sooner than 100 days after entry of the Preliminary Approval
Order.

 

  B. Final Approval

At the Fairness Hearing, Plaintiffs shall request the Court to enter the Final
Approval Order, substantially in the form of Exhibit B, which: (1) grants final
approval to the Settlement and this Agreement as fair, reasonable, and adequate
to the Certified Class, the Overtime Sub-Class, and the Meal and Rest Period
Settlement Sub-Class; (2) provides for the release of all Released Claims and
enjoins Class Members, Overtime Sub-Class Members, and the Meal and Rest Period
Settlement Sub-Class Members from asserting, filing, maintaining, or prosecuting
any of the Released Claims in the future; (3) orders the dismissal with
prejudice of all Released Claims, and incorporates the releases and covenant not
to sue stated in this Agreement, with each of the parties to bear its or their
own costs and attorneys’ fees, except as provided in Section VII below with
respect to Class Counsel’s attorneys’ fees and costs; (4) authorizes the
Settlement Administrator to pay Valid Claims in accordance with the terms of the
Agreement; (5) authorizes the payment of Class Counsel’s attorneys’ fees and
costs as detailed in Section VII below; (6) authorizes the payment of incentive
awards to each of the Plaintiffs as detailed in Section VII below; and
(7) preserves the Court’s continuing jurisdiction over the administration of the
Settlement and enforcement of the Agreement.

 

VII. CLASS COUNSEL’S ATTORNEYS’ FEES AND COSTS, AND INCENTIVE AWARD TO
PLAINTIFFS

A. FXG shall not oppose Class Counsel’s request for attorneys’ fees and costs
covering all legal services provided by Class Counsel in the past and future to
the members of the Certified Class and the Certified Sub-Class in connection
with the Lawsuit (whether before

 

19



--------------------------------------------------------------------------------

the MDL Court or this Court), the settlement of the Lawsuit, any appeal in
connection with the Settlement, implementation of the Settlement, or otherwise
(the “Fee and Expense Application”) in an amount not to exceed twenty-two
percent (22%) of the common Class Settlement Fund. The Fee and Expense
Application shall be subject to Court approval, and the Court will determine
what amount of fees and costs shall be awarded and issue an Order stating the
amount of fees and costs to be awarded.

B. FXG shall not oppose Class Counsel’s request for an incentive award for up to
ten thousand dollars ($10,000.00) to Plaintiffs Dean Alexander, Peter Allen,
Albert Anaya, Suzanne Andrade, Jerrett Henderson, Ely Ines, Paul Infantino,
Jorge Isla, Eric Jeppson, Gupertino Magana, Bernard Mendoza, Jesse Padilla, Joey
Rodriguez, Dale Rose, Allan Ross, Agostino Scalercio, and Anthony Ybarra, and
for up to One Thousand Five Hundred Dollars ($1,500) to Plaintiff Marjorie
Pontarolo, above what each is otherwise eligible to receive under Section III of
this Agreement. The incentive awards shall be paid from the common Class
Settlement Fund.

C. The agreed amounts set forth above in this Section will be subject to Court
approval, which approval shall be stated in the Final Approval Order of the
Court. Upon the Effective Date, the Settlement Administrator shall, as soon as
practicable, but within no more than ten (10) additional business days, pay to
Class Counsel and Plaintiffs those amounts specified above from the Class
Settlement Fund, as approved by the Court. Class Counsel shall provide to the
Settlement Administrator in a timely manner all information needed with respect
to the issuance of the checks for those amounts, including their and Plaintiffs’
tax identification/Social Security numbers on Form W-9. The Settlement
Administrator shall have no obligation to make payments under this Section until
such information is received.

If any notice of an appeal from the Final Approval Order, the judgment thereon,
or any Order in the Lawsuit is filed by any party, objector, Class Member,
Overtime Sub-Class Member, Meal and Rest Period Settlement Sub-Class Member, or
other person, the Settlement shall not be or become final or effective, and the
Settlement Administrator shall not be obliged to make any payment to Class
Counsel or to Plaintiffs, until 10 business days after the Effective Date.

D. Upon transferring the Settlement Payment to the Class Settlement Fund, FXG
will have no responsibility or liability for any amount of attorneys’ fees or
costs for work performed or expenses incurred in connection with the Lawsuit to
any of the Plaintiffs’ counsel or any other counsel for Plaintiffs or any Class
Member or Sub-Class Member, including any prior firm of the Plaintiffs’ counsel
or those involved in the MDL proceedings. In the event any claim for attorneys’
fees or costs in connection with the Lawsuit is made by any counsel other than
Class Counsel, the parties agree that FXG has no obligation of any kind to
satisfy any such claim. Class Counsel agrees to indemnify FXG against any claims
for fees or costs made by other counsel for work performed in connection with
the Lawsuit. Class Counsel represent that there are no liens related to any fees
associated with the claims of the General Class Members, Overtime Sub-Class
Members, and Meal and Rest Period Settlement Sub-Class Members as of the
execution date of this Agreement. FXG shall have no responsibility or liability
for any amount of attorneys’ fees or costs attributable to the Lawsuit,
including any incurred in connection with the Lawsuit during the MDL
proceedings. Any attorneys’ fees or costs dispute between Class Counsel and any
other attorney(s) will not interfere with the Settlement, the provisions of this
Settlement Agreement, the dismissal of the Lawsuit, or the releases obtained
pursuant to the Settlement Agreement.

 

20



--------------------------------------------------------------------------------

VIII. RELEASE

By executing this Agreement, the Plaintiffs, on behalf of themselves and the
General Class Members, Overtime Sub-Class Members, and Meal and Rest Period
Settlement Sub-Class Members (including their affiliated business entities, if
any), acknowledge that, upon entry of the Final Approval Order by the Court, the
Lawsuit shall be dismissed with prejudice, an order of dismissal with prejudice
shall be entered, and all Released Claims (as defined in Section I. T and U
above) shall thereby be conclusively settled, compromised, satisfied, and
released as to the Releasees.

In connection with such release of claims, Plaintiffs, General Class Members,
Overtime Sub-Class Members, and Meal and Rest Period Settlement Sub-Class
Members hereby acknowledge that they are aware that they or their attorneys may
hereafter discover claims or facts in addition to or different from those which
they now know or believe to exist with respect to the Released Claims, but that
it is their intention to hereby fully, finally, and forever settle and release
all of the Released Claims, known or unknown, suspected or unsuspected, that
they may have against Releasees. In furtherance of such intention, the release
herein given to the Releasees by the Plaintiffs, General Class Members, Overtime
Sub-Class Members, and Meal and Rest Period Settlement Sub-Class Members shall
be and remain in effect as a full and complete general release of all Released
Claims.

Notwithstanding the above, the Court shall retain jurisdiction over the parties,
General Class Members, Overtime Sub-Class Members, and Meal and Rest Period
Settlement Sub-Class Members, and the Settlement with respect to the future
performance of the terms of this Settlement Agreement, and to assure that all
payments and other actions required by the Settlement are properly carried out.

 

IX. COVENANT NOT TO SUE

Plaintiffs, on behalf of themselves, the General Class Members, Overtime
Sub-Class Members, and Meal and Rest Period Settlement Sub-Class Members, and
their affiliated business entities (if any), (a) covenant and agree that neither
Plaintiffs nor any of the Class Members or Sub-Class Members, nor any of
Plaintiffs’, Class Members’, or Sub-Class Members’ affiliated business entities
(if any), nor anyone authorized to act on behalf of any of them, will commence,
authorize, or accept any benefit from any judicial or administrative action or
proceeding, other than as expressly provided for in this Settlement, against
Releasees, or any of them, in either their personal or corporate capacity, with
respect to any claim, matter, or issue that in any way arises from, is based on,
or relates to any alleged loss, harm, or damages allegedly caused by Releasees,
or any of them, in connection with the Released Claims; (b) waive and disclaim
any right to any form of recovery, compensation, or other remedy in any such
action or proceeding brought by or on behalf of any of them; and (c) agree that
this Settlement shall be a complete bar to any such action.

 

21



--------------------------------------------------------------------------------

X. PRELIMINARY TIMELINE FOR COMPLETION OF SETTLEMENT

The preliminary schedule for notice, approval, and payment procedures carrying
out this settlement is as follows. The schedule may be modified depending on
whether and when the Court grants necessary approvals and orders notice to the
class, and sets further hearings. In the event of such modification, the parties
shall cooperate in order to complete the settlement procedures as expeditiously
as reasonably practicable. To the extent this Section X conflicts with one or
more other provisions of this Agreement, the other provision(s) shall supersede
this Section X.

 

TIME REQUIRED

  

EVENT

Within 20 Days of entry of Preliminary Approval Order    Plaintiffs to file Fee
and Expense Application. Within 30 Days of entry of Preliminary Approval Order
   Mailing of Settlement Notices. 30 days after mailing of Notice Packet   
Settlement Administrator to conduct trace/search efforts and send a follow up
mailing to individuals whose Notice Packet was returned as undeliverable or
whose listed address is found to be inaccurate. 60 days after mailing of Notice
Packet    Last day for Class Members to file claims, opt out (Unnotified General
Class Members and Meal and Rest Period Settlement Sub-Class members only),
challenge dates used to calculate Work Weeks, or submit written objections. 35
court days before final approval hearing    Plaintiffs file Motion for Final
Approval, including Administrator Report. Final Approval Hearing    To Be
Determined. Within 20 days of notice of entry of order granting final approval
   Settlement Administrator to make the final calculation of payments from the
Net Settlement Fund to be distributed to the Participating Class Members and
provide all Counsel with a report listing the amount of all payments to be made
to each Eligible Settlement Class Member.

 

22



--------------------------------------------------------------------------------

Within 5 Business Days of Settlement Effective Date    Defendant to Deposit
Settlement Fund and Employer Taxes with Settlement Administrator. Within 10 days
of Settlement Effective Date    Settlement Administrator to distribute and pay:
(1) Participating Class Member Payment; (2) PAGA payment to the LWDA; (3)
administration costs to Settlement Administrator; (4) class representatives’
service awards; (5) all court-approved attorneys’ fees and litigation costs and
expenses. 180 days after payment of settlement checks    Expiration of class
member settlement checks. Within 10 days of date of expiration of class member
settlement checks.    Settlement Administrator to pay any residual funds in the
Reserve Fund to the cy pres beneficiaries and close the settlement fund.

 

XI. REPRESENTATIONS AND WARRANTIES

Each of the parties represents and warrants to, and agrees with, each of the
other parties as follows:

A. Each of the parties has had the opportunity to receive, and has received,
independent legal advice from her, his, or its attorneys regarding the
advisability of making the Settlement, the advisability of executing this
Agreement, and the legal and income-tax consequences of this Settlement, and
fully understands and accepts the terms of this Settlement.

B. Plaintiffs represent and warrant that no portion of any claim, right, demand,
action, or cause of action against any of the Releasees that Plaintiffs are
releasing in this Agreement, and no portion of any payment to which Plaintiffs
may be entitled, has been assigned, transferred, or conveyed by or for
Plaintiffs in any manner; and no person other than the Plaintiffs, the Class
Members, and the Sub-Class Members have any legal or equitable interest in the
claims, demands, actions, or causes of action to be released in this Agreement.

C. Any other person or entity (including, but not limited to, insurers, lien
holders, business partners, related or associated business entities, or other
creditors) that has any judgments, liens, subrogation interests, or related
claims which arise out of the Released Claims or the damages alleged by the
Plaintiffs, the Certified Class, and the Certified Sub-Class as a result of the
Released Claims must be satisfied from the payments to Claimants as detailed in
Section III. Plaintiffs, Class Members, and Sub-Class Members agree that they
are liable for, and will release, hold harmless, defend, and indemnify the
Releasees from and against any and all Released Claims, known or unknown, that
may be brought by any person, firm, corporation, or other entity, including any
lien holders, against the Releasees for any such judgments, liens, interests or
claims that exist arising out of the Released Claims.

 

23



--------------------------------------------------------------------------------

D. None of the Parties relies or has relied on any statement, representation,
omission, inducement, or promise of any other party (or any officer, agent,
employee, representative, or attorney for any other party) in executing this
Agreement, or in making the Settlement provided for herein, except as expressly
stated in this Agreement.

E. Each of the Parties has investigated the facts pertaining to the Settlement
and this Agreement, and all matters pertaining thereto, to the full extent
deemed necessary by that party and his or its attorneys.

F. Each of the Parties has carefully read, and knows and understands the full
contents of this Agreement and is voluntarily entering into this Agreement after
having had the opportunity to consult with, and having in fact consulted with,
his or its attorneys.

G. Section titles or captions contained herein are inserted as a matter of
convenience and for reference, and in no way define, limit, extend or describe
the scope of this Settlement or any provision hereof.

H. Each of the Parties has participated in the drafting of all provisions of
this Agreement, has had an adequate opportunity to read, review, and consider
the effect of the language of this Agreement, and has agreed to its terms.

I. It is understood and agreed that this Agreement is for the compromise of
disputed claims and is not to be construed as or deemed to be an admission of
any liability, fault, or responsibility on the part of FXG or any other
Releasee.

J. It is understood and agreed that the terms and conditions of this Agreement
are the result of lengthy, intensive, arm’s-length negotiations between the
Parties and that this Agreement shall not be construed in favor of or against
any party by reason of the extent to which any party or her, his, or its counsel
participated in the drafting of this Agreement.

K. This Agreement constitutes and comprises the entire agreement among the
Parties with respect to the subject matter hereof. It supersedes all prior and
contemporaneous oral and written agreements and discussions. It may be amended
only by an agreement in writing, signed by all Parties hereto.

L. The Parties agree that any dispute regarding the interpretation or
enforcement of the terms of this Settlement or in connection with this Agreement
shall be resolved by the Court.

 

XII. MISCELLANEOUS

 

  A. Conditional Nature of Agreement

At the Plaintiffs’ option, expressed in written notice to FXG’s counsel, this
Agreement shall become null and void, and no obligation on the part of any of
the Parties will accrue, if the Court materially alters any of the terms of this
Agreement to the detriment of Plaintiffs, the Certified Class, the Overtime
Sub-Class, or the Meal and Rest Period Settlement Sub-Class, or fails to enter
the Preliminary Approval Order or the Final Approval Order in substantially the
form submitted by the Parties, except that a court ruling regarding Class
Counsel’s attorneys’

 

24



--------------------------------------------------------------------------------

fees and costs shall not be a basis for withdrawal. At FXG’s option, expressed
in written notice to Class Counsel, this Agreement shall become null and void,
and no obligation on the part of any of the Parties will accrue, if the Court
materially alters any of the terms of this Agreement to the detriment of FXG, or
fails to enter the Preliminary Approval Order or the Final Approval Order in
substantially the form submitted by the Parties. Any appeal by Class Counsel of
the attorneys’ fees and costs awarded by the Court in connection with this
Settlement shall not be a basis for any party to have this Agreement become null
and void. If this Agreement becomes null and void, the Parties shall move
forward with the Lawsuit as though no settlement had been reached, all of the
Parties to the Lawsuit being placed in the same position they were before this
Settlement was proposed, negotiated and agreed upon.

 

  B. Severability

None of the terms of this Agreement is severable from the others. However, if
the Court should rule that any term is void, illegal, or unenforceable for any
reason, FXG, in its sole discretion, and Plaintiffs, in their sole discretion
(but acting in accord with their duties and obligations to the Certified Class,
the Certified Sub-Class, and the Meal and Rest Period Settlement Sub-Class), may
elect to waive any such deficiency and proceed with the Settlement under the
terms and conditions ultimately approved by the Court.

 

  C. Effectiveness, Amendments, and Binding Nature

This Agreement may be amended only by written agreement signed by the Parties.
Except as otherwise stated above, each of the Parties, including FXG and
Plaintiffs on behalf of themselves, the Certified Class, the Certified
Sub-Class, and the Meal and Rest Period Settlement Sub-Class expressly accepts
and assumes the risk that, if facts or laws pertinent to matters covered by this
Agreement are hereafter found to be other than as now believed or assumed by
that party to be true or applicable, this Agreement shall nevertheless remain
effective.

This Agreement is binding on, and shall inure to the benefit of, the Parties,
the Class Members, and the Sub-Class Members, and their respective agents,
employees, representatives, officers, directors, parents, subsidiaries, assigns,
executors, administrators, insurers, and successors in interest. All Releasees
other than FXG, which is a party, are intended to be third-party beneficiaries
of this Agreement.

 

  D. Cooperation in Implementation

FXG, Plaintiffs, and their respective counsel (including Class Counsel) agree to
prepare and execute any additional documents that may reasonably be necessary to
effectuate the terms of this Agreement.

 

  E. Governing Law

This Agreement shall be construed and governed in accordance with the procedural
and substantive laws of the State of California without regard to any principles
of choice of law, except that all matters of federal tax law and the Class
Settlement Fund’s compliance with

 

25



--------------------------------------------------------------------------------

Internal Revenue Code § 468B and the Treasury Regulations thereunder shall be
governed by federal income tax law.

 

  A. No Admission of Liability

The Parties are entering into this Settlement for the purpose of compromising
and settling disputed claims. Nothing in this Agreement or in the documents
relating to the Settlement shall be construed, deemed, or offered as an
admission by any of the parties, or by any member of the Certified Class or the
Certified Sub-Class, for any purpose in any judicial or administrative action or
proceeding, whether in law or in equity, and regardless of whether this
Agreement ultimately becomes effective.

 

  B. Income Tax Obligations

No representation has been made to the Plaintiffs, Class Members or Sub-Class
Members, or their attorneys by FXG regarding the taxability of any portion of
the payments under this Agreement. Plaintiffs, Class Members, Sub-Class Members,
and Class Counsel are solely responsible for their own tax filing and payment
obligations arising from this Agreement, except that the Settlement
Administrator will provide Plaintiffs, Class Members, Sub-Class Members, and
Class Counsel with copies of IRS Forms 1099 and/or W-2 as applicable for any
payments the Class Settlement Fund makes to them under this Agreement.

 

  C. Signatures

This Agreement may be executed in counterparts, and, when so executed, shall
constitute a binding original. A signature, or copy of a signature, transmitted
electronically, including by facsimile or email, shall serve as an original for
all purposes.

 

Plaintiffs:     Defendant:

/s/ Dean Alexander

    FedEx Ground Package System, Inc. Dean Alexander     Date:  

9/10/15

   

/s/ Ward B. Strang

      By:  

Ward B. Strang

      Its:  

EVP & COO

/s/ Peter Allen

      Peter Allen     Date:  

9/11/15

Date:  

Date: 9-9-2015

     

 

26



--------------------------------------------------------------------------------

/s/ Albert Anaya

      Albert Anaya       Date:  

9-10-15

     

/s/ Suzanne Andrade

      Suzanne Andrade       Date:  

9/10/15

     

/s/ Jerrett Henderson

      Jerrett Henderson       Date:  

9-9-2015

     

/s/ Ely Ines

      Ely Ines       Date:  

Sept. 11, 2015

     

/s/ Paul Infantino

      Paul Infantino       Date:  

9/10/15

     

/s/ Jorge Isla

      Jorge Isla       Date:  

9 Sept 2015

     

/s/ Eric Jeppson

      Eric Jeppson       Date:  

9/10/15

     

 

27



--------------------------------------------------------------------------------

/s/ Gupertino Magana

      Gupertino Magana       Date:  

9-10-2015

     

/s/ Bernard Mendoza

      Bernard Mendoza       Date:  

9/8/2015

     

/s/ Jesse Padilla

      Jesse Padilla       Date:  

 

     

/s/ Marjorie Pontarolo

      Marjorie Pontarolo       Date:  

9/11/15

     

/s/ Joey Rodriguez

      Joey Rodriguez       Date:  

9-10-15

     

/s/ Dale Rose

      Dale Rose       Date:  

9/10/15

     

/s/ Allan Ross

      Allan Ross       Date:  

09/10/2015

     

 

28



--------------------------------------------------------------------------------

/s/ Agostino Scalercio

      Agostino Scalercio       Date:  

9/11/15

     

/s/ Anthony Ybarra

      and Anthony Ybarra       Date:  

9/10/2015

      APPROVED AND ACKNOWLEDGED:       APPROVED AND ACKNOWLEDGED:

/s/ Beth Ross    9/9/2015

     

/s/ Scott Voelz    9/9/15

Class Counsel       Counsel for FedEx Ground Package System, Inc.

 

29



--------------------------------------------------------------------------------

Class Settlement Agreement

EXHIBIT A1

(Class List, 2009)



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1   1 RJN FOOL INC   ATTN: ROBERT JAMES NIELSEN   42580 KANSAS ST   PALM DESERT
  CA   92217 2   2GG INC   ATTN: MICHAEL LEE   12861 W 66TH   GARDEN GROVE   CA
  92840 3   3MMMJC TRUCKING INC - 2ND   ATTN: JESSE FOSTER   8968 SHASTA LILY DR
  ELK GROVE   CA   95624-3857 4   50 60 HEAVEN   ATTN: BERNARDO MONCADA   39712
BROOKSIDE AVE   CHERRY VALLEY   CA   92223-4871 5   50 60 HEAVEN - 3RD   ATTN:
BERNARDO MONCADA   39712 BROOKSIDE AVE   CHERRY VALLEY   CA   92223-4871 6   A &
A DELIVERY SERVICES   ATTN: ALEJANDRA PRIEGO   4551 LAFAYETTE ST APT 28   SANTA
CLARA   CA   95054-1632 7   A & E DELIVERY SERVICE INC   ATTN: ADILSON SILVA  
7516 IVY CT   PLEASANTON   CA   94588-3664 8   A&E DELIVERY SERVICE INC 2ND  
ATTN: ADILSON SILVA   7516 IVY CT   PLEASANTON   CA   94588-3664 9   AARON LIPPS
    4135 1/4 MAYBANK AVE   LAKEWOOD   CA   90712-3943 10   AARON MILLER     2135
PUNTA DEL ESTE DR   HACIENDA HEIGHTS   CA   91745-4912 11   AARON NOEL AGRA    
4616 CABELLO ST   UNION CITY   CA   94587-4716 12   AARON PELZL     42303
SNOWLINE CT   OAKHURST   CA   93644 13   AARON WRIGHT     3500 DRAGOO PARK DR
APT D   MODESTO   CA   95356-1801 14   AASIF MUSA 2ND PAREKH     13222 SALMON
RIVER RD #102   SAN DIEGO   CA   90731 15   ABAD TRUCKING INC - 2ND  
ATTN: RUBEN ABAD   872 DEEP CRK   COSTA MESA   CA   92626-7705 16   ABBIE
SHANKEL     37413 29TH ST   PALMDALE   CA   93550 17   ABDUL HAKIM     7130 6TH
PKWY APT 1   SACRAMENTO   CA   95823-2210 18   ABDUL MUFID     5025 VILLAGE WOOD
DR   SACRAMENTO   CA   95823-5883 19   ABDUL SOFID     5025 VILLAGE WOOD DR  
SACRAMENTO   CA   95823-5883 20   ABDULAZIZ YASSIN AHMMED     1140 N SOLANO
PRIVADO APT C   ONTARIO   CA   91764-6843 21   ABDULKAREEM ALI     184 CALLAN
AVE APT 210   SAN LEANDRO   CA   94577-4503 22   ABDULLAH RIYADAH     5208
EGGERS DR   FREMONT   CA   94536-7142 23   ABEL 2ND CASAREZ     3514 OLIVE ST  
SELMA   CA   93662-4509 24   ABEL JERED HINOJOS     1978 S SINCLAIR AVE  
STOCKTON   CA   95215-7538 25   ABEL L ARANDA     159 W CHERRY AVE   RIALTO   CA
  92377-4630 26   ABEL RAMOS     6026 EASTON ST   LOS ANGELES   CA   90022-4409
27   ABEL VENEGAS     730 SAN FRANCISCO AVE   POMONA   CA   91767-4824 28  
ABELMAR M DE CASTRO     3062 LOGGINS LN   TRACY   CA   95377-7933 29   ABILIO
LONGATO JR     5954 NW 47TH WAY   POMPANO BEACH   FL   33073-2303 30   ABLE
ALVAREZ     3942 CLAREMONT ST   IRVINE   CA   92614-6663 31   ABRAHAM CERONIO  
  726 HONEY GROVE LN   NIPOMO   CA   93444-5649 32   ADAD TRUCKING INC  
ATTN: RUBEN ABAD   872 DEEP CRK   COSTA MESA   CA   92626-7705 33   ADAIR
PIMENTEL     150 CORONADO AV   DALY CITY   CA   94015 34   ADAM HERRERA     510
HYDRANGEA CT   ROSEVILLE   CA   95747-6721 35   ADAM HERRERA     510 HYDRANGEA
CT   ROSEVILLE   CA   95747-6721 36   ADAN HERNANDEZ VERDUZCO     1018 JEFFERSON
AVE   CHULA VISTA   CA   91911-1612 37   ADAN HERNANDEZ VERUZCO     1018
JEFFERSON AVE   CHULA VISTA   CA   91911-1612 38   ADDYCO DELIVERY SERVICE INC  
  655 LEWELLING BLVD   SAN LEANDRO   CA   94579-1804 39   ADEAR BESSA JR.    
408 EASTMOOR AVE   DALY CITY   CA   94015-2041 40   ADRIAN VALENZUELA     2123
STANFORD AV   MOUNTAIN VIEW   CA   94040 41   ADRIAN YRACHETA     4770 BENITO ST
  MONTCLAIR   CA   91763-2743 42   ADRIANA RODRIGUES DE MELLO    
1528 VISTA CLUB CIR APT 202   SANTA CLARA   CA   95054-3755 43   ADRIANO C GOES
    4156 ELLMAR OAKS DR   SAN JOSE   CA   95136-3521 44   ADRIANO FERREIRA    
6870 LOS ALTOS WAY   SACRAMENTO   CA   95831-2820 45   ADV CARGO   ATTN: MICHAEL
J. CLARK   248 3RD ST # 834   OAKLAND   CA   94607-4375

 

1



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

46   AGALALEI HARO     4956 JOLANA LN   N HIGHLANDS   CA   95660 47   AGUSTIN
ABARCA     2610 RUDDER AVE   PORT HUENEME   CA   93041-1440 48   AGUSTIN ABARCA
    713 MOBY DICK LN   OXNARD   CA   93030-6766 49   AGUSTIN CARRERA     4909
SANTA ANA ST   CUDAHY   CA   90201-5908 50   AGUSTIN E RODRIGEUZ     3550 ORINDA
ST   PALO ALTO   CA   94306-2842 51   AGUSTIN PENA     13199 VICTORIA ST  
RANCHO CUCAMONGA   CA   91739-9572 52   AIDA RODRIGUEZ     3524 SAN GABRIEL
RIVER PKWY   BALDWIN PARK   CA   91706-3738 53   AISHU LLC   ATTN: TEJAS V.
PATEL   PO BOX 2126   PORT HUENEME   CA   93044-2126 54   AJE GLOBAL INC   ATTN:
AUGUSTO LEITE   518 MONTEREY RD APT B   PACIFICA   CA   94044-2072 55   ALAN B
NEIBAUER     4554 RIO VISTA DR   BILLINGS   MT   59106-1577 56   ALAN E RUBIO  
  3071 W COOLIDGE AV   ANAHEIM   CA   92801 57   ALAN MARTIN NOONAN     1765
LANDESS AVE # 64   MILPITAS   CA   95035-7019 58   ALAN WRIGHT     2081 DELGADO
WA   SACRAMENTO   CA   95833 59   ALBERT A ANAYA     301 ROBIN CIR   VACAVILLE  
CA   95687-7206 60   ALBERT S PATTERSON     6710 4TH AVE   LOS ANGELES   CA  
90043-4461 61   ALBERT WUN     16702 WINDWARD AVE   CERRITOS   CA   90703-1659
62   ALBERTO ANTONIO TORRES     3914 BRUNSWICK AVE   LOS ANGELES   CA  
90039-1606 63   ALBERTO BONILLA     44523 STILLWATER DR   LANCASTER   CA  
93536-6430 64   ALBERTO DE LA TORRE     1928 BOWLING GREEN DR   SACRAMENTO   CA
  95815-3417 65   ALBERTO GUTIERREZ     153 GUAVA AVE   CHULA VISTA   CA  
91910-2456 66   ALBERTO SANTOS     6172 DUNROBIN AVE   LAKEWOOD   CA  
90713-1036 67   ALBERTO ZEPEDA     131 SHELBY WAY   UPLAND   CA   91786-6444 68
  ALCIDES TRANSPORTATION LLC   ATTN: JOSE AGUILAR   12645 GLYNN AVE   DOWNEY  
CA   90242-3801 69   ALCIR CABRAL     303 E BULLARD AVE   FRESNO   CA  
93710-5260 70   ALDO ROJAS     9830 ALEXANDER AVE   SOUTH GATE   CA   90280-5018
71   ALECANISA INC   ATTN: GUILLERMO LOPEZ   5744 SUNFIELD AVE   LAKEWOOD   CA  
90712-1824 72   ALECANISA INC   ATTN: GUILLERMO LOPEZ   5744 SUNFIELD AVE  
LAKEWOOD   CA   90712-1824 73   ALEJANDRO CAMPOS     5023 ADENMOOR AVE  
LAKEWOOD   CA   90713-1803 74   ALEJANDRO CORONA     6651 GROSS AVE   WEST HILLS
  CA   91307-3210 75   ALEJANDRO DAVID SANCHEZ     37934 PEREZA CT   MURRIETA  
CA   92563-3216 76   ALEJANDRO DE LA TORRE     1529 BARCELONA CIR   SALINAS   CA
  93906-2302 77   ALEJANDRO FONSECA CORONA     36506 SINALOA ST   PALMDALE   CA
  93552-5855 78   ALESSANDRA FERREIRA     100 ESPLANADE AVE APT 106   PACIFICA  
CA   94044-1302 79   ALESSANDRO QUINTINO     1973 LANDESS AVE   MILPITAS   CA  
95035-7067 80   ALEX CORONA     21219 ROSCOE BLVD   CANOGA PARK   CA  
91304-4242 81   ALEX FERREIRA     26775 CALL AV   HAYWARD   CA   94542 82   ALEX
LUIS ROJAS     100 W CLEVELAND AVE APT D   MONTEBELLO   CA   90640-4800 83  
ALEX SALUDES     5222 NUTMEG ST   SAN DIEGO   CA   92105-4954 84   ALEX
SANGALANG     1600 CONNOLEY AVE   CHULA VISTA   CA   91911-5122 85   ALEX
SANTIAGO     2127 N SAN ANTONIO AVE   POMONA   CA   91767-2403 86   ALEX SANTOS
    7610 TOYON AVE   FONTANA   CA   92336-1941 87   ALEXANDER D GAERLAN     2298
FLAGSTONE WAY   CONCORD   CA   94521-1600 88   ALEXANDER GIGLIOTTI     3922
COEUR D ALENE AVE   SHASTA LAKE   CA   96019-9113 89   ALEXANDER HERMAN LEBEAU  
  2839 MARCONI AV   SACRAMENTO   CA   95821 90   ALEXANDRE ALCANTRA     1075
OFARRELL ST APT 12   SAN FRANCISCO   CA   94109-6835

 

2



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

91   ALEXANDRE MORAES     7087 E FEDORA AVE   FRESNO   CA   93727-9219 92  
ALEXEI S DIAS     75 MIDVALE DR   DALY CITY   CA   94015 93   ALEXIE KAAIHUE    
3700 DEAN DR UNIT 407   VENTURA   CA   93003-3391 94   ALEXPRESS LLC   ATTN:
ALEX FERREIRA   199 HILLCREST RD   SAN CARLOS   CA   94070-1952 95   ALFONSO
ALMERIA     6419 ARCADIA ST   CORONA   CA   92880-4005 96   ALFONSO ARROYO SILVA
    7972 LAMPSON AVE APT 11   GARDEN GROVE   CA   92841-4149 97   ALFONSO
CAMACHO     24040 DECORAH RD   DIAMOND BAR   CA   91765-1409 98   ALFRED
AGHAKHANIAN     457 W CALIFORNIA   GLENDALE   CA   91206 99   ALFRED ALBANEZ    
407 NAVAJO DR   SALINAS   CA   93906-2713 100   ALFREDO B BONIFACIO     1903
CARDIFF DR   PITTSBURG   CA   94565-4049 101   ALFREDO GALLEGOS     2403 KELLA
AVE   WHITTIER   CA   90601-1531 102   ALFREDO GONZALES BARICAN     642 MACDUFF
AVE   STOCKTON   CA   95210-1840 103   ALFREDO T SY     13268 EAGLE RD   CHINO
HILLS   CA   91709 104   ALFREDO TOVAR     38887 SILICA DR   PALMDALE   CA  
93551-3955 105   ALI AND SON COURIERS INC   ATTN: ALI, ALYUB   8905 SHASTA LILY
DR   ELK GROVE   CA   95624-3863 106   ALI M ISMAILZADA     1755 PEACHWILLOW ST
  PITTSBURG   CA   94565-7305 107   ALI SCOTT     125 DEANS CT   VALLEJO   CA  
94591-6824 108   ALL CLEAN JANITORIAL INC-2/SW     6813 FLAMINGO WAY  
SACRAMENTO   CA   95828-3214 109   ALL VILLANUEVAS INC   ATTN: JOSE VILLANUEVA  
21930 LANE ST   PERRIS   CA   92570-8142 110   ALLAN B ROSS     1161 VIEWMONT DR
  ESCONDIDO   CA   92027-4320 111   ALLAN LEO FIGURACION JR     21825 ARCHIBALD
AVE   CARSON   CA   90745-2834 112   ALLAN ROSS     1161 VIEWMONT DR   ESCONDIDO
  CA   92027-4320 113   ALLAN SANAGUSTIN     3320 WILD PALMS DR   MODESTO   CA  
95355-3506 114   ALLEN DONG     600 RYAN DR APT 12   PLEASANT HILL   CA  
94523-5168 115   ALMA ESPERANZA VILLATORO     11450 CALVERT ST APT 11  
NORTH HOLLYWOOD   CA   91606-4150 116   ALMATI CORP   ATTN: SEPANIAN SEROJ  
1366 WESTERN AVE   GLENDALE   CA   91201-1429 117   ALOYSIO AGUIAR SOUZA NETO  
  6404 CAMDEN AVE   SAN JOSE   CA   95120-2822 118   ALTAGRACIA Q CERPA     873
RENTON CT   SAN JOSE   CA   95123-2558 119   ALTEMAR V PIMENTEL     150 CORONADO
AVE APT 214   DALY CITY   CA   94015-3315 120   ALTON LINROY JAMES     425
SPRING ST   RICHMOND   CA   94804-2903 121   ALVIN LE     1011 WHIPPLE RD  
HAYWARD   CA   94544-7926 122   ALYUB ALI     4930 VILLAGE WOOD DR   SACRAMENTO
  CA   95823-5857 123   AMANDO CARREON     1437 STODDARD ST   SACRAMENTO   CA  
95822-3423 124   AMERICAN DELIVERY SERVICE IN   ATTN: MICHAEL MIKO   1970 GRANDE
CIR APT 19   FAIRFIELD   CA   94533-4254 125   AMIR SAHINOVIC     22154 CENTER
ST #4   CASTRO VALLEY   CA   94546 126   ANAS BENYAZED     5505 ASPEN GROVE LN  
ELK GROVE   CA   95757-8352 127   ANDES GROUND INCORPORATED   ATTN: JOSHUA ANDES
  PO BOX 953   BIGGS   CA   95917-0953 128   ANDRE MEDEL     759 S TEAKWOOD AVE
  RIALTO   CA   92376-6837 129   ANDRE NMN ALEJANDRE     4903 SANDYLAND RD  
CARPINTERIA   CA   93013-2313 130   ANDRE PEPPER     1224 PASEO AZUL WAY  
CORONA   CA   92879-8502 131   ANDREA GAYLOR     812 LOS VERDE CT   WINDSOR   CA
  95492 132   ANDREA MACLACHLAN     4711 BAILY PL   SAN DIEGO   CA   92105-4846
133   ANDRES ARAIZA     1447 BUTTERFLY CT   HEMET   CA   92545-8777 134   ANDRES
GARCIA     11219 PLUM CT   SAN FERNANDO   CA   91340-3811 135   ANDREW DANIELS  
  3550 LOVEBIRD WAY   ANTIOCH   CA   94509-6458

 

3



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

136   ANDREW JUNG TURPEN     1378 LONGSPUR CT   MCKINLEYVILLE   CA   95519-6406
137   ANDREW MICHAEL LLOYD     339 W 1ST AV   CHICO   CA   95926 138   ANDREW
MUNOZ     13814 GREENBRIER AVE   BELLFLOWER   CA   90706-2240 139   ANDREW
PARKER     812 KINGSCROSS AVE   BAKERSFIELD   CA   93307-6600 140   ANDREW W
PERKINS     852 COATS ST   BISHOP   CA   93514 141   ANDREW WILLIAMS     36411
CABRILLO DR   FREMONT   CA   94536-5550 142   ANDY RAMIREZ     374 DECANTER CR  
WINDSOR   CA   95492 143   ANGEL D DAZO     1428 N BRADLEY RD   SANTA MARIA   CA
  93454-2339 144   ANGEL ESPINOZA     1516 GARDENIA ST   LOMPOC   CA  
93436-2915 145   ANGELA FRANCES MERCADO     6632 SUTTON ST   WESTMINSTER   CA  
92683-2118 146   ANGELES DULCE     8582 FLANNERY WAY   SACRAMENTO   CA  
95828-7519 147   ANGELO DANTE SOSA     1624 IRENE AVE   MODESTO   CA  
95355-4345 148   ANIBAL GIFFONI     4844 BELFORD PEAK WAY   ANTIOCH   CA  
94531-8321 149   ANIBAL GIFFONI     4844 BELFORD PEAK WAY   ANTIOCH   CA  
94531-8321 150   ANN SHAW     9 MEADOW LAKES DR   TEHACHAPI   CA   93561-9685
151   ANNTHOREM TRUCKING CORP   ATTN: RIZALITO ESQUERRA   3333 MYRTLE AVE  
SIGNAL HILL   CA   90755-4615 152   ANTHONY A YBARRA     PO BOX 3421   CLOVIS  
CA   93613-3421 153   ANTHONY BROOKS     2521 BRIARCLIFF DR   RIVERBANK   CA  
95367-3329 154   ANTHONY DE LARA     311 RODERS DR   VENTURA   CA   93003 155  
ANTHONY JOHN LEMOS     349 N ASPEN AVE   RIALTO   CA   92376-5442 156   ANTHONY
KOHLMAN     1501 CHAPIN AV   BURLINGAME   CA   94010 157   ANTHONY NUNEZ    
14861 JEFFERSON ST   MIDWAY CITY   CA   92655-1255 158   ANTHONY PELAIZ     611
W GLAZE AVE   EXETER   CA   93221-2060 159   ANTHONY R AZEVEDO     34 ARDEN CT  
REDWOOD CITY   CA   94061-2287 160   ANTHONY ROSADO     5928 MENDOCINO BLVD  
SACRAMENTO   CA   95824-2636 161   ANTHONY SESE     161 BLOSSOM CIR UNIT A   SAN
MATEO   CA   94403-4614 162   ANTHONY STEVEN VALDIVIA     7600 DEMING CT  
BAKERSFIELD   CA   93309-7530 163   ANTON NADER     7702 OAKDALE AVE   WINNETKA
  CA   91306-2630 164   ANTONINO CORTES     2027 CRANWORTH CIR   SAN JOSE   CA  
95121-1423 165   ANTONIO FELIX TORRES     21 ALISA CIR   WATSONVILLE   CA  
95076-3075 166   ANTONIO GIOLO     2828 COLEMAN GLEN LN   SANTA ROSA   CA  
95407-4577 167   ANTONIO J FLORES     PO BOX 4747   SAN LUIS OBISPO   CA  
93403-4747 168   ANTONIO MARTIN     5270 HERMOSA AVE   LOS ANGELES   CA  
90041-1319 169   ANTONIO MORA     379 DECANTER CIR   WINDSOR   CA   95492-6662
170   ANTONIO RUVALCABA     2470 CATALPA WAY   SAN BRUNO   CA   94066-1904 171  
ANTONIO VERA     5578 CECILIA ST   BELL GARDENS   CA   90201 172   ANTONIO VERA
LOPEZ     957 POPE WAYL   HAYWARD   CA   94545 173   AO NGOC LE     9124 GOLD
FIELDS CIR   CORONA   CA   92883-8180 174   ARBY KARNES     2448 PINE ST  
EUREKA   CA   95501-4054 175   ARCONI ALBUQUERQUE FILHO     31 COWBARN LN APT 1
  NOVATO   CA   94947-5102 176   ARI FAST     9765 MEDINA DR   SANTEE   CA  
92071-2033 177   ARIANA DELIVERY SERVICES INC   ATTN: FRANK ZANGANEH   20259
GREEN HILL LN   YORBA LINDA   CA   92886-6809 178   ARLETE BARROS     PO BOX
4243   BURLINGAME   CA   94011-4243 179   ARLO ABRAHAM C LACUESTA     335
SPRINGTREE PL   ESCONDIDO   CA   92026-1417 180   ARLUCIO GONCALVES DA SILVEIR  
  300 PALMETTO AVE APT 101   PACIFICA   CA   94044-7300

 

4



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

181   ARMANDO DESANTIAGO     1410 RIVERA ST   RIVERSIDE   CA   92501-1507 182  
ARMANDO H MONTOYA II     339 W CENTER ST APT G   COVINA   CA   91723-2551 183  
ARNALDO LEITAO DE FARIAS     644 SERPA RANCH RD   TRACY   CA   95377-8617 184  
ARNALDO LEITAO DEFARIAS     644 SERPA RANCH RD   TRACY   CA   95377-8617 185  
ARROW TRANSPORT & DELIVERY   ATTN: ARMANDO J. FAJARDO   4253 E OLYMPIC BLVD  
LOS ANGELES   CA   90023-3335 186   ARTHUR DAVID LOPEZ     3866 E HARVARD AVE  
FRESNO   CA   93703-1920 187   ARTHUR WHITMORE     15169 ORION RD   SAN LEANDRO
  CA   94579-2604 188   ARTOUSH BONITIAN     632 MYRTLE ST   GLENDALE   CA  
91203-1612 189   ARTURO BAUER     13225 FLINT LN   VICTORVILLE   CA   92392-7284
190   ARTURO GOMEZ     8640 MANCHESTER BL   BUENA PARK   CA   90621 191   AS & L
TRANSPORTS INC   ATTN: EDWARD TREVINO JR.   3904 LILLIAN WAY   BAKERSFIELD   CA
  93309-6021 192   AT YOUR SERVICE DELIVERY LLC   ATTN: STEFAN PARKINSON   1908
MCKINLEY ST   ROCKLIN   CA   95765-5866 193   ATA TRANSPORTATION   ATTN: ALFRED
AGHAKHANIAN   457 W CALIFORNIA   GLENDALE   CA   91206 194   AUDELIO PENA JR    
1228 HICKS ST   SELMA   CA   93662-4345 195   AUGUSTINE C SCALERCIO  
DBA: SCALERCIO INTERNATIONAL   1224 LANGFORD ST   OCEANSIDE   CA   92058-2212
196   AUGUSTO LEITE     518 MONTEREY RD APT B   PACIFICA   CA   94044-2072 197  
AUSAM INC   ATTN: DAVID BRADY   6517 HOMAN CT   CHINO   CA   91710-7353 198   AV
EXPRESS COURIER SVCS LLC   ATTN: ALEJANDRA SABOGAL   39205 CHALFONT LN  
PALMDALE   CA   93551-1528 199   AW H INC   ATTN: ALONSO AGUILAR   45032
ALTISSIMO WAY   LAKE ELSINORE   CA   92532-1523 200   AZAEL CEBALLOS    
975 DEL DIOS HWY APT 226   ESCONDIDO   CA   92029-2254 201   AZEVEDO GOMES DA
SILVA     2013 SIERRA RD APT C   CONCORD   CA   94518-2913 202   AZM DELIVERY
INC 5TH   ATTN: ZEPEDA, CARLOS   131 SHELBY WAY   UPLAND   CA   91786-6444 203  
BAIRES TRUCKING INC   ATTN: FERNANDO PEREZ   225 S RIO VISTA B 10   ANAHEIM
HILLS   CA   92806 204   BALJEET THIND     17373 JESSICA LN   CHINO HILLS   CA  
91709-6323 205   BALWINDER SINGH     3281 DIAS DR   SAN JOSE   CA   95148-1606
206   BAR TOO INC   ATTN: ROBERT WIEBELL   4346 BELMONT CT   ARCATA   CA  
95521-4512 207   BARANG SENG     5772 RICHMOND AVE   GARDEN GROVE   CA  
92845-2021 208   BARBARA BAILEY     PO BOX 2133   PALM SPRINGS   CA   92262 209
  BARRY BLOOM     2801 BONNIE LN   STOCKTON   CA   95204-4411 210   BARRY F
PONTIOUS     35429 ZINNEY RD   LITTLEROCK   CA   93543-3015 211   BARRY F
PONTIOUS     35429 ZINNEY RD   LITTLEROCK   CA   93543-3015 212   BARRY J BLOOM
    3132 JOSHUA TREE CIR   STOCKTON   CA   95209-3810 213   BEAU CAMPBELL    
2120 ALPINE DR   LODI   CA   95240-6702 214   BELINDA COMEAUX     PO BOX 292161
  SACRAMENTO   CA   95829-2161 215   BEN APALATEGUI     7331 SHELBY PL APT 56  
RANCHO CUCAMONGA   CA   91739-5907 216   BENEDICT ESTACIO SAN JUAN     951 W
CAMINO COLEGIO   SANTA MARIA   CA   93458-6406 217   BENELITA ROSE     4492
MISSION ST   SAN FRANCISCO   CA   94112-1950 218   BENJAMIN A SAGISI JR     1007
N WESTERN AVE   SANTA MARIA   CA   93458-2752 219   BENJAMIN ICASIANO     4175
ARPEGGIO AVE   SAN JOSE   CA   95136-2303 220   BENNETT R CASTRO     985 S
GORDON ST   POMONA   CA   91766-3126 221   BENNIE MYERS     711 E 84TH PL   LOS
ANGELES   CA   90001-3620 222   BEORA HART JR     8862 WHEELTON RD   ELK GROVE  
CA   95624-5218 223   BERNARD MENDOZA     637 WHITTINGTON LN   HAYWARD   CA  
94541-2285 224   BERNARDO MONCADA     1160 N CALIFORNIA AVE   BEAUMONT   CA  
92223-1668 225   BERNIE SAITO     1385 S MAYFAIR AVE   DALY CITY   CA  
94015-3738

 

5



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

226   BERTHA RIVAS     430 N CORONADO TERRACE APT 2   LOS ANGELES   CA   90026
227   BESIM HUREMOVIC     406 91ST ST APT 4   DALY CITY   CA   94015-1907 228  
BETEX GROUND SERVICE INC - 2   ATTN: HUMBERTO AVELLANEDA   6067 NOROCO DR   PICO
RIVERA   CA   90660-3262 229   BETZ 2000 HOME DELIVERY INC   ATTN: WILLIAM E.
BETZ   PO BOX 189   GUFFEY   CA   80820-0189 230   BEVERLY BUCK     7576 HOLDER
ST   BUENA PARK   CA   90620-1663 231   BHUPINDER S JHANJAR     615 FAVERSHAM
WAY   BAKERSFIELD   CA   93311-4904 232   BIG JOE’S TRUCKING LLC   ATTN: JOSE
SERNA   8920 BURKE AVE   SOUTH GATE   CA   90280-3409 233   BIJAN SARBAZ     148
COTTAGE LN   WALNUT CREEK   CA   94595-1302 234   BILL NELSON     11831 MAC ST  
GARDEN GROVE   CA   92841-2358 235   BILLY J VANG SMITH   DBA BILLY J SMITH  
6513 BURDETT WAY   SACRAMENTO   CA   95823-1521 236   BLAS DE LEON CALIVA     32
MUIRFIELD CT   SAN JOSE   CA   95116-2680 237   BOB PERSONIUS     8428
WINTERBERRY DR   ELK GROVE   CA   95624-3866 238   BOBBY CRAWFORD     433
DANBURY ST   HEYWARD   CA   94544 239   BOBBY OWINGS     1201 SILVERADO AVE  
MCKINLEYVILLE   CA   95519-9117 240   BOBNC INC   ATTN: BOBBY CRAWFORD   433
DANBURY ST   HEYWARD   CA   94544 241   BOONTHONG TATPAPORN     3919 OHIO AVE  
RICHMOND   CA   94804-3311 242   BOZARTH     1908 WALTZER RD   SANTA ROSA   CA  
95403 243   BQ EXPRESS INC   ATTN: KEVIN QUINN   5422 CEDARHURST WAY  
CARMICHAEL   CA   95608-0741 244   BRAD R BAILEY     14182 DECATUR DR   MAGALIA
  CA   95954 245   BRADLEY THOMAS ROSE     10510 RIM VIEW CIR   AUBURN   CA  
95603-9476 246   BRENDA SUE URCIAGA     73 ARTHUR RD   WATSONVILLE   CA  
95076-2631 247   BRENT J CUNNINGHAM     2844 GRASSLANDS DR #1711   SACRAMENTO  
CA   95833 248   BRET KAMMERER     8036 HUMMINGBIRD LN   SAN DIEGO   CA  
92123-2723 249   BRIAN BRUCE TRUDEAU     5186 E VPMMUVOEW   REDDINGTON SHORES  
CA   96001 250   BRIAN CATTERALL     5932 ANTHONY AVE   GARDEN GROVE   CA  
92845-2615 251   BRIAN COOKSEY     2339 DESERT OAK DR   PALMDALE   CA  
93550-7510 252   BRIAN D EDER     4289 HAINES ST   SAN DIEGO   CA   92109-5304
253   BRIAN JACOBS     6389 RATHKE DR   RIVERSIDE   CA   92509-5766 254   BRIAN
JAY SMITH     1817 ROWAN ST   SAN DIEGO   CA   92105-5633 255   BRIAN JOHN BOWER
    2512 SANTA CRUZ AVE   SANGER   CA   93657-3834 256   BRIAN MAKIN     218
USHER DR   WINDSOR   CA   95492-8694 257   BRIAN MULLIKIN     PO BOX 673  
PACIFICA   CA   94044-0673 258   BRIAN O’CAMPO     8817 TROUT CT   ELK GROVE  
CA   95624-4902 259   BRIAN PAINTER     6444 FORGET ME NOT   LIVERMORE   CA  
94551-8301 260   BRIAN SAN JUAN     1408 REVERE ST   SANTA MARIA   CA  
93455-4451 261   BRIAN SCOTT BEAR     125 VILLAGE RD   MODESTO   CA   95354-2747
262   BRITT ALLEN KIMBLE     29211 GIFFORD AVE   MORENO VALLEY   CA   92555-8327
263   BRUCE EUCCE     5112 WILLOW TREE DR   BAKERSFIELD   CA   93313-2809 264  
BRUCE SNYDER     7767 MARISA ST   GARDEN GROVE   CA   92641 265   BRUCE T HARRIS
    12354 26 MILE RD   OAKDALE   CA   95361-9296 266   BRYAN L HILLIARD     7771
CELEBRITY ST   SACRAMENTO   CA   95832-1171 267   BRYAN L TURNER     7015 N ERIE
AVE   FRESNO   CA   93722-2827 268   BRYCEVAN INC   ATTN: GERRY HAMASHITA  
12960 RUBENS AVE   LOS ANGELES   CA   90066-6542 269   BRZ CAPITAL LLC     PO
BOX 1048   BELMONT   CA   94002-1048 270   BUM AN     31770 ALVARADO BL   UNION
CITY   CA   94587

 

6



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

271   BUSINESS BLOCKS INC   ATTN: RICHARD HEE   912 N REGATTA DR   VALLEJO   CA
  94591-7718 272   BYOKO INC   ATTN: WAY LIM LEW   2390 CRENSHAW BLVD APT 721  
TORRANCE   CA   90501-3300 273   BZR EXPRESS INC 4TH   ATTN: VENOR LOPES   PO
BOX 1048   BELMONT   CA   94002-1048 274   CAMARGOS COURIER SERVICES I  
ATTN: EDYWILSON CAMARGO   317 N FREMONT ST   SAN MATEO   CA   94401-1831 275  
CAMELO VILLAMOR     1536 THORNWOOD DR   CONCORD   CA   94521-1917 276   CAMILO
GONZALEZ     18806 MANDAN ST APT 209   CANYON COUNTRY   CA   91351-3765 277  
CAPRICE S TELL     5914 VILLA ROSA WAY   ELK GROVE   CA   95758-6119 278   CARL
CUMMINGS     20255 APPLE DR   LOCKEFORD   CA   95237-9790 279   CARLOS A GARZON
    205 LA ROSSA CT   SAN JOSE   CA   95125-1257 280   CARLOS A GRANADOS CERON  
  2065 W EL CAMINO AV   SACRAMENTO   CA   95833 281   CARLOS BARAJAS     1521
HILLSBOROUGH   MADERA   CA   96367 282   CARLOS BARAJAS     2616 PINEWOOD DR  
MADERA   CA   93637-2634 283   CARLOS C VENZOR     7336 EL DOMINO WAY APT 3  
BUENA PARK   CA   90620-2637 284   CARLOS CASTILLO     17904 ROSETON AVE  
ARTESIA   CA   90701-3939 285   CARLOS COSTA     225 ROOSEVELT AVE   SUNNYVALE  
CA   94086 286   CARLOS DASILVA     4500 THE WOODS DR APT 127   SAN JOSE   CA  
95136-4643 287   CARLOS E TOBIAS     8930 CALMOSA AVE   WHITTIER   CA  
90605-2133 288   CARLOS HERNANDEZ     1057 W 54TH ST   LOS ANGELES   CA  
90037-3521 289   CARLOS HERNANDEZ     44526 GROVE LN   LANCASTER   CA  
93534-2857 290   CARLOS JOSE CAMPOS     1567 GLENN ELLEN DR   GRIDLEY   CA  
95948-9405 291   CARLOS M CENTENO     15518 SIERRA VALLE DR   HOUSTON   CA  
77083-4131 292   CARLOS MAGANA     3771 OLIVE ST   SHASTA LAKE   CA   96019-9564
293   CARLOS PEREZ     4262 BEGONIA RD   PHELAN   CA   92371-6873 294   CARLOS
QUINTINO     457 COMBS AVE   ARVIN   CA   93203-2207 295   CARLOS ROCHA     917
HONORA AVE   CONCORD   CA   94518-3018 296   CARLOS RODRIGUEZ     3400 S MAIN ST
APT H8   SANTA ANA   CA   92707-4343 297   CARLOS RODRIGUEZ     3400 S MAIN ST
APT H8   SANTA ANA   CA   92707-4343 298   CARLOS SANTANA     2473 N GRAND AVE  
COVINA   CA   91724-3941 299   CARLOS SERGIO RODRIGUEZ     1513 WHEELER DR APT
12   SALINAS   CA   93906-4118 300   CARLOS V LOPEZ     4310 GUARDIA AVE   LOS
ANGELES   CA   90032-1117 301   CARLTON WALKER     7734 MCBRIDE WAY   SACRAMENTO
  CA   95832-1165 302   CARMEN BAHENA     2179 JOHN STILL DR   SACRAMENTO   CA  
95832-1247 303   CASTRO DELIVERY INC   ATTN: JUAN CASTRO   4237 ABBOTT RD  
LYNWOOD   CA   90262-2136 304   CAT EXPRESS INC   ATTN: CLEBER BRASILEIRO   PO
BOX 842   SOUTH SAN FRANCISCO   CA   94083-0842 305   CBS/CSC CORP  
ATTN: SANDOVAL SALVADOR   21925 BADEAU AVE   CARSON   CA   90745-2419 306  
CEDRIC GRANDBERRY     1221 W 29TH ST APT 201   LOS ANGELES   CA   90007-6102 307
  CENTRAL COAST SMALL PKG INC   ATTN: JOHN F. DUPREY   149 PATTERSON RD   SANTA
MARIA   CA   93455-4811 308   CEPHUS E NELSON     3521 LEAFWOOD CIR   ANTIOCH  
CA   94531-6716 309   CESAR 2ND ALAMILLO     2100 SAN BENITO ST   OXNARD   CA  
93033-4817 310   CESAR LOPEZ     110 N 2ND AVE UNIT 3   CHULA VISTA   CA  
91910-1131 311   CESMAR - DOREA LLC   ATTN: JULIAN CESNEROS   12781 SYCAMORE ST
  GARDEN GROVE   CA   92841-4319 312   CESMAR INC - 3RD     12781 SYCAMORE ST  
GARDEN GROVE   CA   92841-4319 313   CHAD MAYHUGH     1211 N MONO CT  
RIDGECREST   CA   93555-2311 314   CHAD PARTLOW     3700 DEAN DR UNIT 1401  
VENTURA   CA   93003-3275 315   CHANG HAAN   DBA CHANG HAAN   10145 PASSARO WAY
  ELK GROVE   CA   95757-3421

 

7



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

316   CHARLES BURTON     661 W AVE L   CALIMESA   CA   92320-1019 317   CHARLES
COLEMAN     163 SHORT ST   BISHOP   CA   93514 318   CHARLES DAVID CLERE     331
4TH ST   CLOVIS   CA   93612-1024 319   CHARLES E EVANS     165 CHARTER OAK AVE
  SAN FRANCISCO   CA   94124-1908 320   CHARLES KAYLO MUTUNGA     529 LIVING OAK
CT   SANTA ROSA   CA   95401-5727 321   CHARLES LAMPERTI     PO BOX 1382  
CITRUS HEIGHTS   CA   95611-1382 322   CHARLES MARTIN     6543 LEONARD DR  
REDDING   CA   96001-4933 323   CHARLES NORMAN JUSTICE     940 NANCY CT   EUREKA
  CA   95503-6363 324   CHARLES OSCHBACH     PO BOX 243   FORBESTOWN   CA  
95941-0243 325   CHARLES R SAYLOR JR     2074 WFREMONT AVE   FRESNO   CA   93711
326   CHARLES T LIND     4240 N BUCKSTONE PL   MERIDIAN   CA   83646-4571 327  
CHARLES YEAGER     PO BOX 4359   BIG BEAR LAKE   CA   92315-4359 328   CHARNJIT
S DHILLON     13708 BALBOA CT   FONTANA   CA   92336 329   CHASE ULHAQ     82440
BREWSTER DR   INDIO   CA   92203-3224 330   CHEMELS INT’L MERCHANDISE IN   ATTN:
ROMMEL CASTELO   6596 MISSION ST   DALY CITY   CA   94014-2015 331   CHET
TAKEUCHI     12629 RALSTON AVE UNIT 12   SYLMAR   CA   91342-4664 332   CHIL
SHIN     9425 ROSEPORT WAY   SACRAMENTO   CA   95826-5612 333   CHONG YUP KIM  
  1321 MARSHALL ST APT 104   REDWOOD CITY   CA   94063-2550 334   CHOU LEE    
5874 E ERIN AVE   FRESNO   CA   93727-6548 335   CHRIS ABE     8645 EVERIDGE CT
  SACRAMENTO   CA   95828-7556 336   CHRIS EMM     10967 DEERING ST   SAN DIEGO
  CA   92126-2119 337   CHRIS LOPES     7816 DEBORAH PL   LEMON GROVE   CA  
91945-2901 338   CHRIS LUNDQUIST     5 REX CT   ALISO VIEJO   CA   92656-4253
339   CHRIS MAROCCO     25030 DE WOLFE RD   NEWHALL   CA   91321-3404 340  
CHRIS RAUDMAN     2911 MONTANA SKY DR   REDDING   CA   96002-5155 341   CHRIS
ROMAN     2774 CREEKSIDE VILLAGE SQ   SAN DIEGO   CA   92154-3366 342   CHRIS
ZIMMERMAN     8912 POLHEMUS DR   ELK GROVE   CA   95624-2060 343   CHRISTIAN -
2ND BALLESTEROS     10307 BOULDER RIDGE CT   STOCKTON   CA   95209-4535 344  
CHRISTIAN COOK     4051 FORNI RD   PLACERVILLE   CA   95667-6804 345   CHRISTIAN
GALINDO     13626 DICKY ST   WHITTIER   CA   90631 346   CHRISTIAN JESUS LAIJA  
  1010 GAI DR   SAN DIEGO   CA   92154-2609 347   CHRISTIAN LUNDQUIST     5 REX
CT   ALISO VIEJO   CA   92656 348   CHRISTOFFER GIFFORD     654 MALARIN AVE  
SANTA CLARA   CA   95050-6942 349   CHRISTON NIEWOHNER     646 E PALO ALTO AVE  
FRESNO   CA   93710-3914 350   CHRISTOPHER DAVISON   DBA DAVISON   877 W 13TH ST
APT 3   AZUSA   CA   91702-1943 351   CHRISTOPHER EATON     12617 SUNBIRD LN  
VICTORVILLE   CA   92392-7493 352   CHRISTOPHER FLEMING     7142 ORANGETHORPE
AVE SPC 31B   BUENA PARK   CA   90621-3398 353   CHRISTOPHER J DUBAY     3951
STOCKDALE DR   SAINT PAUL   MN   55127-7519 354   CHRISTOPHER L CORRELL     2133
W 1ST AVE   SAN BERNARDINO   CA   92407-6237 355   CHRISTOPHER SANDS     114
PAINTED POST LN   SHAVANO PARK   TX   78231 356   CHRISTOPHER T MUSSER     13252
IDYL DR   LAKESIDE   CA   92040-4708 357   CHRISTOPHER THOMAS CLINNIN     1934
HORNBLEND ST   SAN DIEGO   CA   92109 358   CHRISTOPHER VILLAMOR     5380
CONCERTO CIR   CONCORD   CA   94521-5352 359   CHUNG P LI     44580 MONTCLAIRE
CT   FREMONT   CA   94539-6096 360   CHUYI VANG LEE     6649 E LANE AVE   FRESNO
  CA   93727-5842

 

8



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

361   CINDY LEE DELARA     308 EL PASEO RD   OJAI   CA   93023-2448 362   CINDY
MARIE ELIZALDI     725 E ROMIE LN APT E23   SALINAS   CA   93901-4219 363  
CIQUEIRA TRANSPORT   ATTN: CELLO LEAO   317 N FREMONT ST   SAN MATEO   CA  
94401-1831 364   CISCO SHIPPING LLC   ATTN: FRANCISCO J MORALES   1100 CALLE DEL
CERRO APT 50   SAN CLEMENTE   CA   92672-6025 365   CLARENCE MURDOCK JR    
105655TH ST   OAKLAND   CA   94608 366   CLARENCE YOUNGER     5797 CAPILANO DR  
SAN JOSE   CA   95138-2364 367   CLARKEN INC   ATTN: SHANE CLARK   1845 ANAHEIM
AVE # 19   COSTA MESA   CA   92627-5028 368   CLAUDE W MOORE     2001 N RANCHO
AVE APT 30B   COLTON   CA   92324-1256 369   CLAUDIO SANTOS     1035 ASTER AVE
APT 1150   SUNNYVALE   CA   94086-2217 370   CLAUDIO SILVA     2025 W EL CAMINO
AVE APT 202   SACRAMENTO   CA   95833-2946 371   CLAUDIO SILVA     3258 MAUI ST
  WEST SACRAMENTO   CA   95833 372   CLAYTON SIMONE     PO BOX 756   HELENDALE  
CA   92342-0756 373   CLEBER F BRASILEIRO     285 HEARST AVE   SAN FRANCISCO  
CA   94131-3126 374   CLEBER R SILVA     995 WESTWOOD ST   HAYWARD   CA  
94544-4415 375   CLINTON BANDY     7667 KELLEY DR APT 16   STOCKTON   CA  
95207-1154 376   CLOVIS DE MENEZES     304 AVALON DR   PACIFICA   CA  
94044-2310 377   CLS DELIVERY INC   ATTN: CLAUDIO SILVA   2025 W EL CAMINO
AVEAPT 202   SACRAMENTO   CA   95833 378   CLYDE M STIREWALT JR     6185
PATRICIA CT   SAN BERNARDINO   CA   92407-2059 379   CLYDO TRUCKING INC - 6  
ATTN: CLYDE STIREWALT   6185 PATRICIA COURT   SAN BERNARDINO   CA   32407 380  
CODDAD’S INC   ATTN: KARL ARNOLD   815 PINE HILL RD   EUREKA   CA   95503-9621
381   COE SERVICES INC   ATTN: JAMES COE   18910 LEDAN ST   NORTHRIDGE   CA  
91324-3707 382   COLIN HERDON BOYD     1360 S YNEZ AVE   MONTEREY PARK   CA  
91754-5304 383   CONGA LEE SMITH INC   ATTN: CONGA LEIGH SMITH   8807 S GRAMERCY
PL   LOS ANGELES   CA   90047-3206 384   CONTE SLATON     1269 SABAL DR   SAN
JOSE   CA   95132-2750 385   COREY MITCHELL     2938 MOSS CREEK CT   STOCKTON  
CA   95219-8019 386   CRAIG CADDOW     31396 VIA VENTANA   THOUSAND PALMS   CA  
92276-3387 387   CRAIG HEALY     1536 JAMIE DR   YUBA CITY   CA   95993 388  
CRAIG UNDERWOOD     318 E BOUNDS RD   VENTURA   CA   93001-1157 389   CRESENCIO
SALAS     422 MARIOTT RD   SANTA MARIA   CA   93454-7860 390   CRISTIAN GALINDO
    13626 DICKY ST   WHITTIER   CA   90605-2949 391   CRYSTAL JOHNSON     11960
ADELPHIA AVE   PACOIMA   CA   91331-1001 392   CURTIS EDWARD GRIFFIN     196 N
KATHERINE DR   VENTURA   CA   93003-1509 393   CURTIS JAMES STAHL     14041 BEAR
MOUNTAIN RD   REDDING   CA   96003-7816 394   CURTIS JOHN COLE     1754 CORSICA
DR   YUBA CITY   CA   95993-1633 395   D CAMARGOS TRUCKING LLC   ATTN: WALTER
ALCANTARA SILVA   1000 CIVIC CENTER DR APT 4   SANTA CLARA   CA   95050-4260 396
  D&B TRUCKING INC   ATTN: SHAWN SHELDON ANTOINE   14571 SANTA FE TRL  
VICTORVILLE   CA   92392-6132 397   DACKERY HARDEMAN     8465 MERRY HILL WAY  
ELK GROVE   CA   95624-5001 398   DALE BASS     1322 PONCE DE LEON AVE  
STOCKTON   CA   95209-2624 399   DALE BRIAN ROSE     1967 MANZANA WAY   SAN
DIEGO   CA   92139-4049 400   DALE KAJIWARA     772 HARVEY WAY   SACRAMENTO   CA
  95831-4724 401   DALE L MORRIS     2220 ABBOTT AV   ASHLAND   OR   97520 402  
DALE RICHARD WALLACE     13213 FERNIE WAY   REDDING   CA   96003-8104 403  
DALIBOR STANKOVIC     PO BOX 20521   CASTRO VALLEY   CA   94546-8521 404  
DALVIR SEMBHI     1814 GORDON VERNER CIR   STOCKTON   CA   95206-6141 405   DAN
ALBERRY BREAKEY     3191 SAN NICOLAS RD   WEST SACRAMENTO   CA   95691-5854

 

9



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

406   DAN FERRON     102 DIAMOND DR   WATSONVILLE   CA   95076-3184 407   DAN
OTELL     1666 GARNET AVE   SAN DIEGO   CA   92109-3116 408   DANA L BECKETT    
5913 TANGERINE AVE   SACRAMENTO   CA   95823-3870 409   DANIEL - 2ND VAN CAPRINI
    1145 MANZANITA DR   MILLBRAE   CA   94030 410   DANIEL BELTRAN     927
PACIFIC AVE   SANTA ROSA   CA   95404-3450 411   DANIEL C DE WAAL     6935 ALAMO
WAY   LA MESA   CA   91941-5861 412   DANIEL DELANEY     1212 GRASSY HOLLOW WA  
PASO ROBLES   CA   93446 413   DANIEL G- 2ND VAN OCHOA     11777 MALAGON DR  
FONTANA   CA   92337-0927 414   DANIEL GONZALES     16254 W PORT AU PRINCE LN  
SURPRISE   AZ   85379-5142 415   DANIEL J MCMENAMIN     75 DIABLO CT   FAIRFIELD
  CA   94533-2815 416   DANIEL L MOLNAR     7895 VIA MONTEBELLO UNIT 6   SAN
DIEGO   CA   92129-5172 417   DANIEL LYNDELL PAYNE     595 SANDALWOOD DR   EL
CAJON   CA   92126 418   DANIEL MCDEVITT     536 COMSTOCK DR   BELVEDERE TIBURON
  CA   94920-1310 419   DANIEL NELSON     13241 IOWA ST   WESTMINSTER   CA  
92683-2614 420   DANIEL ORTIZ     3401 SHAWNEE DR   MODESTO   CA   95350-0470
421   DANIEL P MURRAY     5106 ALDERSYDE RD   OAK FOREST   IL   60452 422  
DANIEL PETERSON     474 OBSERVATORY AVE   UKIAH   CA   95482-5642 423   DANIEL
REYES     15934 HESPERIAN BL   SAN LORENZO   CA   94580 424   DANIEL ROMO    
2028 MILLER AVE   MODESTO   CA   95354-2925 425   DANIEL ROSALES     13901 OLIVE
VIEW LN #69   SYLMAR   CA   91342 426   DANIEL SALDANA     489 N ANGELINA DR  
PLACENTIA   CA   92870-5040 427   DANIEL SANCHEZ     4560 E NORMAL AVE   FRESNO
  CA   93703-3452 428   DANIEL SANTISTEVAN     1240 HACIENDA DR   OXNARD   CA  
93030-0413 429   DANIEL VINAS DUTRA     415 DAIRY RD STE E   KAHULUI   HI  
96732-2348 430   DANIEL YANG     5821 DRY CREEK RD APT 61   RIO LINDA   CA  
95673-5131 431   DANILLO ORELANA     1554 W HOLGUIN ST   LANCASTER   CA  
93534-5423 432   DANILO DE MORAIS SIQUEIRA     870 E EL CAMINO REAL #314  
SUNNYVALE   CA   94087 433   DANMAR P&D CORP   ATTN: DANIEL SALDANA   489 N
ANGELINA DR   PLACENTIA   CA   92870-5040 434   DANNY K- 3RD VAN HAGAR     2565
E SPICE WAY   FRESNO   CA   93720-4933 435   DANNY VALDERRAMA     132 ORANGE ST
  KINGSBURG   CA   93631-2613 436   DARIN WATSON     901 RUSSELL AVE APT 113  
SANTA ROSA   CA   95403-2691 437   DARMINDER SING     2636 NEWHALL ST APT 31  
SANTA CLARA   CA   95050-6366 438   DAROLD NETSER     7827 PEERLESS AVE  
ORANGEVALE   CA   95662-2236 439   DARRELL P IOANE     24020 ALICE ST   HAYWARD
  CA   94541-6416 440   DARREN RAY HALL     785 SAO JORGE WAY   SACRAMENTO   CA
  95831-4719 441   DARRYL KEITH RUSS     6855 SETTLERS TRL   SHINGLE SPRINGS  
CA   95682-8022 442   DARRYLE E FERNANDEZ     1135 MONTEREY PL   ENCINITAS   CA
  92024 443   DARRYLE FERNANDEZ     1135 MONTEREY PL   ENCINITAS   CA  
92024-1340 444   DAVE BERGLUND     1217 CYPRESS POINT LN APT 106   VENTURA   CA
  93003-6082 445   DAVE SLICK     3425 MOUNT VERNON AVE   RIVERSIDE   CA  
92507-4018 446   DAVID - 2ND VAN HEMSLEY     14508 HALTER CT   FONTANA   CA  
92336-0189 447   DAVID A BRADY     14392 BETHANY AVE   CHINO   CA   91710-1333
448   DAVID B RANDEL     811 BARRI DR   SAN LEANDRO   CA   94578-4011 449  
DAVID BARRAGAN     3653 BETA ST   SAN DIEGO   CA   92113-3928 450   DAVID
BOZARTH     1908 WALTZER RD   SANTA ROSA   CA   95403-1889

 

10



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

451   DAVID CARLOS     1408 4TH ST   NAPA   CA   94559 452   DAVID CUSHMAN    
190 HOFFMAN AVE APT 78   AUBURN   CA   95603-4232 453   DAVID D’ATTILIO     5070
CABRILLO PT   DISCOVERY BAY   CA   94505-9480 454   DAVID DUAFALA     1149 BRENT
PARK CT   HENDERSON   NV   89002 455   DAVID EDWARD HASTON     1015 KARSH  
PONOMA   CA   93436 456   DAVID ERIKSEN     25861 FOREST DR   ESCONDIDO   CA  
92126 457   DAVID GAUMER     741 WPATTERSON   LONG BEACH   CA   90806 458  
DAVID GEORGE DARRAH     2861 ROC RD   PLACERVILLE   CA   95667-7815 459   DAVID
GONZALEZ     6795 AVE DE PALMA   RIVERSIDE   CA   92509-5612 460   DAVID HEIR  
  16079 YARNELL ST   SYLMAR   CA   91342 461   DAVID HOFFMAN     212 CIMARRON
AVE   PLACENTIA   CA   92870-2914 462   DAVID J HAMMETT     PO BOX 492877  
REDDING   CA   96049-2877 463   DAVID J HOLLER III     2 N LAKE DR   ANTIOCH  
CA   94509-1934 464   DAVID J WALTERS     13841 DURANGO DR   DEL MAR   CA  
92014-3115 465   DAVID JONES     11030 COLUMBUS ST   SANTEE   CA   92071-1972
466   DAVID JOSEPH KANKIEWICZ     2522 WAH AVE   SACRAMENTO   CA   95822-4414
467   DAVID L COOPER     8101 RANNOCK DR   STOCKTON   CA   95210 468   DAVID
LARES NAVARRO     18361 HERCULES ST   HESPERIA   CA   92345-5545 469   DAVID
MARTINEZ     1650 FISHING FORD RD   BELFAST   TN   37019-2054 470   DAVID
MAURICIO RUBIO     592 PROSPECT AVE   RIVERSIDE   CA   92507-1719 471   DAVID
MCCASKEY     4875 MOWRY AVE APT 211   FREMONT   CA   94538-1169 472   DAVID
NELSON     PO BOX 1253   FRAZIER PARK   CA   93225 473   DAVID PEARL     33
WINTERMIST   IRVINE   CA   92614-7518 474   DAVID PRICE     2801 N BRISTOL #43  
SANTA ANA   CA   97706 475   DAVID RAMOS     1094 OAKPOINT DR   BAY POINT   CA  
94565-7619 476   DAVID SCHEETZ     1415 OAK KNOLL RD   SANTA MARIA   CA  
93455-4407 477   DAVID SMEDLEY     9449 CHICORY FIELD WAY   ELK GROVE   CA  
95624-6058 478   DAVID TENNEY     6431 LAKE TAHOE CT   SAN DIEGO   CA  
92119-2534 479   DAVID TERAN     120 N C ST   MADERA   CA   93638-3227 480  
DAVID WALTERS     13841 DURANGO DR   DEL MAR   CA   92014-3115 481   DAVID WAYNE
KIMBLE     28762 LAKEVIEW AVE   NUEVO   CA   92567-9702 482   DAVID ZARAGOZA    
2105 YORKSHIRE RD   SACRAMENTO   CA   95815-4139 483   DAVID’S DELIVERY SERVICE
INC   ATTN: DAVID HEMSLEY   14508 HALTER CT   FONTANA   CA   92336-0189 484  
DEAN ALEXANDER     312 PREWETT DR   FOLSOM   CA   95630-6524 485   DEAN HESTER  
  1242 SE 46TH AV   PORTLAND   OR   97215 486   DEAN T WILEY     26415 KIMBERLY
LN   SAN JUAN CAPISTRANO   CA   92675-1138 487   DEBORA TOLEDO     1909 BLUE SKY
LN   SANTA ROSA   CA   95407-4543 488   DECHSONE INC   ATTN: NEJDIK TOROSSIAN  
4904 TREND TER   LA CRESCENTA   CA   91214-1070 489   DECLIEUX FILHO     449
15TH AVE APT 102   SAN FRANCISCO   CA   94118-2838 490   DECLIEUX M FILHO    
449 15TH AVE APT 102   SAN FRANCISCO   CA   94118-2838 491   DEIDSON DE
CARMARGOS     1300 KENTUCKY DR   CONCORD   CA   94521-4645 492   DEL RENO INC  
ATTN: ROBERT ORNELAS   1360 LUELLA DR   LOS ANGELES   CA   90063-3207 493  
DELANIOUS WARD     8499 MARVISTA CT   ELK GROVE   CA   95624-4504 494   DELIA
VIDAIRE DIMPEL     74820 VILLAGE CENTER DR APT 2   INDIAN WELLS   CA  
92210-7224 495   DELOPE DELIVERY INC   ATTN: RICHARD DELOPE   230 PERSIMMON DR  
WINDSOR   CA   95492-8181

 

11



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

496   DENALI ROADWAY INC   ATTN: VICTOR MANUEL MONTES   4910 W 142ND ST  
HAWTHORNE   CA   90250-6604 497   DENIS CHERNIK     808 UNION ST   SACRAMENTO  
CA   95838-4363 498   DENISE NOLAND     3350 TEA ROSE DR   EL DORADO HILLS   CA
  95762-6568 499   DENNIS AGUILAR     7583 EL ARCO ST   RANCHO CUCAMONGA   CA  
91730-1031 500   DENNIS BARBER     8029 ELDEN AVE   WHITTIER   CA   90602-2651
501   DENNIS BUZARD     1239 S ARROWHEAD AVE   BLOOMINGTON   CA   92316-4118 502
  DENNIS CHARLES CHARTIER     1946 MANCHESTER DR   REDDING   CA   96002-0816 503
  DENNIS RAY WARD     2122 E CROMWELL AVE   FRESNO   CA   93720-0203 504  
DENNIS S GRANGER     8978 ORCHARD DR   CHESTERTOWN   CA   21620-3406 505  
DENNIS SOTELLO     5704 BALITMORE #305   LA MESA   CA   92019 506   DENNIS
VILLALOBOS     12828 RAMONA BLVD   BALDWIN PARK   CA   91706-3663 507   DENNIS W
SMITH     7383 FALLWOOD WAY   CITRUS HEIGHTS   CA   95621-1312 508   DENNIS
WAYNE FISK     1006 GRACELAND PL   PILOT HILL   CA   95664-9668 509   DEPENDABLE
DEL SOLUTIONS INC   ATTN: GEORGE VANGELOV   977 OLIVEGLEN GOVE   CONCORD   CA  
94521 510   DEREK BISHOP     PO BOX 115   MOKELUMNE HILL   CA   95245 511  
DEREK EMILE HARRISON II   DBA DEREK HARRISON   5427 ANCHOR BAY WAY   ELK GROVE  
CA   95758-6849 512   DEREK HARNESS     708 W LARK CT   VISALIA   CA  
93291-1855 513   DEREK WILLIAMS INC   ATTN: DEREK WILLIAMS   416 DRAKE RD  
ARCADIA   CA   91007-6252 514   DERIC HAMMOCK     PO BOX 340551   SACRAMENTO  
CA   95834 515   DHARMINDER SINGH     4101 BRISTLECONE WAY   LIVERMORE   CA  
94551-7104 516   DHAVAL TRIVEDI     PO BOX 1274   CAMARILLO   CA   93011-1274
517   DIANE A SKINNER     200 BUENA TIERRA WAY   WINDSOR   CA   95492-8313 518  
DIANE L LEAL     4664 KILARNEY CIR   SANTA ROSA   CA   95403-0105 519   DIDIER
ARTEAGA     246 ALDER ST   ARROYO GRANDE   CA   93420-3147 520   DIEGO ROMERO  
  6335 GENTRY ST # A   HUNTINGTON PARK   CA   90255-4401 521   DIEGO ROMERO    
6335 GENTRY ST APT A   HUNTINGTON PARK   CA   90255-4401 522   DIEGO TIALOC
ORTIZ     451 EBBETTS PASS RD   VALLEJO   CA   94589-1606 523   DIKSON SILVA    
204 3RD ST APT B   ROSEVILLE   CA   95678-3106 524   DILSON DINIZ     5023
HOLLOW RIDGE WAY   ANTIOCH   CA   94531-8073 525   DIMAS TADEU FERREIRA     35
GLEN VALLEY CIR   DANVILLE   CA   94526-4966 526   DINO J REALI     2814 AZEVEDO
DR   SACRAMENTO   CA   95833-1432 527   DINO MARTINEZ     10813 BEVERLY DR  
WHITTIER   CA   90601 528   DION ARABSHAHI     3725 SIERRAWOOD CT   CONCORD   CA
  94519-1423 529   DIVINO BARRETO     1770A LOMBARD ST # 3   SAN FRANCISCO   CA
  94123-2974 530   DOD LEW     1138 WALNUT GROVE AVE APT A   ROSEMEAD   CA  
91770-3746 531   DOMINGO RAMIREZ     2949 BOSTON AVE   SAN DIEGO   CA  
92113-3726 532   DON BROTHERS     854 MILVALE LANE   SAN JOSE   CA   95136 533  
DON C VILLANUEVA     805 ROYAL ELM LN   LAS VEGAS   NV   89144-1419 534   DONALD
ALONZA PIERCE JR   DBA DONALD PIERCE   1525 SETTLERS CT   FOLSOM   CA  
95630-7668 535   DONALD BARNES     PO BOX 465   ANGELS CAMP   CA   95222-0465
536   DONALD KELTNER     1547 DENVER WAY   MERCED   CA   95348-1565 537   DONALD
M MORSE     7990 ORABELLE CT   SACRAMENTO   CA   95828-5256 538   DONALD R
KEITHLEY     13019 CORNISHCREST RD   WHITTIER   CA   90605-2716 539   DONALD
RAYMOMD COOMBS     3438 MONTCLAIRE ST   SACRAMENTO   CA   95821-3117 540  
DONALD W DEPUGH     419 ANSON AVE   ROHNERT PARK   CA   94928-3333

 

12



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

541   DONALD WAYNE SMITH     248 15TH ST   RICHMOND   CA   94801 542   DONAND
ANTHONY HAMPTON     859 WASHINGTON ST # 118   RED BLUFF   CA   96080-2704 543  
DONNELL DIXON     633 CORI DR   HEMET   CA   92543-1444 544   DONNIE BURWELL    
4563 TYE CIR   LAVERNE   CA   92750 545   DONOVAN CABALLERO     10411 HAZARD AVE
  GARDEN GROVE   CA   92843-5104 546   DORIAN HENDERSON     1401 E SANTO ANTONIO
DR   COLTON   CA   92324-4201 547   DOUG HOOPES     3154 E MILLBRAE AVE   FRESNO
  CA   93710-4939 548   DOUGLAS D ROOD     105 HAZEL LN   NIPOMO   CA  
93444-9674 549   DOUGLAS FOSTER     2993 COPPER CREEK DR   REDDING   CA  
96002-5202 550   DOUGLAS LANE     5405 MARIGOLD LN   SANTA ROSA   CA  
95403-7728 551   DOUGLAS PITTER     1328 ESPLANADE APT 7   CHICO   CA  
95926-7904 552   DOUGLAS V TANK     1406 AKSLAND DR   MANTECA   CA   95336-3216
553   DRAGAN SIMIC     24 CALAIS ST   LAGUNA NIGUEL   CA   92677-5415 554   DT
ENTERPRISES INC   ATTN: DWIGHT THOMAS   PO BOX 2212   UNION CITY   CA  
94587-7212 555   DUANE CAMACHO     493 EL CAMINO DR   FAIRFIELD   CA  
94533-7230 556   DUILIO ARAUJO FILHO     1884 LEANINE OAK DR   FAIRFIELD   CA  
94534 557   DUNG T PHAM     1441 N SCAFFER   ORANGE   CA   92867 558   DWIGHT
THOMAS     2629 SPINDRIFT CI   HAYWARD   CA   94545 559   EARL DENNIS     255 S
EUREKA ST   REDLANDS   CA   92373-5112 560   EARL NEFF     5098 FOOTHILLS BLVD
STE 3   ROSEVILLE   CA   95747-6526 561   EBAN KESSLER     3728 HERITAGE DR  
ANTIOCH   CA   94509-6121 562   EBER 2ND SOLIS     9205 BURNET AVE   NORTH HILLS
  CA   91343-2349 563   EBER MENDES DE LIMA     473 CORK HARBOUR CIR APT A  
REDWOOD CITY   CA   94065-1663 564   EBER NASCIMENTO     1634 LA PRESA AVE  
SPRING VALLEY   CA   91977-4448 565   ED TWEED     1852 GLASTONBURY CIR  
ROSEVILLE   CA   95747-6444 566   EDDIE ARAIZA     1627 OLEANDER AVE   CHULA
VISTA   CA   91911-6005 567   EDEVANO PEREIRA SOUZA     229 BOARDWOAK COURT APT
B   SAN BRUNO   CA   94066 568   EDGAR GAJETE ZAFARALLA     1454 SONYA LN  
SANTA MARIA   CA   93458-8365 569   EDGAR RIZKALLAH     PO BOX 20521   CASTRO
VALLEY   CA   94546-8521 570   EDGAR TORRES     6647 ELMER AVE APT 3   NORTH
HOLLYWOOD   CA   91606-1811 571   EDGARDO VERGARA     4948 SPUR WA   ANTIOCH  
CA   94531 572   EDS TRANSPORTATION CO INC   ATTN: EDWIN YANG ZHAO   34548
SOMERSET TER   FREMONT   CA   94555-3258 573   EDSON M SILVA     4 SCHOONER CT  
RICHMOND   CA   94804 574   EDSON MOREIRA     1350 REGENT DR   CONCORD   CA  
94518 575   EDUARDO A CARDENAS     11025 WOODWARD AVE   SUNLAND   CA  
91040-2245 576   EDUARDO BASANTE     280 LAKE MERCED BLVD   DALY CITY   CA  
94015-3168 577   EDUARDO CHUA     2492 GIBRALTER DR   MANTECA   CA   95337-8244
578   EDUARDO COVARRUBIAS     12693 NINEBARK ST   MORENO VALLEY   CA  
92553-1209 579   EDUARDO FURTADO     40 CELA COURT   WALNUT CREEK   CA   94549
580   EDUARDO HOPKINS     8515 MIRAMAR PL   SAN DIEGO   CA   92121-2529 581  
EDUARDO MACIEL     3820 SHINGLEWOOD CT   UNION CITY   CA   94587-2658 582  
EDUARDO MORA     6623 CLARKSON AVE   BELL   CA   90201-2536 583   EDUARDO PUCCI
    1090 CAROLAN AVE APT 101   BURLINGAME   CA   94010-2517 584   EDWARD BAROS  
  2221 ASILOMAR DR   ANTIOCH   CA   94509-7777 585   EDWARD BEAN     5553
FULCHER AV   NORTH HOLLYWOOD   CA   91601

 

13



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

586   EDWARD ESTACIO     15001 SUNNYBANK AVE   BAKERSFIELD   CA   93314-8706 587
  EDWARD J LEEMAN     8505 ALLISTER WA   ELK GROVE   CA   95624 588   EDWARD
KAUFMAN     10321 MAP ROCK RD   MELBA   ID   83641 589   EDWARD LARIOZA     226
N LELAND AVE   WEST COVINA   CA   91790-1927 590   EDWARD RODRIGUEZ     3647 E
54TH ST   MAYWOOD   CA   90270-4104 591   EDWARD RODRUGUEZ     3647 E 54TH ST  
MAYWOOD   CA   90270-4104 592   EDWARD SMITH     19113 KEMP AVE   CARSON   CA  
90746-2836 593   EDWIN MARTINEZ     44052 GLENRAVEN RD   LANCASTER   CA  
93535-3651 594   EDWIN ROBERTO BARRIOS     13139 TWINFLOWER CT   MORENO VALLEY  
CA   92553-0821 595   EDWIN SAPARA-GRANT     2629 W 235TH ST APT A   TORRANCE  
CA   90505-4246 596   EEI INC   ATTN: GIRIK ISSAIAN   3041 PADDINGTON RD  
GLENDALE   CA   91206-1334 597   ELGIN PATRICK DE LA CRUZ     574 N ARDEN BLVD  
LOS ANGELES   CA   90004-1209 598   ELIAS E SOTO     2667 ACORN GLEN PL  
ONTARIO   CA   91767 599   ELIEZER ORTIZ     3436 COBBLESTONE DR   ROCKLIN   CA
  95765-4153 600   ELISEO ARGUETA     1773 ROYAL AVE   SAN MATEO   CA  
94401-3436 601   ELISIANO KAUTZMANN     PO BOX 51873   SAN JOSE   CA  
95151-5873 602   ELIZABETH GOMEZ     110 W ROSSI ST UNIT 15   SALINAS   CA  
93901-1458 603   ELMER LOPEZ     38048 AIDEA ST   PALMDALE   CA   93552-3408 604
  ELMER SANTOS ENRIQUEZ     1625 DOLAN AVE   SAN MATEO   CA   94401-2124 605  
ELOY D MORENO     4521 BARTLESON RD   SEBASTOPOL   CA   95472-6008 606   ELSON
DACOSTA     109 SWEET GUM CT   HERCULES   CA   94547-2695 607   ELVEN BAILEY    
6094 BLOSSOM AVE   SAN JOSE   CA   95123-4004 608   ELWOOD F COOMBES JR     2258
MONAGHAN CT   SPRING VALLEY   CA   91977-3653 609   ELY INES     4538 QUEEN ANNE
DR   UNION CITY   CA   94587-3842 610   EMANUEL P PEREZ     8584 VINTAGE PARK DR
  SACRAMENTO   CA   95828-6158 611   EML EXPRESS INC   ATTN: EBER MENDES DE LIMA
  PO BOX 1048   BELMONT   CA   94002-1048 612   EMMANUEL EPHRAIM INC   ATTN:
EPHRAIM PEORO   675 CROCUS DR   SAN LEANDRO   CA   94578-3809 613   EMMANUEL
SOTOMAYOR DEGUZM     1358 PARKER ST   SAN LEANDRO   CA   94577-3942 614  
ENGELBERT VILLALOBOS     12008 BURGESS AVE   WHITTIER   CA   90604-3006 615  
ENRIQUE CAMACHO     16452 SAN FERNANDO MISSION BLVD   GRANADA HILLS   CA  
91344-5207 616   ENRIQUE GOMEZ     2406 44TH AVE APT 4   SAN FRANCISCO   CA  
94116-2063 617   ENRIQUE MUNOZ     1549 S MCBRIDE AVE   COMMERCE   CA  
90040-5618 618   ENRIQUE PACHECO     4242 VIA SAN LUIS   RIVERSIDE   CA  
92504-2453 619   EPHRAIM PEORO     142 LOMA VERDE DR   SAN LORENZO   CA  
94580-1782 620   EQUIPO AIT INC   ATTN: TYRONE A. TODD   7800 TOPANGA CANYON
BLVD APT 102   CANOGA PARK   CA   91304-5554 621   ERIC BASKETT     3218 W 181ST
ST   TORRANCE   CA   90504-4022 622   ERIC BROWN     1711 MARTIN ST   BANNING  
CA   92220-2102 623   ERIC E PAZ     2003 MAGNOLIA AVE   SANGER   CA  
93657-2962 624   ERIC E PAZ     2535 JENSEN AV   SANGER   CA   93657 625   ERIC
GREGORIO FLORES     5175 MAGNOLIA AVE   RIVERSIDE   CA   92506-1247 626   ERIC
HOSTETTER     1613 CHAPALA ST APT A   SANTA BARBARA   CA   93101-8930 627   ERIC
JAMES YOUNG     1119 ASHBURY CT   CAMARILLO   CA   93010-4705 628   ERIC JEPPSON
    1906 SAMMY WAY   ROCKLIN   CA   95765-5989 629   ERIC LUCERO     3512 SANTA
FE ST   RIVERBANK   CA   95367 630   ERIC NATHAN MOSQUEDA     2040 ENSIGN WAY  
SAN JOSE   CA   95133-1117

 

14



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

631   ERIC S ROSE     6110 N CECELIA AVE   FRESNO   CA   93722-3223 632   ERIC
SANDERS     1801 HARPER AVE   HERMOSA BEACH   CA   90254-3328 633   ERIC
SPANGLER     8924 DON RAMON DR   STOCKTON   CA   95210-1265 634   ERIC WILLIAM
WAGNER     1324 SHERRY PL   LOMPOC   CA   93436-8224 635   ERIK GHERIBIAN    
457 W LEXINGTON DR APT 211   GLENDALE   CA   91203-2705 636   ERISLENE ALVES
MONTEIRO     133 JACARANDA CT   HERCULES   CA   94547-2689 637   ERIZUESMAY
GALVO     184 COPPER BCH GLEN   HERCULES   CA   94547 638   ERLAN C PORTO     15
PONCETTA DR APT 337   DALY CITY   CA   94015-1186 639   ERNEST MERCADO     5082
CORTE ALACANTE   OCEANSIDE   CA   92057-3429 640   ERNESTO DEL RIO     1728
FRASER CIR   CORONA   CA   92882-5631 641   ERNESTO GADDESS     7601 PHEASANT
DOWN WAY   SACRAMENTO   CA   95828-5150 642   ERNESTO HERNANDEZ     7006
WOODWARD AVE   BELL   CA   90201-3641 643   ERNESTO MORENO     1016 RUTLEDGE AVE
  SANTA ROSA   CA   95404-5510 644   ERNESTO RUIZ     4451 TOMLINSON AVE  
RIVERSIDE   CA   92503-2829 645   ERON R GIUFFRIDA     3254 KIMBER CT APT 114  
SAN JOSE   CA   95124-2368 646   ERVIN FAIRLEY     61 MURDOCK ST   RICHMOND   CA
  94804-1929 647   ERWIN DAWSON     4304 LANDON DR   KNOXVILLE   TN   37921-3117
648   ESNAPOLES TRANSPORTATION IN   ATTN: ERNESTO CHAVEZ   903 LOMBARD ST  
OXNARD   CA   93030-5569 649   ESTANISLAO P MARTINEZ JR     1608 E ATKINS AVE  
VISALIA   CA   93292-7326 650   ESTEBAN MARQUEZ     699 TARLOW ST   VENTURA   CA
  93003-0397 651   EUDES JANSEN FREITAS     1012 MAYBECK LN   HERCULES   CA  
94547-2671 652   EUGENE BISCAILUZ     21816 MARIPOSA RD   TEHACHAPI   CA   93561
653   EUGENE C FIELDS     1184 SAWGRASS DR   TARPON SPRINGS   CA   34689-6258
654   EUGENE C SOWA     2384 APACHE DR   BISHOP   CA   93514-1951 655   EVAN A
BROWN     239 OPAL CANYON RD   DUARTE   CA   91010-1545 656   EVANDRO BOFF    
42010 BLACKCOW APT 407   FREMONT   CA   94538 657   EVANGOLOS ANTHONY LITSAS II
    8205 RAMBLETON WAY   ANTELOPE   CA   95843-5313 658   EXECUTIVE FINAN FUND
INC   DBA FX ENT. ATTN: G. DAVIE   16785 SANTANELLA ST   SAN DIEGO   CA  
92127-3307 659   EZEQUIEL FEDERICO MIRANDA     9877 CASPI GARDENS DR UNIT 7  
SANTEE   CA   92071-1877 660   FABIAN ANDRADE     240 SHRIKE CIR   SACRAMENTO  
CA   95834-2645 661   FABIANO ANDRADE     5505 MISSION ST APT 4   SAN FRANCISCO
  CA   94112-4201 662   FABIO DE QUEIROZ - 2 ARAUJO     586 35TH AVE   SAN
FRANCISCO   CA   94121-2708 663   FABIO DORATIOTO     11 MORAINE COURT  
HERCULES   CA   94547 664   FABIO FRANCO     110 CRENSHAW CT   PACIFICA   CA  
94044-1004 665   FABIO JIMENEZ LIRA II     1433 RICHMOND RD   SANTA PAULA   CA  
93060-1756 666   FABIO MARTINS     7020 RUE GRANVILLE APT 205   MIAMI BEACH   FL
  33141-3580 667   FABIO MARTINS     874 DRAKE AVE APT 23   MARIN CITY   CA  
94925 668   FABRICIO BORGES     77 PALOMA AVE   PACIFICA   CA   94044-2203 669  
FASTACK INC   ATTN: FRED A. SMITH   836B SOUTHAMPTON RD STE 272   BENICIA   CA  
94510-1907 670   FAUX TRANSPORTATION INC   ATTN: DANIEL AUSTIN BADEAUX   32
PASEO VIENTO   RANCHO SANTA MARGARI   CA   92688-3377 671   FDM SERVICES INC    
310 S JEFFERSON ST APT 51C   PLACENTIA   CA   92870-8481 672   FDX DISTRIBUTING
INC     2927 MARCONI AVE APT 58   SACRAMENTO   CA   95821-5053 673   FDX GRD
ENTERPRISES INC   ATTN: ANDREW MUNOZ   2021 HACIENDA RD   LA HABRA HEIGHTS   CA
  90631-7859 674   FDX GROUND INC   ATTN: RAQUEL BALLESTEROS   3849 PURPLE FINCH
LN   MODESTO   CA   95355-8514 675   FDX GROUND SHIPPING SRV   ATTN: CARLOS
ERNESTO TOBIAS   8710 JACMAR AVE   WHITTIER   CA   90605-2020

 

15



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

676   FDX IND TRUCKING   ATTN: SHAWN HERBERT   45503 SAIGON AVE   LANCASTER   CA
  93534-1332 677   FED 1 INC     44930 TORTOLA CIR   LA QUINTA   CA   92253-3957
678   FELIPE LEITE BARRETO   DBA FELIPE BARRETO   930 W REMINGTON DR APT 6A  
SUNNYVALE   CA   94087-2123 679   FELIX SEGURA     1710 BLUE SPRUCE WA  
MILPITAS   CA   95035 680   FERMIN EDUARDO MORALES     3915 HALLDALE AVE   LOS
ANGELES   CA   90062-1217 681   FERMIN GARCIA     180 ROBERTA DR   WATSONVILLE  
CA   95076-0942 682   FERMIN MARTINEZ     1043 E COVINA HILLS RD   COVINA   CA  
91724-3621 683   FERNANDO ALCAZAR PEDROZA-2   ATTN: FERNANDO ALCAZAR   1229
POSITAS RD   CHULA VISTA   CA   91910-7911 684   FERNANDO ALVES TEIXEIRA PINT  
  543 5TH AVE   SAN FRANCISCO   CA   94118-3928 685   FERNANDO FLAMENCO     1228
PRINCETON AVE   MODESTO   CA   95350-4922 686   FERNANDO G BARIANI     1075
ROLLINS RD APT 109   BURLINGAME   CA   94010-2587 687   FERNANDO GURGEL     1920
E EMERALD AVE   FRESNO   CA   93720-4201 688   FERNANDO RODRIGUES ROCHA     1309
GROVE WA   HAYWARD   CA   94541 689   FERNANDO SILVA     1400 CONTRA COSTA BLVD
APT 7   PLEASANT HILL   CA   94523-2423 690   FIRST ROCK VENTURES INC   ATTN:
JOHN STEVEN JACKSON   2900 LA CRESTA DR   BAKERSFIELD   CA   93305-1346 691  
FLAVIO DE OLIVEIRA     1537 MISSOURI ST APT 2   SAN DIEGO   CA   92109-3041 692
  FLORENCIO J ORENDAIN III     4540 ORANGE AV   LONG BEACH   CA   90807 693  
FLORENTINO P JOSE     2809 12TH ST   SAN PABLO   CA   94806-2217 694   FLORERO  
  362 HEARST AVE   SAN FRANCISCO   CA   94112-1349 695   FRANCARD FDXG LLC  
ATTN: FRANCISCO CARDENAS   639 FERNGLEN CIR   FILLMORE   CA   93015-1301 696  
FRANCISCO CARLOS REZENDE     PO BOX 61197   PALO ALTO   CA   94306-6197 697  
FRANCISCO DY     2110 W LINCOLN ST   LONG BEACH   CA   90810-2018 698  
FRANCISCO EMAN     170 S BIRCHWOOD ST   ANAHEIM   CA   92808-1203 699  
FRANCISCO J ZARAGOSA     7755 KNOX DR   FONTANA   CA   92336-8722 700  
FRANCISCO JAVIER MEJIA JR     767 N BRAND BLVD   SAN FERNANDO   CA   91340-2100
701   FRANCISCO MACHADO     PO BOX 971   CAPITOLA   CA   95010-0971 702  
FRANCISCO MAGDALENO     37238 OAK HILL ST   PALMDALE   CA   93552-4407 703  
FRANCISCO MARTINEZ     4039 NOTRE DAME AVE   MERCED   CA   95348-2112 704  
FRANCISCO MORAN     21825 RASHDALL AVE   CARSON   CA   90745-2929 705  
FRANCISCO SOO     2295 SEQUOIA AVE   SIMI VALLEY   CA   93063-2705 706   FRANK C
TANG     1825 MONTEREY BLVD   HERMOSA BEACH   CA   90254-2907 707   FRANK
CASTENADA     19550 E CLENEGA AVE APT 26   COVINA   CA   91724 708   FRANK
FLORES     2782 STARLIGHT BLVD   REDDING   CA   96001-3407 709   FRANK HERNANDEZ
    460 SAN DIEGO PL   SOLEDAD   CA   93960-2847 710   FRANK MARTINEZ     137
CHESSHIRE CT   OJAI   CA   93023-2325 711   FRANK MITCHELL     827 BARCELONA ST
  SOLEDAD   CA   93960 712   FRANK REYES     949 EVELYN AVE   ALBANY   CA  
94706-2013 713   FRANK RICHARD SHARPSKI III     17280 EUCLID ST APT D   FOUNTAIN
VALLEY   CA   92708-4962 714   FRANK VALDIVIESO     8608 PENFIELD AVE   WINNETKA
  CA   91306-1406 715   FRANKIE A TARANTINO JR.     6750 MINERAL DR   SAN DIEGO
  CA   92119 716   FRANKLIN HENRIQUE FERREIRA     12047 ALTA CARMEL CT   SAN
DIEGO   CA   92128 717   FRANKLIN WHITE     1230 BURNETT ST   BERKELEY   CA  
94702 718   FRED MAYEDA     1241 ESCALON DR   OXNARD   CA   93035-2731 719  
FREDERICO A PORTO     2211 STUART ST   BERKELEY   CA   94705-1025 720  
FREDERICO HILLWEGG     42010 BLACOW RD   FREMONT   CA   94538

 

16



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

721   FRITZ LEOPOLD     353 KIELY BL   SAN JOSE   CA   95129 722   FULTON
ADMINISTRATION LLC   ATTN: JASON J FULTON   1840 MENTONE AVE   PASADENA   CA  
91103-1433 723   FXGC INC   ATTN: GILBERT ISSAIAN   1050 MARENGO DR   GLENDALE  
CA   91206-4814 724   G A TRUCKING INC   ATTN: GEORGE ARELLANO   375 TWILIGHT CT
  CAMARILLO   CA   93012-7717 725   G&M BROADWAY INC   ATTN: WILFREDO PANAJON  
1792 W BROADWAY   ANAHEIM   CA   92804-2673 726   GABE MACIAS     362 WINEMAKER
WAY   WINDSOR   CA   95492-9631 727   GABRIEL ARMANDO VELEZ     689 W SANTA ANA
AVE APT 113   CLOVIS   CA   93612-3425 728   GABRIEL DAVIS     3779 CENTRE ST  
SAN DIEGO   CA   92103-3613 729   GABRIEL GONZALES     1841 REDWOOD AVE  
ONTARIO   CA   91762-6339 730   GABRIEL HUIZAR     21735 JUNIPER FLATS RD  
NUEVO   CA   92567-9529 731   GABRIEL VALDEZ     1037 S CITRUS AVE   LOS ANGELES
  CA   90019-1641 732   GALDENIO NODA     7630 3RD ST   DOWNEY   CA   90241-3216
733   GARCIA     180 ROBERTA DR   WATSONVILLE   CA   95076 734   GARRED RAY LYLE
    3029 ESTEPA DR   CAMERON PARK   CA   95682 735   GARY AKERS     9701 HAWKINS
CT   ELK GROVE   CA   95624-2441 736   GARY EVERETT     13258 ANTIOCH CIR  
VICTORVILLE   CA   92392-7208 737   GARY JOHN ESCUDERO     4231 JADE AVE  
CYPRESS   CA   90630-2048 738   GARY MAST     711 COLUSA AVE   OROVILLE    
95965 739   GARY MATTOS     2955 5TH ST   BIGGS   CA   95917 740   GARY
RUTHERFORD     1855 E RIVERSIDE DR   ONTARIO   CA   91761 741   GARY S BOYD    
213 MIRA MAR AV   LONG BEACH   CA   90803 742   GARY SLOAN     3300 MAGOWAN DR  
SANTA ROSA   CA   95405-5118 743   GARY WILLIAMS     1711 OXFORD AVE   CLOVIS  
CA   93612-2685 744   GARY WILLSIE     577 W ESCALON AVE APT 103   CLOVIS   CA  
93612-5761 745   GARZE INC   ATTN: OSCAR GARCIA   1645 GEORGETOWN AVE   PALMDALE
  CA   93550-6160 746   GASPAR CARRILLO     1118 EUCLID AVE   LOS ANGELES   CA  
90023-2957 747   GAUCHO EXPRESS INC   ATTN: JOSE MARTINEZ   80 DESCANSO DR UNIT
1206   SAN JOSE   CA   95134-1828 748   GCVS INC   ATTN: GERALD W MAVRINAC  
4333 DATE AVE   LA MESA   CA   91941-6412 749   GENEROSO GASCON     1651 ESTATES
CT   SAN JOSE   CA   95127-4610 750   GEORGE 2ND VAN CORTEZ     12204 RIVES AVE
  DOWNEY   CA   90242-3424 751   GEORGE A HODGES     578 SCHUMAN PL   VENTURA  
CA   93003 752   GEORGE CHACON     691 RANDOLPH ST   POMONA   CA   91768-2449
753   GEORGE CORONADO     17534 CANTLAY ST   VAN NUYS   CA   91406-2311 754  
GEORGE D BANUELOS     14445 GRAYSTONE AVE   NORWALK   CA   90650-4702 755  
GEORGE FILLAGA BURGESS     6939 ALCONA ST   SAN DIEGO   CA   92139 756   GEORGE
J REPSOLD     2700 CAHUENGA BLVD E APT 2211   LOS ANGELES   CA   90068-2147 757
  GEORGE LECA     8749 BRIDALSMITH DR   SACRAMENTO   CA   95828-6505 758  
GEORGE LOUIS AYALA     9290 CHURCH ST   GILROY   CA   95020-7276 759   GEORGE
MILLER     9161 AVE 388   DINUBA   CA   93618-9548 760   GEORGE SOLANO   DBA
SOLANO, GEORGE   16984 RORIMER ST   LA PUENTE   CA   91744-4941 761   GEORGE
TAYLOR     8130 HANSOM DR   OAKLAND   CA   94605-4211 762   GEORGE VALENCIA    
43575 ROEBELENII WAY   INDIO   CA   92201-8613 763   GEOVANNI PORRAS     12615
ORIZABA AVE   DOWNEY   CA   90242-4244 764   GEOVANY SILVESTRE SILVA     125
CORONADO AV   DALY CITY   CA   94015 765   GERALD JOHNSON     10272 MAYA LINDA
RD   SAN DIEGO   CA   92126

 

17



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

766   GERALD LORENZ     9456 JONES AVE   DURHAM   CA   95938-9721 767   GERALD
REPIEDAD     2 TOLENTINO DR   AMERICAN CANYON   CA   94503 768   GERALD THOMAS
NOVACK     571 ARBOUR LN   HOLLISTER   CA   95023-7101 769   GERARDO GALLEGOS
VARGAS   DBA GERARDO VARGAS   2403 KELLA AVE   WHITTIER   CA   90601-1531 770  
GERARDO SALVADOR     2378 OHARA CT   SAN JOSE   CA   95133-1823 771   GERMAN
CORPORATION   ATTN: OTONIAL BACA   1512 PENNSYLVANIA AVE APT 2   LOS ANGELES  
CA   90033-2340 772   GERMAN ZUNO     601 W PALM ST   CALEXICO   CA   92231-3519
773   GEZZO INVESTMENTS LLC   ATTN: ASTESIO OLIVEIRA   502 OASIS VALLEY CT  
FAIRFIELD   CA   94534-6709 774   GHASSON AWWAD     PO BOX 1015   CAPITOLA   CA
  95010-1015 775   GIC ENTERPRISES INC   ATTN: ILDA GONZALEZ   15720 CLARKGROVE
ST   HACIENDA HEIGHTS   CA   91745-1506 776   GILBERT ALAN PHILIP     1098
NIGUEL LN   SAN JOSE   CA   95138-1352 777   GILBERT ALVAREZ     2647 POINTE
COUPEE   CHINO HILLS   CA   91709-5156 778   GILBERT LUCERO     2061 W CATALPA
AVE   ANAHEIM   CA   92801-3408 779   GILBERT MENDIVEL     36 NEW DAWN CIR  
CHICO   CA   95928-6811 780   GILBERTO HENRIQUE MONTEIRO     5418 LOUSINANA DR  
CONCORD   CA   94521 781   GILBERTO RAYA     4621 SAVIERS RD   OXNARD   CA  
93033-7122 782   GILBERTO V VALDOVINOS     12533 1/2 FILMORE ST   PACOIMA   CA  
91331-1210 783   GILLIS GIBSON     3677 N FRESNO ST   FRESNO   CA   93726-5522
784   GINA MARIE     PO BOX 3127   OAKLAND   CA   94609-0127 785   GJ TRUCKING
INC   ATTN: JUAREZ GERARDO   6133 PIMENTA AVE   LAKEWOOD   CA   90712-1041 786  
GLAYSTON SOARES     25200 CARLOS BEE BL   HAYWARD   CA   94542 787   GLAYSTON
SOARES     25200 CARLOS BEE BL   HAYWARD   CA   94542 788   GLEN A MCLURE JR    
891 RAMAR RD   BULLHEAD CITY   AZ   86442-6473 789   GLEN KUNZ     170 RED
MOUNTAIN LN   FALLBROOK   CA   92028-7700 790   GLENN CHRISS     12957 RAMONA
AVE APT 121   CHINO   CA   91710-5970 791   GLORIA LESMES     25 BRUSH CREEK CT
  PITTSBURG   CA   94565 792   GM LOGISTICS INC   ATTN: GABRIELLA HERNANDEZ  
1021 CLINTWOOD AVE   LA PUENTE   CA   91744-1813 793   GODEMAR I DASILVA    
1553 LINCOLN AVE APT 7   SAN RAFAEL   CA   94901-1949 794   GOLD COUNTY VENDING
SYSTEM   ATTN: GERALD W MAVRINAC   4333 DATE AVE   LA MESA   CA   91941-6412 795
  GOMES     870 CAMPUS DR APT #310   DALY CITY   CA   95015 796   GONZALO
MARTINEZ     6810 RITA AV   HUNTINGTON PARK   CA   90255 797   GOOD NUFF
DELIVERY LLC   ATTN: ANGELA SYLVESTER   43040 30TH ST W APT 150   LANCASTER   CA
  93536-4775 798   GORDON SCOTT BOND     11500 CLAIM STAKE DR   RENO   NV  
89506 799   GRACE MARIANO HOCSON-ISLA     3759 CROW CANYON RD   SAN RAMON   CA  
94582-1472 800   GRANT THOMAS     1924 MIDDELBURG CT   MODESTO   CA   95356-0749
801   GREEN EXPRESS INC   ATTN: STEVE GREEN   44250 VILLETA DR   LA QUINTA   CA
  92253-3874 802   GREG CASTRO     3712 LAURENBURG AVE   MODESTO   CA  
95357-1450 803   GREG HANDY     11101 CONGO RIVER CT   RANCHO CORDOVA   CA  
95670-2832 804   GREG NUNEZ     1408 MCGREGOR AVE   PETALUMA   CA   94954-3746
805   GREGORY MCCLURE     13636 CALDERON RD   SAN DIEGO   CA   92129-4414 806  
GREGORY SPROULE     358 MAIN ST   FORTUNA   CA   95540-1819 807   GROUND AVENUE
CORP   ATTN: JERIKO RETANA   3877 PELL PL UNIT 119   SAN DIEGO   CA   92130-4144
808   GROUND FORCE INC     5015 W SAHARA AVE STE 105   LAS VEGAS   NV  
89146-3469 809   GROUND PARCEL LOGISTICS INC   ATTN: RONALD DELA PAZ   7692 DALE
ST   BUENA PARK   CA   90620-2274 810   GROUND TEAM INC   SAUL AYON   3914
MURPHY CANYON RD STE A218   SAN DIEGO   CA   92123

 

18



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

811   GUILLEN LUIS     11047 DAYLILLY ST   FONTANA   CA   92337-6847 812  
GUILLERMO - 3RD VAN LOPEZ     5744 SUNFIELD AVE   LAKEWOOD   CA   90712-1824 813
  GUILLERMO NAVARRO     2025 SPENCE RD   SALINAS   CA   93908 814   GUILLERMO
PAQUIAN     3018 WILLOUGHBY RD   PARKVILLE   CA   21234-4730 815   GUPERTINO
MAGANA     25606 VESPUCCI AVE   MORENO VALLEY   CA   92557-7631 816   GUSTAVO
CASTRO     2884 CLAY AV   SAN DIEGO   CA   92113 817   GUSTAVO GARCIA     5531 N
CONTESSA AVE   FRESNO   CA   93723-7644 818   GUSTAVO LUNA     9014 YEW ST  
RANCHO CUCAMONGA   CA   91730-1299 819   GUSTAVO VENANCIO MARTINS     1999 BCH
PARK BLVD APT 3   FOSTER CITY   CA   94404-1342 820   GUSTAVO WEIZENMANN    
2013 SIERRA RD APT B   CONCORD   CA   94518-2913 821   GUY M ROBINSON     4572
WILCAT CIR   ANTIOCH   CA   94531 822   GYASI SNORTON     8024 BRIGHTSIDE CT  
SACRAMENTO   CA   95828-6003 823   H & FAM INC   ATTN: HAMLET MOOSAKHANIAN  
2905 N FREDERIC ST   BURBANK   CA   91504-2119 824   H & H HOLDINGS INC   ATTN:
RODNEY HOGATE   12642 SCANDIA ST   GARDEN GROVE   CA   92845-2949 825   HAMID
RAHMATI     39639 LESLIE ST   FREMONT   CA   94538 826   HAMILTON SANTOS     35
BROSNAN ST APT 1   SAN FRANCISCO   CA   94103-2328 827   HAN PHAN QUACH     PO
BOX 245842   SACRAMENTO   CA   95824-5842 828   HANNUM DELIVERY LLC   ATT:
CHARLES WILLIAM HANNUM II   8832 OLIVE LN APT 22   SANTEE   CA   92071-4144 829
  HARDEEP S DHALIWAL   DBA: HSD DELIVERY SERVICES   10008 HUMBOLDT PEAK CT  
BAKERSFIELD   CA   93311-3079 830   HARMIT S SARWAN     7700 TOPANGA CANYON BLVD
  CANOGA PARK   CA   91304-5571 831   HAROLD B CANTLEY     2701 ROSE MARIE DR  
BAKERSFIELD   CA   93304-4240 832   HAROLD DIGGS     4508 GREEN VALLEY RD  
FAIRFIELD   CA   94534-1313 833   HAROLD GLAZIER     4 SAN ROGUE CT   SACRAMENTO
  CA   95823-5076 834   HAROLD RITESH CHANDRA     9477 LOCKFORD LANE   ELK GROVE
  CA   95823 835   HARRY EUSTACE     1093 E MAIN ST # 140   EL CAJON   CA  
92021-6247 836   HBGI LLC   ATTN: HOWARD B GIPSON JR   586 SCHWERIN ST   DALY
CITY   CA   94014-1609 837   HECTOR BANUELOS     19587 MT MEADOW S   HIDDEN
VALLEY   CA   95467 838   HECTOR CABRALES     532 F AVE   NATIONAL CITY   CA  
91950-2338 839   HECTOR D VARGAS     4828 SELDNER AVE   LOS ANGELES   CA  
90032-4128 840   HECTOR ENRIQUE RAMOS     824 MUSCAT WA   MODESTO   CA   95356
841   HECTOR MENDEZ     11318 LEFLOSS AVE   NORWALK   CA   90650-7523 842  
HECTOR PLASCENCIA     1521 W 154TH PL   GARDENA   CA   90247-3207 843   HELIX
PADILLA     530 JASMINE ST   CHULA VISTA   CA   91911-5611 844   HELTON HENRIQUE
SANTOS     630 S 8TH ST APT 1   SAN JOSE   CA   95112-3974 845   HENGKI TJAHJADI
    242 RANGEWOOD DR   PITTSBURG   CA   94565-2491 846   HENHOPPA INC   ATTN:
HENRY AUBREY   19716 SHADOWBROOK WAY   RIVERSIDE   CA   92508-6809 847   HENRY
BARRA JR     1043 W SUNNYSIDE AVE   VISALIA   CA   93277-7439 848   HENRY J
POSADA     2098 HOLT DR   LODI   CA   95242-4812 849   HENRY L HARPER     9824
NEW HOPE RD   GALT   CA   95632-8807 850   HENRY RAY MARTINEZ     80769 CANYON
TRL   INDIO   CA   92201-8332 851   HENRY RUIZ     4548 ALHAMBRA DR   FREMONT  
CA   94536-5425 852   HERBER SAMUEL MEMBRENO     11566 CUMPSTON ST   NORTH
HOLLYWOOD   CA   91601-2636 853   HERBERT CANAS     1717 ORCHARD AVE   LOS
ANGELES   CA   90006-5317 854   HERICK SANTOS     3655 SUNVIEW TER   CONCORD  
CA   94520-1342 855   HERITAGE LOGISTICS GROUP LLC   ATTN: RONALD WILSON LANE  
PO BOX 565   AMADOR CITY   CA   95601-0565

 

19



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

856   HERLAN OLIVEIRA     161 CRESTWOOD DR APT 3   DALY CITY   CA   94015-3244
857   HERMAN MITCHELL JR.     2938 MOSS CREEK CT   STOCKTON   CA   95219-8019
858   HEVER CARRANZA     PO BOX 5993   VALLEJO   CA   94591-5993 859   HEVERSON
COSTA     75 HIGHLAND AVE   DALY CITY   CA   94015-4606 860   HEWAD WARDAK    
29756 SEA SHORE LN   LAGUNA NIGUEL   CA   92677-1693 861   HIEP VAN NGUYEN    
10289 MARLAW WAY   ELK GROVE   CA   95757-1653 862   HILLARY GOODWIN     20626
STONY BROOK CIR   RIVERSIDE   CA   92508-3148 863   HIRAM R MENDES JR.     304
AVALON DR   PACIFICA   CA   94044-2310 864   HISHAM ZOABY     3686 W MESQUITE AV
  QUEEN CREEK   AZ   85242 865   HODS INC   ATTN: CARLOS HERNANDEZ   7715
GAINFORD ST   DOWNEY   CA   90240-3729 866   HOLGAR SANCHEZ     8263 BROOKGREEN
RD   DOWNEY   CA   90240-2219 867   HOME DELIVERY SERVICES LLC   ATTN: CHRISTIAN
ISAAC AMBRIZ   10463 CERES AVE   WHITTIER   CA   90604-1650 868   HONAN PEIXOTO
    406 88TH ST APT 3   DALY CITY   CA   94015-1739 869   HOVHANNES HOPALIAN    
2668 E PRYOR DR   FRESNO   CA   93720-4466 870   HUGO CESAR LOPEZ     5402
BALBOA ARMS DR UNIT 329   SAN DIEGO   CA   92117-5072 871   HUGO DIAZ     433
HIGHLAND PL   ESCONDIDO   CA   92027-3710 872   HUGO DIAZ     520 MYRTLEWOOD CT
APT 6   ESCONDIDO   CA   92027-2832 873   HUGO VARGAS     1236 W CARLTON AVE  
WEST COVINA   CA   91790-1634 874   HUMBERTO AVELLANEDA     6067 NOROCO DR  
PICO RIVERA   CA   90660-3262 875   HUNG DUC VU     11518 CORTINA PL   SAN DIEGO
  CA   92131-6162 876   IAN JEREMY RAND     4436 UPLAND ST   LA MESA   CA  
91941-6517 877   IAN MOORHEAD     1110 MILLET WAY   SACRAMENTO   CA   95834-1466
878   IANC INC   ATTN: MURAT OZMEN   9122 WASHINGTON AVE   WESTMINSTER   CA  
92683-5528 879   IBAN CASTRO     2333 CHERRY ST   SAN LEANDRO   CA   94577-5905
880   IBARRA B VALERIANO     2021 WARREN ST   SAN FERNANDO   CA   91340-1648 881
  ICON DELIVERY INC   ATTN: DOUG GARAMONI   7661 HALDOR PL   BUENA PARK   CA  
92620 882   IKE COSMAS UKWUEZE     2645 RITCHIE ST   OAKLAND   CA   94605-3240
883   INC 6TH C & C LOGISTICS   ATTN: DANNY HAGAR   2565 E SPICE WAY   FRESNO  
CA   93720-4933 884   INC JUSTIN COUNCIL   ATTN: JUSTIN COUNCIL   4059
WATERHOUSE RD   OAKLAND   CA   94602-1853 885   INC T & A GROUND FORCE   ATTN:
DONNIE THOMAS   PO BOX 212   BIGGS   CA   95917-0212 886   INDERJIT SINGH    
3281 DIAS DR   SAN JOSE   CA   95148-1606 887   INFANTINO BROTHERS LLC     108
HORN CT   FOLSOM   CA   95630-2089 888   ION SOCHIRCA     2024 BENITA DR UNIT 2
  RANCHO CORDOVA   CA   95670-2534 889   IRA WILLIAMS     8704 PORT HAYWOOD WAY
  SACRAMENTO   CA   95823-7539 890   IRIS FERREIRA     PO BOX 591284   SAN
FRANCISCO   CA   94159 891   IRIS GONCALVES FERREIRA     725 ISTANCIA WAY   SAN
RAFAEL   CA   94903 892   IRSHAD ALI     1201 SERENE CT   FAIRFIELD   CA  
94533-7038 893   ISAAC BORJA     11716 PETENWELL RD   SAN DIEGO   CA  
92131-3622 894   ISABEL GREEN     1930 69TH AVE   OAKLAND   CA   94621-3403 895
  ISAEL FERRAZ     1175 RANCHERO WA   SAN JOSE   CA   95117 896   ISIDRO BADILLO
    352 ENCINITAS AVE   SAN DIEGO   CA   92114-4909 897   ISMET JAHOVIC     2777
FORBES AVE   SANTA CLARA   CA   95051-6248 898   ISRAEL FIGUEROA     3334 SAN
CARLOS DR   SPRING VALLEY   CA   91978-1031 899   IVAN ESPINOSA     8367
HONEYCOMB WAY   SACRAMENTO   CA   95828-6659 900   IVORIAN TRUCKING INC   ATTN:
THOMAS OURAGA   3520 W 58TH PL   LOS ANGELES   CA   90043-3004

 

20



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

901   IZZIEO CORPORATION   ATTN: FLORENCIO J ORENDAIN III   3264 MUIRFIELD AVE  
CHINO HILLS   CA   91709-2489 902   J & E CONTRERAS TRUCKING INC   ATTN: JUAN
CONTRERAS   6543 COBBLE DR   WINTON   CA   95388-9243 903   J & H ESTEVA INC  
ATTN: JOAB ESTEVA   4250 SAN VISCAYA CIR   CORONA   CA   92882-7955 904   J & J
DELIVERY SERVICE   ATTN: JOSE L LUGO   6601 MILL CREEK DR   BAKERSFIELD   CA  
93313-4974 905   J & P LIMA INC   ATTN: JESUS ZUNIGA   3819 WINCHESTER AVE   LOS
ANGELES   CA   90032-2442 906   J & S DISTRIBUTION SERVICES   ATTN: JOSE CASTRO
  36745 CLEARWOOD CT   PALMDALE   CA   93550-8523 907   J MACIELS TRUCKING INC  
ATTN: JESUS MACIEL   2541 FOXDALE AVE   LA HABRA   CA   90631-3506 908   J R
DESARACHO INC   ATTN: JOSE DE SARACHO   4440 W 154TH ST   LAWNDALE   CA  
90260-2003 909   J STUART HUGHES     2448 COWLEY WAY   SAN DIEGO   CA  
92110-1134 910   J&J SERVICES   ATTN: JOSE LUGO   1913 MARC A MITSCHER CT  
BAKERSFIELD   CA   93304-7114 911   JAC DELIVERY LLC   ATTN: JUAN CAMACHO   4484
COACHMAN WAY   SANTA MARIA   CA   93455-4244 912   JAC DELIVERY LLC   ATTN: JUAN
A CAMACHO   4484 COACHMAN WAY   SANTA MARIA   CA   93455-4244 913   JACK DIAZ  
  111 CIRCULO DE CASITAS   MONTEREY   CA   93940-7636 914   JACK L RUST    
18849 CEDAR VALLEY WAY   NEWHALL   CA   91321-2201 915   JACOB A BAKER     777
MESA VISTA DR   IVINS   UT   84738-6017 916   JACQUELINE CORBELL     2973 HARBOR
BLVD # 384   COSTA MESA   CA   92626-3912 917   JACQUELINE PHILLIPS     2428
PINERCREST DR   SANTA ROSA   CA   95403-8939 918   JAGDISH SINGH     1136
MANCHESTER WAY   YUBA CITY   CA   95991-3486 919   JAGDISH SINGH     2062
NICOLAS DR   YUBA CITY     95993 920   JAIME ARGUERA     12323 ROSCOE BLVD   SUN
VALLEY   CA   91352-3721 921   JAIME CALDERON     12865 BRIDGE WATER DR   RANCHO
CUCAMONGA   CA   91739 922   JAIME DE SOUZE     301 MONTEREY BLVD APT 5   SAN
FRANCISCO   CA   94131-3144 923   JAIME GIRON     392 LOMA DR APT 106   LOS
ANGELES   CA   90017-1123 924   JAIME MUNOZ     746 CONCEPCION AVE   SPRING
VALLEY   CA   91977-5003 925   JAIME OLIVA     2190 N SCHNOOR ST APT 147  
MADERA   CA   93637-4958 926   JAIME PEREZ     8210 TAPIA VIA DR   RANCHO
CUCAMONGA   CA   91730-3131 927   JAIME SOLANO     6010 GARDENDALE ST   SOUTH
GATE   CA   90280-7902 928   JAIR DA COSTA JR     116 SAN FELIPE AVE APT A   SAN
BRUNO   CA   94066-5501 929   JAIR DA COSTA MARINHO JR     101 PALMCREST DR APT
4   DALY CITY   CA   94015-1411 930   JAIR GUILHEM     768 SPRUCE AVE APT 103  
CLOVIS   CA   93611-0380 931   JAIRO HERNANDEZ     553 S E ST   OXNARD   CA  
93030-6983 932   JAIRO P MARINS     3100 ROOSEVELT AVE   RICHMOND   CA  
94804-1546 933   JALTON MEZOM DUTRA     369 PALM AVE APT 6   OAKLAND   CA  
94610-3342 934   JAMES A KLINE     607 SPRUCE ST   SANTA ROSA   CA   95407-5433
935   JAMES A NICHOLSON     111 BIXBY RD   SAN JUAN BAUTISTA   CA   95045-9707
936   JAMES BANH     11667 FOREST GROVE ST   EL MONTE   CA   91732-2221 937  
JAMES BURKE     817 W CORAL AVE   RIDGECREST   CA   93555-5217 938   JAMES
CALVIN WESLEY NUNLEYII     3235 MIDAS AVE   ROCKLIN   CA   95677-1832 939  
JAMES CHRISTOPHER CHILDRESS     344 IDAHO AV   ESCONDIDO   CA   92025 940  
JAMES E UPSON     5445 VIA BELLO   SAN DIEGO   CA   92111-4517 941   JAMES F
GIBSON     2011 CREEK LEDGE PL   ROUND ROCK   TX   78664 942   JAMES GOURSON    
9358 SLAYTON RANCH RD   FLAGSTAFF   AZ   86004-3315 943   JAMES HOLLOWED     PO
BOX 683   FORESTVILLE   CA   95436-0683 944   JAMES JOHN KRAUSE     118 EDNA ST
  SAN FRANCISCO   CA   94112-1805 945   JAMES KING     325 BUSH ST   SALINAS  
CA   93907-2027

 

21



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

946   JAMES LOUIS BEHRENS     PO BOX 80473   SAN DIEGO   CA   92138-0473 947  
JAMES M PRUITT     34423 WILDWOOD CANYON RD   YUCAIPA   CA   92399-5039 948  
JAMES MERCADO     910 S MAIN ST APT 1   MOUNTAIN HOME   AR   72653-4710 949  
JAMES NORRIS     3065 MCKINLEYVILLE AVE   MCKINLEYVILLE   CA   95519-9734 950  
JAMES PEOPLES     725 30TH AV   EAST MOLINE   IL   61244 951   JAMES POWERS    
10428 LEHIGH AVE   MONTCLAIR   CA   91763-4170 952   JAMES PRUITT     716 ADDLER
RD   GARDNERVILLE   NV   89460 953   JAMES RANDLE PARKER     612 ANDRESS CT  
ROSEVILLE   CA   95678-4359 954   JAMES SAN AGUSTIN     3812 TUMBLEWEED CT  
MODESTO   CA   95355-5607 955   JAMES SCHNELL     1810 KENDALL CT   ROCKLIN   CA
  95765-5413 956   JAMES SHEBAN     PO BOX 491   APTOS   CA   95003 957   JAMES
SMITH     PO BOX 3184   FONTANA   CA   92334 958   JAMES TRENT     30 BUTTERMILK
LN   SCOTTS VALLEY   CA   95066-3605 959   JAMES TRUITT     40216 HEATHROW DR  
PALMDALE   CA   93551 960   JAMIE VARONA     34765 SKYLARK DR   UNION CITY   CA
  94587 961   JAMIEL F SHIEKH     604 GEARY ST   SAN FRANCISCO   CA   94102-1647
962   JANUSZ M SLUPSKI     12441 GLYNN AVE   DOWNEY   CA   90242 963   JARIM
TOVAR     207 MOHR ST   LAKE ELSINORE   CA   92530-3330 964   JARRETT RAY    
821 TAMARACK LN   SUNNYVALE   CA   94086-8326 965   JASON ABEYTA     2129 N PALM
AVE   RIALTO   CA   92377-4627 966   JASON ARTEAGO     1198 PALM AVE   ATWATER  
CA   95301-3314 967   JASON CRUZ VALENCIA     9119 HADLEY PL   SAN DIEGO   CA  
92126-1524 968   JASON E SANTIAGO     29135 OCOTILLO DR   LAKE ELSINORE   CA  
92530-7244 969   JASON KEARNEY     933 FAIRWAY DR APT 140   COLTON   CA  
92324-3143 970   JASON MICHAEL WELCH     58214 PIMLICO ST   YUCCA VALLEY   CA  
92284 971   JASON T VOLKERDING     1654 PARAGON PL   HOLIDAY   FL   34690 972  
JAT TRUCKING   ATTN: TY GRANADOS   30356 AVENIDA XIMINO   CATHEDRAL CITY   CA  
92234-2850 973   JAVIER A SANCHEZ     8014 PURITAN ST   DOWNEY   CA   90242 974
  JAVIER ARELLANO     1031 GREENBERRY DR   LA PUENTE   CA   91744-1937 975  
JAVIER GOMEZ     3556 WALTON ST   RIVERSIDE   CA   92503-5035 976   JAVIER
JIMENEZ     1152 N W G4   ANAHEIM   CA   92801 977   JAVIER LOZANO     7556
BOBEY AVE   RESEDA   CA   91335 978   JAVIER OLAGUE JR     16219 DOUBLEGROVE ST
  LA PUENTE   CA   91744-1313 979   JAVIER RUVALCABA     315 GOLDENROD ST  
SOLEDAD   CA   93960 980   JAVIER VASQUEZ     8535 BLACK BRANCH CT   SACRAMENTO
  CA   95828-5445 981   JAY AGATEP     5520 BROOK FALLS CT   STOCKTON   CA  
95219-2446 982   JAY ALLEN TOMLINSON     7044 WILD IRIS DR   NASHVILLE   LA  
37221-5102 983   JAY JOHNSON     7668 EL CAMINO REAL STE #104 615   CARLSBAD  
CA   92009 984   JAY RAMOS LADRA     3946 MADISON AVE   SAN DIEGO   CA  
92116-4645 985   JAYSON P ROMINE     PO BOX 20521   CASTRO VALLEY   CA  
94546-8521 986   JB EXPRESS INC   ATTN: JASON BORDA   12706 CRYSTAL COVE AVE  
BAKERSFIELD   CA   93311-5119 987   JCO INC     7580 JACARANDA AVE   FONTANA  
CA   92336-0702 988   JEFF KRIKAVA     7668 N WOODROW AVE   FRESNO   CA  
93720-0231 989   JEFF OGAN     PO BOX 7401   MORENO VALLEY   CA   92552-7401 990
  JEFFERY D JANSSEN     15172 ESSEX CIR   WESTMINSTER   CA   92683-6704

 

22



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

991   JEFFERY ROUNDTREE     1235 S SHARON CI   ANAHEIM   CA   92804 992  
JEFFERY TREADWELL     15 PEREGRINE DR   BOISE   ID   83716-5010 993   JEFFREY
ALAN JOHNSON     44326 4TH ST E   LANCASTER   CA   93535-3703 994   JEFFREY D
ROSS     68130 MOLINOS CT   CATHEDRAL CITY   CA   92234-5647 995   JEFFREY
DUNCAN WADLEY     22606 DEBERRY ST   GRAND TERRACE   CA   92313-5518 996  
JEFFREY G BROWN     14171 CALLE CONTESA   VICTORVILLE   CA   92392-5489 997  
JEFFREY GRIGSBY     1455 E WASHINGTON AVE   ESCONDIDO   CA   92027-1931 998  
JEFFREY JOHANNES GAIDA     963 PEAR ST   EL CAJON   CA   92021-3250 999  
JEFFREY LAWRENCE DUNCAN     1104 COBBLE CREEK CT   REDDING   CA   96003-4560
1000   JEFFREY MASON     10814 BUTTE VIEW DR   GRASS VALLEY   CA   95945-4900
1001   JEFFREY ROBERT WILSON     2617 BLACK TERN WAY   ELK GROVE   CA  
95757-8187 1002   JEFFREY ROESCH     13141 KISMET AVE   SYLMAR   CA   91342-3425
1003   JEFFREY S MORGAN     8845 GARFIELD CIR   BUENA PARK   CA   90620-3810
1004   JEFFREY WALKER     1143 EVERGREEN LN   VISTA   CA   92084-1016 1005  
JENNIFER ANN DAVIS     4224 COPPER CREEK DR   MODESTO   CA   95355-8963 1006  
JERARDO GARCIA     1993 SHERWOOD DR   SANTA MARIA   CA   93455-6213 1007  
JEREMIAH PEDRAZZI     6301 S ASH AV   BROKEN ARROW   OK   74011 1008   JEREMIAH
ROA     2720 TUBEROSE ST   SAN DIEGO   CA   92105-4527 1009   JEREMY PRESTON
WALKER     1746 DALIA LN   MANTECA   CA   95337-8785 1010   JEREMY SMITH    
14354 SILENT SPRING ST   HESPERIA   CA   92344 1011   JERRETT HENDERSON     1080
E LASSEN AVE APT 66   CHICO   CA   95973-0814 1012   JERRY ALAN FERGUSON     227
PACIFIC DR   PARADISE   CA   95969-5608 1013   JERRY CONRAD HEATH     PO BOX 26
  ARROYO GRANDE   CA   93421-0026 1014   JERRY HARRINGTON     1414 RAMPART DR  
ROSEVILLE   CA   95661-4749 1015   JERRY LEE CLAAR     3549 ESPLANADE SPC 446  
CHICO   CA   95973-0239 1016   JERRY REYNOLDS     12233 PLUTO DR   VICTORVILLE  
CA   92392-8669 1017   JESSE DUTRA     2679 KENNEY DR   SAN PABLO   CA  
94806-1551 1018   JESSE FERNANDEZ     952 CAMINITO ESTRELLA   CHULA VISTA   CA  
91910 1019   JESSE GALLEGOS     24131 DEL AMO RD   RAMONA   CA   92065-4124 1020
  JESSE L FOSTER JR     8968 SHASTA LILY DR   ELK GROVE   CA   95624-3857 1021  
JESSE LANCASTER     7584 N DEWOLF AVE   CLOVIS   CA   93619-9008 1022   JESSE
PADILLA     750 SUNNYBROOK DR APT 3   LA HABRA   CA   90631-3572 1023   JESSE
QUIROZ     264 S PEPPER AVE   RIALTO   CA   92376-6736 1024   JESUS ABRAHAM
ALCARAZ     700 S SYDNEY DR   LOS ANGELES   CA   90022-1529 1025   JESUS
ALCANTAR     5142 SIERRA CROSS WAY   RIVERSIDE   CA   92509-7801 1026   JESUS
ARELLANO     2512 GALISTEO ST   CORONA   CA   92882-6821 1027   JESUS CORTEZ    
1541 ASTORIA PL   OXNARD   CA   93030-3102 1028   JESUS ENRIQUEZ     2687 VAN
GOGH DR   OXNARD   CA   93033-3944 1029   JESUS LIMA ZUNIGA     3819 WINCHESTER
AVE   LOS ANGELES   CA   90032-2442 1030   JESUS LOERA     18735 ALEXANDER ST  
PERRIS   CA   92570-8457 1031   JESUS LUNA     122 W ELK AV   GLENDALE   CA  
91204 1032   JESUS MACIEL     2541 FOXDALE AVE   LA HABRA   CA   90631-3506 1033
  JESUS NAVARETTE     11067MOGIRK AVE   EL MONTE   CA   91731 1034   JESUS
RODRIGUEZ     7450 SATSUMA AV   SUN VALLEY   CA   91352 1035   JHONSON
SITUMORANG     1265 W ROSEWOOD CT APT B   ONTARIO   CA   91762-2134

 

23



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1036   JIM DELA CRUZ     1622 MAGNOLIA LN   SAN LEANDRO   CA   94577-2642 1037  
JIM HUTCHINSON     PO BOX 671   BROOKDALE   CA   95007-0671 1038   JIM MERTEN  
  812 W CLOVER RD   TRACY   CA   95376-1743 1039   JIM STEPHENS     704 SPYGLASS
PKWY   VALLEJO   CA   94591-6914 1040   JIMMY D IRBY     311 SAN MIGUEL CT APT 4
  MILPITAS   CA   95035-8613 1041   JIRAYR SETAGHIAN     520 E ELMWOOD AVE APT F
  BURBANK   CA   91501-2590 1042   JMR TRUCKING INC   ATTN: ROY GUTIERREZ  
17509 GERRITT AVE   CERRITOS   CA   90703-8827 1043   JOAB ESTEVA     4250 SAN
VISCAYA CIR   CORONA   CA   92882-7955 1044   JOANNIE RIOS   DBA: JR DELIVERY
SERVICES   1011 WOODLAND PARK AVE   BAKERSFIELD   CA   93311-9255 1045   JOAO
DERALDO SANTOS     2130 REDWOOD HWY SPC F19   GREENBRAE   CA   94904-3045 1046  
JOAO REZENDE     649 OLD COUNTY RD APT 235   BELMONT   CA   94002-2623 1047  
JOAO T LOPES     1770A LOMBARD ST   SAN FRANCISCO   CA   94123-2974 1048  
JOAQUIM ARANTES NUNES     2038 MCALLISTER ST APT 1   SAN FRANCISCO   CA  
94118-4428 1049   JOAQUIM JOSE NASCIMENTO     1130 YUBA AVE APT 6   SAN PABLO  
CA   94806-4268 1050   JOAQUIM LUIZ DEMIRANDA     1591 SEQUOIA AVE   SAN BRUNO  
CA   94066-2648 1051   JOAQUIM NASCIMENTO     12730 SAN PABLO AVE   RICHMOND  
CA   94805-1303 1052   JOAQUIN HERIBERTO BURGOS     8780 BURNET AVE UNIT 8  
NORTH HILLS   CA   91343-5473 1053   JOARES LASS     2614 STONECREEK DR APT 298
  SACRAMENTO   CA   95833-1924 1054   JOARES LASS     26775 CALL AVE   HAYWARD  
CA   94548 1055   JOCELYN LAFOND WATSON     1706 AVENIDA ALTA MIRA   OCEANSIDE  
CA   92056-6501 1056   JOE - 2ND VAN COLE     2223 MONTCLAIR ST   SAN DIEGO   CA
  92104-5342 1057   JOE HART     3050 GRAND VIEW AVE   OROVILLE   CA  
95966-5019 1058   JOE HUGENROTH     1117 N VAGEDES AVE   FRESNO   CA  
93728-2936 1059   JOE M COSTA     878 GILCHRIST WALKWAY APT 1   SAN JOSE   CA  
95133-1350 1060   JOE M RAMIREZ     5108 W MENIO   FRESNO   CA   93722 1061  
JOE MACIAS     26885 CLUB DR   MADERA   CA   93638-0346 1062   JOE PAMELIA    
3460 W SHAW AVE   FRESNO   CA   93711-3216 1063   JOE PRATO     1220 SYBIL CT  
ESCONDIDO   CA   92026-2129 1064   JOE YANEZ     1007 S CEDAR AVE   FULLERTON  
CA   92833-3716 1065   JOEL ARAIZA     1085 JEFFERSON AVE   CHULA VISTA   CA  
91911-1640 1066   JOEL GARCIA     1526 E 215TH PL   CARSON   CA   90745-1705
1067   JOEL LIMA FILHO     795 ORKNEY AVE   SANTA CLARA   CA   95054-2249 1068  
JOEL R FRY     12411 MARTHA ANN DR   LOS ALAMITOS   CA   90720 1069   JOELCI DE
PAULA     31 ELLINGTON AVE   SAN FRANCISCO   CA   94112-3621 1070   JOEY M
RODRIGUEZ     5731 HULL WAY   SACRAMENTO   CA   95823-1537 1071   JOHN A GORDON
    13445 LYNWOOD PL   GARDEN GROVE   CA   92843-2623 1072   JOHN A SPERLING    
15820 OCEANVIEW DR   BROOKINGS   OR   97415 1073   JOHN ANTHONY MARCELLINO    
935 DAISY AVE   LODI   CA   95242-2302 1074   JOHN AVILA     150 GOLDENROD ST  
SOLEDAD   CA   93960-3534 1075   JOHN BAILEY     315 E GLENDALE ST   DILLON   MT
  59725 1076   JOHN BIRMINGHAM     1306 ELM ST   ROSEVILLE   CA   95678-2013
1077   JOHN C REIS     2917 KATHLEEN ST   RIVERSIDE   CA   92506-4308 1078  
JOHN C SEIBEL     10544 GREENFORD DR   SAN DIEGO   CA   92126-2846 1079   JOHN
CARL SILVA     3909 SHERBROOK DR   SANTA ROSA   CA   95404-2746 1080   JOHN
CHAPMAN     21648 NUTMEG LN   SANTA CLARITA   CA   91350-1622

 

24



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1081   JOHN CHAPMAN INC   ATTN: JOHN CHAPMAN   21648 NUTMEG LN   SANTA CLARITA  
CA   91350-1622 1082   JOHN CHRISTLIEB     101 MILLS RD   VACAVILLE   CA  
95687-4634 1083   JOHN CHURCHWELL     5449 MONTE VISTA RD   ANDERSON   CA  
96007-8274 1084   JOHN D REECE     2813 BARNETT ST   BAKERSFIELD   CA  
93308-1855 1085   JOHN DUNSON     9961 MISSION HILLS ESTATES CT   MISSION HILLS
  CA   91945 1086   JOHN F DUPREY     149 PATTERSON RD   SANTA MARIA   CA  
93455-4811 1087   JOHN F HOLCOMB     PO BOX 34   EARLY   CA   50535-0034 1088  
JOHN F MACHUT     419 SAN LUIS DR   SANTA MARIA   CA   93455-1798 1089   JOHN
GARY MUNOZ     1168 S ARROWHEAD AVE   BLOOMINGTON   CA   92316-4116 1090   JOHN
GREGORY WEATHERBIE     1204 CINNABAR WAY   VACAVILLE   CA   95687-7836 1091  
JOHN GROSSI     19925 SALLY CT   SONORA   CA   95370 1092   JOHN GUSMAN     1305
VINCA WA   SAN DIEGO   CA   92114 1093   JOHN H OWEN     758 VALENTINE CT  
ONTARIO   CA   91762-5649 1094   JOHN HAMETT     6252 N SAN PABLO AVE   FRESNO  
CA   93704-1539 1095   JOHN HARGIS     1826 MASON ST   SAN PABLO   CA  
94806-4815 1096   JOHN J KLOER     790 OAKWOOD ST   OJAI   CA   93023-3564 1097
  JOHN JENSEN     1721 GILLESPIC ST   SANTA BARBARA   CA   93101 1098   JOHN
JOSEPH BATTAGLIA     4102 STOTTS ST   RIVERSIDE   CA   92503-3840 1099   JOHN K
BILLERBECK     3732 OLIVE ST   SELMA   CA   93662-4534 1100   JOHN KEELING    
154 CHADWICK WAY   FOLSOM   CA   95630-6589 1101   JOHN LABORDE     425 FILBERT
ST   EL CAJON   CA   92020-4611 1102   JOHN LAZAROWICH     581 BLAIRBURRY WAY  
SAN JOSE   CA   95123-1304 1103   JOHN M RUSSELL     2403 WENDY LN   BISHOP   CA
  93514-1945 1104   JOHN MATTHEW FILPI     1341 N UKIAH WAY   UPLAND   CA  
91786-3158 1105   JOHN MCLAUGHLIN     23 VALENCIA CT   WINDSOR   CA   95492-8316
1106   JOHN MIGUEL RAMOS     1732 EL CERRITO PL   LOS ANGELES   CA   90028-5887
1107   JOHN MISTERLY IV     PO BOX 987   WINSTON   OR   97496-0987 1108   JOHN
MOROTTI     3828 AMIGO DR   MODESTO   CA   95356-1006 1109   JOHN R KIRKWOOD    
7126 BEECH AVE   ORANGEVALE   CA   95662-2607 1110   JOHN R MCCARTER     1011
MEIER DR APT B   CHICO   CA   95926-2023 1111   JOHN RODRIGUEZ     17801 CALLE
CAPISTRANO   MORENO VALLEY   CA   92551-6373 1112   JOHN SANTANA     11448
CHANDLER LN   POMONA   CA   91766-4667 1113   JOHN SAYAPHET     1221 W LOCUST ST
  LODI   CA   95240-1840 1114   JOHN SMEERDYK     3574 DRIFTWOOD ST   CHINO
HILLS   CA   91709-2031 1115   JOHN STOCKDALE     363 JADE CIR   VALLEJO   CA  
94590-8188 1116   JOHN T CAMACHO     973 COUNTRYWOOD CI   VACAVILLE   CA   95687
1117   JOHN TOLEN     1722 RECORD LN   REDDING   CA   96001-5689 1118   JOHN
TORRES     16550 LEMON AVE UNIT 1505   ALTO LOMA   CA   91737 1119   JOHN
VAZQUEZ MORENO     PO BOX 431144   SAN YSIDRO   CA   92143-1144 1120   JOHN W
LOVE     951 S 12TH STREE   BANNING   CA   92220 1121   JOHN ZOELLICK     2423
THOMAS DR   SANTA ROSA   CA   95404 1122   JOHNNY CLHOGOLAN     211 1/2 E 37TH
ST   LOS ANGELES   CA   90011-5755 1123   JOHNNY DEL JOHNSON     6169 ALBEMARBE
ST   SAN DIEGO   CA   92139 1124   JOJAELY INC   ATTN: JORGE VARGAS   13337 S ST
APT 336   CERRITOS   CA   90703-7308 1125   JON ROSS     891 ROYAL DR   MADERA  
CA   93637-2995

 

25



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1126   JON ROUNDY     6815 COUNTY RD 15   ORLAND   CA   95963-9130 1127   JON
SEATON     23 ANGEL ISLAND CIR   SACRAMENTO   CA   95831-3703 1128   JONAS
CHAVES     53 ALPINE AVE   DALY CITY   CA   94015-3717 1129   JONATHAN ALBIN    
25832 E 35TH ST   SAN BERNADINO   CA   92410 1130   JONATHAN SPRING     3697
CHELSEA RD   CAMERON PARK   CA   95682-8912 1131   JOON S- SWING AN     1036 E
ST   HAYWARD   CA   94541-5211 1132   JORGE ARGUELLO     4459 MISSION ST   SAN
FRANCISCO   CA   94112 1133   JORGE CALDERON     1516 W MINERVA AVE   ANAHEIM  
CA   92802-1624 1134   JORGE CARREON DE LOS REYES     2652 PLZ CLAVELES   SAN
JOSE   CA   95132-1460 1135   JORGE DURAN     4070 W 133RD ST APT A   HAWTHORNE
  CA   90250-5908 1136   JORGE GALVAN     3838 E AVE R12   PALMDALE   CA  
93550-2544 1137   JORGE GURROLA     607 STARDUST DR   PLACENTIA   CA  
92870-4835 1138   JORGE L GARZA     2142 VINCENT AVE   HUGHSON   CA   95326-9668
1139   JORGE LUIS GONZALEZ     984 LATTIN RD   BIGGS   CA   95917-9738 1140  
JORGE MEDINA     876 CREST DR   CHULA VISTA   CA   91910-6505 1141   JORGE
ORTEGA     9909 TOPANGA CANYON BLVD # 115   CHATSWORTH   CA   91311-3602 1142  
JORGE PULIDO     12513 ARLINGTON PL   CHINO   CA   91710-6207 1143   JORGE RAMOS
    1753 CALATINA DR   POMONA   CA   91766-5010 1144   JORGE RODRIGUEZ     324 W
SANTA BARBARA ST   SANTA PAULA   CA   93060-2458 1145   JORGE SANTANA     3015 E
AVE S1   PALMDALE   CA   93550-6637 1146   JORGE ZEPEDA     3127 W 133RD ST  
HAWTHORNE   CA   90250 1147   JOS DELIVERY INC   ATTN: SIDNEY JONES   409 DUPERU
DR   CROCKETT   CA   94525-1572 1148   JOSE - 2ND VAN BACA     2530 COMMODORE ST
  LOS ANGELES   CA   90032-2505 1149   JOSE A CASTILLO     15556 CASTELLION RD  
FONTANA   CA   92337-9002 1150   JOSE A PEREZ     6366 GAGE AVE UNIT 223   BELL
GARDENS   CA   90201-1862 1151   JOSE ALBERTO MANZO     3335 DURANGO WAY  
STOCKTON   CA   85206 1152   JOSE ALCIDES AGUILAR     25004 FRAMPTON AVE APT 204
  HARBOR CITY   CA   90710-2886 1153   JOSE ALCIDES AUILAR     1443 N CORONADO
ST   LOS ANGELES   CA   90026-2307 1154   JOSE ALVES     970 VALLEY RUN  
HERCULES   CA   94547-1438 1155   JOSE ANTONIO MONDRAGON     13228 BASSETT DR  
VICTORVILLE   CA   92392-0528 1156   JOSE ARCE     491 WINCHESTER DR  
WATSONVILLE   CA   95076-3180 1157   JOSE CABRERA     37201 PASEO PADRE PK  
FREMONT   CA   94536 1158   JOSE CACERES     6289 AVENIDA DE LAS VISTAS UNIT 3  
SAN DIEGO   CA   92154-6622 1159   JOSE CARLOS DA SILVA     231 DIXON LANDING RD
APT 188   MILPITAS   CA   95035-2557 1160   JOSE CARLOS DASILVA     231 DIXON
LANDING RD APT 188   MILPITAS   CA   95035-2557 1161   JOSE CHILIN     4989 1/2
TWINING ST   LOS ANGELES   CA   90032-2154 1162   JOSE DE GUSTAVO     365 TALBOT
AVE APT 8   PACIFICA   CA   94044-2657 1163   JOSE DEGRACIA GUAN     2617 E
STRONG PL   ANAHEIM   CA   92806-5020 1164   JOSE EBERARDO ROBLES     715 N AVE
S4   LOS ANGELES   CA   90042 1165   JOSE ESPINOZA     17708 POND DEROSA LN  
SALINAS   CA   93907-9053 1166   JOSE G IBARRA JR     263 W 15TH ST APT 3   SAN
PEDRO   CA   90731-4857 1167   JOSE GONCALVES SILVEIRA     630 33RD AVE APT 7  
SAN FRANCISCO   CA   94121-2746 1168   JOSE K SANCHEZ     2254 IRVINGTON AVE  
SAN BERNARDINO   CA   92408 1169   JOSE L LOPEZ     13040 AZTEC ST   SYLMAR   CA
  91342-2501 1170   JOSE L RUBIO PADILLO     2020 W ALAMEDA AVE APT 12G  
ANAHEIM   CA   92801-5315

 

26



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1171   JOSE LACERDA     206 CHUMALIA ST # E   SAN LEANDRO   CA   94577-3706 1172
  JOSE LACERDA INC   ATTN: JOSE LACERDA   1271 WASHINGTON AVE   SAN LEANDRO   CA
  94577-3646 1173   JOSE LOPES JR     3854 VILLAGE TER APT 128   FREMONT   CA  
94536-7521 1174   JOSE LUIS MUNOZ     3949 VAN HORNE AVE   LOS ANGELES   CA  
90032-1143 1175   JOSE LUNA     7365 CYPRESS AVE   FONTANA   CA   92336-1974
1176   JOSE M BUGARIN     897 SANTA BARBARA   SOLEDAD   CA   93960-3370 1177  
JOSE M BUGARIN     897 SANTA BARBARA   SOLEDAD   CA   93960-3370 1178   JOSE M
FRANCO     249 SAN BRUNO AVE   BRISBANE   CA   94005-1520 1179   JOSE MACIEL    
1435 E 71ST ST   LOS ANGELES   CA   90001-1924 1180   JOSE MARTINEZ     2627
SPENCER CT   TRACY   CA   95377-8804 1181   JOSE MEJIA     10201 WISNER AVE  
MISSION HILLS   CA   91345-2738 1182   JOSE NAVARRO     636 W 105TH ST   LOS
ANGELES   CA   90044-4426 1183   JOSE OVID     957 VIA TERECINA   CHULA VISTA  
CA   91910-7037 1184   JOSE P GARCIA     720 RIGSBY ST   LA HABRA   CA  
90631-3530 1185   JOSE R PARADA     1150 N WILMINGTON BLVD APT 229   WILMINGTON
  CA   90744-3275 1186   JOSE RAMIREZ     68 W MARIPOSA ST   ALTADENA   CA  
91001 1187   JOSE RUBEN MERCADO     505 EUCALYPTUS DR   SAN JOSE   CA  
95134-1253 1188   JOSE S VELASQUEZ     3508 CASITAS AVE   LOS ANGELES   CA  
90039-1904 1189   JOSE SANTOS     204 POINT SAL DUNES WAY   GUADALUPE   CA  
93434-1828 1190   JOSE TEIXEIRA     2709 CAMINO CASA BUENA   PLEASANTON   CA  
94566-8635 1191   JOSE TORRES     43 ASBURY WAY   PITTSBURG   CA   94565-4717
1192   JOSEPH B CHRISTIE     2920 E MUNCIE AVE   FRESNO   CA   93720-4956 1193  
JOSEPH BWERDE     8707 LOS ALTOS DR   BUENA PARK   CA   90620-3417 1194   JOSEPH
DWONCH     272 ATHOL AVE APT A   OAKLAND   CA   94606-1389 1195   JOSEPH EDWARD
FERRIS     10913 VIA BANCO   SAN DIEGO   CA   92126-7411 1196   JOSEPH FOWLER  
  1039 CRYSTAL BAY CT   UKIAH   CA   95482 1197   JOSEPH GUARDANAPO     4530
DAYWALK CIR   PENSACOLA   FL   32514 1198   JOSEPH HAZWARD     3641 DESANIE CIR
  BAY POINT   CA   94565-1510 1199   JOSEPH HAZWARD     3641 DESANIE CIR   BAY
POINT   CA   94565-1510 1200   JOSEPH HUGENROTH     1117 N VAGEOES   FRESNO   CA
  93728 1201   JOSEPH M COLE     11091 CLAIREMONT MESA BL   SAN DIEGO   CA  
92124 1202   JOSEPH OTANI     1630 JOANNE WAY   OXNARD   CA   93030-3279 1203  
JOSEPH PETRONE     4480 BAJA MISSION RD   FALLBROOK   CA   92028-9477 1204  
JOSEPH RYALL     4172 SANTA RITA WAY   SAN JOSE   CA   95111-3544 1205   JOSEPH
S ISON     1429 9TH ST   LOS OSOS   CA   93402-1701 1206   JOSEPH SPRENGER    
28100 LANDAU BLVD APT 15   CATHEDRAL CITY   CA   92234-7495 1207   JOSH BYRD    
12041 BARLETT   GARDEN GROVE   CA   92845 1208   JOSHUA HERNANDEZ     5138 E
ASHLAN AVE APT 131   FRESNO   CA   93727-7333 1209   JOSUELI JOSE PALOMBO    
1411 CASA BUENA DR APT 11   CORTE MADERA   CA   94925-1738 1210   JOUBERT
DASILVA     3108 LOWELL AV   RICHMOND   CA   94804 1211   JOYCE AUGUSTSON    
11882 SPENCEVILLE RD   PENN VALLEY   CA   95946-9635 1212   JR DELIVERY SERVICES
  ATTN: JOANNIE RIOS   1908 MARC A MITSCHER CT   BAKERSFIELD   CA   93304-7113
1213   JRL INC   ATTN: JEFFREY LEAL   6161 ACACIA HILL DR   YORBA LINDA   CA  
92886-5806 1214   JROD INC   ATTN: JESUS RODRIGUEZ   621 HALYARD ST   PORT
HUENEME   CA   93041-1214 1215   JUAN ARCEO     1647 13TH ST   STOCKTON   CA  
95206-3886

 

27



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1216   JUAN BALBUENA     3217 FARNSWORTH AVE   LOS ANGELES   CA   90032-2339
1217   JUAN CAMACHO     182 E NEWLOVE DR   SANTA MARIA   CA   93454 1218   JUAN
CARLOS CORONA     11657 OXNARD ST   N HOLLYWOOD   CA   91606 1219   JUAN CARLOS
GONZALEZ     5575 N BARCUS AVE   FRESNO   CA   93722-2561 1220   JUAN CARLOS
HIGUERA     28634 MIDSUMMER LN   MENIFEE   CA   92584-8002 1221   JUAN CERVANTES
    2427 N GLENWOOD AVE   RIALTO   CA   92377-4245 1222   JUAN COREA     3630
MOUNT LASSEN AVE   ROSAMOND   CA   93560-5903 1223   JUAN DELGADO     4071
FORESTBROOK WAY   SAN JOSE   CA   95111-1520 1224   JUAN FLORES     1835 W AVE
K10   LANCASTER   CA   93534-8802 1225   JUAN GRANDE     515 JOHN MUIR DR APT
204   SAN FRANCISCO   CA   94132-6035 1226   JUAN HERNANDEZ     1425 POSEIDON  
WEST COVINA   CA   91790-3341 1227   JUAN M OCHOA     10234 ROSEWOOD AVE   SOUTH
GATE   CA   90280-6974 1228   JUAN MENENDEZ     1124 N MAPLE ST   BURBANK   CA  
91505-2434 1229   JUAN MIGUEL TAPIA     11713 S MAIN ST   LOS ANGELES   CA  
90061-1817 1230   JUAN ORELLANA     12801 COMETA AVE   SAN FERNANDO   CA  
91340-1123 1231   JUAN PABLO BENITEZ     3183 NEW HAMPSHIRE DR   CORONA   CA  
92881-8312 1232   JUAN PADILLA     1565 GILMARTIN DR   SAN DIEGO   CA  
92114-7044 1233   JUAN PADILLA     824 RIDGEWATER DR   CHULA VISTA   CA  
91913-3415 1234   JUAN RIVERA     5030 E HAMMOND AVE   FRESNO   CA   93727-2019
1235   JUAN SUAREZ     4615 E 53RD ST   MAYWOOD   CA   90270-2420 1236   JUAREZ
CIRQUEIRA     1 BLACKFIELD DR # 134   BELVEDERE TIBURON   CA   94920-2053 1237  
JULES J CALDEIRA III     4011 LAS PASAS WAY   SACRAMENTO   CA   95864-3039 1238
  JULIAN - 2ND VAN CESNEROS     14181 LAKE ST   GARDEN GROVE   CA   92843-4847
1239   JULIAN CISNEROS     14181 LAKE ST   GARDEN GROVE   CA   92843-4847 1240  
JULIAN ESCAMILLA     28777 DEL MONTE DR   SUN CITY   CA   92588 1241   JULIAN
GONZALEZ     924 PALMS BLVD   VENICE   CA   90291-3853 1242   JULIAN VILLANUEVA
    11270 MICHIGAN ST   GRAND TERRACE   CA   92313 1243   JULIANA ROCHS     1011
WHIPPLE RD APT 7   HAYWARD   CA   94544-7926 1244   JULIO CASAS HERNANDEZ    
3219 STOCKBRIDGE AVE   LOS ANGELES   CA   90032-2924 1245   JULIO CESAR CRUZ
RIVERA     607 MYRTLE AVE   SOUTH SAN FRANCISCO   CA   94080-4532 1246   JULIO
CESAR PADILLA     3390 HWY 175   LAKEPORT     95453 1247   JULIO DASILVA    
2163 MEEKER AVE APT 201   RICHMOND   CA   94804-6410 1248   JULIO NETO     222
COLUMBIA ST APT 104   SANTA CRUZ   CA   95060-6536 1249   JULIO NETO     657
24TH AVE APT 48   SANTA CRUZ   CA   95062-4230 1250   JULIUS ANTHONY MITCHELL  
  3124 LAKE DR APT 70   MARINA   CA   93933-2848 1251   JURANDIR IVANHINCHEN    
1075 OFARRELL ST APT 2   SAN FRANCISCO   CA   94109-6835 1252   JUSTIN GROSS    
4434 MISSION INN AVE   RIVERSIDE   CA   92501-3167 1253   JUSTIN J RAYMOND LACY
    16619 GUERNEWOOD RD   GUERNEVILLE   CA   95446-9702 1254   JUSTIN SKIBA    
961 SILVERTON CIR   LINCOLN   CA   95648-8000 1255   JUSTIN WORDEN     PO BOX
5622   SANTA MARIA   CA   93455 1256   JUSTIN WORDEN     PO BOX 5622   SANTA
MARIA   CA   93456 1257   KALECSKI D MURRAY     1831 ERICSON CIR   STOCKTON   CA
  95206 1258   KAMAL ASIS SINGH     9058 DESCENDANT DR   ELK GROVE   CA  
95758-1239 1259   KAMIL ISSA     7615 MAY WAY   SAN RAMON   CA   94593 1260  
KANYA SAM     425 S AGATE   ANAHEIM   CA   92806

 

28



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1261   KARWAN A SALIH     9727 WINTER GARDENS BL   LAKESIDE   CA   92040 1262  
KAWANUA INC   ATTN: FRANCISCO EMAN   310 S JEFFERSON ST APT 51C   PLACENTIA   CA
  92870-8481 1263   KAYVAN SHOJAEE     5915 LARRY DEAN ST   CORONA   CA  
92880-3149 1264   KCJ ENTERPRISES INC   ATTN: JOSE DEGRACIA GUAN   5570
SOUTHWIND LN   YORBA LINDA   CA   92887-6422 1265   KEITH A BLOCHER     2608
MEDINAH CT   MODESTO   CA   95355-9666 1266   KEITH MORRIS     462 LANTON PL  
HAYWARD   CA   94544 1267   KEITH STONE     4007 ZION LN   CHINO   CA  
91710-5622 1268   KEITH TORRES     10404 WESTERN AVE APT 201   DOWNEY   CA  
90241-2423 1269   KEITH WILLIAMS     7510 TOWNE AVE   LOS ANGELES   CA  
90003-2316 1270   KELLY MOYLAN     34330 VIA BUENA DR   YUCAIPA   CA  
92399-4549 1271   KELVIN E WILKINS     8633 DORSEY WAY   SACRAMENTO   CA  
95828-7552 1272   KEN & RAC LLC   ATTN: RATKO KUKURUZOVIC   4440 DELORES DR  
UNION CITY   CA   94587-4815 1273   KEN BRADLEY     200 BUENA TIERRA WAY  
WINDSOR   CA   95492-8313 1274   KENNEETH G ERTEL     3216 RACQUET LN   PALMDALE
  CA   93551-2544 1275   KENNETH JUE     920 E CHESNUT ST   ANAHEIM   CA   92805
1276   KENNETH M BELDEN     9748 IVANHO ST   SPRING VALLEY   CA   91977-5221
1277   KENNETH MCINTIRE     7836 BROOKSIDE AVE   SEBASTOPOL   CA   95472-3245
1278   KENNETH REDWAY     7708 CRENSHAW BLVD # 314   LOS ANGELES   CA  
90043-4949 1279   KENNETH SAVORY     PO BOX 423   HEALDSBURG   CA   95448-0423
1280   KENNETH THOMPSON     1195 WYATT AV   STAYTON   OR   97383 1281   KENNETH
THOMPSON     1854 CLOVERDALE RD   ESCONDIDO   CA   92027-6909 1282   KENNETH W
REID     5715 MORSE DR   OAKLAND   CA   94605-1137 1283   KENNY ALVAREZ     8435
GARDEN VIEW AVE   SOUTH GATE   CA   90280-2210 1284   KENNY MITCHELL     2643
VALARIA CT   HIGHLAND   CA   92346-1725 1285   KEVIN ALLEN WILLIAMS   DBA KEVIN
WILLIAMS   4 FREDA CT   CHICO   CA   95928-6807 1286   KEVIN D SCHMITZ     515
BAY TREE CT   WINDSOR   CA   95492-8350 1287   KEVIN E BUCHMUELLER     10323
WESTONHILL DR   SAN DIEGO   CA   92126-3704 1288   KEVIN M KUEHL     4929
COLLWOOD BLVD APT C   SAN DIEGO   CA   92115-2115 1289   KEVIN MAYNARD     810
1/2 CHALCEDONY ST   SAN DIEGO   CA   92109-2527 1290   KEVIN NELSON     1014
HOPPER AVE PMB #621   SANTA ROSA   CA   95403-1613 1291   KEVIN THOMAS     1955
GRANDE CI   FAIRFIELD   CA   94533 1292   KHAMPHEUANE LITHILUXA     21 RUSHFORD
LN   BUFFALO   NY   14227 1293   KIET QUANG LAM     6661 STANFORD RANCH RD  
ROCKLIN   CA   95677 1294   KIET TRUONG     878 TEMPLETON AVE   DALY CITY   CA  
94014-1265 1295   KIM SHERMAN     31110 AVENIDA EL MUNDO   CATHEDRAL CITY   CA  
92234-2701 1296   KIMBERLY ROMO     2028 MILLER AVE   MODESTO   CA   95354-2925
1297   KIRAN INC   ATTN: SARWAN HARMIR   7700 TOPANGA CANYON BLVD UNIT 510  
CANOGA PARK   CA   91304-5579 1298   KIRK MILLER     1896 RAMERIZ DR   YUBA CITY
  CA   95993-7150 1299   KJI TRANSPORTATION INC   ATTN: ALFONSO BANUELOS   11213
BOS ST   CERRITOS   CA   90703-6505 1300   KLIMENKO INC   ATTN: PAUL KLIMENKO  
8035 JAMESTOWN CIR   FONTANA   CA   92336-3964 1301   KLMN INC   ATTN: NAROS KIM
  8585 LYNX RD   SAN DIEGO   CA   92126-1826 1302   KOR TRUCKING INC   ATTN:
KORI DALBEY   130 N LAURIE ANN LN   ANAHEIM   CA   92807-3113 1303   KORI DALBEY
    947 N MARIPOSA AVE   ONTARIO   CA   91764-2609 1304   KPD & A CORP   ATTN:
SAM KANYA   425 S AGATE ST   ANAHEIM   CA   92804-2542 1305   KRISLEY MORAIS
SILVA     3400 RICHMOND PKWY APT 820   SAN PABLO   CA   94806-5287

 

29



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1306   KRISLEY MORAIS SILVA     805 WATSON CANYON CT APT 265   SAN RAMON   CA  
94582-9003 1307   KRISTAN CALICA PIMENTEL     6818 BOLZANO WAY   ELK GROVE   CA
  95757-3038 1308   KRISTINE Y RENDON     10051 WILDFLOWER RD   SANTA MARIA   CA
  93454 1309   KURT V JENSEN     8068 SANTA BARBARA DR   ROHNERT PARK   CA  
94928-4016 1310   KYLE EDWARD RAWSON     602 DEERWOOD CT   WINSTON   OR  
97496-9591 1311   L & H INC   ATTN: HUGO VEGA   6428 FLORENCE PL APT 2   BELL
GARDENS   CA   90201-3260 1312   L & J CARRANZA TRUCKING INC   ATTN: OSCAR
CARRANZA   1373 HERMOSA DR   CORONA   CA   92879-8545 1313   L & K TRADING INC  
ATTN: KAM TAK   630 S 8TH ST APT 1   SAN JOSE   CA   95112-3974 1314   LA GRAN
COSECHA FINAL   ATTN: OBISPO GRAY   PO BOX 574   SALOME   AZ   85348-0574 1315  
LANCE CRAIG MORGAN   DBA LANCE MORGAN   1090 LEWIS OAK RD   GRIDLEY   CA  
95948-9530 1316   LANCE EDMONDS     13534 PASEO DEL MAR   EL CAJON   CA   92021
1317   LAO XIONG     3108 OCCIDENTAL DR APT 153   SACRAMENTO   CA   95826-3088
1318   LARRY CERVANTES     482 DRAKELEY AVE   ATWATER   CA   95301-4429 1319  
LARRY FAMBRO     4757 CLAIREMONT MESA BLVD APT 404   SAN DIEGO   CA   92117-2016
1320   LARRY HALL     3133 VIEWCREST AV   HENDERSON   NV   89014 1321   LARRY W
SIMMS     2921 PIONEER WAY   JAMUL   CA   91935-3040 1322   LATASHA DELEON    
2928 GEORGIA ST   VALLEJO   CA   94591-6602 1323   LAURENCE MARC RUSSELL     140
WASHINGTON ST   COALINGA   CA   93210 1324   LAVERN CHERESE WOLFWILLIS     13443
VARSITY LN   MORENO VALLEY   CA   92555-3707 1325   LAWRENCE IWUANYANWU    
16979 ROLANDO AVE   CASTRO VALLEY   CA   94546-3930 1326   LAWRENCE NETZ     PO
BOX 326   ORICK   CA   95555-0326 1327   LAZARO NODA     2312 WARWICK AVE   LOS
ANGELES   CA   90032-3528 1328   LC PADILLA ENTERPRISES   ATTN: LONNY PADILLA  
1910 SANFORD ST   OXNARD   CA   93033-7910 1329   LCE & ASSOCIATES LLC   ATTN;
EDDIE MARTINEZ SAN JUAN   950 OXFORD DR   OXNARD   CA   93030-8748 1330  
LEANDRO ALVES     448 FELDSPAR LN   SANTA ROSA   CA   95407-5403 1331   LEANDRO
BARBOSA CECILIO     98 DELANO AVE   SAN FRANCISCO   CA   94112-2520 1332  
LEANDRO FERREIRA MENDONCA     1973 LANDESS AVE   MILPITAS   CA   95035-7067 1333
  LEANDRO FERREIRA RIOS     110 ESPLANADE AV   PACIFICA   CA   94044 1334  
LEANDRO SOARES     375 HANOVER AVE   OAKLAND   CA   94606-1372 1335   LEANDRO
SOARES     375 HANOVER AVE APT A   OAKLAND   CA   94606-1372 1336   LEANDRO
SOARES     3819 GARVIW AVE   RICHMOND   CA   94805 1337   LEE ROACH     442
DIABLO RD   DANVILLE   CA   94526 1338   LEE TANNER     46173 DRYMEN AVE  
TEMECULA   CA   92592-3309 1339   LEE’S DELIVERY SERVICE INC   ATTN: LEE BARRETT
  35501 VISTA DEL LUNA   RANCHO MIRAGE   CA   92270-1888 1340   LEE’S UNLIMITED
INC     4664 KILAINEY CIR   SANTA ROSA   CA   95403 1341   LEIDEMAR ALCANTARA  
  1555 W MIDDLEFIELD RD APT 42   MOUNTAIN VIEW   CA   94043-3053 1342   LEMUEL
GONCALVES     3258 MAUI ST   WEST SACRAMENTO   CA   95691-5878 1343   LENNY
TRUJILLO     209 BOYCE ST   SANTA ROSA   CA   95401-5479 1344   LEO JAVELONA    
3950 MAHAILA AV   SAN DIEGO   CA   92122 1345   LEON ALEXANDER FELIX     4245
UNITED CT   NORTH HIGHLANDS   CA   95660-3543 1346   LEON HACKETT     8953
AUTUMWOOD DR   SACRAMENTO   CA   95826 1347   LEONARDO CASTILLA     3346 E GAGE
AVE APT T   HUNTINGTON PARK   CA   90255-5527 1348   LEONARDO MACHADO     2384
AVENIDA DE GUADALUPE   SANTA CLARA   CA   95054-1406 1349   LEONCIO SILVANETO  
  784A 4TH AVE   SAN BRUNO   CA   94066-3621 1350   LEONEL VILLA     9962 PINYON
CT   FONTANA   CA   92335-7820

 

30



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1351   LEONE’S CARRIER’S ENTERPRISE   ATTN: EDUARDO LEON   254 E PARK AVE   SAN
YSIDRO   CA   92173-2607 1352   LESLIE STINSON     27377 PROMINENCE RD   SUN
CITY   CA   92586 1353   LETCHER BRADLEY & DEPUGH DE   ATTN: THOMAS LETCHER  
4316 HEMLOCK   CLEARLAKE   CA   94522 1354   LETICIA V CASTELLANES     698
BARTLETT AVE   HAYWARD   CA   94541 1355   LEVY FEITEIRA     12355 LINROE DR  
LAKESIDE   CA   92040-5441 1356   LEWIS MORA RIVERA     4622 E KAVILAND AVE  
FRESNO   CA   93725-1632 1357   LIBERTY BELL INC   ATTN: ANDRE PINHEIRO   23150
AVE SAN LUIS APT 316742   WOODLAND HILLS   CA   91364-1010 1358   LIDIA
GIAQUINTO     3998 CHARLES ST   LA MESA   CA   91941-7517 1359   LILLY ANN HOEHN
    10112 ASHWOOD ST APT 55   LAKESIDE   CA   92040-2155 1360   LINCOLN ALFONSO
    3400 FIELDCREST AVE   FAIRFIELD   CA   94534-7976 1361   LINCOLN M AFONSO  
  3400 FIELDCREST AVE   FAIRFIELD   CA   94534-7976 1362   LINDA GALLUP     9708
LA CLAIR RD   WILTON   CA   95693-9653 1363   LINDA GALLUP     9708 LA CLAIR RD
  WILTON   CA   95693-9653 1364   LINDA HOTZ     858 CHINQUAPIN AVE   CARLSBAD  
CA   92008-4143 1365   LINO HERNANDEZ     1993 TYLER ST   SAN PABLO   CA  
94806-3552 1366   LINO’S TRUCKING INC   ATTN: LINO HERNANDEZ   366 RED TAIL PL  
SAN PABLO   CA   94806-5826 1367   LISA DRUMMOND     2700 APPLEWOOD DR   ONTARIO
  CA   91761-0319 1368   LISA MELTON     PO BOX 756   BIGGS   CA   95917-0756
1369   LLOYD LA VONN NASH     830 MAXINE AVE   PORT HUENEME   CA   93041-2858
1370   LMS P&D CORP   ATTN: LUIS SALDANO   15403 S FRAILEY AVE   COMPTON   CA  
90221-3703 1371   LNG LOGISTICS PARTNERS LLC   ATTN: LUIS GOMEZ   868 BRYCE
CANYON AVE   CHULA VISTA   CA   91914-3600 1372   LOBOVINNY SERVICES INC   ATTN:
VINICUS ROSA   637 AZORES CIRLCE   BAY POINT   CA   94565 1373   LOGISTIC
SERVICES INC   ATTN: RENE MEDRANO   8332 TEXAS ST   DOWNEY   CA   90241-4932
1374   LOI VAN HUYNH     9368 WADDELL LN   ELK GROVE   CA   95624-5017 1375  
LONNIE D ARCENEAUX     2900 REBECCA DR   FAIRFIELD   CA   94533 1376   LONNIE
RAY STEWART II     11867 SAPOTA DR   LAKESIDE   CA   92040-5616 1377   LORETO
GARCIA     2201 RENFREW CT   SAN JOSE   CA   95131-2627 1378   LORIVAL DOS
SANTOS     3301 ARENA BLVD APT 112   SACRAMENTO   CA   95834-2530 1379   LOSA
LOSA     2600 E 28TH ST   LOS ANGELES   CA   90058-1400 1380   LOUIE HOLGUIN    
102 ORETSKY WAY   COTATI   CA   94931-5324 1381   LOUIS A GRANDE     595 JOHN
MUIR DR APT 419   SAN FRANCISCO   CA   94132-1064 1382   LOUIS ROGERS     5920
HILTON ST   OAKLAND   CA   94605-1441 1383   LOWABE EXPRESS   ATTN: HELEN LOPEZ
  PO BOX 162490   SACRAMENTO   CA   95816-2490 1384   LUCAS EDDY LA TOUF    
8782 SHARP AVE   SUN VALLEY   CA   91352-1740 1385   LUCIANO P LIMA     624
BRODERICK ST APT A   SAN FRANCISCO   CA   94117-1412 1386   LUCIANO RODRIGUES DE
OLIVEIR     1279 PKWY DR   EL SOBRANTE   CA   94803-1245 1387   LUIS A PULIDO  
  11603 DORLAND ST   WHITTIER   CA   90601-2807 1388   LUIS A RODRIGUEZ     1785
CAPITAL PARK DR   SACRAMENTO   CA   95833 1389   LUIS ANTONIO PORTILLO     6546
WOODLEY AVE   VAN NUYS   CA   91406-6425 1390   LUIS C OLIVEIRA     1107 2ND AVE
APT 410   REDWOOD CITY   CA   94063-4036 1391   LUIS CHOJOLAN     2814 6TH AVE  
LOS ANGELES   CA   90018-2913 1392   LUIS ENRIQUE PEREZ     6173 BROOKLYN AVE  
SAN DIEGO   CA   92114-2424 1393   LUIS ENRIQUE VILLATORO     183 RUTGERS CT  
VALLEJO   CA   94589-1762 1394   LUIS GOMEZ     3053 TEQUILA WAY   SAN YSIDRO  
CA   92173-1226 1395   LUIS GONZALEZ     312 E LAKE AVE APT C   WATSONVILLE   CA
  95076-4853

 

31



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1396   LUIS GUILLEN     15276 RANDALL AVE   FONTANA   CA   92335-4350 1397  
LUIS M OCHOA     1048 W 89TH ST   LOS ANGELES   CA   90044-3306 1398   LUIS M
ZEPEDA     10704 FIRMONA AVE   INGLEWOOD   CA   90304-1823 1399   LUIS MARTIN  
  636 JACKMAN AVE   SYLMAR   CA   91342-5432 1400   LUIS OLIVEIRA     1457
GOLDENOAK WAY   STOCKTON   CA   95209-2024 1401   LUIS ORTIZ     760 NFIFTH AVE
  COVINA   CA   91724 1402   LUIS RICARDO CASTRO III     330 HILL ST   SAN
YSIDRO   CA   92173 1403   LUIS RUBIO     38182 SEVILLA AVE   MURRIETA   CA  
92563-6290 1404   LUIS SALDANO     15403 S FRAILEY AVE   COMPTON   CA  
90221-3703 1405   LUIS SANDOVAL     134 S DR   FREEDOM   CA   95019-2739 1406  
LUIS SANTIAGO     2127 N SAN ANTONIO AVE   POMONA   CA   91767-2403 1407   LUIZ
ANTONIO VALENCA GOMES     25200 CARLOS BEE BLVD APT 143   HAYWARD   CA  
94542-1532 1408   LUIZ OLIVEIRA     1543 PERSHING DR APT D   SAN FRANCISCO   CA
  94129-1215 1409   LY CHENG     979 MARVIEW AVE   LOS ANGELES   CA   90012-1255
1410   LY XIONG     4044 63RD ST APT A   SACRAMENTO   CA   95820-3249 1411  
LYNNE ROACH     3812 YOSEMITE CT N   PLEASANTON   CA   94588-4934 1412  
LYUBOMIR BAEV     660 KIRKRAND RD APT 7   SUNNYVALE   CA   94087 1413   M&M
DELIVERY SERVICE INC   ATTN: MARGARITO MARQUEZ   5537 LAKEWOOD BLVD   LAKEWOOD  
CA   90712-1723 1414   M.H. DELIVERY LLC   MIKE ISHMAEL   67150 QUIJO RD  
CATHEDRAL CITY   CA   92234 1415   MABLO MOURA     535 E DUANE AVE   SUNNYVALE  
CA   94085-3742 1416   MACHSURGE LLC   ATTN: TYRONE CURTIS   5441 BARRYMORE DR  
OXNARD   CA   93033-9107 1417   MACHTZPED LLC   ATTN: KEITH MACHT   1210 BRIANA
CIR   OXNARD   CA   93030-6082 1418   MAGDA BOFF     341 RANCHERO WAY   TRACY  
CA   95376-1943 1419   MAHER AWAD     1925 46TH AVE APT 96   CAPITOLA   CA  
95010-2631 1420   MAHMOUDI KOUROSH     3705 ARTESIA BLVD APT 39   TORRANCE   CA
  90504-3327 1421   MAHRUM-ABDUL KHALIK     553 OLYMPIC AVE   HAYWARD   CA  
94544-6528 1422   MAKRY INC   ATTN: RYAN A MAKHANI   15483 MOORPARK ST APT 10  
SHERMAN OAKS   CA   91403-1015 1423   MANDREL FRAZIER     8145 AUBERRY DR  
SACRAMENTO   CA   95828-5704 1424   MANIK DUTTA     6517 GREENBACK LN #4  
CITRUS HEIGHTS   CA   95621 1425   MANNY CUTCHON     2331 ELLIOTT DR   AMERICAN
CANYON   CA   94503-4203 1426   MANNY CUTCHON     35 GLEN VALLEY CIR   DANVILLE
  CA   94526-4966 1427   MANOLITO DEUS     975 N OXFORD AVE   LOS ANGELES   CA  
90029-3203 1428   MANUAL CHRIS PESTANA     9214 CITRUS AVE APT F   FONTANA   CA
  92335-5569 1429   MANUEL A SANCHEZ     3834 NORTHUMBERLAND TE   FREMONT   CA  
94555 1430   MANUEL CORONADO GUERRERO     2005 WASHINGTON DR   VENTURA   CA  
93003-7436 1431   MANUEL ENRIQUEZ JR.     1075 NIGHTINGALE PL   ESCONDIDO   CA  
92027-1267 1432   MANUEL FIGUEROA     710 E SA YSIDRO BLVD 2292   SAN YSIDDRO  
CA   92173 1433   MANUEL JIMENEZ     7609 ELSINORE AVE   BAKERSFIELD   CA  
93307-5872 1434   MANUEL LOPES     98 DABNER ST   SAN LEANDRO   CA   94577 1435
  MANUEL M VICTORIA     10112 LONGWORTH AV   SANTA FE SPRINGS   CA   90670 1436
  MANUEL REYES     763 STEFFA ST   BAY POINT   CA   94565-6784 1437   MANUEL
RIVERA     229 W QUEEN ST APT 12   INGLEWOOD   CA   90301-1794 1438   MARCELINO
SCHUSTER     717 1/2 JOHNSON ST   ALBANY   CA   94706-1510 1439   MARCELLO 5TH
DINIZ     20410 AMERICAN AVE   HILMAR   CA   95324-9634 1440   MARCELO BRITO DE
SOUSA     1003 MIRAMONTE AV   MOUNTAIN VIEW   CA   94040

 

32



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1441   MARCELO CUNHA     5214 DIAMOND HEIGHTS BLVD   SAN FRANCISCO   CA  
94131-2118 1442   MARCELO MORAES CASTELLANI     4839 KNOLLCREST DR   ANTIOCH  
CA   94531-7615 1443   MARCELO N CUNHA     989 HENSLEY AV   SAN BRUNO   CA  
94066 1444   MARCIO EVANDRO MEDEIROS     7087 N THORNE AVE APT 269   FRESNO   CA
  93650-1058 1445   MARCIUS CARDOSO     150 CORONADO AVE APT 102   DALY CITY  
CA   94015-3310 1446   MARCO A ESQUIVEL     2834 DONNER WAY   RIVERSIDE   CA  
92509-1936 1447   MARCO DA SILVA AMARAL     1015 CADILLAC WA   BURLINGAME   CA  
94010 1448   MARCO SALDANA     751 ASTER ST APT 157   OXNARD   CA   93036-9008
1449   MARCO SIMAS     5435 SUMMERFIELD DR   ANTIOCH   CA   94531-8521 1450  
MARCONDES D BERNADES     306 PALMETTO AVE APT 19   PACIFICA   CA   94044-1386
1451   MARCONI DE MIRANDA     1591 SEQUOIA AVE   SAN BRUNO   CA   94066-2648
1452   MARCOS DA SILVA     3108 LOWELL AVE   RICHMOND   CA   94804-6006 1453  
MARCOS DASILVA     7902 S LAKE DR APT B   DUBLIN   CA   94568-3333 1454   MARCOS
JOSE GOMES     725 ESTANCIA WAY   SAN RAFAEL   CA   94903-3025 1455   MARCOS
KOHARA     407 GATEWAY DR   PACIFICA   CA   94044 1456   MARCOS REYES FUENTES  
  674 PALM AVE SPC 35   IMPERIAL BEACH   CA   91932-1241 1457   MARCUS D JOHNSON
    1421 BEAVER SPRING ST   LAS VEGAS   NV   89128-0594 1458   MARES TRUCKING
CORP   ATTN: MARTIN ARRAZOLA   1378 NANDINA CT   CORONA   CA   92881-3699 1459  
MARGARET ELIZABETH SMITH     725 S STONEMAN AVE   ALHAMBRA   CA   91801-4462
1460   MARGARITO MARQUEZ     5537 LAKEWOOD BL   LAKEWOOD   CA   90712 1461  
MARIA COBIAN     5837 BUENA VISTA TER   LOS ANGELES   CA   90042-1227 1462  
MARIA ELENA MARQUEZ     1015 E 76TH PL   LOS ANGELES   CA   90001-2907 1463  
MARIANO E GALAN     12501 TECH RIDGE BLVD APT 1937   AUSTIN   CA   78753-1175
1464   MARICEL JARAMILLO     5859 FIREBIRD CT   CAMARILLO   CA   93012-4313 1465
  MARIN MARQUEZ     1246 E 74TH ST   LOS ANGELES   CA   90001-2408 1466   MARIO
BRAGA     5430 BEAUFORD CT   ANTELOPE   CA   95843-4655 1467   MARIO CASTRO    
6646 WYNNE AVE   RESEDA   CA   91335-5523 1468   MARIO DEL RIO     650 TAMARACK
AVE APT 4811   BREA   CA   92821-3257 1469   MARIO EBREO     2585 E TRIMBLE RD  
SAN JOSE   CA   95132-1052 1470   MARIO GUILLEN     1632 AUGUSTA BEND DR   HUTTO
  TX   78634-5387 1471   MARIO MARISCAL     1570 RESPONSE RD   SACRAMENTO   CA  
95815 1472   MARIO MAURICIO RUIZ     530 HOBSON WAY APT 32   OXNARD   CA  
93030-6455 1473   MARIO NAVARRO SANCHEZ     456 E CHANNEL ISLANDS BLVD   OXNARD
  CA   93033-4505 1474   MARIO RIOS REYES     42251 42ND ST W   LANCASTER   CA  
93536-3434 1475   MARIO SANCHEZ     1408 MEADOWLARK DR   FAIRFIELD   CA  
94533-2731 1476   MARIO’S AAA DELIVERY INC   ATTN: MARIO DEL RIO   650 TAMARACK
AVE APT 4811   BREA   CA   92821-3257 1477   MARJORIE PONTAROLO     10332
PRINCESS JOANN RD   SANTEE   CA   92071-1298 1478   MARK A LOVE     7000
BONNACREST DR   HERMITAGE   TN   37076-1104 1479   MARK A PETTIGREW   DBA: MAP
TRANSPORTATION INC   1926 W ANDREWS AVE   FRESNO   CA   93705-3232 1480   MARK
ALLAN TWEEDY     20173 VERNITA DR   REDDING   CA   96003-9101 1481   MARK BEVIS
    2800 S PALM CANYON DR   PALM SPRINGS   CA   92264 1482   MARK BOYETT    
1337 CORTE LIRA   SAN MARCOS   CA   92069-7336 1483   MARK D MORGADO     3583
SPRINGBROOK AVE   SAN JOSE   CA   95148-3130 1484   MARK ELLIOTT HARRIS     1816
VERBENA DR   BAKERSFIELD   CA   93304-6984 1485   MARK EVANS HAMMOND     2424
COCHRAN RD APT 7   LODI   CA   95242-3657

 

33



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1486   MARK GALLAGHER     3264 SAN PIPER WAY   MARINA   CA   93933 1487   MARK
GRAVES     1427 MATHIAS PL   ROHNERT PARK   CA   94928-8101 1488   MARK HAYES  
  2352 FEATHER RIVER RD   CHULA VISTA   CA   91915-2189 1489   MARK L QUINN    
5416 LEADER AVE   SACRAMENTO   CA   95841-2312 1490   MARK L WRIGHT INC   ATTN:
MARK WRIGHT   50 AUSTIN AVE APT 925   HAYWARD   CA   94544-8511 1491   MARK
LORENGER     176 WILLOW CREEK DR   FOLSOM   CA   95630-4805 1492   MARK PATTON  
  826 8TH ST   FORTUNA   CA   95540-1911 1493   MARK ROBERT OLIVER     6133 RICH
HILL DR   ORANGEVALE   CA   95662-4764 1494   MARK RUIZ     258 DAIRYLAND RD  
BUELLTON   CA   93427-9306 1495   MARK S KELLY     4768 MINTWOOD DR   CONCORD  
CA   94521-2151 1496   MARK S KELLY     5184 SUTHERLAND DR   CONCORD   CA  
94521-3146 1497   MARK SCHWARTZ     14410 DICKENS ST   SHERMAN OAKS   CA   91423
1498   MARK WAYNE JACKSON     7059 WILSHIRE CIR   SACRAMENTO   CA   95822-4241
1499   MARK WILLIAM LOURIM     8535 WHITBY CT   SACRAMENTO   CA   95828-5472
1500   MARK WRIGHT     50 AUSTIN AVE APT 925   HAYWARD   CA   94544-8511 1501  
MARLIN J SCHROCK III     100 TOWER DR   KYLE   TX   78640-6053 1502   MARLON F
PAMPLONA     2038 MOSS OAK WA   STOCKTON   CA   95205 1503   MARLUCIO DA
SILVEIRA     890 CAMPUS DR   DALY CITY   CA   94015 1504   MARLUCIO GONCALVES
DASILVEI     33554 ABBEY RD   TEMECULA   CA   92592-5633 1505   MARNE HOGUE    
1180 MALVASIA CT   TEMPLETON   CA   93465 1506   MARQUES SMITH     1465 JADE CT
  CHULA VISTA   CA   91911-5329 1507   MARTIN A MURILLO     438 FILBERT ST   EL
CAJON   CA   92020-4612 1508   MARTIN ARRAZOLA     8129 PRISCILLA ST   DOWNEY  
CA   90242-4334 1509   MARTIN CORONEL     1593 EVANS AVE   POMONA   CA  
91766-5374 1510   MARTIN KELLY     5184 SUTHERLAND DR   CONCORD   CA  
94521-3146 1511   MARTIN VEGA     7125 ETHEL AVE APT 12   NORTH HOLLYWOOD   CA  
91605-4748 1512   MARTINEZ CESAR BARRANCO     10415 SAN ANTONIO AVE   SOUTH GATE
  CA   90280-6517 1513   MARTINEZ EXPRESS INC   ATTN: GONZALO MARTINEZ   2448
SANTAN ANA ST   HUNTINGTON PARK   CA   90255 1514   MARTINEZ EXPRESS INC   ATTN:
GONZLAO MARTINEZ   7017 MOUNTAIN VIEW AVE APT A   HUNTINGTON PARK   CA  
90255-5124 1515   MARTY EDWARD SMITH     772 SHAFFER ST   CORONA   CA  
92879-0807 1516   MARTY HAASE     10 CASEY CT   SACRAMENTO   CA   95838-2132
1517   MARTY LEE - 4TH VAN BOLTER     2052 ANGELICO CIR   STOCKTON   CA  
95207-7869 1518   MARYCHRIS DAVIS     851 WOODLAND AVE   SAN LEANDRO   CA  
94577-3759 1519   MASIS MANUKIAN     1053 LINDEN #6   GLENDALE   CA   91204 1520
  MATHEWS EXPRESS INC   ATTN: VANDALIVIA FARIAS   1852 W 11TH ST STE 313   TRACY
  CA   95376-3736 1521   MATTHEW JAMES HANKS     2517 HINDS PL   SANTA MARIA  
CA   93455-7430 1522   MATTHEW LODGE     120 MIDDLE RINCON RD   SANTA ROSA   CA
  95409 1523   MATTHEW MARTIN WATSON     10273 E LIME KILN RD   GRASS VALLEY  
CA   95949-8103 1524   MATTHEW SPRINGER     608 ALICANTE DR   LODI   CA  
95240-5607 1525   MATTHEW W APALATEGUI     503 PLAYA BLANCA CT   SANTA MARIA  
CA   93455-1747 1526   MAURICE AUFFORTH     1731 JUNIPER LN   WASCO   CA  
93280-2548 1527   MAURICIO MOLINA     11669 MISSISSIPPI AVE   LOS ANGELES   CA  
90025-5333 1528   MAURICIO PELOIA     100 ESPLANADE AV   PACIFICA   CA   94044
1529   MAX & US INC   ATTN: MANUEL PAREDES   11251 SIERRA AVE STE 2F # 310  
FONTANA   CA   92337-7599 1530   MAX DEOLIVIERA     4336 PINE CREEK CIR  
FAIRFIELD   CA   94534-6644

 

34



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1531   MAX FUENTES     4318 E 60TH ST   HUNTINGTON PARK   CA   90255-3408 1532  
MAX ORTIZ     3065 TOGNINALI LN   STOCKTON   CA   95206-6028 1533   MAX TEIXIERA
DE BARROS     390 ALLEN DR   SAN BRUNO   CA   94066-1656 1534   MAYNOR
USEDABERMUDEZ     1471 CALLE CONTESA   VICTORVILLE   CA   92392 1535   MAYRA
FUENTES-EDGAR     110 MILLER CT   ROSEVILLE   CA   95661-7965 1536   MEGUMI INC
  ATTN: FRED MAYEDA   1241 ESCALON DR   OXNARD   CA   93035-2731 1537   MEHRDAD
SARKESHIK     3316 CASABLANCA TER   DANVILLE   CA   94506 1538   MELCHOR MACAGBA
    235 E PROSPECT AVE   VISALIA   CA   93291-3073 1539   MELQUISEDEQUE CANEIRO
    1655 GALINDO ST APT 1301   CONCORD   CA   94520-2476 1540   MERRILL GERONIMO
HAMOY     10510 PARKDALE AVE   SAN DIEGO   CA   92126-3021 1541   MH & MH
DELIVERY LLC   ATTN: MICHAEL BERNARD HARTWELL   467 CALLE EL SEGUNDO   PALM
SPRINGS   CA   92262 1542   MICHAEL A GARCIA     39545 CORBETT CANYON CIR  
MURRIETA   CA   92563-4831 1543   MICHAEL ALAN DENTON     265 BECKWITH RD 23 A  
SANTA PAULA   CA   93060 1544   MICHAEL ALEXANDER OLIVARES     2837 S FAIRVIEW
ST   SANTA ANA   CA   92704 1545   MICHAEL BELTRAN     2254 BOULDER CREEK ST  
CHULA VISTA   CA   91915-2155 1546   MICHAEL BROWNE     1117 HAMPSHIRE LN  
SANTA MARIA   CA   93455 1547   MICHAEL BURDSALL     2109 S EDGEWATER   MESA  
AZ   85209 1548   MICHAEL CAMARILLO     1452 MONITOR AVE   SUISUN CITY   CA  
94588 1549   MICHAEL CUSHMAN     2624 KNOLLS DR   SANTA ROSA   CA   95405-8302
1550   MICHAEL D GARVIN     5201 ALDERBERRY WAY   SACRAMENTO   CA   95835-1378
1551   MICHAEL D JOHNSON   DBA: MAC HOME DELIVER   1368 LODGEPOLE DR   HEMET  
CA   92545 1552   MICHAEL DAVID TUTTLE     375 LOPEZ LN   TRACY   CA  
95376-5239 1553   MICHAEL DEAGUERO     5424 PINEHURST GROVE ST   NORTH LAS VEGAS
  CA   89081-4048 1554   MICHAEL FRIEDMAN     3896 PASEO GRANDE   MORAGA   CA  
94556 1555   MICHAEL GARCIA     9765 MEDINA DR   SANTEE   CA   92071-2033 1556  
MICHAEL HALLIDAY     1531 SANDY WA   ANTIOCH   CA   94509 1557   MICHAEL HOSKING
    22860 COMPASS DR   CANYON LAKE   CA   92587-6903 1558   MICHAEL I FAER    
54565 AVENIDA DIAZ   LA QUINTA   CA   92253-3736 1559   MICHAEL J WEATHERS    
436 SKYLARK ST   WINDSOR   CA   95492-8783 1560   MICHAEL JENKINS     44219
TAHOE WAY   LANCASTER   CA   93536-7563 1561   MICHAEL JEROME WILLIAMS     4817
W 118TH PL APT 5   HAWTHORNE   CA   90250-0100 1562   MICHAEL JOHAI     3033
MARINA DR   MARINA   CA   93933-2905 1563   MICHAEL JOHNSON     227 E FOUNTAIN
WAY   FRESNO   CA   93704-4546 1564   MICHAEL K MEISNER     877 ROYAL GREEN AVE
  SACRAMENTO   CA   95831-1518 1565   MICHAEL KRISTIAN GRIDER     161 PALM COURT
DR   SANTA MARIA   CA   93454-6643 1566   MICHAEL LANIER     1332 GARGOTTO CT  
MODESTO   CA   95355-3643 1567   MICHAEL LEE BROOKS     6315 N TEILMAN AVE  
FRESNO   CA   93711-1910 1568   MICHAEL LINDHOLM     5444 W LOS ALTOS AVE  
FRESNO   CA   93722-3608 1569   MICHAEL NEWTON     3416 BOUNDARY ST   SAN DIEGO
  CA   92104-4331 1570   MICHAEL PERKINSON     5472 W DONNER AVE   FRESNO   CA  
93722-3739 1571   MICHAEL PURDY     825 IRIS AVE   SUNNYVALE   CA   94086-8166
1572   MICHAEL QUACKENBUSH     2511 LANSBURY DR   WATERFORD   MI   48329 1573  
MICHAEL R DEBERNARDI     101 BREAKWATER WAY   VACAVILLE   CA   95688-0104 1574  
MICHAEL RAMOS     6315 BAYOU CREST DR   HOUSTON   TX   77088 1575   MICHAEL RAY
DOSS     953 70TH AVE   OAKLAND   CA   94621-3309

 

35



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1576   MICHAEL ROBERT HAMMOND     1342 MAUNA LOA RD   TUSTIN   CA   92780-3828
1577   MICHAEL S HADLEY     6612 LA HABRA AVE   YUCCA VALLEY   CA   92284-5847
1578   MICHAEL SAINTEN     15161 JENELL ST   POWAY   CA   92064-2615 1579  
MICHAEL STABEN     2144 VISTA ELEGANTE   SANTA MARIA   CA   93455-1344 1580  
MICHAEL T LEWIS     3024 EDDY ST   MARINA   CA   93933-4005 1581   MICHAEL VAN
WORKMAN     2081 SYLVAN WAY # 607DRIVE   LODI   CA   95242-4441 1582   MICHAEL
VANCIL     36706 LONGBRANCH AVE   MURRIETA   CA   92563-7007 1583   MICHAEL WARD
    1455 E BACH ST   CARSON   CA   90745-2415 1584   MICHAEL YOUNG     108 SAINT
ANDREWS PL   NEWTOWN   PA   18940-1332 1585   MICHELLE THERESE NAGAI     3671
VAL VERDE RD   LOOMIS   CA   95650-9602 1586   MICHLAWEN SERVICES   ATTN:
MICHAEL BERG   6082 CANDLE LIGHT LN   YORBA LINDA   CA   92886-5201 1587  
MIGUEL ALPUCHE     44316 GALICIA DR   HEMET   CA   92544-9150 1588   MIGUEL
CABRERA JR     593 W SAN JOSE AVE APT D   FRESNO   CA   93704-2324 1589   MIGUEL
LOZANO     424 S LILAC LN   ORANGE   CA   92868-4141 1590   MIGUEL MORALES    
1266 LEIGH AVE APT 1   SAN JOSE   CA   95126-4306 1591   MIGUEL PONCE     12755
ORGREN AVE   CHINO   CA   91710-3119 1592   MIGUEL RAMOS     1274 N VIRGIL AVE  
LOS ANGELES   CA   90029-2018 1593   MIGUEL SANDOVAL     724 ROCK ROSE WA   SAN
PABLO   CA   94806 1594   MIGUEL SOLANO     16984 RORIMER ST   LA PUENTE   CA  
91744-4941 1595   MIKE ANTHONY SMITH     13801 E 33 RD PL   AUROROA   CA   80011
1596   MIKE BUSHEY     9036 AMADOR VALLEY CT   SACRAMENTO   CA   95829-1412 1597
  MIKE MCGRAW     4439 N PROSPECT AVE   FRESNO   CA   93722-4136 1598   MIKE
SMITH     227 NAVONE ST   VALLEJO   CA   94591-8215 1599   MIKE WILSON     68
PLUMAS WAY   SALINAS   CA   93906-3050 1600   MIKE WORKMAN     2310 PORTSMOUTH
DR   LODI   CA   95242 1601   MILAN REYNALDO     1246 MEDLEY DR   SAN JOSE   CA
  95121-2539 1602   MILES GALLOB     7431 LA JOLLA BL   LA JOLLA   CA   92037
1603   MILLIE ARIZMENDI     12610 RENVILLE ST   LAKEWOOD   CA   90715-1924 1604
  MINH PHAM     32108 ALVARADO BLVD # 196   UNION CITY   CA   94587-4000 1605  
MINILIK AMARE     257 VERNON ST APT 210   OAKLAND   CA   94610-4157 1606  
MISAEL SANTANA     331 SHORT ST   BISHOP   CA   93514-3507 1607   MITCH JAMES  
  3561 WASATCH DR   REDDING   CA   96001-2979 1608   MITCHELL JR     2938 MOSS
CREEK CIR   STOCKTON   CA   95219 1609   MITCHELL W KLOTH     2045 W EL CAMINO
AV   SACRAMENTO   CA   95833 1610   MK TRANSPORTATION LLC   ATTN: BERNIE
PERRYMAN SALINAS   1344 PASEO PLACITA   SAN DIMAS   CA   91773-4137 1611   MKJ
TRANSPORT LLC   ATTN: KEITH CASTRUITA   6326 ARABELLA ST   LAKEWOOD   CA  
90713-1244 1612   MOLS BROTHER EXPRESS   ATTN: CHUCK MOL   1414 JAKE CREEK DR  
PATTERSON   CA   95363-8759 1613   MONCADA TRANSPORTATION LLC   ATTN: OSCAR
MONCADA   6002 CERRITOS AVE   LONG BEACH   CA   90805-3052 1614   MONTE WALDEN  
  4234 N CARRUTH AVE   FRESNO   CA   93705-1550 1615   MORQUES SMITH     1465
JADE CT   CHULA VISTA   CA   91911-5329 1616   MOSES PEREZ     22500 WOODROE AVE
  HAYWARD   CA   94541-3411 1617   MPPC INC   ATTN: RAUL GARCIA JR   215 SANTA
ROSA CT   LAGUNA BEACH   CA   92651-4426 1618   MR J DELIVERY SERVICE   ATTN:
MICHAEL JEFFERY ROGERS   42153 PARKMONT DR   LANCASTER   CA   93536-7305 1619  
MRGN LLC   ATTN: MARK PATTON   826 8TH ST   FORTUNA   CA   95540-1911 1620   MRJ
DELIVERY SERVICE   ATTN: MICHAEL JEFFERY ROGERS   43344 16TH W #24   LANCASTER  
CA   93536

 

36



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1621   MSDS LLC   ATTN: MARTY EDWARD SMITH   772 SHAFFER ST   CORONA   CA  
92879-0807 1622   MTM PARCELS INC   ATTN: MELISSA NICHOLE TODD   266 RESERVATION
RD STE F   MARINA   CA   93933-3181 1623   MUHAMMAD MASOOD     1305 DONNELLY CIR
APT B   WOODLAND   CA   95776-3318 1624   MUSTAFA ISSA     2085 RAPALLO WAY  
BAY POINT   CA   94565-6752 1625   MUSTAFA KARSSLI     901 CORCORAN AVE   SANTA
CRUZ   CA   95062-4266 1626   MUWAKKIL ENTERPRISES INC   ATTN: TALIB MADYUN  
6813 FLAMINGO WAY   SACRAMENTO   CA   95828-3214 1627   MWA HD 2 4   ATTN: J
BARTON MOORE   13179 FERNIE WAY   REDDING   CA   96003-8113 1628   MYLES AARON
FERREIRA     PO BOX 1730   CERES   CA   95307-8230 1629   NAFATALI APE     4878
SNELL AV   SAN JOSE   CA   95136 1630   NARINDER DHALIWAL     1575 N DOWER AV  
FRESNO   CA   93723 1631   NAROS KIM     8585 LYNX RD   SAN DIEGO   CA  
92126-1826 1632   NATHAN DE NAPOLI     6588 REEFTON AVE   CYPRESS   CA  
90630-5733 1633   NAUSHAD ALI     5640 GEARNY DR   SACRAMENTO   CA   95823-5104
1634   NAVBAR DISTRIBUTING INC   ATTN: VICTOR BARRAZA   4092 VISIONS DR  
FULLERTON   CA   92833-6578 1635   NAVNEET KUMAR     4645 LA CRESCENT LOOP   SAN
JOSE   CA   95136-2686 1636   NAZARENO VIEIRA     35 BROSNAN ST APT 1   SAN
FRANCISCO   CA   94103-2328 1637   NEAL FRYBARGER     28074 THORUP LN   HAYWARD
  CA   94542-2439 1638   NEDZAD MULAHUSEJNOVIC     1235 BROCKTON AVE APT 106  
LOS ANGELES   CA   90025-1344 1639   NEDZAD ZAGOVIC     517 LASWELL AVE   SAN
JOSE   CA   95128-2236 1640   NEIDIMAR G SANTOS     130 ELDORADO CT   SAN BRUNO
  CA   94066-3712 1641   NEJDIK TOROSSIAN     4910 LAUDERDALE AVE   LA CRESCENTA
  CA   91214-1032 1642   NELLIE VENZOR     8052 SAN HILARIO CIR   BUENA PARK  
CA   90620-2945 1643   NELS R JOSLIN     8747 INISHEER WAY   SACRAMENTO   CA  
95828-6125 1644   NELSON BORGES SOARES     1251 TRACY CIR   VALLEJO   CA  
94591-8585 1645   NELSON DAVID LOPEZ     25599 ESTELLAS LN   MORENO VALLEY   CA
  92551 1646   NELSON PRIMO     3882 RADBURN DR   SOUTH SAN FRANCISCO   CA  
94080-4033 1647   NESTOR ALVAREZ     38623 DEDHAM CT   PALMDALE   CA  
93552-2404 1648   NH DELIVERY INC   ATTN: NORMAN JOSE HERCULES   1587 W 45TH ST
  LOS ANGELES   CA   90062-2045 1649   NICHOLAS COY GUYER     525 PLUMAS AVE  
OROVILLE   CA   95965-3220 1650   NICHOLAS EARLY     939A SAN RAFAEL AVE  
MOUNTAIN VIEW   CA   94303 1651   NICHOLAS J WANTA     576 E DESERT HOLLY CIR  
PALM SPRINGS   CA   92262-2241 1652   NICHOLAS JAMES EUSTACE     8542 ORGANDY LN
  SANTEE   CA   92071-3414 1653   NICHOLAS LUCATUORTO JR     633 MISSOURI ST APT
17   SAN DIEGO   CA   92109-2453 1654   NICK COMERESKI     PO BOX 1249  
HIGHLAND   CA   92346-1249 1655   NICK FISHER     9392 PIER DR   HUNTINGTON
BEACH   CA   92646 1656   NICK JOSEPH DALFIO JR     10946 AVENIDA ROBERTA  
SPRING VALLEY   CA   91978-1245 1657   NICK QUILICI     1577 BRUSH CREEK RD  
SANTA ROSA   CA   95404-2034 1658   NIKNJIM LLC   ATTN: JAMES R RAUNSBAK   1929
DUNNIGAN ST   CAMARILLO   CA   93010-3244 1659   NIKOLAY IVANOV KRASTEV     PO
BOX 6782   CONCORD   CA   94524-1782 1660   NOAH KEEFE     942 NACION AVE  
CHULA VISTA   CA   91911-2444 1661   NOEL D COLLINS III     14834 MAGALIA DR  
MAGALIA   CA   95954-9325 1662   NOEL GABRINTINA     3541 VALLEY RD APT 7  
BONITA     91902 1663   NORIN NUTH     2046 NORTHFIELD DR   SANTA ROSA   CA  
95403-2066 1664   OBED DAVID EVIS     2344 COMMERCE WAY   COMMERCE   CA  
90040-1408 1665   OCTAVIO DE SANTIAGO     1546 OLEANDER AVE   CHULA VISTA   CA  
91911-5644

 

37



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1666   OCTAVIO MARTINEZ     12629 RALSTON AVE # 103   SYLMAR   CA   91342-4662
1667   OCTAVIO MONTERO   DBA OCTAVIO MONTERO   1455 HAZEL ST   GRIDLEY   CA  
95948-2411 1668   OCTAVIO RIVERA     14664 ROSCOE BLVD H 52   PANORAMA CITY   CA
  91402 1669   OLEG POLISSKY     45840 EVELYN CT   LANCASTER   CA   93534 1670  
OLEGARIO JOSE ANTUNES NEVES     47 DARCY AVE   SAN MATEO   CA   94403-4525 1671
  OLIVARES TRUCKING INC   ATTN: MICHAEL OLIVARES   2837 S FAIRVIEW ST   SANTA
ANA   CA   92704-7728 1672   OMERCKS PERURA FIDELIS     139 CRESTWOOD DR APT 15
  DALY CITY   CA   94015-3241 1673   ON L HARKINS     1594 J T EISLEY DR  
CORONA   CA   92881 1674   ONTIME DELIVERY CORP   ATTN: PEDRO ANDRES   201
ROBINSON STREER   LOS ANGELES   CA   90026 1675   OSCAR ANTONIO CERNA     285
MOSS ST UNIT 83   CHULA VISTA   CA   91911-2123 1676   OSCAR ARDON     15145
CASTANA AV   PARAMOUNT   CA   90723 1677   OSCAR B FLORES     1422 MOUNT WHITNEY
WAY   SANTA MARIA   CA   93454-2643 1678   OSCAR CARRANZA     1127 W DIAMOND ST
  ANAHEIM   CA   92801 1679   OSCAR DELIVERY INC   ATTN: OSCAR SOTO   786 E
PHILLIPS BLVD   POMONA   CA   91766-4551 1680   OSCAR ENCISO JR     41513
JACARANDA ST   PALMDALE   CA   93551-2886 1681   OSCAR F ALFARO     6269 AGRA ST
  BELL GARDENS   CA   90201-1715 1682   OSCAR GARCIA     20925 GRESHAM ST APT C
  CANOGA PARK   CA   91304-1856 1683   OSCAR L LOPEZ     12488 MAMMOTH DR  
VICTORVILLE   CA   92392-6211 1684   OSCAR MONCADA     6002 CERRITOS AVE   LONG
BEACH   CA   90805-3052 1685   OSCAR SOTO     786 E PHILLIPS BLVD   POMONA   CA
  91766-4551 1686   OSCAR VAN BAEZA     3840 MIRAGE WAY   PALMDALE   CA  
93551-2669 1687   OSCAR ZARATE     2200 S STEWART AV   LOMBARD   IL   60148 1688
  OSKOUI SAEED     729 N WHITE RD   SAN JOSE   CA   95127-1023 1689   OSMAR
TAVARES CANTO JR     1079 MOHR LN APT 23   CONCORD   CA   94518-4038 1690  
OSWALDO CORREIA BARBOSA     5435 SUMMERFIELD DR   ANTIOCH   CA   94531-8521 1691
  P S BAPTISTA INC   ATTN: PAULO SERGIO BAPTISTA   1042 SAINT RAPHAEL DR   BAY
POINT   CA   94565-6756 1692   P&G COMPANY   ATTN: PETER DANIEL PALUMBO II  
5179 BUSHNELL AVE   RIVERSIDE   CA   92505-1486 1693   PABLO ATIENZA BALDONADO
JR     3031 TICE CREEK WAY   SACRAMENTO   CA   95833-4434 1694   PABLO GONZALEZ
    583 JACKSON AVE   SHAFTER   CA   93263-2101 1695   PABLO PRECIADO GARCIA    
2551 PLEASANT COLONY ST   PERRIS   CA   95271 1696   PABLO ZAMORA     14360
WHIPPOORWILL VIS   CHOCTAW   CA   73020-7014 1697   PAC DELIVERY SERVICE INC  
ATTN: CHARLES PETERS   9921 CARMEL MOUNTAIN RD # 241   SAN DIEGO   CA  
92129-2813 1698   PACKAGE DELIVERY EXPRESS   ATTN: FLUVIO VINICIO MARIN   1204
CINNABAR WAY   VACAVILLE   CA   95687-7836 1699   PANATIA CHIN     1427 REDONDO
AVE   LONG BEACH   CA   90804-2826 1700   PAPO INC     7630 3RD ST   DOWNEY   CA
  90241-3216 1701   PARDU SHIPPING LLC   ATTN: GREGORY AUSTIN KLENTZ   7030
GARDENVINE AVE   CITRUS HEIGHTS   CA   95621-1955 1702   PATRICIO D SALINAS    
191 HARDEN PARK WAY APT B   SALINAS   CA   93906 1703   PATRICK DUGAN     375
ARCHER PL   DIXON   CA   95620-3629 1704   PATRICK FERREIRA BARBOSA     396 PINE
HILL RD APT 16   MILL VALLEY   CA   94941-3851 1705   PATRICK FERRO     3177 LOS
ROBLES RD   THOUSAND OAKS   CA   91362-3327 1706   PATRICK MCKEE     PO BOX
902562   PALMDALE   CA   93590-2562 1707   PATRICK QUINN     512 GRANT CT  
BENICIA   CA   94510-1323 1708   PATRICK SOCH     12322 MANLEY ST   GARDEN GROVE
  CA   92845-1940 1709   PATRICK VANLANDINGHAM     4256 BAYLOR WA   LIVERMORE  
CA   94550 1710   PATRICK VARTAN     638 W CALIFORNIA AVE APT 9   GLENDALE   CA
  91203-2834

 

38



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1711   PAUL BARRAZA     9834 RUFUS AVE   WHITTIER   CA   90605-3106 1712   PAUL
D JOSEPH     740 SHAMROCK LN   PISMO BEACH   CA   93449-3240 1713   PAUL EDDIE
MURPHY JR.     735 N SHIRLEY DR   ORANGE   CA   92867-7119 1714   PAUL EMATA    
15353 WEDDINGTON ST APT C311   SHERMAN OAKS   CA   91411-3836 1715   PAUL
INFANTINO     108 HORN CT   FOLSOM   CA   95630-2089 1716   PAUL KLIMENKO    
10531 WESTERN AVE APT F   DOWNEY   CA   90241-2449 1717   PAUL L HOSFIELD    
1188 CORAL ST   EL CAJON   CA   92021-6301 1718   PAUL MANUEL GONZALEZ     4363
W BROWN AVE   FRESNO   CA   93722-5171 1719   PAUL MICHAEL SPIEGEL     1612
CONDOR CT   ROSEVILLE   CA   95661-4839 1720   PAUL NESTLERODE     37129 VISTA
BONITA   PALMDALE   CA   93550-6675 1721   PAUL R SILVA     6465 W LN APT 256  
STOCKTON   CA   95210-3336 1722   PAUL WELCH     6314 N DEL MAR AVE   FRESNO  
CA   93704-1525 1723   PAULO BUSETTO     530 SHANNON WAY APT 4210   REDWOOD CITY
  CA   94065-1714 1724   PAULO CESAR ALVES FRANCO     31 JEFFERSON AVE   SAN
RAFAEL   CA   94903-4103 1725   PAULO DEPAIVA     134 MARINA LAKE DR   RICHMOND
  CA   94806 1726   PAULO DOS SANTOS     601 ALMARIDA DR APT 7   CAMPBELL   CA  
95008-0236 1727   PAULO LOPES     989 HENSLEY AV   SAN BRUNO   CA   94066 1728  
PAVITAR CLAIRE     10015 WENTWORTH CT   BAKERSFIELD   CA   93311-2781 1729   PD
ON TIME TRANSPORTATION IN   LUIS HERNANDEZ   8410 FISKE DR   CORONA   CA   92881
1730   PEDRO A RODRIGUEZ     12942 WEIDNER ST   PACOIMA   CA   91331-1143 1731  
PEDRO CINTRON     2044 N PALM AVE   RIALTO   CA   92371 1732   PEDRO SILVA    
24881 ALDERBERRY PL   HAYWARD   CA   94544 1733   PEDRO YAN RODRIGUEZ     1619
GLENOAKS BLVD   SAN FERNANDO   CA   91340-1616 1734   PEERAPONG CHUENSUMRAN    
11076 SHARP AVE UNIT D   MISSION HILLS   CA   91345-1747 1735   PEGASUS
CORPORATION   ATTN: FLORENCIO J ORENDAIN III   1385 GOLD SHADOW LN   CHINO HILLS
  CA   91709-6226 1736   PERCIVAL E DAVIS     2520 W 78TH ST   INGLEWOOD   CA  
90305-1122 1737   PERRY ALLEN     173 COTTONWOOD DR   CALIMESA   CA   92320 1738
  PETE CARRASCO     6413 FEICITER WAY   CITRUS HEIGHTS   CA   95610 1739   PETE
GIRON     851 COUNTRY CLUB DR   CHULA VISTA   CA   91911-1454 1740   PETER A
CASTILLO     1190 RALSTON AV   BELMONT   CA   94002 1741   PETER ALLEN     1202
THERESA WAY   YUBA CITY   CA   95993-7625 1742   PETER OURN     17035 3/4 CLARK
AVE   BELLFLOWER   CA   90706-5721 1743   PETER P OURN     3861 CHERRY AVE  
LONG BEACH   CA   90807-4322 1744   PETER RASKOWSKY     134 CALDWELL ST  
CLOVERDALE   CA   95425-3914 1745   PETER THEOFAROPOULOS     4251 HOLLAND DR  
PLEASANTON   CA   94588-4420 1746   PETER TRAN     8256 SCOTTSDALE DR  
SACRAMENTO   CA   95828 1747   PHENG TAING     3111 N BELLFLOWER BLVD   LONG
BEACH   CA   90808-3602 1748   PHIL 2ND VAN BENNER     6716 MANILA AVE   FAIR
OAKS   CA   95628-3230 1749   PHILLIP NORADIAN     105 N WATHEN AVE   SANGER  
CA   93657-2178 1750   PHILLIP THOMPSON     6925 WINLOCK AV   CITRUS HEIGHTS  
CA   95621 1751   PHIN RATH     1330 E 8TH ST   LONG BEACH   CA   90813-4919
1752   PICH MUOY MA     6609 MONTAGNA DR   BAKERSFIELD   CA   93306-7658 1753  
PIMIENTILLO EXPRESS INC   ATTN: OSCAR ARDON   PO BOX 1332   PARAMOUNT   CA  
90723-1332 1754   PIOQUINTO CARBAJAL     4433 E 60TH ST   MAYWOOD   CA  
90270-3102 1755   PLACIDO OCHOA     6446 CALLE PAVANA   SAN DIEGO   CA   92139

 

39



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1756   PLINIO SANTOS     3131 HOESTEAD RD APT 5T   SANTA CLARA   CA   95051 1757
  PRECISION COURIER SERV INC   ATTN: EDINIZ CAMARGO   401 SAN ANSELMO AVE S #13
  SAN BRUNO   CA   94066 1758   PRISCILLA SEABRA     3301 ARENA BLVD APT 3  
SACRAMENTO   CA   95834-2519 1759   PS BAPTISTA INC 2ND   ATTN PAULO SERGIO  
1042 SAINT RAPHAEL DR   BAY POINT   CA   94565-6756 1760   QUINO GONZALEZ    
346 WHITEROCK DR   YUBA CITY   CA   95991-8244 1761   R & R DELIVERY SERVICES
LLC   ATTN: RODNEY FLINN   6820 MEADOWLARK LN   CHINO   CA   91710-6268 1762   R
& R DISTRIBUTION CORP   ATTN: FELICIA ROMERO   19952 CANYON DR   YORBA LINDA  
CA   92886-6004 1763   R & R GROUND INC   ATTN: OSCAR L. LOPEZ   12488 MAMMOTH
DR   VICTORVILLE   CA   92392-6211 1764   R&H DELIVERY INC   ATTN: RAY FRY  
10590 EVERGREEN DR   RANCHO CUCAMONGA   CA   91701-6307 1765   R&R GROUND INC  
ATTN: OSCAR LOPEZ   12488 MAMMOTH DR   VICTORVILLE   CA   92392-6211 1766  
RACHEAL ELAINE ALLEN     631 BAYVIEW DR   APTOS   CA   95003-5303 1767  
RADOSLAV VALDIMIROV DONKOV     1044 HAMAN WAY   ROSEVILLE   CA   95678-7509 1768
  RAFAEL AMARO     31430 CALLE JESSICA   THOUSAND PALMS   CA   82276 1769  
RAFAEL BANUELOS     4840 W 98TH ST   INGLEWOOD   CA   90301-3604 1770   RAFAEL
BLANCIA     PO BOX 14   PINOLE   CA   94564-0014 1771   RAFAEL CRUZ     730
HAWKESTONE CT   BRENTWOOD   CA   94513-5608 1772   RAFAEL LOPEZ     2301 2ND AVE
  SACRAMENTO   CA   95818-3228 1773   RAFAEL MENDONCA NASCIMENTO     317 N
FREMONT ST   SAN MATEO   CA   94401-1831 1774   RAFAEL NUNEZ     12400
EUCALYPTUS AVE APT 6   HAWTHORNE   CA   90250-4279 1775   RAFAEL RICARDO VELA  
  11520 OAK KNOLL CT   FONTANA   CA   92337-0138 1776   RAFAEL ROA     15132
TEAKWOOD ST   LAKE ELSINORE   CA   92530-7331 1777   RAFAEL RODRIGUEZ     1205
CAOBA WAY   SALINAS   CA   93905-1206 1778   RAFAEL ROLA     2308 JASMIN AVE  
MODESTO   CA   95350-3308 1779   RAHMATULLAH SAID     27412 TAMPA AVE APT 103  
HAYWARD   CA   94544-4466 1780   RAJINDER S SURI     12203 RIVES AVE   DOWNEY  
CA   90242-3423 1781   RAJNESH SHARMA     18350 VIA ARRIBA   SAN LORENZO   CA  
94580 1782   RAMAH RABAH     7336 GREENHAVEN DR   SACRAMENTO   CA   95831 1783  
RAMAN SAMI MUDALIAR     2983 ROSEMONT DR   SACRAMENTO   CA   95826-4636 1784  
RAMESH KUMAR MALK     500 LANDFAIR AVE   LOS ANGELES   CA   90024-2104 1785  
RAMEX DELIVERY   ATTN: RAMAN RABAH   6548 WYNDHAM DRIVEAPT 23   SACRAMENTO   CA
  95823 1786   RAMIRO FABIAN MORENO     1172 GREENBROOK DR   DANVILLE   CA  
94526-4340 1787   RAMON GUEVARA FUENTES     37659 SCOMAR ST   PALMDALE   CA  
93550 1788   RAMON LEANO     826 HARRIS AVE   SAN DIEGO   CA   92154-1325 1789  
RAMON SALVADOR CALDERON     18465 S JASMINE CT   IOMA LINDA   CA   92354 1790  
RAMON UMALI     1804 DESTINY BLVD UNIT 107   KISSIMMEE   FL   34741-6819 1791  
RANCHO MIRAMAR INC   ATTN: SEGISMUNDO JACQUEZ   1190 CALLE TESORO   CHULA VISTA
  AZ   91915-1257 1792   RANDY WARREN SMITH     11705 OLD EUREKA WAY   GOLD
RIVER   CA   95670-8136 1793   RAOUL GARCIA CEBALLOS     2105 LONDON CIR  
MODESTO   CA   95356-0723 1794   RAUL AGUILAR     1737 W 16TH ST   LONG BEACH  
CA   90813 1795   RAUL AQUINO     40848 BLACOW RD   FREMONT   CA   94538-3379
1796   RAUL DEPAZ     3024 MELVIN ST   ROSAMOND   CA   93560-6342 1797   RAUL
DURAN     5809 VALENCIA DR   RIVERSIDE   CA   92509 1798   RAUL EDGARDO BANEGAS
SR     5725 E PITT   FRESNO   CA   93725 1799   RAUL JR GARCIA     2708
RIDGELINE DR #H202   CORONA   CA   91720 1800   RAUL LOPEZ     14663 TIGERTAIL
RD   APPLE VALLEY   CA   92307-5246

 

40



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1801   RAUL M PEREZ     717 N LAFAYETTE PARK PL   LOS ANGELES   CA   90026-2917
1802   RAUL MIRANDA     1018 1/2 W 21ST ST   LOS ANGELES   CA   90007-3090 1803
  RAUL ROSALES     2818 RENEGADE AV   BAKERSFIELD   CA   93306 1804   RAUL YUSON
    1141 SAN MARINO COURT #102   CORONA   CA   91719 1805   RAY FREGOSO     460
S DEVON RD   ORANGE   CA   92868-4149 1806   RAY GARCIA     1914 E GRANDVIEW DR
  PHOENIX   AZ   85022 1807   RAY S FRY     13903 SPRING ST   FONTANA   CA  
92335-0222 1808   RAYMOND VELASQUEZ     2842 N STARR RD   PALM SPRINGS   CA  
92262 1809   RAYNAND PROFETA RIVERA     27466 SLEEPY HOLLOW AVE S   HAYWARD   CA
  94545-4217 1810   RBM GROUND CORP   ATTN: RAFAEL H. MUNOZ   6814 BONSALLO AVE
  LOS ANGELES   CA   90044-6221 1811   REBECCA L MARQUEZ     41041 15TH ST W  
PALMDALE   CA   93551-2131 1812   REBECCA L TIMPANO     41041 15TH ST   PALMDALE
  CA   93551 1813   REBECCA PACKAGE SERVICE LLC   ATTN: REBECCA MARQUEZ   1758 W
AVE L8   LANCASTER   CA   93534-6967 1814   REBECCA PAULI     6094 BLOSSOM AV  
SAN JOSE   CA   95123 1815   REGAL LOGISTIC LLC   ATTN: L.SMITH & G.COFER   7743
18TH ST   SACRAMENTO   CA   95832-1173 1816   REGAN COLE     466 S SWEET RIDGE
DR   VAIL   AZ   85641 1817   REM LOGISTICS INC   ATTN: RUBEN CORONADO   2857
RAMBLING VISTA ROADE   CHULA VISTA   CA   91915 1818   RENALDO MARSLIN     1212
WHIPPLE AVE APT 219   REDWOOD CITY   CA   94062-1505 1819   RENATO NERY FRANCO  
  611 BOUNTY DR   FOSTER CITY   CA   94404 1820   RENE NONE GALINDO     677 G ST
SPC 34   CHULA VISTA   CA   91910-3432 1821   RENO GREGANTI     1894 LEE RD 360
  VALLEY   AL   36854-6828 1822   REY ROLDAN TORREFIEL     3826 EASTWOOD CIR  
SANTA CLARA   CA   95054-2124 1823   REYES J TREJO   DBA REYES TREJO   805 S
CERRITOS AVE APT G2   AZUSA   CA   91702-5739 1824   RG & P INC   ATTN: RALPH
MILLER   PO BOX 973   BLUE LAKE   CA   95525-0973 1825   RHANIERY RODRIGO CHAVES
    341 RANCHERO WAY   TRACY   CA   95376-1943 1826   RICARDO B DE OLIVEIRA    
190 AMBER WAY   LIVERMORE   CA   94550-5153 1827   RICARDO CAMBEROS     3 S
KENTON AVE   NATIONAL CITY   CA   91950-2142 1828   RICARDO CORTEZ     8308
STONYBECK CIR   SACRAMENTO   CA   95828-6650 1829   RICARDO GIBSON     1064
WILLIAMS ST   SAN LEANDRO   CA   94577-2608 1830   RICARDO GUIDO     5228 CEDAR
RIDGE WA   ANTIOCH   CA   94531 1831   RICARDO HUERTA LOPEZ     4929 NIPOMO DR  
CARPINTERIA   CA   93013-1714 1832   RICARDO LARA INC   ATTN: LARA RICARDO  
2084 MORLEY ST   SIMI VALLEY   CA   93065-3534 1833   RICARDO MONTEZ ABADIA SR  
  2251 LEXINGTON AVE   SANTA MARIA   CA   93458-1099 1834   RICARDO PARAGUASSU  
  5023 HOLLOW RIDGE WA   ANTIOCH   CA   94531 1835   RICARDO SILVA     1125 LOMA
AVE UNIT 108   CORONADO   CA   92118-2835 1836   RICHARD - 2ND BECERRA     850
VASSAR ST   POMONA   CA   91767-2549 1837   RICHARD - 2ND VAN BENJAMIN     300
CARMEL AVE APT C   MARINA   CA   93933-3136 1838   RICHARD A JAVIER     723
HIGHLAND AVE APT 6   SAN MATEO   CA   94401-2251 1839   RICHARD A MEDINA    
5934 LAKESIDE COURT   FONTANA   CA   92392 1840   RICHARD C FILLER     812
PICCARD AVE   SAN DIEGO   CA   92154-2539 1841   RICHARD COMSTOCK     1560 OAK
RIDGE WAY   AUBURN   CA   95603-3070 1842   RICHARD D PRATT     420 S OAK KNOLL
AV   PASADENA   CA   91101 1843   RICHARD DILDINE     29726 CHAPARRAL WAY  
CANYON LAKE   CA   92875 1844   RICHARD E NELSON     3740 ESPRESSO CT   SANTA
ROSA   CA   95403 1845   RICHARD EVANS     835 835 LAKE VW   SAN MARCOS   CA  
92079

 

41



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1846   RICHARD FARAO     140 MADERA ST   WATSONVILLE   CA   95076-3102 1847  
RICHARD GAIDA     9357 CADORETTE AVE   SANTEE   CA   92071-2204 1848   RICHARD
HONAKER     164 WALNUT ST   ARROYO GRANDE   CA   93420-3110 1849   RICHARD
KASAINE     768 POTOMAC AVE   SANTA ROSA   CA   95407-2742 1850   RICHARD KNIGHT
    10313 CAMINITO ARALIA APT 84   SAN DIEGO   CA   92131-2020 1851   RICHARD M
FALDA     12921 OAK KNOLL RD   POWAY   CA   92064-5621 1852   RICHARD S MCNIFF  
  747 E COLE AV   FRESNO   CA   93720 1853   RICHARD SHANEFELT     9985 FRONTIER
TR   CHERRY VALLEY   CA   92223 1854   RICHARD THURMOND     2235 GILBERT AVE  
CORONA   CA   92881-8617 1855   RICHARD TONY FARAO     140 MADERA ST  
WATSONVILLE   CA   95076-3102 1856   RICHARD TRUJILLO     6416 FRIARS RD UNIT
219   SAN DIEGO   CA   92108-5004 1857   RICHARDO PASSARELA     405 89TH ST APT
302   DALY CITY   CA   94015-1824 1858   RICHERLAN HOLL     1105 YARROW PL   SAN
PABLO   CA   94806-1875 1859   RICHERLAN HOLL     133 JACARANDA CT   HERCULES  
CA   94547-2689 1860   RICK DELOPE     502 PEPPERTREE DR   WINDSOR   CA  
95492-8359 1861   RICK WATTS     1259 E CALETA WAY   PALM SPRINGS   CA  
92262-3319 1862   RICK WILLIAM PAIVA     346 SCOTT ST   LIVERMORE   CA  
94551-4930 1863   RICKY D TURNIPSEED     363 SUNBERRY DR   CAMPBELL   CA   95008
1864   RICKY GLEN MCCLUSKEY     444 D ST   RAMONA   CA   92065-2462 1865   RICKY
PEREZ     434 WESTBY ST   CHULA VISTA   CA   91911-1718 1866   RICKY-SWING BLAS
    36363 BIRD SONG CT   WINCHESTER   CA   92596-8682 1867   RISA CO CORPORATION
  ATTN: RICARDO FLORES   11837 SINGLETON DR   LA MIRADA   CA   90638-1141 1868  
RIVA FIGUEIREDO DAGRACA     1025 CADILLAC WAY APT 308   BURLINGAME   CA  
94010-8502 1869   RIVER CITY DELIVERY SYSTEMS   ATTN: WILLIAM NORTON   PO BOX
1026   BELLA VISTA   CA   96008-1026 1870   RIZALITO ESGUERRA     7907 EVENING
SHADOWS AV   LAS VEGAS   NV   89131 1871   RM XPRESS LLC   ATTN: ROYA SHOKARANE
  855 BROOKLINE DR APT D   SUNNYVALE   CA   94087-1218 1872   ROBBIE ROSHA
TOWNER     2100 E DESERT PARK AVE APT 5   PALM SPRINGS   CA   92262-3573 1873  
ROBERT A CRANE     5612 SAWGRASS LANE   VALLEJO   CA   94591 1874   ROBERT A
FIELD     PO BOX 358   ALPAUGH   CA   93201-0358 1875   ROBERT A HARRIS     704
SILVER OAK   TEHACHAPI   CA   93561 1876   ROBERT A PITCOCK     28596 HAMPSHIRE
DR   SUN CITY   CA   92587-9041 1877   ROBERT ADAM PIERCE     301 CANHAM RD  
SCOTTS VALLEY   CA   95066-2703 1878   ROBERT B KELLY     PO BOX 327   DIXON  
CA   95620-0327 1879   ROBERT B MICHALIDES     44632 STATE HWY 74 APT 8   HEMET
  CA   92544-5579 1880   ROBERT BOND     19924 WOODCHUCK TRL   REDDING   CA  
96003-7446 1881   ROBERT CANIPE     1235 ROBINSON ST   OROVILLE   CA   95965
1882   ROBERT CARRASCO     1628 S MAYLAND AVE   WEST COVINA   CA   91790-5617
1883   ROBERT CEPEDA     270 S ROSE ST   ANAHEIM   CA   92805-4137 1884   ROBERT
DOEPPING     18218 PARADISE MOUNTAIN RD   VALLEY CENTER   CA   92082 1885  
ROBERT FERREIRA     PO BOX 1255   MANHATTAN BEACH   CA   90267-1255 1886  
ROBERT G BURNS     68233 RISUENO RD   CATHEDRAL CITY   CA   92234-3861 1887  
ROBERT G PETERS     10296 JONATHAN AVE   CHERRY VALLEY   CA   92223-4932 1888  
ROBERT GARCIA     14122 PAWNEE RD   APPLE VALLEY   CA   92307-4280 1889   ROBERT
GREGORY LEWIS     1271 CAPITOLA ST   GROVER BEACH   FL   93433-3230 1890  
ROBERT HARRY NEILSON     4315 KINSBURY PL   RIVERSIDE   CA   92505

 

42



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1891   ROBERT HENDERSON     5744 BELL RD   REDDING   CA   96001-4704 1892  
ROBERT JOHNSTON     PO BOX 302   APPLETON   WI   54912 1893   ROBERT KENNEY    
938 CEDAR AVE   CHULA VISTA   CA   91911-1711 1894   ROBERT L RUFF     6140
MERLINDALE DR   CITRUS HEIGHTS   CA   95610-6750 1895   ROBERT LANCE SELLENTIN  
  653 E TYLER AV   SISTERS   OR   97759 1896   ROBERT LATHAM     8290 SVL BOX  
SPRING VALLEY LAKE   CA   92395 1897   ROBERT M SODERQUIST     1703 MILTON WAY  
SALINAS   CA   93906-4929 1898   ROBERT MARGENAU     342 FLORES CT   PACHECO  
CA   94553-5267 1899   ROBERT MARTINEZ     422 JEFFERSON ST   WATSONVILLE   CA  
95076-3908 1900   ROBERT NAVARRO     1242 GROVE AVE   UPLAND   CA   91786-2836
1901   ROBERT NOYES     8350 LOLA AV   STANTON   CA   90680 1902   ROBERT
ORNELAS     316 PARK SHADOW CT   BALDWIN PARK   CA   91706 1903   ROBERT P
HARKINS     480 MONDALE ST   CORONA   CA   92879-5886 1904   ROBERT PHUNG    
10329 BECKLEY WAY   ELK GROVE   CA   95757-3513 1905   ROBERT PORRAS     4986
TWINING ST   LOS ANGELES   CA   90032-2135 1906   ROBERT RASH     173 NEVADA AV
  ROSEVILLE   CA   95678 1907   ROBERT RASMUSSEN     8661 MILL POND PL  
RIVERSIDE   CA   92508 1908   ROBERT SODERQUIST     1703 MILTON WAY   SALINAS  
CA   93906-4929 1909   ROBERT SYLVESTER     14 LAGUNA CT   CHICO   CA  
95928-7431 1910   ROBERT TORRENCE     65925 5TH ST   DESERT HOT SPRINGS   SC  
92240-3004 1911   ROBERT W ODAM     4259 W CAMBRIDGE AVE   FRESNO   CA  
93722-5476 1912   ROBERT WILLIAMS     2061 VILLAGE PARK WAY APT 126   ENCINITAS
  CA   92024-5439 1913   ROBERTO A GONZALEZ     26435 WILLOWDALE CT   MORENO
VALLEY   CA   92555-2325 1914   ROBERTO BARNES     5760 AVE JUAN BAUTISTA  
RIVERSIDE   CA   92509-6405 1915   ROBERTO CALDERON     9301 1/2 VICTORIA AVE  
SOUTH GATE   CA   90280-4425 1916   ROBERTO CARLOS CONTRERAS     4252 BONITA RD
# 286   BONITA   CA   91902-1420 1917   ROBERTO G NAVARRO     131 S PARK AVE  
MONTEBELLO   CA   90640-5016 1918   ROBERTO HERNANDEZ     7816 EDENDALE CT   ELK
GROVE   CA   95758-6585 1919   ROBERTO LUNA     2704 COLLEGE LN   LA VERNE   CA
  91750-3738 1920   ROBERTO MARTINEZ     171 PALOMAR ST APT 214   CHULA VISTA  
CA   91911-3427 1921   ROBERTO ROBLETO     157 LORRAINE AVE   PITTSBURG   CA  
94565-5837 1922   ROBERTO ROBLETO     157 LORRAINE AVE   PITTSBURG   CA  
94565-5837 1923   ROBERTO SECORD     137 W 103RD ST   LOS ANGELES   CA  
90003-4607 1924   ROBIN E PAUL     9945 GOLD THORN ST   LAS VEGAS   NV   89183
1925   ROBIN LYNN RACSHKE     212 HUNTINGTON PL   LOMPOC   CA   93436-7122 1926
  ROBIN MCKEEVER     2382 WAXWING AVE   VENTURA   CA   93003-7172 1927   ROBSON
RANGEL     109 SWEET GUM CT   HERCULES   CA   94591 1928   ROD NEIL SIDELINGER  
  18800 COMMUNITY ST   NORTHRIDGE   CA   91324-4516 1929   RODERICK FRAZIER    
4822 MISSION BCH CT   ELK GROVE   CA   95759-5122 1930   RODERICK S SUELLO    
6941 VIA IRANA   STANTON   CA   90680-1924 1931   RODGER BENNETT     39670
CEDARWOOD DR   MURRIETA   CA   92563-5306 1932   RODNEY RUST     569 GINGER  
HAYWARD   CA   94068 1933   RODNEY DEAS   DBA DEAS   7162 WILD LILAC CT   CORONA
  CA   92880-9282 1934   RODNEY GUSTAVO DE MELO     355 N WOLFE RD APT 824  
SUNNYVALE   CA   94085-3866 1935   RODNEY HOGATE     12642 SCANDIA ST   GARDEN
GROVE   CA   92845-2949

 

43



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1936   RODNEY KAWIKA RIVERA     1619 GLENBROOK DR   SANTA ROSA   CA   95401-6002
1937   RODNEY MURICE TURNER     3661 CUMMINGS WA   NORTH HIGHLANDS   CA   95660
1938   RODOLFO MARCELLO     37829 ROSEMARIE ST   PALMDALE   CA   93550-5475 1939
  RODOLFO VEGA RENTERIA     13332 BONANZA ST   ARLETA   CA   91331-4011 1940  
RODRIGO CESAR DA SILVA MORA     139 CRESTWOOD DR APT 15   DALY CITY   CA  
94015-3241 1941   RODRIGO D SIAPNO     45 SHAKESPEAR CT   TRACY   CA  
95376-1433 1942   RODRIGO DE AQUINO     501 GONZALEZ ST   TRACY   CA  
95376-5424 1943   RODRIGO LEMES     127 CRABAPPLE CT   HERCULES   CA   94597
1944   RODRIGO NEIVA     3301 ARENA BLVD APT 239   SACRAMENTO   CA   95834-2536
1945   RODRIGO SANTANA     646 BADEN AVE APT 3   SOUTH SAN FRANCISCO   CA  
94080-3528 1946   RODRIGO SILVA     229 BOARDWALK AVE APT D   SAN BRUNO   CA  
94066-2211 1947   ROGEL ENRIQUEZ   DBA: RJ SERVICES   229 EVELYN CIR   VALLEJO  
CA   94589-1894 1948   ROGELIO HERNANDEZ     112 SPECTACULAR BID ST   PERRIS  
CA   92571 1949   ROGENIO FERREIRA     1330 COSTA AV   SAN PABLO   CA   94806
1950   ROGER RUELOS     7973 EL PASO CIR   BUENA PARK   CA   90620-2621 1951  
ROGER SHROUT     1300 WENDY WAY   MANHATTAN BEACH   CA   90266-4260 1952   ROGER
WACHTER     4306 SANDHURST WAY   ROCKLIN   CA   95677-4522 1953   ROGERIO
RESENDE     8 OAK CREST CT # A   NOVATO   CA   94947-4749 1954   ROGERS FERREIRA
    2602 VILLA CORTONA WAY   SAN JOSE   CA   95125-6254 1955   ROJEN BESHA    
2720 CAMELLIA CT   CORONA   CA   92882-3649 1956   ROLANDO DE GUZMAN     1933
CLEAR CREEK LN   COLTON   CA   92324-4558 1957   ROLANDO F VENEGAS     730 ESAN
FRANCISCO   POMONA   CA   91767 1958   ROLANDO LOPEZ     12488 MAMMOTH DR  
VICTORVILLE   CA   92392-6211 1959   ROMAN GUZMAN     255 G ST # 355   SAN DIEGO
  CA   92101-6808 1960   ROMILSON DOS SANTOS     790 ALHAMBRA RD   EL SOBRANTE  
CA   94083 1961   RON CONDON     43334 32ND ST   LANCASTER   CA   93536 1962  
RON CURRY     1042 OVERLAND PL   VACAVILLE   CA   95687-4362 1963   RON SMITH  
  3500 BLACK ELK CT   ANTELOPE   CA   95843-4412 1964   RONALD 6TH PADERES    
16562 SAGERBRUCH ST   CHINO HILLS   CA   91709 1965   RONALD GRATTEROLA     2430
CASA DEL ORO WAY   ROCKLIN   CA   95677-2922 1966   RONALD MASTERZ     14168 SUN
FOREST DR   PENN VALLEY   CA   95946-9129 1967   RONALD MCCOLLUM     5753 E
BERNADINE DR   FRESNO   CA   93727-7236 1968   RONALD MOLINARES     3173 POST
STREEET #B   SOUTH GATE   CA   90280 1969   RONALD ROLA     1051 SAN GABRIEL  
SOLEDAD   CA   93960-3367 1970   RONALD S PADERES     16562 SAGEBRUSH ST   CHINO
HILLS   CA   91709 1971   RONALD SCOTT     811 VIRGINIA AVE   RICHMOND   CA  
94804-2464 1972   RONALD SMITH     5 LAS PIEDRAS   RANCHO SANTA MARGARI CA  
92688-1627 1973   RONE ABREU     2998 HIGUERA AVE   PINOLE   CA   94564-1515
1974   RONIE PADILLA     10852 OAKTON WAY   RANCHO CORDOVA   CA   95670-2449
1975   RONIN TRANSPORTATION   ATTN: SALVADOR MACIAS JR.   638 W 112TH ST   LOS
ANGELES   CA   90044-4206 1976   RONNIE DE LA TORRE     3029 HAIDAS AV   SAN
DIEGO   CA   92117 1977   RONNIE RENDEROS     816 W 57TH ST   LOS ANGELES   CA  
90037-3628 1978   RONNY JOHNSON     PO BOX 1862   ROSAMOND   CA   93560-1862
1979   ROUM STEVE KHOTH     4148 50TH ST # A   SAN DIEGO   CA   92105-2113 1980
  ROY E GUTIERREZ     20819 ELAINE AVE APT 203   LAKEWOOD   CA   90715-1563

 

44



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1981   ROY HUIZAR     15562 DEEP CANYON LN   VICTORVILLE   CA   92394-2523 1982
  ROY MASON     1295 MASON WAY   MCKINLEYVILLE   CA   95519-7929 1983   ROY
SAMPILO     3879 ALMENDRO WAY   CAMARILLO   CA   93010-4036 1984   ROZANNA
ELAINE PICANTIN     16410 WOODLAND HILL LN   WATSONVILLE   CA   95076-9144 1985
  RPSS INC   ATTN: RAJINDER SURI   12203 RIVES AVE   DOWNEY   CA   90242-3423
1986   RS FINS INC   ATTN: RUSSELL SCHIFF   830 CRESTED DR   SUISUN CITY   CA  
94585-2172 1987   RSL DISTRIBUTION INC   ATTN: ROBIN ROBB   9072 LA LUNA AVE  
FOUNTAIN VALLEY   CA   92708-2724 1988   RTR NATIONAL ENTERPRISES INC   ATTN:
ROBERT RASMUSSEN   8661 MILL POND PL   RIVERSIDE   CA   92508-6619 1989   RUBEN
BARRETO     8383 EUREKA ST   VENTURA   CA   93004-2146 1990   RUBEN CORONADO    
2736 N 40TH AV   PHOENIX   AZ   85009 1991   RUBEN E CAMPOS     2450 BOBCAT GLN
  ESCONDIDO   CA   92029-4040 1992   RUBEN J MARTINEZ   DBA RUBEN MARTINEZ  
1524 HAZEL ST   GRIDLEY   CA   95948-2312 1993   RUBEN J MARTINEZ     PO BOX 943
  GRIDLEY   CA   95948-0943 1994   RUBENS DA SILVA     765 SANDY BROOK CT  
RODEO   CA   94572-2046 1995   RUBENS T DASILVA     765 SANDY BROOK CT   RODEO  
CA   94572-2046 1996   RUDOLFO ESCALANTE     1929 BOX CAR DR   MANTECA   CA  
95337-8203 1997   RUDOLFO SANDOVAL     14057 DANBROOK DR   WHITTIER   CA   90605
1998   RUDY - 2ND VAN BAEZ     402 N LA LUNA AVE   OJAI   CA   93023-1538 1999  
RUDY LANZ     7621 CORNEL CT   RANCHO CUCAMONGA   CA   91730-1711 2000   RUDY
SUMOVIC     776 D ST   LINCOLN   IA   95648 2001   RUFAS HOWARD     9311 OLIVE
ST APT A   OAKLAND   CA   94603-1723 2002   RUFINO LUJANO     291 MATHILDA DR  
GOLETA   CA   93117 2003   RUFINO V LUJANO     291 MATHILDA DR   GOLETA   CA  
93117 2004   RUFO AVILES     8406 ROTHESAY PL   STOCKTON   CA   95209-2646 2005
  RUFO AVILES     8406 ROTHESAY PL   STOCKTON   CA   95209-2646 2006   RUSH
DELIVERY LLC   ATTN: NORMAN VILLAMOR AUSTERO   44669 LOWTREE AVE   LANCASTER  
CA   93534-2921 2007   RUSLAN RUSS OSTROVETS     2821 GIBSON VIEW WAY   ANTELOPE
  CA   95843-4030 2008   RUSSELL A BATES JR     1010 7TH ST   CORONADO   CA  
92118-2112 2009   RUSSELL BRINKLEY     PO BOX 6241   CHICO   CA   95927-6241
2010   RUSSELL HANSEN     8265 HILLGROVE ST   GRANITE BAY   CA   95746 2011  
RUSSELL L STANFORD     36 ALLYSSUM   RANCHO SANTA MARGARI AC   92688-5416 2012  
RYAN JESS GOMEZ     4762 LAUREL RIDGE DR   RIVERSIDE   CA   92509-5453 2013  
RYAN KIZIRIAN     11261 CHESTNUT   CLOVIS   CA   93611 2014   RYDS EXPRESS CORP
  ATTN: SERGEY P. CHERNIK   4441 WINJE DR   ANTELOPE   CA   95843-6032 2015  
S&R TRUCKING INC   ATTN: STEVEN GRAY   325 S AZUSA AVE   WEST COVINA   CA  
91791-1905 2016   SABAS CHOLULA     4405 38TH AV   SACRAMENTO   CA   95824 2017
  SACER INTERNATIONAL SERVICES   ATTN: EDGARD PEREZ   8156 KELVIN AVE   WINNETKA
  CA   91306-1722 2018   SAL S P&D SERVICE   ATTN: ERIK SALDANA   489 N ANGELINA
DR   PLACENTIA   CA   90780 2019   SAL’S P&D SERVICE   ATTN: ERIK SALDANA   9430
BAIRD AVE   LOS ANGELES   CA   90002-2134 2020   SALVADOR ORTIZ     322938TH ST
  SAN DIEGO   CA   92121 2021   SALVADOR SANDOVAL     21925 BADEAU AVE   CARSON
  CA   90745-2419 2022   SAM J SEARCY     9095 GRAY BLUFF DR   LAS VEGAS   CA  
89129-7023 2023   SAM KHMER CORPORATION   ATTN: SOPHAL P SAM   6105 E PASEO RIO
AZUL   ANAHEIM   CA   92807-2322 2024   SAM RAMOS     2513 GASPAR AVE   COMMERCE
  CA   90040-2219 2025   SAM YOK     137 W 233RD ST   CARSON   CA   90745-5206

 

45



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

2026   SAMBONN BAN     437 W ROMANA BLVD APTC   SAN GABRIEL   CA   91776 2027  
SAMUEL ANDRADE     10291 SERRANO AVE   SAN JOSE   CA   95127-3246 2028   SAMUEL
CHARLES RONVEAUX II     1198 PALM AVE   ATWATER   CA   95301-3314 2029   SAMUEL
JUAREZ     3526 AVENIDA AMOROSA   ESCONDIDO   CA   92029 2030   SAMUELSON
FERREIRA     125 MOSS AVE   OAKLAND   CA   94611-5475 2031   SANCHEZ
TRANSPORTATION LLC   ATTN: HOLGAR SANCHEZ   8263 BROOKGREEN RD   DOWNEY   CA  
90240-2219 2032   SANDRA GONZALES     45323 VISTA VERDE   TEMECULA   CA  
92592-9284 2033   SANDY J OLMOS     1217 ACACIA AVE   HUNTINGTON BEACH   CA  
92648-4051 2034   SANG YIM     1038 DEWEY AVE APT 2   LOS ANGELES   CA  
90006-2669 2035   SANG YIM     26055 PINTO CT   MORENO VALLEY   CA   92555-3366
2036   SANJAY PRAKASH     8282 CALVINE RD APT 1108   SACRAMENTO   CA  
95828-9321 2037   SANTANA COURIER SERVICES INC   ATTN: LUIZ PEREIRA SANTANA  
5214F DIAMOND HTS BLVAPT 814   SAN FRANCISCO   CA   94131 2038   SANTIAGO
MENDOZA     36828 35TH ST E   PALMDALE   CA   93550-8352 2039   SASA DJORDJEVIC
    22700 LAKE FOREST DR APT 233   LAKE FOREST   CA   92630-1702 2040   SASAN
SHANOSSAINI     3040 MEYERS RD   CAMINO   CA   95709-9550 2041   SATGUR SHARAN
SINGH ATHWAL     4780 CREST AVE   RIVERSIDE   CA   92503-2919 2042   SBNC INC  
ATTN: BAN SAMBONN   611 S ARDEN ST   ANAHEIM   CA   92802-1216 2043   SCALERCIO
INT’L   ATTN: GUS SCALERCIO   1224 LANGFORD ST   OCEANSIDE   CA   92058-2212
2044   SCOT A MACKENZIE     37 PINEHAVEN DR   DALY CITY   CA   94015-3545 2045  
SCOTT ARNE HELFLER     464 GRENACHE AVE   MADERA   CA   93637-4819 2046   SCOTT
DAWE     2426 23RD AVE   SAN FRANCISCO   CA   94116-2437 2047   SCOTT DIPPEL    
49 PACIFIC AVE   AUBURN   CA   95603 2048   SCOTT K MILLER     3001 MASSASOIT
AVE   SAN DIEGO   CA   92117-2522 2049   SCOTT M FOSTER     2035 WESTWOOD AVE  
REDDING   CA   96001-4830 2050   SCOTT MASSENGALE     3122 JAVA CT   WEST
SACRAMENTO   CA   95691-5880 2051   SCOTT SLYKER     38 RANDALL LN   SANTA ROSA
  CA   95409-4117 2052   SCOTT THOMAS     9493 CHICORY FIELD WAY   ELK GROVE  
CA   95624-6058 2053   SCOUT DELIVERY CORP   ATTN: JOSE A. RAMIREZ   15808
FALLEN LEAF RD   LA PUENTE   CA   91744-4565 2054   SEAN TE     2140 THURIN ST
APT C1   COSTA MESA   CA   92627-1988 2055   SEAN WILFRED ORR     483 ARBOLES DR
  BISHOP   CA   93514-7651 2056   SEBASTIAO A VIEIRA     39 LIGHTHOUSE LN  
RICHMOND   CA   94804-7403 2057   SECORD ENTERPRISES INC   ATTN: ROBERTO SECORD
  9620 ORIZABA AVE   DOWNEY   CA   90240-3229 2058   SEKO INC   ATTN: JOSEPH
SEKO   1722 ELEVENTH AVE   SAN LEANDRO   CA   94577 2059   SENG EPP INC   ATTN:
EDDIE SENG   27799 TAMRACK WAY   MURRIETA   CA   92563-7026 2060   SERAFIN NONE
MANCERA     451 SONORA WAY   BRANDEIS   CA   93064-0001 2061   SERGEY KASHCHENKO
    8630 BIRCH LEAF CR   SACRAMENTO   CA   95828 2062   SERGIO A CUSTODIO    
24881 ALDERBERRY PL   HAYWARD   CA   94544-1679 2063   SERGIO ARREDONDO JR.    
PO BOX 972   CEDAR GLEN   CA   92321-0972 2064   SERGIO CANTU     34 CHAPARRAL
DR   POMONA   CA   91766-4849 2065   SERGIO DA COSTA     50 WOODSIDE #621  
REDWOOD CITY   CA   94061 2066   SERGIO GARZA     615 S PACIFIC AVE   GLENDALE  
CA   91204-1849 2067   SERGIO GODINEZ     15630 ROSALES ST   SYLMAR   CA  
91342-3646 2068   SERGIO PALOMERA     8681 TEA CART CT   SACRAMENTO   CA  
95828-5064 2069   SERGIO RIBEIRO CANTOLI     273 SKYLINE DR   DALY CITY   CA  
94015 2070   SEROJ SEPANIAN     1366 WESTERN AVE   GLENDALE   CA   91201-1429

 

46



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

2071   SEROJ ZADOORIAN     14882 CORDOVA PL   WESTMINSTER   CA   92683 2072  
SETH A VILLARREAL     3346 E LIBERTY AVE   FRESNO   CA   93702-4020 2073  
SHAHRAM INC   ATTN: SHAHRAM TABIBIAN   17440 BURBANK BLVD APT 210   ENCINO   CA
  91316-1703 2074   SHAHZAD AHMAD     6308 TURIN CT   ELK GROVE   CA  
95757-2811 2075   SHALENDRA DEO SHARMA     1837 QUIMBY RD   SAN JOSE   CA  
95122-1239 2076   SHANE HUFF     1502 N LAGUNA AVE   FARMINGTON   NM  
87401-7019 2077   SHANNON LYNN MARTINEZ     508 COLLECTION ST   MODESTO   CA  
95356-4325 2078   SHAUN GILLESPIE     1133 MEADOW LN   CONCORD   CA   94520 2079
  SHAUN MCCORKLE     250 PERSIMMON DR   WINDSOR   CA   95492-8181 2080   SHAUN
WILDER     9227 WAGNER HEIGHTS CT   STOCKTON   CA   95209-1787 2081   SHAWN
BREAKEY     9464 CHICORY FIELD WAY   ELK GROVE   CA   95624-6058 2082   SHAWN
HERBERT     45503 SAIGON AVE   LANCASTER   CA   93534-1332 2083   SHAWN KARIMLOO
    13202 MYFORD RD APT 210   TUSTIN   CA   92782-9107 2084   SHAWN OCONNELL    
7908 CHARCREST CT   FAIR OAKS   CA   95628-5846 2085   SHAWN SHELDON ANTOINE    
14571 SANTA FE TRL   VICTORVILLE   CA   92392-6132 2086   SHAWNA PIERCE     5861
FAGAN DR   REDDING   CA   96001-4603 2087   SHEA PETERSON     28548 ORANGE AVE  
ESCALON   CA   95320-9650 2088   SHEILA TOOMEY     302 CITATION DR  
MADISONVILLE   LA   70447 2089   SHELLEY DOWST     5735 GELDING CT   LAKE WORTH
  CA   33449-5416 2090   SHENEEZ   ATTN: HEWAD WARDAK   67 COLONY WAY   ALISO
VIEJO   CA   92338 2091   SHERMAN KEMP     3425 DICKSON DR   SANTA MARIA   CA  
93455-2742 2092   SHU TUNG LEE     1428 PARK ENTRANCE DR   SAN JOSE   CA  
95131-3016 2093   SIDNEY DEMELO     731 GRAYMONT CI   CONCORD   CA   94518 2094
  SIDNEY FERNANDO DE MELO     731 GRAYMONT CIR   CONCORD   CA   94518-2830 2095
  SILVA DENY B     223 ROSSEVELT AVE   SUNNYVALE   CA   94083 2096   SILVA
VALDSON     1441 DETROIT AVE APT 153   CONCORD   CA   94520-3540 2097   SIMEON
MALASIG     3618 DORENA PL   WEST SACRAMENTO   CA   95691-6238 2098   SIMEON S
MALASIG     2 PACINI AVE   PITTSBURG   CA   94565-5726 2099   SINGLE WORK AREA
GROUP INC   ATTN: LORI HENLEY   2707 APPLEWOOD DR   ONTARIO   CA   91761-0320
2100   SIRLE F COSTA JR.     243 BUENA VISTA AVE APT 1114   SUNNYVALE   CA  
94086-4870 2101   SLH ENTERPRISES INC   ATTN: SHAWN HUBBARD   4304 LEXINGTON CT
  PALMDALE   CA   93552-4314 2102   SMALL BUSINESS SUPPORT GROU   ATTN: DAVID
KLOCKSIEBEN   2290 LERONA AVE   ROWLAND HEIGHTS   CA   91748-3900 2103   SOBEYDA
MORALES     3647 E 54TH ST   MAYWOOD   CA   90270-4104 2104   SOCAL TRANSPORT &
LOGISTICS   ATTN: BRIAN BAHRALMEIDA   1645 KLAUBER AVE   SAN DIEGO   CA  
92114-2118 2105   SOCORRO RAZO     415 E BROADWAY APT 15   SAN GABRIEL   CA  
91776-1865 2106   SOKSAN TRUCKING INC   ATTN: BARANG SENG   5772 RICHMOND AVE  
GARDEN GROVE   CA   92845-2021 2107   SOLORZANO SERVICES INC   ATTN: MAURICIO
SALORZANO   13815 HAWK CT   VICTORVILLE   CA   92394-7572 2108   SOMKIET
CHUENSUMRAN     11076 SHARP AV   MISSION HILLS   CA   91345 2109   SOPHAL SAM  
  12631 VOLKWOOD ST   GARDEN GROVE   CA   92840-5956 2110   SOUTH BAY H&T CORP  
ATTN: ERIC BASKETT   3218 W 181ST ST   TORRANCE   CA   90504-4022 2111   SPEEDY
COURIER SERVICE   ATTN: VICTOR RESENDEZ   1528 E AVE J2   LANCASTER   CA  
93535-4242 2112   SRM DELIVERY LLC   ATTN: SALVADOR RAMIREZ   13130 JULIAN DR  
DESERT HOT SPRINGS   CA   92240-5722 2113   SSK DELIVERY SERVICE INC   ATTN:
STEPHEN SCHAFFER   11625 ALVEO WAY   SAN DIEGO   CA   92127-1140 2114   STACY
SILVEIRA     894 PROVINCETOWN DR   SALINAS   CA   93906-4866 2115   STANLEY M
YOUNG     1421 CULVER PL   SAN LORENZO   CA   94580

 

47



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

2116   STEPHEN K HAUSSLER     1966 VIEWPOINTE CIR   SANTA ROSA   CA   95403-0961
2117   STEPHEN L SCHAFFER     11625 ALEVO WAY   SAN DIEGO   CA   92127 2118  
STEPHEN POEHLMAN     7955 ARLY CT   SANTEE   CA   92071 2119   STEPHEN POEHLMAN
    8716 VISTA DEL VERDE   EL CAJON   CA   92021-2051 2120   STEPHEN WILLIS    
508 V ST   SACRAMENTO   CA   95818-1235 2121   STEVE A THOMAS     812 LIVE OAK
WAY   LODI   CA   95242-2047 2122   STEVE ATWOOD     85 RIKER ST   SALINAS   CA
  93901-2046 2123   STEVE BOWEN     11150 ORION WAY   SAN DIEGO   CA  
92126-1927 2124   STEVE DOZIER     355 FOREST VIEW DR   SOUTH SAN FRANCISCO   CA
  94080-1313 2125   STEVE FLORES     828 CORNELL CT   SANTA MARIA   CA  
93454-5500 2126   STEVE FREDRICK LEACHMAN     8402 RANCHETTE DR   REDDING   CA  
96001 2127   STEVE GORS     26460 ARBORETUM WAY UNIT 1207   MURRIETA   CA  
92563-7265 2128   STEVE GREEN     44250 VILLETA DR   LA QUINTA   CA   92253 2129
  STEVE HANSEL     12257 QUEENSBURY DR   RCH CUCAMONGA   CA   91739 2130   STEVE
KOTH     4148 50TH ST APT A   SAN DIEGO   CA   92105-2113 2131   STEVE ROUILLER
    1783 NAPLES DR   CENTRAL POINT   OR   97502-3613 2132   STEVE SALDATE    
42744 YOSEMITE SPRINGS WA   COARSEGOLD   CA   93614 2133   STEVE SILVA     8900
W VERNALIS RD   TRACY   CA   95377 2134   STEVE TUNG LE     3765 CORKERHILL WAY
  SAN JOSE   CA   95121-1421 2135   STEVE VAN DER SLUIS     3700 ROSE SPRINGS CT
  RESCUE   CA   95672-9446 2136   STEVE WIGHTMAN     2438 253RD ST   LOMITA   CA
  90717-2012 2137   STEVEN A VANDERSLUIS     2881 RIO VISTA DR   MINDEN   NV  
89423-7845 2138   STEVEN ANTHONY SPOLAR     25700 UNIVERSITY CT APT 107  
HAYWARD   CA   94542-1688 2139   STEVEN BARON     5786 W SAMPLE AVE   FRESNO  
CA   93722-3153 2140   STEVEN COX     3803 ROLLAND DR   COTTONWOOD   CA  
96022-9798 2141   STEVEN CURTIS LUJAN     4807 GOLDEN RIDGE DR   CORONA   CA  
92880-9422 2142   STEVEN DALE HAMILTON     610 N COMSTOCK CT   VISALIA   CA  
93292-4425 2143   STEVEN DODGE     606 DANROSE DR   AMERICAN CANYON   CA  
94503-1328 2144   STEVEN JOSEPH HORNING     2721 CAMINITO SAN PABLO   DEL MAR  
CA   92014-3823 2145   STEVEN M MARSHALL     2581 CALIFORNIA PARK DR APT 135  
CHICO   CA   95928-4004 2146   STEVEN M MINNIER     1540 GREEN VALLEY RD  
DANVILLE   CA   94526-1954 2147   STEVEN PEREZ     4714 PEACHWOOD CIR   CORONA  
CA   92882 2148   STEVEN PRATT     340 N SUNNYSIDE AVE   FRESNO   CA  
93727-3455 2149   STEVEN R KERSTEN     PO BOX 1341   LA QUINTA   CA   92253 2150
  STEVEN WARE     3330 W 147TH ST APT 210   HAWTHORNE   CA   90250-9062 2151  
STILLBREEZE EXPRESS INC   ATTN: GHASSAN A AWWAD   PO BOX 1015   CAPITOLA   CA  
95010-1015 2152   STRAIGHTLINE DEL SER LLC   ATTN: JAMES SANAGUSTIN   3608 CHANT
DR   MODESTO   CA   95355-8482 2153   SUNWORLD DELIVERIES INC   ATTN: TANFIRU
LEATHERWOOD   15712 S TARRANT AVE   COMPTON   CA   90220-3231 2154   SURINDER S
SANDLAS     838 KNICKERBOCKER DR   STOCKTON   CA   95210 2155   SUZANNE ANDRADE
    3717 WALDWICK CIR   EL DORADO HILLS   CA   95762-6256 2156   T & BN
TRANSPORT INC   ATTN: JARIM TOVAR   207 MOHR ST   LAKE ELSINORE   CA  
92530-3330 2157   T & C DELIVERY   ATTN TERRY SAWYER   5304 PINE GROVE CT  
BAKERSFIELD   CA   93313-6097 2158   TAM HUNG DIEP     1738 TUSTIN DR   SAN JOSE
  CA   95122-1519 2159   TANGCO RAYMOND QUIRANTE     3541 FARIA ST   CAMARILLO  
CA   93010-3937 2160   TANYA SPENCE     510 JUNCTION AV   LIVERMORE   CA   94551

 

48



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

2161   TAPIS S GENERAL SERVICES INC   ATTN: NICOLAS TAPIA   69725 RIDGEWAY AVE  
CATHEDRAL CITY   CA   92234-1109 2162   TCK’S PCA #197 INC   ATTN: TERRY SAWYER
  5304 PINE GROVE CT   BAKERSFIELD   CA   93313-6097 2163   TEAM BAEZA INC - 2ND
VAN   ATTN: OSCAR BAEZA   4116 LA JOLLA DR   PALMDALE   CA   93552-5109 2164  
TEAM MONEGO LLC   ATTN: IVAN MONEGO   207 AZEVEDO CIR   SAN JOSE   CA  
95125-6651 2165   TEAM PLAYER CORPORATION   ATTN: ARMANDO GONZALEZ   1248
MARIPOSA ST APT 105   GLENDALE   CA   91205-3277 2166   TED CORNEJO     524
BUENA VISTA AVE   ALAMEDA   CA   94501-2032 2167   TED KIM   ATTN: HEIDI   1921
147TH PL   BELLEVUE   WA   98007 2168   TEDDY A PINON     233 W POLK   SANTA
MARIA   CA   93454 2169   TELSAL TRUCKING INC   ATTN: SALVADOR SANDOVAL   5415
BILOXI AVE   NORTH HOLLYWOOD   CA   91601-2914 2170   TERCIO CAMPOS     287
MERIDIAN ST   BOSTON   MA   02128 2171   TERRIL DOUGLAS     2614 CALISTOGA CT  
LIVERMORE   CA   94550-7331 2172   TERRY FAULKENBURY     802 MONARCH CT  
REDDING   CA   96003-1975 2173   TERRY JAMES SAIT     335 EARL AVE   ROSEVILLE  
CA   95678-3217 2174   TERRY KEIM     2025 MCGREGOR DR   RANCHO CORDOVA   CA  
95760 2175   TERRY LOCATELLI     3724 W TENAYA AVE   FRESNO   CA   93711-0876
2176   TERRY PEW     602 E BUNNY AVE   SANTA MARIA   CA   93454-2910 2177  
TERRY SAWYER     5304 PINE GROVE CT   BAKERSFIELD   CA   93313-6097 2178   TERRY
WILLIS     22246 CROWN PRINCESS CT   NUEVO   CA   92567-8827 2179   THAD - 2ND
BALDWIN     1078 SNOWSHOE WAY   MANTECA   CA   95336-3827 2180   THE A-TEAM LLC
  ATTN: CHARLES MOTTONEN   4915 JUMANO AVE   SAN DIEGO   CA   92117-6221 2181  
THE ESTATE OF LARRY CERVANT     482 DRAKELEY AVE   ATWATER   CA   95301-4429
2182   THENG SEAN BAN     1521 E 56TH ST   LONG BEACH   CA   90805-4835 2183  
THEODORE D WALKER     162 MARCUS AVE   RICHMOND   CA   94801-1704 2184  
THEODORE ROBERT GRUNT     8726 WAHL ST   SANTEE   CA   92071-3351 2185  
THEODORO MONTOYA     10461 NAPA RD   ADELANTO   CA   92301-2388 2186   THERESA A
GREENLEE     2409 WALTER DR   MODESTO   CA   95351-4859 2187   THIAGO LOPES
MALENA     527 MORAGA ST   SAN FRANCISCO   CA   94122-4635 2188   THOMAS - 3RD
VAN BERRY     28844 SECO CANYON RD   SANTA CLARITA   CA   91390-4083 2189  
THOMAS - 4TH VAN OURAGA     3520 W 58TH PL   LOS ANGELES   CA   90043-3004 2190
  THOMAS DRAPER     2847 DAMICO DR   SAN JOSE   CA   95148-3642 2191   THOMAS J
CARROLL     44930 TORTOLA CIR   LA QUINTA   CA   92253-3957 2192   THOMAS J
HULSEY     3031 TOSCA WAY   CONCORD   CA   94520-1624 2193   THOMAS J JOYCE    
106 SAYBROOK AVE   VACAVILLE   CA   95687-4129 2194   THOMAS LOGISTICS LLC  
ATTN: DONNIE THOMAS   321 OROVILLE CT   DISCOVERY BAY   CA   94505-2600 2195  
THOMAS LOPEZ     6169 ALBEMARLE ST   SAN DIEGO   CA   92139-1748 2196   THOMAS
MCCONNELL     202 FALLING STONES CT   HENDERSON   NV   89012 2197   THOMAS
MULHOLLAND     315 MANZANITA AVE   ROSEVILLE   CA   95678-1718 2198   THOMAS
NORDEN     13655 TWIN LAKES LN   REDDING   CA   96003-7040 2199   THOMAS O KEMP
    930 LAURELWOOD DR   SAN MATEO   CA   94403-4005 2200   THOMAS OLIVA JR.    
5926 W FEEMSTER CT   VISALIA   CA   93277-8677 2201   THOMAS PARKS     1308 N
NAOMI ST   BURBANK   CA   91505-1938 2202   THOMAS RICARDO DAGGETT     721 W
FRANKLIN AVE   FRESNO   CA   93706-1415 2203   THOMAS ROGERS     5505 NEW HARBOR
CT   UNION CITY   CA   94587-5191 2204   THOMAS SCHEU     1749 JEFFREY CT  
SANTA CLARA   CA   95051-2911 2205   THOMAS SMITH     PO BOX 740027   SAN DIEGO
  CA   92174-0027

 

49



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

2206   THOMAS W HECKER     11700 MILL VALLEY ST   PARKER   CA   80138-8793 2207
  THOMAS WAYNE WHITWORTH     12461 WEMBLEY RD   LOS ALAMITOS   CA   90720-4732
2208   TIAGO ALVES PAIVA     399 IMPERIAL WAY APT 13   DALY CITY   CA  
94015-2563 2209   TIM CATES     806 NEWHALL CT   STOCKTON   CA   95210-1447 2210
  TIM CHAN     1842 SMARENGO AVE #44   ALHAMBRA   CA   91803 2211   TIM HORN    
5045 MESA RIDGE DR   ANTIOCH   CA   94531-8007 2212   TIM HUNT     467 SARATOGA
AVE # 36   SAN JOSE   CA   95129-1326 2213   TIM MOORE     2037 E BURLINGAME AVE
  FRESNO   CA   93710-4501 2214   TIM ROOT     2310 SHINING STAR WAY   REDDING  
CA   96003 2215   TIM SCALLEN     740 W VALLEY DR APT 9   CAMPBELL   CA  
95008-5024 2216   TIMOTHY HORN     5045 MESA RIDGE DR   ANTIOCH   CA  
94531-8007 2217   TIMOTHY JAMES BARKER     171 ELDER AVE   IMPERIAL BEACH   CA  
91932-2450 2218   TIMOTHY JAMES CREWS     6981 FOOLS CANYON RD   GEORGETOWN   CA
  95634-9613 2219   TIMOTHY JAMES HOWARD     376 E 12TH ST   BEAUMONT   CA  
92223-1846 2220   TIMOTHY O NICKOLOFF     2121 E TAHQUITZ CANYON WAY STE 2  
PALM SPRINGS   CA   92262-7021 2221   TIMOTHY PATRICK COFFEE     215 PACIFIC
OAKS RD APT 209   GOLETA   CA   93117-2937 2222   TIMOTHY PEAKER     2718 LA
CRESTA DR   BAKERSFIELD   CA   93305-1718 2223   TINK’S PROJECT INC   ATTN:
MICHAEL THOMAS   292 DUPERU DR   CROCKETT   CA   94525-1436 2224   TIRSO DE LA
CRUZ     2076 LUCRETIA AVE APT 111   SAN JOSE   CA   95122-3309 2225   TIZU INC
  ATTN: JESUS LUNA   3816 4TH AVE   LA CRESCENTA   CA   91214-2317 2226   TJW
DELIVERIES LLC   ATTN: JUSTIN WORDEN   PO BOX 5622   SANTA MARIA   CA   93455
2227   TMD HOME DELIVERY LLC   ATTN: CAESAR DESTURA   12523 LIMONITE AVE UNIT
276   MIRA LOMA   CA   91752-3665 2228   TOBEY VOPAT     6854 VIA VERANO  
CARLSBAD   CA   92009-6021 2229   TOBY M PEREZ     251 BEALS DR   ATWATER   CA  
95301-3855 2230   TODD L MELVIN     10581 MAIN ST   POTTER VALLEY   CA   95469
2231   TODD MURPHY     217 LACEY AV   MAYLENE   AL   35114 2232   TODD SO    
27799 TAMRACK WAY   MURRIETA   CA   92563-7026 2233   TOM SCHEU     1749 JEFFREY
CT   SANTA CLARA   CA   95051-2911 2234   TOM WOLAVER     320 HOBBS LN   SANTA
MARIA   CA   93455-3728 2235   TOMMY ANTHONY GALLARDO     724 N 16TH ST   SAN
JOSE   CA   95112-3026 2236   TOMMY DILLARD     19768 FRESHWATER DR   COTTONWOOD
  CA   96022-7755 2237   TONY JEFFERY TRAMMELL     711 NW 45TH ST   OKLAHOMA
CITY   OK   73118-6633 2238   TOOSAN INC   ATTN: DONGGIRL SEO   2017 MARENGO AVE
  SOUTH PASADENA   CA   91030-4632 2239   TOP SHELF DELIVERY LLC   ATTN: JAMES
LEATHERWOOD   1501 STRAWBERRY DR   PERRIS   CA   92571-3781 2240   TORRE DONNELL
WATSON     2646 STONECREEK DR APT 205   SACRAMENTO   CA   95833-1932 2241  
TRACI WATKINS     3708 GHIA CT   MODESTO   CA   95356-1918 2242   TRACY ODELL
GILLIAM     5409 SOMIS WAY 650047THST APT 31   SACRAMENTO   CA   95828 2243  
TRANSITION TRUCKING   ATTN: JESSE GALLEGOS   24131 DEL AMO RD   RAMONA   CA  
92065-4124 2244   TRAVIS TIMOTHY NICOLAY     5186 E BONNYVIEW RD   REDDING   CA
  96001-4507 2245   TRAVIS TIMOTHY NICOLAY     5186 E BONNYVIEW RD   REDDING  
CA   96001-4507 2246   TRAVIS URQUHART     5930 PENTZ RD   PARADISE   CA  
95969-5545 2247   TRENT LEVINSON     PO BOX 2072   RUNNING SPRINGS   CA  
92382-2072 2248   TRENT WILLIAMS     8552 DEWBERRY WAY   ELK GROVE   CA  
95624-1246 2249   TREVOR SYERS     11660 BROMONT AVE   PACOIMA   CA   91331-1312
2250   TRIANTAFILLOS PAPAPOSTOLOU     25162 VIA CATALINA   LAGUNA NIGUEL   CA  
92677-7364

 

50



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

2251   TRIPLE C PACKAGES INC   ATTN: STEVE FLORES   828 CORNELL CT   SANTA MARIA
  CA   93454-5500 2252   TROLEZI SERVICES LLC   ATTN GERALDO AGOSTINHO   633
AZORES CIR   BAY POINT   CA   94565-3042 2253   TROY COURIER SERVICES INC  
ATTN: CRISTIANO XAVIER   301 ROLLINS RD APT 3   BURLINGAME   CA   94010-2874
2254   TROY L NEWMAN     9816 LAWLOR ST   OAKLAND   CA   94605-4862 2255   TROY
N GARNER     1454 W 25TH ST   LOS ANGELES   CA   90007-1631 2256   TROY SALAZAR
    861 BLACKWOOD RD   CHULA VISTA   CA   91910-6756 2257   T-TEX GROUND CORP  
ATTN: TERRENO TOJAUN BUTLER   3663 MOUNT RUBIDOUX DR   RIVERSIDE   CA  
92501-2020 2258   TY GRANADOS     30356 AVENIDA XIMINO   CATHEDRAL CITY   CA  
92234-2850 2259   TYE ARNETT     1415 MADRONE LN   DAVIS   CA   95618-1460 2260
  TYREE J HOPPOCK     3422 MICHIGAN AVE   FRESNO   CA   93722 2261   TYRONE D
BURGHARDT     38632 30TH ST E   PALMDALE   CA   93550-4202 2262   TZR CUSTOM
DELIVERY LLC   ATTN: ANTHONY RUBIO   363 N SUNNYVALE AVE   SUNNYVALE   CA  
94085-4318 2263   U & A PRECISION LOG   ATTN: JOSE MARTINEZ   1752 S SAN ANTONIO
AVE   POMONA   CA   91766-5553 2264   ULTIMATE PACIFIC CORP   ATTN: TIM K. CHAN
  709 SAN SALVATORE PL   SAN GABRIEL   CA   91775-1622 2265   URBAN YETASOOK    
27904 REDWOOD GLEN RD   VALENCIA   CA   91354-1370 2266   URIEL AZA     1944 E
EIGTH ST   STOCKTON   CA   95206 2267   UTCHE B ADILI     3330 W 147TH ST APT
218   HAWTHORNE   CA   90250-9063 2268   V & G SERVICES   ATTN: CARLOS
GUADARRAMA   636 S SIENA ST   SAN DIEGO   CA   92114-7932 2269   V & R DELIVERY
SERVICE INC   ATTN: RONALD HOWARD   3301 W 41ST ST   LOS ANGELES   CA  
90008-3713 2270   V&A PRECISION LOGISTICS   ATTN: JOSE MARTINEZ   1752 S SAN
ANTONIO AVE   POMONA   CA   91766-5553 2271   VAGNER 2ND DELGADO     448
FELDSPAR LN   SANTA ROSA   CA   95407-5403 2272   VALENTIN FEYTSER     8579
LONGSPUR WAY   ANTELOPE   CA   95843-5040 2273   VALTEIR DE BARROS     2013
SIERRA RD APT C   CONCORD   CA   94518-2913 2274   VALUABLE TRUCKING LLC   ATTN:
ABLE ALVAREZ   3942 CLAREMONT ST   IRVINE   CA   92614-6663 2275   VANDALIVIA
SANTOS OLIVEIRA     3062 LOGGINS LN   TRACY   CA   95377-7933 2276   VANDERLEI
MIRANDA     5103 LEGHORN CV   ROUND ROCK   CA   78681-5524 2277   VENANCIO
CARRERA     9660 VILLA LA MORA AVE   LAS VEGAS   CA   89147-8440 2278   VENOR
LOPES     PO BOX 1048   BELMONT   CA   94002-1048 2279   VERGILIO DEVIS ROXAS  
  2227 AUTUM OAK PL   STOCKTON   CA   95209 2280   VERLE ALLYN SMITH     9060
CROWLEY WAY   ELK GROVE   CA   95624-3115 2281   VICKI LEACHMAN     8403
RANCHETTE DR   REDDING   CA   96001-5550 2282   VICTOR CHUPINA     1351
CANTERBURY PL   PERRIS   CA   92571-9408 2283   VICTOR GODOY     161 W STROUBE
ST   OXNARD   CA   93036 2284   VICTOR H ALBIZURES     1014 W 132ND ST   GARDENA
  CA   90247-1815 2285   VICTOR MUNOZ     3217 FARNSWORTH AVE   LOS ANGELES   CA
  90032-2339 2286   VICTOR R GOMEZ     13503 BONA VISTA LN   LA MIRADA   CA  
90638-2804 2287   VINCENT COMEAUX     8616 MELLOWOODS WAY   SACRAMENTO   CA  
95828-5027 2288   VINCENT NGUYEN     1142 RAPOSA DR   SAN JOSE   CA   95121-2544
2289   VINCENT PLOURDE     3779 WILSON AVE UNIT C   SAN DIEGO   CA   92104-3923
2290   VINCENTE JR PEREZ     353 SAN RELIPE PL   SAN DIEGO   CA   92114 2291  
VITALI POPOV     10053 TUJUNGA CANYON BLVD   TUJUNGA   CA   91042-2059 2292  
VITALLY CHERNIOGLO     7666 MARINWOOD CT   SACRAMENTO   CA   95828-5005 2293  
VLADIMIR MARTINS     3258 MAUI ST   WEST SACRAMENTO   CA   95691-5878 2294  
VLADIMIR MARTINS     3258 MAUI ST   WEST SACRAMENTO   CA   95691-5878 2295   VMG
INC   ATTN: VICTOR GALDAMEZ   11251 REDDIFORD CT   RIVERSIDE   CA   92505-2340

 

51



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

2296   VOLNEI MONEGO     207 AZEVEDO CIR   SAN JOSE   CA   95125-6651 2297  
VSLON LLC   ATTN: VITALI POPOV   10053 TUJUNGA CANYON BLVD   TUJUNGA    
91042-2059 2298   VUE LEE     6430 W 2ND ST   RIO LINDA   CA   95673-3230 2299  
WALDIR DA SILVA     1231 CALLE ORIENTE APT 4   MILPITAS   CA   95035-3712 2300  
WALERIA MENDES     345 FIRECREST AV   PACIFICA   CA   94044 2301   WALERIA
MENDES     995 WESTWOOD ST   HAYWARD   CA   94544-4415 2302   WALLACE SCOTT
ROBINSON     711 W S 7TH ST   SHELBYVILLE   IL   62565-2013 2303   WALTER AYALA
    11940 EL CENTRO RD   OAK HILLS   CA   92344 2304   WALTER GAMA     127
CRABAPPLE CT   HERCULES   CA   94547-2681 2305   WALTER IBARRA     3319 BALDWIN
PARK BLVD APT E   BALDWIN PARK   CA   91706-4885 2306   WANDERSON FONSECA    
500 MAHOGANY LN   HERCULES   CA   94547-2304 2307   WASHINGTON SILVA     4825
HAZEL AVE #10   FAIR OAKS     95628 2308   WAYNE CRIGER     17351 VIA SUSANA  
SAN LORENZO   CA   94580-2650 2309   WAYNE MORRIS     5050 LAFAYETTE ST  
VENTURA   CA   93003-4214 2310   WAYNE R SKARSTEN     2544 W EOLA DR   ANAHEIM  
CA   92804-4060 2311   WDF ENTERPRISES INC   ATTN: WILLIAM FLORES   1327 N
STANFORD AVE   UPLAND   CA   91786-3147 2312   WEBER SILVA MORA     2 MARINA
BLVD # A1   PITTSBURG   CA   94565-2006 2313   WEDER SILVA MORA     3401
HILLSBOROUGH DR APT 8   CONCORD   CA   94520-1568 2314   WELFORD WONG     3853
PADDY LN   BALDWIN PARK   CA   91706-4228 2315   WELLINGTON ROSA     1060
CAROLAN AV   BURLINGAME   CA   94010 2316   WELLINGTON ROSA     2000 CRYSTAL
SPRINGS RD APT 1620   SAN BRUNO   CA   94066-4652 2317   WES PARKER     6012
KILLARNEY AVE   GARDEN GROVE   CA   92845-2728 2318   WESTERNGARD INC   ATTN:
MARC THOMAS WESTENGARD   71521 HALGAR RD   RANCHO MIRAGE   CA   92270-4234 2319
  WHITE LEDGE LLC   ATTN: JOHN KLOER   790 OAKWOOD ST   OJAI   CA   93023-3564
2320   WHITEHORSE TRUCKING INC   ATTN: OSCAR ANGEL   872 DEEP CRK   COSTA MESA  
CA   92626-7705 2321   WHITS ENTERPRISES   ATTN: SANDRA WHITAKER   2163 RAMBLING
ROSE DR   CAMARILLO   CA   93012-2533 2322   WIDMAN ALVARES     1403 FLORIBUNDA
AVE #27   BURLINGAME   CA   95391 2323   WILFRED SAKUGAWA     PO BOX 909   ACTON
  CA   93510-0909 2324   WILFREDO MATAMOROS     2151 OAKLAND RD SPC 181   SAN
JOSE   CA   95131-1520 2325   WILFREDO PANAJON     1792 WBROADWAY   ANAHEIM   CA
  92804 2326   WILLIAM BURNS     19924 WOODCHUCK TRL   REDDING   CA   96003-7446
2327   WILLIAM BUSH     1291 MENOMENEE LN   REDDING   CA   96003-2395 2328  
WILLIAM DA SILVA     989 HENSLEY AVE APT 4   SAN BRUNO   CA   94066-3151 2329  
WILLIAM DANE     708 DUNDEE WAY   STOCKTON   CA   95210-1828 2330   WILLIAM DE
MEDEIROS     1118 AUDUBON DR   SAN JOSE   CA   95122-3207 2331   WILLIAM
DEMEDEIROS     2204 LAUSETT AVE   SAN JOSE   CA   95116-2512 2332   WILLIAM E
BOGGS     2236 LOS ALTOS   CLOVIS   CA   93612 2333   WILLIAM E WALKER     1257
GROVE CIR   BENICIA   CA   94510-1713 2334   WILLIAM FLORES     26226 ALIZIA
CANYON DR   CALABASAS   CA   91302 2335   WILLIAM HAROLD HUTCHINSON III    
68265 CONCEPCION RD   CATHERDRAL CITY   CA   82234 2336   WILLIAM KHOSROUABADI  
  5039 CORBIN AVE   SAN JOSE   CA   95118-2624 2337   WILLIAM KISNER     3604
KERRY CT   DENAIR   CA   95316-9493 2338   WILLIAM KWAN     2014 22ND AVE   SAN
FRANCISCO   CA   94116-1211 2339   WILLIAM LEE     146 TIOGA AVE   SAN FRANCISCO
  CA   94134-2213 2340   WILLIAM LEWIS     6312 SHERIDAN CT   RIVERSIDE   CA  
92504-1663

 

52



--------------------------------------------------------------------------------

CALIFORNIA CLASS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

2341   WILLIAM M MASSEY     1160 VALLEY OAK DR   CHICO   CA   95926-7766 2342  
WILLIAM MADARA     8191 TWIN OAKS AVE   CITRUS HEIGHTS   CA   95610-0609 2343  
WILLIAM MILLER     1030 OAK ST   HOLLISTER   CA   95023-5737 2344   WILLIAM
RANDALL HERRING     12008 LAKESIDE AVE   LAKESIDE   CA   92040 2345   WILLIAM S
KRAMER     PO BOX 721380   PINON HILLS   CA   92372-1380 2346   WILLIAM SIMMONS
    2406 E WILLIS AVE   FRESNO   CA   93726-3127 2347   WILLIAM SOUSA     780
OAK GROVE RD   CONCORD   CA   94518 2348   WILLIAM T BOWMAN     45726
KNIGHTSBRIDGE ST   LANCASTER   CA   93534-5152 2349   WILLIE EARL RILEY    
28006 S WESTERN AVE UNIT 372   SAN PEDRO   CA   90732-1287 2350   WILLIE KING JR
    1249 TAVER LANE   ESCONDIDO   CA   92026 2351   WILMAR HOME DELIVERY INC  
ATTN: WILLANDSON SALE   6539 PIMLICO PL   CORONA   CA   92880-3331 2352   WILSON
FLORERO     2526 MARKET AVE   SAN PABLO   CA   94806-4542 2353   WILSON
RODRIGUEZ     14064 SOUTHERN RD   GRANDVIEW   MO   64030-3919 2354   WILTON NERY
    4408 CORRIGAN ST   SANTA ROSA   CA   95407-6651 2355   WINSTON GILCHRIST    
2697 FISHER AVE   OAKLAND   CA   94605-5135 2356   WOLF’S TRANSPORT INC   ATTN:
WELFORD WONG   1438 N SOLANO PL   ONTARIO   CA   91764-2323 2357   WYNN PACULBA
    1006 2ND AVE   CROCKETT   CA   94525-1312 2358   XANG VANG     4181 CUNY AVE
APT 2   SACRAMENTO   CA   95823-1951 2359   XIONG SHAWN VANG     6126 44TH ST  
SACRAMENTO   CA   95824-3827 2360   YAIR ABREGO FIGUEROA     812 W 95TH ST   LOS
ANGELES   CA   90044-4714 2361   YANG XIONG     4120 G PKWY   SACRAMENTO   CA  
95823-2811 2362   YATISH CHAND     1783 GRANADA ST   SEASIDE   CA   93955-4001
2363   YEGOR SHTEVNIN     9247 PALMERSON DR   ANTELOPE   CA   95843-5998 2364  
YOUNG SOO CHO     779 MIRAMONTE ST   WINDSOR   CA   95492-7910 2365   YU ELDY  
  2858 RUBY TER   SAN JOSE   CA   95148-2173 2366   YUCATAN EXPRESS CORP   ATTN:
JOSE CALDERON   1236 E CARLTON AVE   WEST COVINA   CA   91790 2367   YUCATAN
EXPRESS CORPORATIO   ATTN: JOSE CALDERON   1236 W CARLTON AVE   WEST COVINA   CA
  91790-1634 2368   YURI KRUGLYY     3551 MONICA AVE   LONG BEACH   CA  
90808-3351 2369   YZABAL EXPRESS INC   ATTN: JOSE YZABAL   721 N 5TH AVE  
COVINA   CA   91723-1007 2370   ZAVALZA’S DELIVERY SERV INC   ATTN: JAIME ZAVAZA
  2271 ENCINO PL   POMONA   CA   91766-6247 2371   ZEMARYALAI AHMADULLAH    
2090 ALDENGATE WAY   HAYWARD   CA   94545-3526 2372   ZERFE KEBEDE     807
WATERFORD AVE   STOCKTON   CA   95206-6229 2373   Z-MAN ENTERPRISES     8912
POLHEMUS DR   ELK GROVE   CA   95624-2060 2374   ZOHRABIANS INC   ATTN: HENRIK
ZOHRABIANS   700 PALM DR APT 106   GLENDALE   CA   91202-2172

 

53



--------------------------------------------------------------------------------

Class Settlement Agreement

EXHIBIT A2

(Opt-Out List, 2009)



--------------------------------------------------------------------------------

CALIFORNIA OPT-OUTS

 

Count

 

Name

 

Attention

 

Address

 

City

 

State

 

ZIP

1   CARLOS E MORA     3854 A ST   NORTH HIGHLANDS   CA   95660-4954 2   DOMINIC
VIRTUSIO     5078 EQUESTRIAN CT   FAIRFIELD   CA   94534-1486 3   DOMINIC
VIRTUSIO     5078 EQUESTRIAN CT   FAIRFIELD   CA   94534-1486 4   ERNESTO ROJAS
    4515 WHALEY AVE   LONG BEACH   CA   90807 5   FRANK JOHNSON     11580 E 2ND
AVE   AURORA   CO   80010 6   GILBERT ISSAIAN     3041 PADDINGTON RD   GLENDALE
  CA   91206-1334 7   KRIS E SANDVIG     924 FLINT AVE   CONCORD   CA  
94518-2515 8   MARICELAS INC   ATTN: WILLIAM R REYNOLDS III   3600 HOMESTEAD RD
  RESCUE   CA   95672-9500 9   MICHAEL KNOPP     23009 ORANGEWOOD CT   GRAND
TERRACE   CA   92313-5567 10   PAUL WILLIAMS     8175 REDWOOD LN   GRANITE BAY  
CA   95746-9396 11   RANDY HARDY     112 CLAREMONT AVE   SANGER   CA  
93657-4238 12   RANDY HARDY     112 CLAREMONT AVE   SANGER   CA   93657-4238 13
  RICARDO DAVID CRUZ     PO BOX 2645   SANTA ROSA   CA   95405 14   RICHARD PAUL
MARTINEZ     207 AMAWDA CT   WHITEHOUSE   TX   75791 15   RIGOBERTO FERNANDEZ  
  19514 SPRINGPORT DR   ROWLAND HEIGHTS   CA   91748-3148 16   SCOTT NOBLE    
13594 HWY BUSINESS 88   LAKESIDE   CA   92040 17   SONNY SARMIENTO     1308
ANDREW DAVID AVE   NORTH LAS VEGAS   NV   89086 18   THOMAS CADLE     15581
WILLOW DR   FONTANA   CA   92337 19   VERNNEST INC   ATTN: TARPLEY, ANTHONY
WAYNE   17805 PINE COURT   CARSON   CA   90746 20   WILSON PEREZ     13660
WYANDOTTE ST APT 12   VAN NUYS   CA   91405-2858

 

1



--------------------------------------------------------------------------------

Class Settlement Agreement

EXHIBIT A3

(Meal and Rest Period Settlement Subclass – Preliminary List)



--------------------------------------------------------------------------------

Meal and Rest Period Settlement Subclass Members (Preliminary List)

 

    

ClassList Name

1    ABAD, RUBEN 2    AGRA, AARON NOEL 3    AGUILAR, JOSE ALCIDES 4    AGUILAR,
RAUL 5    ALAMILLO, CESAR 6    ALCAZAR, FERNANDO 7    ALI, IRSHAD 8    ALI,
ALYUB 9    ALI, NAUSHAD 10    ALLEN, PERRY W 11    ALPUCHE, MIGUEL 12   
ALVAREZ, GILBERT 13    ALVAREZ, KENNY 14    ALVAREZ, NESTOR 15    AMBRIZ,
CHRISTIAN ISAAC 16    ANDES, JOSHUA 17    ARAIZA, ANDRES 18    ARAIZA, EDUARDO
19    ARAIZA, JOEL 20    ARANDA, ABEL L. 21    ARCE, JOSE LUIS 22    ARELLANO
JR., GEORGE 23    ARELLANO, JESUS 24    ARGUERA, JAIME NOE 25    ARNOLD II, KARL
CLEMEN 26    ARRAZOLA, MARTIN 27    ATHWAL, SATGUR SHARAN SINGH 28    AUBREY,
HENRY 29    AVELLANEDA-LOPEZ, HUMBERTO 30    AVENDANO, CARLOS ARMANDO 31   
AVILES, RUFO 32    AWWAD, GHASSAN A. 33    AYON, SAUL BRIJIDO 34    BAHENA,
CARMEN 35    BAHR, BRIAN KENNETH 36    BALDWIN, THAD 37    BAN, SAMBONN 38   
BANDY, CLINTON

 

2



--------------------------------------------------------------------------------

39    BANUELOS, ALFONSO 40    BARAJAS, CARLOS 41    BARRETT, LEE 42   
BATTAGLIA, JOHN JOSEPH 43    BECERRA, RICHARD 44    BEHRENS, JAMES LOUIS 45   
BENJAMIN JR., RICHARD LEE 46    BENYAZED, ANAS 47    BLAS, RICKY 48   
BONIATIAN, ARTOUSH 49    BONILLA, CARLOS A ARIAS 50    BOSTWICK, JEFFREY TODD 51
   BRADY, DAVID A. 52    BREAKEY, DANIEL ALBERRY 53    BRINKLEY, RUSSELL S. 54
   BROOKS, SIDNEY 55    BROWN, TYRONE CURTIS 56    BURGOS, JOAQUIN HERIBERTO 57
   BUSETTO, PAULO 58    CABALLERO, MIKE JOSEPH 59    CABRERA JR., MIGUEL 60   
CADENA, JORGE E 61    CALDERON, JAIME 62    CALDERON, JORGE 63    CAMACHO, JUAN
ANTONIO 64    CAMPOS, RUBEN E. 65    CAMPOS, ALEJANDRO 66    CAMPOS, CARLOS JOSE
67    CANTLEY, HAROLD B. 68    CARBAJAL, PIOQUINTO 69    CARRERA, AGUSTIN 70   
CASAREZ, ABEL 71    CASTILLO, JOSE LUIS 72    CASTRO, JOSE ALBERTO 73    CASTRO,
GREG A. 74    CASTRO, MARIO F 75    CHAIDEZ, ALBERTO 76    CHAPMAN, JOHN THOMAS
77    CHAVES, RHANIERY RODRIGO 78    CHAVEZ, ERNESTO 79    CHERNIK, SERGEY P

 

3



--------------------------------------------------------------------------------

80    CHILIN, JOSE 81    CHOJOLAN GARCIA, LUIS A 82    CHURCHWELL, JOHN 83   
CINTRON, PEDRO 84    CLAIRE, PAVITAR 85    CLARK, SHANE 86    CLERE, CHARLES
DAVID 87    COBIN, MARIA 88    COE, JAMES 89    COMEAUX, VINCENT 90   
CONTRERAS, JUAN 91    COREA, JUAN C 92    CORONA, JOSE ALEJANDRO 93    CORONEL,
MARTIN 94    COSTA, EDSON A 95    COSTA, JOAO JOHN 96    CRAWFORD, BOBBY 97   
CRUZ, RAFAEL V 98    CUSHMAN, MICHAEL TROY 99    DA COSTA, JAIR 100    DANE,
WILLIAM 101    DAVISON, CHRISTOPHER L 102    DAVISON, JEFFREY JAMES 103    DE
LEON, RUBEN QUIRINO 104    DE MIRANDA, MARCONI 105    DEAS, RODNEY 106    DEL
RIO, MARIO 107    DELACRUZ, JIM 108    DELAPAZ, RONALD 109    DELEON, LATASHA
110    DESARACHO, JOSE 111    DHALIWAL, HARDEEP S. 112    DIAZ, JACKDIAZ 113   
DINIZ, MARCELLO 114    DUPREY, JOHN F. 115    DY, FRANCISCO 116    ELLIS, BRIAN
RICK 117    ENCISO, OSCAR 118    ENRIQUEZ, MANUEL 119    ERTEL, KENNETH G. 120
   ESPINOZA, ANGEL

 

4



--------------------------------------------------------------------------------

121    ESQUIVEL, MARCO A 122    EUCCE, BRUCE EUGENE 123    FAMBRO SR., LARRY 124
   FARAO, RICHARD TONY 125    FARIAS, VANDALIVIA SANTOS 126    FARIAS, ARNALDO
LEITAO DE 127    FAVELA, ALBERTO CASTRO 128    FELIX, LEON 129    FERNANDEZ,
DARRYLE EDUARDO 130    FERNANDEZ, JESSE 131    FERREIRA, ADRIANO 132   
FERREIRA, ALEX 133    FIGUEROA, YAIR ABREGO 134    FILPI, JOHN MATTHEW 135   
FLINN, RODNEY N. 136    FLORES, OSCAR B. 137    FLORES, RAYMOND J. 138   
FLORES, STEVE A. 139    FLORES, WILLIAM DIEGO 140    FRIAS, PEDRO 141    FRY,
RAYMOND 142    FUENTES, RAMON GUEVARA 143    GAIDA, RICHARD 144    GALAN, MICHEL
145    GALLARDO, THOMAS ANTHONY 146    GALLEGOS, JESSE 147    GALLEGOS, JOSE
ALFREDO 148    GALVAN, JORGE ROBLES 149    GARAMONI, DOUG 150    GARCIA, FERMIN
151    GARCIA, JOEL 152    GARCIA, JOSE JESUS 153    GARCIA, OSCAR 154    GARZA,
JORGE L. 155    GARZA, SERGIO 156    GASCON, GENEROSO LARIOZA 157    GHERIBIAN,
EDIK 158    GIRON, JAIME 159    GOMEZ, ARTURO 160    GOMEZ, LUIS 161    GOMEZ,
RYAN JESS

 

5



--------------------------------------------------------------------------------

162    GOMEZ, VICTOR R. 163    GONZALEZ, ILDA 164    GONZALEZ, JORGE LUIS 165   
GONZALEZ, LUIS C. 166    GONZALEZ, OSCAR VLADIMIR 167    GRANADOS, TY PRESTON
168    GRATTEROLA, RON 169    GRIDER, MICHAEL KRISTIAN 170    GUADARAMA, CARLOS
171    GUERRERO, MANUEL CORONADO 172    GUILLEN, LUIS A. 173    GUTIERREZ, ROY
E. 174    GUZMAN, JORGE 175    HAMASHITA, GERRY D 176    HANKS, MATTHEW JAMES
177    HARGIS II, JOHN W 178    HARKINS, RON L 179    HARRIS, MARK ELLIOTT 180
   HARRISON II, DEREK EMILE 181    HARTWELL, MICHAEL BERNARD 182    HASTON,
DAVID EDWARD 183    HERBERT, SHAWN 184    HERNANDEZ, JULIO CASAS 185   
HERNANDEZ, LUIS 186    HERNANDEZ, CARLOS 187    HERNANDEZ, CARLOS A. 188   
HERNANDEZ, GABRIELLA 189    HERNANDEZ, JOSHUA JOSEPH 190    HERNANDEZ, LINO 191
   HERRERA, ADAM 192    HICKS, MICHAEL 193    HIGUERA, JUAN CARLOS 194   
HOUSEPIAN, JEREMY MARTIN 195    HUGHES, J. STUART 196    HUIZAR, GABRIEL 197   
HUSSAN, JAMEER 198    ISHMAEL, MICHAEL 199    IWUANYANWU, LAWRENCE 200    JAMES,
MITCHELL F 201    JARAMILLO, MARICEL SAMPILO 202    JHANJAR, BHUPINDER S.

 

6



--------------------------------------------------------------------------------

203    JUAREZ, GERARDO 204    JUSTICE, CHARLES NORMAN 205    KARSSLI, MUSTAFA M
206    KASAINE, RICHARD SAAMAN 207    KELLY, MARTIN ANTHONY 208    KHALIK,
MAHRUM-ABDUL 209    KIM, NAROS 210    KLIMENKO, PAUL 211    KRIKAVA, JAMES
JEFFERSON 212    KUMAR, NAVNEET 213    LANZ, RUDY H. 214    LARA, RICARDO G 215
   LEATHERWOOD, TANFIRU 216    LEE, CHUYI VANG 217    LEITE, AUGUSTO 218   
LEON, EDUARDO 219    LIMA, LUCIANO P 220    LODGE, MATTHEW 221    LOERA, JESUS
222    LOPES, JOSE 223    LOPES, VENOR ELIAS 224    LOPEZ, CARLOS 225    LOPEZ,
ELMER 226    LOPEZ, GUILLERMO 227    LOPEZ, HUGO CESAR 228    LOPEZ, JOSE 229   
LOPEZ, OSCAR L. 230    LOZANO, JAVIER 231    LUGO JR., JOSE L 232    LUJANO,
RUFINO V 233    LUNA, GUSTAVO GONZALES 234    LUNA, JESUS 235    MACHT, KEITH
236    MACIAS, JOE ALFRED 237    MACIEL, JESUS 238    MACIEL, JOSE 239   
MADARA, WILLIAM 240    MAKHANI, RYAN A 241    MANZO, JOSE 242    MARIN, FLUVIO
VINICIO 243    MARQUEZ, ESTEBAN L.

 

7



--------------------------------------------------------------------------------

244    MARQUEZ, MARGARITO 245    MARQUEZ, MAURICIO 246    MARQUEZ, REBECCA L.
247    MARTIN, LUIS 248    MARTINEZ, GONZALO 249    MASON, ROY 250    MCCORKLE,
SHAUN WALLACE 251    MEDRANO, RENE O 252    MEJIA, JOSE LUIS 253    MENDES,
HIRAM R. 254    MILLER, RALPH GERALD 255    MOL, CHUCK 256    MOLINA, MAURICIO
257    MONCADA, BERNARDO ALVARADO 258    MONCADA, OSCAR E. 259    MONDRAGON,
JOSE ANTONIO 260    MONEGO, IVAN 261    MOORE, J BARTON 262    MOOSAKHANIAN,
HAMMLET 263    MORA, EDUARDO 264    MORAES, ALEXANDRE 265    MORALES, FERMIN
EDUARDO 266    MORALES, FRANCISCO J 267    MORAN, FRANCISCO 268    MORGADO, MARK
D. 269    MORGAN, LANCE CRAIG 270    MOROTTI, JOHN M. 271    MORSE, DONALD 272
   MOTTONEN, CHARLES ALBERT 273    MOYLAN, KELLY 274    MULLIN, MATTHEW R 275   
MUNOZ, RAFAEL H 276    MUNOZ, JAIME J. 277    MUNOZ, JOSE LUIS 278   
NASCIMENTO, RAFAEL MENDONCA 279    NAVARETTE JR., JESUS 280    NAVARRO JR.,
ROBERTO G. 281    NAVARRO, DAVID LARES 282    NAVARRO, JOSE ORLANDO 283   
NAVARRO, ROBERT 284    NELSON, KEVIN IVAN

 

8



--------------------------------------------------------------------------------

285    NEWMAN, TROY L. 286    NEWTON, MICHAEL DAVID 287    NODA, GALDENIO 288   
NODA, LAZARO 289    NORADIAN, PHILLIP 290    NORTON JR., WILLIAM WALLACE 291   
OCHOA-CARRILLO, EUGENIO G 292    OLIVARES, MICHAEL ALEXANDER 293    OLIVEIRA,
LUIS 294    ORELLANA, JUAN 295    ORENDAIN III, FLORENCIO SALUMBIDES 296    ORK,
PROS 297    ORNELAS, ROBERT 298    OURAGA, THOMAS BIOH 299    OVID, JOSE H. 300
   OWEN, JOHN H. 301    PACHECO, ENRIQUE 302    PADERES, RONNIE 303    PADILLA,
JUAN 304    PAREKH, AASIF MUSA 305    PARKER, ANDREW 306    PATTON, MARK THOMAS
307    PAZ, ERIC E. 308    PENA,AGUSTIN 309    PEORO, EPHRAIM 310    PEREZ,
CHRISTIAN 311    PEREZ, EMANUEL 312    PEREZ, LUIS ENRIQUE 313    PEREZ, RAUL M.
314    PEREZ, STEVEN 315    PEREZ, VICENTE JR. 316    PERKINS, ANDREW W. 317   
PIMENTEL, KRISTAN 318    PITCOCK, ROBERT A. 319    PLASCENCIA, HECTOR 320   
PONTAROLO, MARJORIE 321    PONTIOUS, BARRY F. 322    POPOV, VITALY 323   
PORRAS, ROBERT 324    POVOA, LEONARDO LABIAK 325    PRATO, JOE

 

9



--------------------------------------------------------------------------------

326    PRIEGO, ALEJANDRA 327    PULIDO, JORGE 328    QUINN, KEVIN FRANCIS XAVIER
329    RAMIREZ, JOSE ANTONIO 330    RAMIREZ, VICTOR 331    RAMOS, JORGE 332   
RAMOS, JOHN MIGUEL 333    RAMOS, SAMUEL 334    RASKOWSKY, PETER 335    RAUNSBAK,
JAMES R 336    RAY, JARRETT M 337    REID, KENNETH WAYNE 338    RILEY, WILLIE
EARL 339    RIOS, JOANNIE 340    RIVAS, BERTHA 341    RIVERA VARGAS, MANUEL 342
   RIVERA, LEWIS MORA 343    ROBB, ROBIN 344    ROBLES, JOSE EBERARDO 345   
ROCHA, CARLOS 346    RODRIGUEZ, PEDRO YAN 347    RODRIGUEZ, AGUSTIN E. 348   
RODRIGUEZ, CARLOS 349    RODRIQUEZ, JOHN 350    ROGERS, MICHAEL JEFFERY 351   
ROLA, RONALD VILLASENOR 352    RUELOS, ROY IMANIL 353    RUST, JACK 354   
SABOGAL, ALEJANDRA 355    SAELEE, NAI 356    SAGISI JR., BENJAMIN A. 357   
SAID, RAHMATULLAH 358    SALANG, SENG 359    SALAZAR, TROY JOSEPH 360   
SALDANA, DANIEL 361    SALDANO, LUIS 362    SALE, WILLANDSON 363    SALIH,
KARWAN A 364    SALUDES, ALEJANDRO A 365    SAM, KANYA 366    SAM, SOPHAL P.

 

10



--------------------------------------------------------------------------------

367    SAMPILO, ROY JAMON 368    SANCHEZ, HOLGAR 369    SANDOVAL SR., SALVADOR
370    SANDOVAL, LUIS ENRIQUE 371    SANDOVAL, SALVADOR 372    SANTANA ESQUIVEL,
JORGE 373    SANTANA, MISAEL 374    SANTANA, JOHN 375    SANTANA, LUIZ PEREIRA
376    SANTIAGO, LUIS 377    SANTIAGO, ALEX 378    SANTOS, ALBERTO 379   
SANTOS, ALEX 380    SANTOS, JOSE M 381    SARWAN, HARMIT 382    SCHAFFER,
STEPHEN L. 383    SCHNELL, JAMES 384    SCOTT, ALI 385    SECORD, ROBERTO 386   
SEMBHI, DALVIR 387    SEPANIAN, SEROJ 388    SERNA, JOSE 389    SESE, ANTHONY
VILLANUEVA 390    SETAGHIAN, JIRAYR 391    SHARMA, RAJNESH 392    SHEBAN, JAMES
M 393    SHROUT, ROGER 394    SILVA, CLAUDIO 395    SINGH, KAMAL 396    SINGH,
BALWINDER 397    SINGH, JAGDISH 398    SITUMORANG, JHONSON H 399    SLICK, DAVID
400    SMITH, CONGA LEIGH 401    SMITH, MARGARET ELIZABETH 402    SMITH, MARQUES
403    SMITH, MARTY EDWARD 404    SOCH, PATRICK 405    SOCHIRCA, ION 406   
SODERQUIST, ROBERT MATTHEW 407    SOLANO, GEORGE

 

11



--------------------------------------------------------------------------------

408    SOLORZANO, MAURICIO 409    SOSA, ANGELO DANTE 410    SOTO, OSCAR 411   
SPROULE, GREGORY 412    STANKOVIC, DALIBOR 413    STIREWALT, CLYDE M. 414   
SUAREZ, JUAN RODRIGO 415    SURI, RAJINDER 416    SYLVESTER, ANGELA 417   
TABIBIAN, SHAHRAM 418    TANG, FRANK C 419    TERAN, DAVID GABE 420    THOMAS,
DONNIE 421    THOMAS, DWIGHT 422    TOBIAS, CARLOS E. 423    TODD, MELISSA
NICHOLE 424    TOROSSIAN, NEJDIK 425    TORRES, ALBERTO ANTONIO 426    TORRES,
EDGAR 427    TOVAR, ALFREDO 428    TOVAR, JARIM 429    TREJO, REYES J 430   
TREVINO, EDWARD MIKE 431    TRIVEDI, DHAVAL 432    UKWUEZE, IKE COSMAS 433   
UPSON, JAMES E. 434    URCIAGA, BRENDA SUE 435    VALDEZ, GABRIEL 436   
VALENCIA, GEORGE A. 437    VANCIL, MICHAEL 438    VARGAS, GERARDO GALLEGOS 439
   VARGAS, HUGO FERNANDO 440    VEGA, HUGO A 441    VELASQUEZ, RAYMOND 442   
VERDUZCO, ADAN HERNANDEZ 443    VILLALOBOS, ENGELBERT 444    VILLAMOR,
CHRISTOPHER 445    VILLANUEVA, JOSE 446    VILLATORO, ALMA ESPERANZA 447   
WALKER, JEFFERY ALAN 448    WALKER, JEREMY PRESTON

 

12



--------------------------------------------------------------------------------

449    WARDAK, HEWAD 450    WARE, STEVEN 451    WEATHERBIE, JOHN GREGORY 452   
WEATHERS, MICHAEL J. 453    WILLIAMS, TRENT 454    WONG, WELFORD 455    WRIGHT,
MARK L 456    WRIGHT, AARON 457    WRIGHT, ALAN 458    WUN, ALBERT 459   
XAVIER, CRISTIANO 460    YIM, SANG 461    YOUNG, ERIC JAMES 462    YZABAL, JOSE
463    ZAGOVIC, NEDZAD 464    ZAVALZA, JAIME 465    ZEPEDA, ALBERTO 466   
ZEPEDA, CARLOS ALBERTO 467    ZHAO, EDWIN YANG 468    ZUNIGA, JESUS LIMA

 

13



--------------------------------------------------------------------------------

Class Settlement Agreement

EXHIBIT B

([Proposed] Final Approval Order)



--------------------------------------------------------------------------------

LEONARD CARDER, LLP

ATTORNEYS

1330 BROADWAY, SUITE 1450

OAKLAND, CA 94612

TEL: (510) 272-0169 FAX: (510) 272-0174

BETH A. ROSS (SBN 141337)

bross@leonardcarder.com

AARON D. KAUFMANN (SBN 148580)

akaufmann@leonardcarder.com

DAVID P. POGREL (SBN 203787)

dpogrel@leonardcarder.com

ELIZABETH R. GROPMAN (SBN 294156)

egropman@leonardcarder.com

LEONARD CARDER, LLP

1330 Broadway, Suite 1450

Oakland, California 94612

Tel: (510) 272-0169

Fax: (510) 272-0174

Attorneys for Plaintiffs and the Putative Class

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

DEAN ALEXANDER, et. al., on behalf of   )    Case No: 3:05-cv-38 EMC themselves
and all others similarly situated,   )      )    [PROPOSED] ORDER AND

Plaintiffs,

  )    JUDGMENT GRANTING FINAL   )    APPROVAL TO CLASS ACTION vs.   )   
SETTLEMENT AND PAYMENT   )    OF ATTORNEYS’ FEES AND FEDEX GROUND PACKAGE
SYSTEM, INC.   )    INCENTIVE AWARDS et. al.,   )      )    Date:

Defendant.

  )    Time:

 

  )    Dept.:

This matter came before the Court for hearing on                     , to
consider final approval of the proposed Settlement reached by and between
Plaintiffs Dean Alexander, Peter Allen, Albert Anaya, Suzanne Andrade, Jarrett
Henderson, Ely Ines, Jorge Isla, Paul Infantino, Eric Jeppson, Gupertino Magana,
Bernard Mendoza, Jesse Padilla, Marjorie Pontarolo, Joey Rodriguez, Dale Rose,
Allan Ross, Agostino Scalercio, and Anthony Ybarra (collectively, “the
Plaintiffs), on behalf of themselves and the Certified Class, the Certified
Overtime Subclass, and

 

 

[PROPOSED] ORDER AND JUDGMENT GRANTING FINAL APPROVAL TO CLASS ACTION SETTLEMENT
AND PAYMENT OF ATTORNEYS’ FEES AND INCENTIVE AWARDS

Case No. 3:05-cv-38 EMC

 

1



--------------------------------------------------------------------------------

LEONARD CARDER, LLP

ATTORNEYS

1330 BROADWAY, SUITE 1450

OAKLAND, CA 94612

TEL: (510) 272-0169 FAX: (510) 272-0174

 

the Certified Meal and Rest Period Settlement Subclass , and Defendant FedEx
Ground Package System, Inc. (“FXG” or “FedEx Ground”) (collectively, “the
Parties”), the terms of which Settlement are set forth in the Class Action
Settlement Agreement (the “Settlement Agreement”) attached as Exhibit 1 to the
Declaration of Beth A. Ross In Support of the Preliminary Approval of Class
Settlement, Certification of Settlement Subclass, and Supplemental Class Notice.
This Court has reviewed and considered all documents, evidence, [any
objections,] and the arguments presented in support of or against the
Settlement. Good cause appearing therefore, this Court hereby grants final
approval of the Settlement and enters this Judgment.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

1. Unless otherwise stated herein, all capitalized terms contained in this Order
and Judgment shall have the same meaning and effect as stated in the Settlement
Agreement (in addition to any capitalized terms defined herein).

2. This Court hereby approves the Settlement and finds that the Settlement is,
in all respects, fair, reasonable, and adequate and hereby directs the Parties
to perform, or cause to be performed, the remaining terms of the Settlement as
set forth in the Settlement Agreement. The Court authorizes the payment by the
Settlement Administrator, of Valid Claims approved by the Settlement
Administrator, in accordance with the terms of the Settlement Agreement.

3. The Court hereby approves and authorizes one million six hundred thousand
dollars ($1,600,000) in civil penalties pursuant to California Labor Code
Section 2699, and orders that the Settlement Administrator pay 75% of that sum,
one million two hundred thousand dollars ($1,200,000), to the Labor and
Workforce Development Agency of the State of California, in accordance with the
terms of the Settlement Agreement and California law.

4. This Court hereby dismisses with prejudice this action, specifically
including the Released Claims, with each party to bear its own costs and
attorneys’ fees, except as provided in Paragraph 10 below.

5. Upon the entry of this Final Approval Order, Plaintiffs, all Class Members,
Overtime Subclass Members, and Meal and Rest Period Settlement Subclass Members
(as identified in Exhibit A hereto) shall be deemed to have fully, finally, and
forever released,

 

 

[PROPOSED] ORDER AND JUDGMENT GRANTING FINAL APPROVAL TO CLASS ACTION SETTLEMENT
AND PAYMENT OF ATTORNEYS’ FEES AND INCENTIVE AWARDS

Case No. 3:05-cv-38 EMC

 

2



--------------------------------------------------------------------------------

LEONARD CARDER, LLP

ATTORNEYS

1330 BROADWAY, SUITE 1450

OAKLAND, CA 94612

TEL: (510) 272-0169 FAX: (510) 272-0174

 

relinquished, and discharged all Released Claims against all Releasees. As set
forth in Sections I.T-U and VIII of the Settlement Agreement, which are
incorporated by reference herein, the “Released Claims,” as to Plaintiffs, all
Class Members, and all Subclass members means all claims, actions, causes of
action, administrative claims, demands, debts, damages, penalties, costs,
interest, attorneys’ fees, obligations, judgments, expenses, or liabilities, in
law or in equity, whether now known or unknown, contingent or absolute, except
as specifically provided below, which: (i) are owned or held by Plaintiffs,
General Class Members, and Overtime Subclass Members and/or by their affiliated
business entities (if any), or any of them, as against Releasees, or any of
them; and (ii) arise under any statutory or common law claim which was asserted
in Plaintiffs’ operative complaint or, whether or not asserted, which could have
been asserted in this action arising out of the factual allegations set forth in
the operative complaint and that are related to, or arise from, the employment
classification of the Class or Overtime Subclass. Members of the Meal and Rest
Period Settlement Subclass and or their affiliated business entities (if any),
as against Releasees, or any of them, release any claims, causes of action,
administrative claims, demands, debts, damages, penalties, costs, interest,
attorneys’ fees, obligations, judgments, expenses, or liabilities, in law or in
equity, whether now known or unknown, contingent or absolute, premised on the
factual allegations in Plaintiffs’ operative complaint for failure to provide
them with meal and rest periods as required by California Labor Code Sections
226.7, 510 and IWC Wage Order 9 between August 1, 2011 and August 31, 2015 as
alleged in the Third Cause of Action. It is expressly understood between the
parties that this release of claims does not extend to and does not release
claims that are owned or held by General Class Members, Overtime Subclass
Members, or Meal and Rest Period Settlement Subclass Members and/or by their
affiliated business entities (if any), as against Releasees, or any of them, for
claims premised on alleged violations of California Labor Code Sections 226.7,
510 and IWC Wage Order 9 (if any) that accrued at any time prior to August 1,
2011, which claims were not certified as class claims in this action and are not
covered by the Settlement Agreement.

6. Upon the entry of this Final Approval Order, Plaintiffs and all Class Members
(as identified in Exhibit A hereto) are barred and enjoined from asserting,
filing, maintaining, or

 

 

[PROPOSED] ORDER AND JUDGMENT GRANTING FINAL APPROVAL TO CLASS ACTION SETTLEMENT
AND PAYMENT OF ATTORNEYS’ FEES AND INCENTIVE AWARDS

Case No. 3:05-cv-38 EMC

 

3



--------------------------------------------------------------------------------

LEONARD CARDER, LLP

ATTORNEYS

1330 BROADWAY, SUITE 1450

OAKLAND, CA 94612

TEL: (510) 272-0169 FAX: (510) 272-0174

 

prosecuting, or in any way participating in the assertion, filing, maintenance
or prosecution, of any action asserting any Released Claim against any of the
Releasees, as set forth in and in accordance with the terms of the Settlement
Agreement. Nothing herein shall in any way impair or restrict the right of the
Parties to enforce the terms of the Settlement.

7. This Court finds that the administration of the Settlement Notice was
performed in accordance with the Preliminary Approval Order entered by this
Court on                     , and that such notice was reasonable, constituted
the most practicable notice under the circumstances, and complied with the
requirements of the Federal Rules of Civil Procedure and due process.

8. This Court finds that the administration of the notice required by the Class
Action Fairness Act (“CAFA”), 28 U.S.C. § 1715, was performed in accordance with
the Preliminary Approval Order entered by this Court on                      and
with the requirements of CAFA.

9. All objections made to the Settlement [if any] are hereby overruled.

10. This Court hereby approves the attorneys’ fees and expenses requested by
Class Counsel in the amount of $          and directs payment from the Class
Settlement Fund of that amount to Class Counsel, in accordance with the terms of
the Settlement Agreement.

11. The Court hereby approves the Incentive Awards of $10,000 to Plaintiffs Dean
Alexander, Peter Allen, Albert Anaya, Suzanne Andrade, Jarrett Henderson, Ely
Ines, Paul Infantino, Jorge Isla, Eric Jeppson, Gupertino Magana, Bernard
Mendoza, Jesse Padilla, Joey Rodriguez, Dale Rose, Allan Ross, Agostino
Scalercio, and Anthony Ybarra and directs payment of that amount from the Class
Settlement Fund to each of them, in accordance with the terms of the Settlement
Agreement. The Court hereby approves the Incentive Award of $1,500 to Plaintiff
Marjorie Pontarolo and directs payment of that amount from the Class Settlement
Fund to her, in accordance with the terms of the Settlement Agreement.

12. Plaintiffs have requested appointment of the Impact Fund (Berkeley, CA) and
California Rural Legal Assistance Foundation (San Francisco, CA) as the cy pres
beneficiaries. Because the Impact Fund and the California Rural Legal Assistance
Foundation meet the test under Dennis v. Kellogg Co., 697 F.3d 858, 865 (9th
Cir. 2013) that “there be a driving nexus between the plaintiff class and the cy
pres beneficiaries,” the Court hereby designates the Impact Fund and California
Rural Legal Assistance Foundation as cy pres beneficiaries for receipt of
undistributed funds, in equal shares, as provided under the Agreement and this
Order.

 

 

[PROPOSED] ORDER AND JUDGMENT GRANTING FINAL APPROVAL TO CLASS ACTION SETTLEMENT
AND PAYMENT OF ATTORNEYS’ FEES AND INCENTIVE AWARDS

Case No. 3:05-cv-38 EMC

 

4



--------------------------------------------------------------------------------

LEONARD CARDER, LLP

ATTORNEYS

1330 BROADWAY, SUITE 1450

OAKLAND, CA 94612

TEL: (510) 272-0169 FAX: (510) 272-0174

 

13. Neither the Settlement, nor any act performed or document executed pursuant
to or in furtherance of the Settlement, is or may be deemed to be or may be used
as: (a) an admission of, or evidence of, the validity of any Released Claim or
any wrongdoing or liability of any Releasee; (b) an admission or concession by
Plaintiffs or any Class Member or Subclass Member of any infirmity in the claims
asserted in any complaint or amended complaint filed in this action; (c) an
admission of, or evidence of, any fault or omission of any of the Releasees in
any civil, criminal, or administrative proceeding in any court, administrative
agency, or other tribunal.

14. Without affecting the finality of this Judgment in any way, this Court
hereby retains continuing jurisdiction over: (a) the implementation of the
Settlement; and (b) the Parties and their counsel, and the Settlement
Administrator, for the sole purpose of construing, enforcing, and administering
the Settlement and this Order and Judgment.

15. There is no reason for delay in the entry of this Judgment. The Clerk of
this Court is hereby directed to immediately enter this Judgment.

IT IS SO ORDERED, this the      day of             , 201    .

 

 

Honorable Edward M. Chen United States District Judge

 

 

[PROPOSED] ORDER AND JUDGMENT GRANTING FINAL APPROVAL TO CLASS ACTION SETTLEMENT
AND PAYMENT OF ATTORNEYS’ FEES AND INCENTIVE AWARDS

Case No. 3:05-cv-38 EMC

 

5



--------------------------------------------------------------------------------

Class Settlement Agreement

EXHIBIT C

(Claim Form)



--------------------------------------------------------------------------------

CLAIMANT IDENTIFICATION FORM

[INSERT]

First1 Last1 |||||||||||||||||||||||||||||||

Business Name

Address1 Address2 Claim#: XXXXXXXXXX

City, State, Zip

This Claimant Identification Form is to be used only to request a payment under
the Class Action Settlement Agreement in the case of Dean Alexander et al. v.
FedEx Ground Package System, Inc., 3:05-CV-0038 EMC which provides for the
settlement of certain claims on behalf of certain pickup and delivery drivers
for FedEx Ground Package System, Inc. (“FedEx Ground”) in the State of
California.

If you wish to obtain a settlement payment, you must complete this Claimant
Identification Form in its entirety, sign where indicated, and either submit
your completed Claimant Identification Form along with the provided IRS Form W-9
(1) by United States Mail, with first-class postage postmarked no later than
[INSERT DATE], to RUST CONSULTING, [INSERT ADDRESS], or (2) electronically, at
the Settlement Administrator Website [INSERT WEBSITE INFORMATION] no later than
[INSERT DATE].

 

PLEASE PROVIDE THE FOLLOWING INFORMATION: NAME   BUSINESS NAME (if applicable)  

MAILING ADDRESS

 

  TELEPHONE NUMBER   E-MAIL ADDRESS   TAXPAYER IDENTIFICATION/ SOCIAL SECURITY
NUMBERS  

FedEx Ground has identified persons who operated one or more routes in
California between November 17, 2000 and October 15, 2007. You are getting this
Form because FedEx Ground’s records indicate that you are one of those persons,
or because court filings indicate that you may have previously received notice
from the court about this lawsuit. FedEx Ground also has provided information
concerning the time between November 17, 2000 and March 6, 2015 during which you
operated routes in California. If you continued to personally drive from
March 6, 2015 through August 31, 2015, you have been credited with a number of
eligible weeks for that period based on the extent of your driving during the
period January 1, 2015 through March 6, 2015.

Based on the terms of the settlement formula, your estimated settlement payment
will be: $        .

The exact amount you will receive from the Settlement Fund cannot be finally
calculated at this time because we do not yet know the number of valid Claimant
Identification Forms that will be submitted and the Court has not yet approved
the amounts that will be deducted from the Class Settlement Fund, which include
Plaintiffs’ Counsel’s application for attorneys’ fees and expenses, and
incentive awards for the individuals who brought this lawsuit.

PLEASE REMEMBER TO:

 

  •   Fill out both sides of the included Form in its entirety (including the
W-9 on the back)

 

  •   Sign and date the Sworn Certification

 

  •   Submit the completed Form, including the W-9 on the back, to the
Settlement Administrator no later than [INSERT DATE] by First Class Mail: RUST
CONSULTING, [INSERT ADDRESS], or electronically at [INSERT WEBSITE].

 

Page 1 of 4



--------------------------------------------------------------------------------

INFORMATION DERIVED FROM FEDEX GROUND RECORDS INDICATES THAT: You contracted
with FedEx Ground during the listed periods between 11/17/2000 and 8/31/2015:  
FEDEX CONTRACT: [Insert NID NAME 1]    START DATE:                         END
DATE:                        FEDEX CONTRACT: [Insert NID NAME 2]    START DATE:
                        END DATE:                        FEDEX CONTRACT: [Insert
NID NAME 3]    START DATE:                         END DATE:
                    

 

GENERAL CLASS    Between 11/17/2000 and 8/31/2015 you personally drove:   

 

¡      More than 35 hours:      workweeks

  

 

¡      Less than 35 hours, but more than 25 hours:      workweeks

  

 

¡      Less than 25 hours, but more than 0 hours:      workweeks

OVERTIME SUBCLASS   

 

Between 11/17/2000 and 8/31/2015 you personally drove      overtime hours.

MEAL AND REST PERIOD SETTLEMENT SUBCLASS   

 

Between 8/1/2011 and 8/31/2015 you personally drove      days.

  

 

NOTE: If you drove any qualifying days, you have the opportunity to ask to be
excluded from this subclass. Please read Questions 12-13 in the accompanying
Notice.

SWORN CERTIFICATION (You will not be eligible for any settlement payment unless
you sign and date this statement):

I swear, under the penalties of perjury recognized by the laws of the United
States, that I, on behalf of myself and on behalf of any business entity with
which I am or was affiliated: 1) entered into an Operating Agreement with FedEx
Ground Package System, Inc. or FedEx Home Delivery; 2) drove a vehicle on a
full-time basis (meaning exclusive of time off for commonly excused employment
absences) at some time between November 17, 2000 and October 15, 2007 to provide
package delivery services pursuant to the Operating Agreement; and 3) was
dispatched out of a terminal located in California.

 

 

    

 

SIGNATURE      DATE

IF YOU ARE ELIGIBLE FOR THE OVERTIME SUBCLASS:

I swear, under the penalties of perjury recognized by the laws of the United
States, that I, on behalf of myself and on behalf of any business entity with
which I am or was affiliated: 1) entered into an Operating Agreement with FedEx
Ground Package System, Inc. or FedEx Home Delivery; 2) drove a vehicle on a
full-time basis (meaning exclusive of time off for commonly excused employment
absences) at some time between November 17, 2000 and October 15, 2007 to provide
package delivery services pursuant to the Operating Agreement; 3) was dispatched
out of a terminal located in California; and 4) at any time during the class
period operated a vehicle with gross vehicle weight rating of less than 10,001
pounds.

 

 

    

 

SIGNATURE      DATE

IF YOU ARE ELIGIBLE FOR THE MEAL AND REST PERIOD SETTLEMENT SUBCLASS:

I swear, under the penalties of perjury recognized by the laws of the United
States, that I, on behalf of myself and on behalf of any business entity with
which I am or was affiliated: 1) entered or will enter into a FXG Ground or FXG
Home Delivery form Operating Agreement (now known as form OP-149 and form OP-149
RES) between November 17, 2000 and October 15, 2007; 2) drove or will drive a
vehicle on a full-time basis (meaning exclusive of time off for commonly excused
employment absences) since August 1, 2011, to provide package pick-up and
delivery services pursuant to the Operating Agreement; and 3) were dispatched
out of a terminal in the State of California.

 

 

    

 

SIGNATURE      DATE

 

Page 2 of 4



--------------------------------------------------------------------------------

Computation of Estimated Share.

Your estimated share of the settled case is $        . This estimate is based on
the information listed below.

You do not need to submit this form if the information is accurate. Submit this
form to the Claim Administrator only if you believe that any of the information
below is inaccurate. Important:

 

  1. It is strongly recommended that you keep proof of timely mailing and/or
faxing for your records until receipt of your settlement payment.

 

  2. If you change your mailing address, please send your new mailing address to
the Claim Administrator. It is your responsibility to keep a current address on
file with the Settlement Administrator to ensure receipt of your settlement
payment.

Your Estimated Settlement Share is based on the following calculation based on
work performed between November 17, 2000 and August 31, 2015 (the Claim Period):

 

$            .       

For workweeks in which you personally drove one of your routes 35 hours or more

$            .       

For workweeks in which you personally drove one of your routes less than 35 but
more than 24 hours

$            .       

For workweeks in which you personally drove one of your routes less than 25 but
more than 0 hours

$            .       

Based on overtime hours you personally drove a vehicle with a GVWR of less than
10,001 pounds (Overtime Subclass)

$            .       

Based on days you personally drove between August 1, 2011 and August 31, 2015
(Meal and Rest Period Settlement Subclass)

  

You qualify for the Minimum Payment of $250.00

This amount is subject to change, up or down, depending on the number of Class
members who submit timely and valid claims and/or submit challenges to the
estimated amounts.

Challenge Procedure – If you disagree with the information shown above:

Check the box below ONLY if you wish to challenge the dates and information
listed above. You do NOT have to submit this form if you agree with the dates of
employment, the workweek count and the hours per workweek shown in FedEx
Ground’s scanner records as listed above. Any challenges must be sent by mail to
the Settlement Administrator and be post-marked by no later than [INSERT DATE]
to RUST CONSULTING [INSERT ADDRESS]. Challenges post-marked after this date will
not be honored.

 

  ¨ I have included below a written statement of what I believe to be the
correct number of workweeks and hours per workweek that I personally drove one
of my FedEx Ground Routes in the State of California during the period
November 17, 2000 through August 31, 2015. I have also included information
and/or documentary evidence that supports my challenge. I understand that by
submitting this challenge I authorize the Settlement Administrator to review
FedEx Ground’s business records and determine the validity of my challenge.

 

 

 

      SIGNATURE    

Name of Class Member:                                          
                   

Class Member ID Number (from address label):                       

Statement of Reasons and provide documentation of correct number of workweeks
and hour per workweek that I personally drove one of my FedEx Ground routes in
the State of California during the period November 17, 2000 through August 31,
2015.

 

 

  

 

  

 

  

 

Page 3 of 4



--------------------------------------------------------------------------------

[Attach documentation and use separate pages as necessary]

 

Page 4 of 4



--------------------------------------------------------------------------------

Class Settlement Agreement

EXHIBIT D

(Settlement Notice)



--------------------------------------------------------------------------------

NOTICE OF CLASS ACTION SETTLEMENT

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

Alexander et al. v. FedEx Ground Package System, Inc.

Case No. 3:05-cv-38 EMC

If You Are or Were a FedEx Ground or FedEx Home Delivery Pickup and Delivery
Driver in the State of California and Entered into an Operating Agreement
Between November 17, 2000 and October 15, 2007 You Could Be Eligible for a
Payment From a Class Action Settlement.

If You Are Eligible, You May Receive a Minimum Payment of $190 or $240 For Each
Week In Which You Drove Full-Time Between November 17, 2000 and August 31, 2015.

PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. A FEDERAL COURT
AUTHORIZED THIS NOTICE. THIS IS NOT A SOLICITATION FROM A LAWYER.

 

YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT SUBMIT THE CLAIMANT
IDENTIFICATION FORM (INCLUDED WITH THIS NOTICE)    The only way to receive a
settlement payment is to submit the Claimant Identification Form included with
this notice to the Settlement Administrator by the claim filing deadline of
[INSERT DATE]. OBJECT AND GO TO A HEARING   

Write to the Court about why you don’t like the settlement. If you object, you
may ask to speak in Court about the fairness of the Settlement (though you do
not have to go to a hearing).

 

Please note: Even if you object to the settlement, the Court may not agree with
your objection. In order to protect your right to a payment in case, you must
submit a claimant identification form.

ASK TO BE EXCLUDED from Meal and Rest Period Settlement Subclass (applies only
if you continued to contract with FedEx Ground on or after August 1, 2011)   
Write a letter to the Court about why you would like to be excluded from the
Meal and Rest Period Settlement Subclass postmarked by [INSERT DATE]. If you ask
to be excluded, you will not receive a settlement payment from the Meal and Rest
Period Subclass fund, but you will keep your right to sue FedEx Ground
separately for meal and rest period claims. DO NOTHING    Get no payment and
give up your rights to be a part of any other lawsuit against FedEx Ground
related to the claims that are the subject of the settlement.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

BASIC INFORMATION  

1.      Why did I get this notice package?

 

2.      What is this lawsuit about?

 

3.      Why is this a class action?

 

4.      Why is there a settlement?

  WHO IS IN THE SETTLEMENT  

5.      How do I know if I am part of the settlement?

 

6.      Are there exceptions to being included?

  THE SETTLEMENT BENEFITS – WHAT YOU GET  

7.      What does the settlement provide?

 

8.      How much will my payment be?

  HOW YOU GET A PAYMENT  

9.      Submitting a Claimant Identification Form

 

10.    When would I get my payment?

 

11.    What am I giving up to get a payment?

  MEAL AND REST PERIOD SETTLEMENT SUBCLASS  

12.    What are my options for the Meal and Rest Period Settlement Subclass?

 

13.    What if I want to be excluded from the Meal and Rest Period Settlement
Subclass?

  THE LAWYERS REPRESENTING THE CLASS  

14.    Do I have a lawyer in this case?

 

15.    How will the lawyers and Plaintiffs be paid?

  OBJECTING TO THE SETTLEMENT  

16.    How do I tell the Court that I don’t like the settlement?

  THE FINAL APPROVAL FAIRNESS HEARING  

17.    When and where will the Court decide whether to approve the settlement?

 

18.    Do I have to come to the hearing?

 

19.    May I speak at the hearing?

 

20.    What happens if I do nothing at all?

  GETTING MORE INFORMATION  

21.    Are there more details about the settlement?

 



--------------------------------------------------------------------------------

BASIC INFORMATION

1. Why did I get this notice package?

You received this notice because FedEx Ground’s records show that you signed a
FedEx Ground Pickup and Delivery Contractor Operating Agreement to provide
service in California sometime during the period between November 17, 2000 and
October 15, 2007 and that you may have personally worked as a full-time driver
under that contract between November 17, 2000 and the present.

This notice summarizes the proposed settlement. For the precise terms and
conditions of the settlement, please see the settlement agreement available at
www.                     .com, by contacting class counsel (see Question 21), by
accessing the Court docket in this case through the Court’s Public Access to
Court Electronic Records (PACER) system at https://ecf.cand.uscourts.gov, or by
visiting the office of the Clerk of the Court for the United States District
Court for the Northern District of California, 450 Golden Gate Avenue, San
Francisco, CA 94102, between 9:00 a.m. and 4:00 p.m., Monday through Friday,
excluding Court holidays.

2. What is this lawsuit about?

The people who brought the suit are seventeen drivers who operated FedEx Ground
or FedEx Home Delivery routes and they are called “Plaintiffs” in this notice.
The Plaintiffs sued FedEx Ground Package System, Inc., which is referred to as
“Defendant” in this notice. The Plaintiffs brought the lawsuit on behalf of
themselves and a class of other pickup and delivery drivers who, like them,
signed contracts with FedEx Ground to operate FedEx Ground or Home Delivery
routes in the State of California.

This lawsuit is about whether FedEx Ground misclassified pick-up and delivery
drivers as independent contractors rather than as employees, and failed to
provide them with legal rights that employees have under California law. In the
operative Complaint, Plaintiffs seek to recover class-wide damages for, among
other things, unreimbursed employment expenses, illegal wage deductions, and
failure to provide meal and rest periods, as well as unpaid overtime pay for
individuals driving trucks weighing less than 10,001 pounds, interest, civil
penalties, attorneys’ fees and costs. FedEx Ground maintains that the
independent contractor classification is appropriate and denies that it has
broken any laws.

In 2008, the Court allowed the Plaintiffs to pursue this lawsuit as a class
action and to represent similarly situated drivers in the State of California in
(1) a General Class for claims of unreimbursed employment expenses and illegal
wage deductions and (2) an Overtime Subclass for claims of unpaid overtime for
individuals who drove trucks weighing less than 10,001 pounds. In August 2014,
the Ninth Circuit Court of Appeal ruled that the plaintiffs were employees and
not independent contractors.

In [October] 2015, the Court further certified a Meal and Rest Period Settlement
Subclass to resolve claims for missed meal and rest periods during the period
August 1, 2011 and August 31, 2015.

At the time that the settlement was reached, the case was moving towards trial
to determine if FedEx Ground violated the California Labor Code and, if so, how
much it owed the Plaintiffs in damages.

3. Why is this case a class action?

In a class action lawsuit, the Plaintiffs sue on behalf of other people who have
similar claims. The people who have similar claims to or with the Plaintiffs are
a “Class” or “Class Members.” The individuals who sued – and all the Class
Members like them – are collectively called the Class.

The Court decided in 2008 to allow the General Class and Overtime Subclass to
proceed as a class action because it meets the requirements of Federal Rule of
Procedure 23, which governs class actions in federal courts. In [October] 2015,
the Court decided to allow the Plaintiffs to certify a Meal and Rest Period
Settlement Subclass for purposes of this proposed settlement. Specifically, the
court found that:

 

  •   There are numerous FedEx Ground drivers whose interests will be affected
by this lawsuit;

 

1



--------------------------------------------------------------------------------

  •   There are legal questions and facts that are common to each of them;

 

  •   The Plaintiffs’ claims are typical of the claims of the rest of the Class;

 

  •   The Plaintiffs and the lawyers representing the Class will fairly and
adequately represent the Class’ interests;

 

  •   The common legal questions and facts are more important than questions
that affect only individuals; and

 

  •   This class action will be more efficient than having many individual
lawsuits.

4. Why is there a settlement?

The Court has not issued a final decision about the case, which has been ongoing
for more than eleven (11) years. Instead of further litigation, which could have
taken many more years with no certainty of the outcome, both sides agreed to a
class-wide settlement. The Settlement provides the Class Members with
compensation sooner and allows both sides to avoid the cost of a trial and
appeals. The Plaintiffs and their lawyers think the settlement is in the best
interest of the Class Members.

WHO IS IN THE SETTLEMENT?

5. How do I know if I am part of the settlement?

You are part of the settlement if you fit one or more of the following
descriptions:

 

  •   GENERAL CLASS – Includes all persons who:

 

  (1) Entered into a FedEx Ground or FedEx Home Delivery Form Operating
Agreement (now known as OP-149 and Form OP-149-RES);

 

  (2) Drove a vehicle on a full-time basis (meaning exclusive of time off for
commonly excused employment absences) from November 17, 2000 through October 15,
2007 to provide package pick-up and delivery services pursuant to the Operating
Agreement;

and

 

  (3) Were dispatched out of a terminal in the state of California between
November 17, 2000 and August 31, 2015.

 

  •   OVERTIME SUBCLASS – Includes all persons who:

 

  (1) Entered into a FedEx Ground or FedEx Home Delivery Form Operating
Agreement (now known as OP-149 and Form OP-149-RES);

 

  (2) Drove a vehicle on a full-time basis (meaning exclusive of time off for
commonly excused employment absences) from November 17, 2000 through October 15,
2007 to provide package pick-up and delivery services pursuant to the Operating
Agreement;

 

  (3) Were dispatched out of a terminal in the state of California between
November 17, 2000 and August 31, 2015;

and

 

  (4) At any time during the class period operated a vehicle with gross vehicle
weight rating of less than 10,001 pounds.

 

2



--------------------------------------------------------------------------------

  •   MEAL AND REST PERIOD SETTLEMENT SUBCLASS – Includes all persons who:

 

  (1) Entered into a FedEx Ground or FedEx Home Delivery Form Operating
Agreement (now known as OP-149 and Form OP-149-RES) from November 17, 2000
through October 15, 2007;

 

  (2) Drove a vehicle on a full-time basis (meaning exclusive of time off for
commonly excused employment absences) since August 1, 2011 to provide package
pick-up and delivery services pursuant to the Operating Agreement;

and

 

  (3) Were dispatched out of a terminal in the state of California between
August 1, 2011 and August 31, 2015.

If you fit the Meal and Rest Period Settlement Subclass definition, please read
Questions 12 and 13.

6. Are there exceptions to being included?

Yes. You are not a member of the General Class or either subclass if you did not
(1) sign an Operating Agreement with FedEx Ground at some point between
November 17, 2000 and October 15, 2007, (2) personally drive a vehicle on a
full-time basis under that Operating Agreement between November 17, 2000 and
October 15, 2007, and (3) operate out of a terminal in California. If you do not
satisfy any one of these three conditions, you are not member of the class and
are excluded from participation in this lawsuit.

You are also not a member of the General Class and Overtime Subclass if you
previously excluded yourself (“opted out”) after notice of the pendency of this
class action was given in 2008 and 2009.

You are not eligible to be a member of the Meal and Rest Period Settlement
Subclass if your FedEx Ground Operating Agreement terminated at any time prior
to August 1, 2011.

You are not eligible for a settlement payment for the time period November 17,
2000 through December 31, 2008 if you were a member of the certified class in a
class action lawsuit entitled Estrada v. FedEx Ground Package System, Inc., LA
Superior Court Case No. BC210130 and received a payment or your claims were
dismissed with prejudice under the stipulated judgment entered in that case on
December 23, 2008. If you were excluded from the Estrada class at any point
because you became a multiple-work area contractor (MWA) during the Estrada
class period you may be eligible for a settlement payment in the Alexander
class.

If you were a Plaintiff in action entitled Mason et. al. v. FedEx Ground Package
System, Inc. Los Angeles Superior Court Case No. BC382960 and you received a
settlement payment in that case for the time period January 1, 2005 to
December 31, 2008, your settlement payment in this case, if any, pertains to the
period January 1, 2009 to August 31, 2015.

If you are still not sure whether you are included, you can ask for help. You
can call 1-800-[INSERT] or visit [INSERT ADMINSTRATOR WEBSITE] for more
information. Or you can fill out and return the Claimant Identification Form,
described in Question 9 to see if you qualify.

 

3



--------------------------------------------------------------------------------

THE SETTLEMENT BENEFITS – WHAT YOU GET

7. What does the settlement provide?

FedEx Ground has agreed to create a $226.5 million dollar ($226,500,000.00)
Class Settlement Fund to be divided among and on behalf of all Class Members who
send in valid Claimant Identification Forms. The money is also used to pay for
Plaintiffs’ lawyers’ fees and costs, payment to the Plaintiffs for their service
to the class, payment of certain penalties to the California Labor and Workforce
Development Agency, and the costs of administering the settlement.

8. How much will my payment be?

Your share of the Class Settlement Fund will ultimately depend on the number of
valid Claimant Identification Forms that Class Members send in. The enclosed
Computation of Estimated Share form explains your estimated settlement amount
and how it was calculated.

The classes are defined to include persons who drove for Defendant on a
full-time basis, defined as 35 or more hours in a week. You are not eligible to
receive any settlement payment for workweeks during which you did not personally
drive.

Your settlement payment will depend on the number of workweeks during the claim
period that you personally drove and performed pickup and delivery in a Primary
Service Area covered by your Operating Agreement with FedEx Ground or FedEx Home
Delivery, the number of days and hours you personally drove in each of those
workweeks, and which FedEx Ground division you contracted with, i.e. FXG or FHD.
This information is derived from records produced by FedEx.

After all Class Members have sent in their Claimant Identification Forms, you
will receive your pro rata share of the Class Settlement Fund. If less than 100%
of the Class Members send in valid Claimant Identification Forms, you could get
more money than currently estimated.

GENERAL CLASS

All Class Members are eligible to receive settlement payments calculated this
way: (a) A “Weekly Base Settlement Payment” (WBSP) for each week in which they
worked full-time (defined as 35 hours or more) adjusted for each year during the
claim period to reflect accrued statutory interest at rate of 10% simple and
(b) tiered flat-rate payments for weeks in which they worked, but drove less
than 35 hours or less than 25 hours in that week as derived from records
produced by FXG of $75 or $25, respectively.

The estimated WBSP for class members who drove for FXG is $240 and the estimated
WBSP for class members who drove for FHD is $190. The lower WSBP for FHD drivers
reflects the lower expenses incurred by FHD contractors.

An absolute minimum payment of $250 will be allocated to persons who received
the class notice, but who did not fit the general class definition during any
portion of the class period.

OVERTIME SUBCLASS

Members of the Overtime Subclass are eligible to receive additional settlement
payments in pro rata settlement shares from an overtime settlement reserve fund
of $16,000,000. Payments are calculated based the daily and weekly overtime
hours for members of the Overtime Subclass as derived from records produced by
FXG.

MEAL AND REST PERIOD SETTLEMENT SUBCLASS

Members of the Meal and Rest Period Settlement Subclass, which includes members
of the General Class who continued to drive after August 1, 2011, will receive
additional settlement payments in pro rata settlement shares from a meal and
rest period settlement reserve fund of $5,600,000, calculated based on days
worked between August 1, 2011 and August 31, 2015 as derived from records
produced by FXG.

 

4



--------------------------------------------------------------------------------

HOW YOU GET A PAYMENT

9. Submitting a Claimant Identification Form

To qualify for a payment, you must meet all of the eligibility criteria
described in Questions 5 and 6 and you must submit a valid Claimant
Identification Form to the Settlement Administrator by the claim filing
deadline. A Form is included with this notice. You may also get a Form on the
Internet at [INSERT SETTLEMENT ADMINISTRATOR WEBSITE].

Read the instructions carefully, fill out the Form (including the IRS Form W-9),
sign it, and either mail it to the Settlement Administrator, Rust Consulting,
at: [INSERT ADDRESS] postmarked no later than [INSERT DATE] or file it online no
later than [INSERT DATE] using the following link: [INSERT WEBSITE].

10. When would I get my payment?

The Court will hold a hearing on [INSERT DATE] at      AM/PM to decide whether
to give final approval to the settlement. If Judge Chen approves the settlement
and there are no appeals, you should receive your settlement payment about
[    ] weeks after the hearing. But, if the Court does not approve the
settlement or if there are any appeals, payments will be delayed or the
settlement may not occur. Everyone who sends in a Claimant Identification Form
will be informed of the progress of the settlement. Please be patient.

11. What am I giving up to get a payment?

Under the terms of the settlement, you will be releasing FedEx Ground Package
System, Inc., and parties related to it, from all claims that were asserted or
could have been asserted based on the factual allegations in Plaintiffs’
operative Complaint for any period of time before August 31, 2015 with one
exception: the settlement does not apply to and does not release claims premised
on California law for missed meal and rest breaks (if any) that accrued at any
time prior to August 1, 2011.

PLEASE NOTE: If the Court approves the settlement, your claims (described above)
will be extinguished whether or not you submit a Claimant Identification Form
and whether or not you receive a payment.

MEAL AND REST PERIOD SETTLEMENT SUBCLASS

12. What are my options for the Meal and Rest Period Settlement Subclass?

In [October] 2015, the Court certified the Meal and Rest Period Settlement
Subclass for the purposes of settlement consisting of General Class members who
continued to contract with FedEx Ground and to personally drive a FedEx Ground
route on a full time basis between August 1, 2011 and August 31, 2015. This
subclass allows the parties to negotiate a settlement on behalf of similarly
situated Class Members for claims for missed meal and rest periods for the time
period August 1, 2011 through August 15, 2015. The Meal and Rest Period
Settlement Subclass does not include General Class members whose contracts
terminated prior to August 1, 2011.

If you are a member of the Meal and Rest Period Settlement Subclass, you have
one additional option. Because the Meal and Rest Period Settlement Subclass was
recently certified and this is the first notice sent regarding this subclass,
you have an opportunity to exclude yourself from the Meal and Rest Period
Settlement Subclass (called “opting-out”). This opportunity only exists for the
Meal and Rest Period Settlement Subclass.

Your options for the Meal and Rest Period Settlement Subclass are:

 

  •   Submit a Claimant Identification Form, as described in Questions 9-11;

 

5



--------------------------------------------------------------------------------

  •   Object and go to a hearing, as described in Questions 16 and 18;

 

  •   Ask to be excluded from the Meal and Rest Period Settlement Subclass, as
described in Question 13; or

 

  •   Do nothing, as explained in Question 20.

13. What if I want to be excluded from the Meal and Rest Period Settlement
Subclass?

Why would I ask to be excluded?

If you already have your own lawsuit against FedEx Ground concerning meal and
rest periods and want to continue with it, you must ask to be excluded from the
Class. If you exclude yourself from the Meal and Rest Period Settlement Subclass
– which is sometimes called “opting-out” of the Class – you won’t get any money
from the Meal and Rest Period Settlement Subclass reserve fund. However, you may
then sue or continue to sue FedEx Ground for meal and rest period claims that
occurred or occur at any time. If you exclude yourself, you will not be legally
bound by the Meal and Rest Period Settlement Subclass Settlement.

If you start your own action after you exclude yourself, you must hire and pay
your own lawyer for that lawsuit, and you’ll have to prove your claims. If you
do exclude yourself so you can start or continue your own lawsuit against FedEx
Ground, you should talk to your own lawyer soon, because your claims are subject
to a statute of limitations.

How do I ask the Court to exclude me from the Meal and Rest Period Settlement
Subclass?

To be excluded, you must send an “Exclusion Request” in the form of a letter
sent by mail, stating that you want to be excluded from the “Alexander v. FedEx
Ground Package System, Inc., Case No. 05-CV-0038 EMC Meal and Rest Period
Settlement Subclass.” Be sure to include your name and address, and sign the
letter. You must mail your Exclusion Request postmarked by [INSERT DATE] to:
[INSERT ADDRESS].

Can I ask to be excluded from the General Class and Overtime Subclass?

No. Class Members were sent notice and given the opportunity to exclude
themselves from the General Class and Overtime Subclass in 2009. Because you
already had the opportunity to opt-out, you cannot ask to exclude yourself now.

THE LAWYERS REPRESENTING THE CLASS

14. Do I have a lawyer in this case?

The Court has previously appointed Leonard Carder LLP located at 1330 Broadway,
Suite 1450, Oakland, CA, 94612, to serve as Class Counsel for the Plaintiffs and
Class Members in this lawsuit.

 

   Beth A. Ross       Aaron Kaufmann       David Pogrel       Elizabeth Gropman
      LEONARD CARDER, LLP       1330 Broadway, Suite 1450       Oakland, CA
94612       Tel: (510) 272-0169       Fax: (510) 272-0174   

 

6



--------------------------------------------------------------------------------

These lawyers will be paid from the settlement amount, so you will not be
charged personally for their work on this case and in negotiating this
settlement. If you want to be represented by your own lawyer, you may hire one
at your own expense.

15. How will the lawyers and Plaintiffs be paid?

Class Counsel will ask the Court to approve payment of (1) up to 22% of the
Class Settlement Fund for attorneys’ fees and expenses for the eleven years they
spent investigating the facts, litigating the case, and negotiating the
settlement and (2) up to $10,000 in service awards for each of the original
Plaintiffs who assisted in the litigation, and (3) up to $1,500.00 as service
award for the Named Plaintiff who assisted in litigation to represent the meal
and rest period settlement subclass. Class Counsel may seek less and/or the
Court may award less than these amounts. FedEx Ground has agreed not to oppose
these requests for fees, expenses, and incentive awards. A motion to approve
payment of attorneys’ fees will be on file with the Court and available for
public review [    ] days before the Fairness Hearing on [INSERT DATE].

OBJECTING TO THE SETTLEMENT

16. How do I tell the Court that I don’t like the settlement?

You can ask the Court to deny approval by filing an objection. You can’t ask the
Court to order a larger settlement; the Court can only approve or deny the
proposed settlement. If the Court denies approval, no settlement payments will
be sent out and the lawsuit will continue. If that is what you want to happen,
you must object.

To object, you must send a letter saying that you object to the settlement in
Alexander v. FedEx Ground Package System, Inc., Case No. 05-CV-0038 EMC (be sure
to include this case name and number in your letter). All written objections and
supporting papers must (a) clearly identify the case name and number (Alexander
v. FedEx Ground Package System, Inc., Case No. 05-CV-0038 EMC), (b) include your
name, address, telephone number, your signature, and the reasons you object to
the settlement, and (c) be postmarked no later than [INSERT DATE] and sent to
the following address:

RUST CONSULTING

[INSERT STREET ADDRESS]

[INSERT CITY, STATE ZIP CODE]

ATTN: ALEXANDER ET AL V. FEDEX GROUND PACKAGE SYSTEM, INC. SETTLEMENT

Even if you object, the Court may not agree with your objection. In order to
protect your right to a payment in case, you must also submit a claimant
identification form with your objection.

THE FINAL APPROVAL FAIRNESS HEARING

17. When and where will the Court decide whether to approve the settlement?

The Court will hold a Final Approval Fairness Hearing on [INSERT DATE] at     
AM/PM, at the United States District Court for the Northern District of
California, at 450 Golden Gate Avenue, San Francisco, CA 94102 before the
Honorable Edward M. Chen, Courtroom 5. At this hearing the Court will consider
whether the settlement is fair, reasonable, and adequate. If there are
objections, the Court will consider them. After the hearing, the Court will
decide whether to approve the settlement.

 

7



--------------------------------------------------------------------------------

18. Do I have to come to the hearing?

No. But, you may appear at the Final Approval Hearing, either in person or
through your own attorney. If you appear through your own attorney, you are
responsible for paying that attorney. If you send an objection, you do not have
to come to Court to talk about it but you may if you wish. As long as you mailed
your written objection on time, the Court will consider it.

19. May I speak at the hearing?

You may ask the Court for permission to speak at the Fairness Hearing. To do so,
you must send a letter stating your “Notice of Intention to Appear at Fairness
Hearing in Dean Alexander et al. v. FedEx Ground Package System, Inc., Civil
No. 05-cv-0038 EMC.” Be sure to include your name, address, telephone number,
and your signature.

Your Notice of Intention to Appear must be postmarked no later than [INSERT
DATE], and be sent to the Clerk of the Court, Class Counsel, and FedEx Ground’s
counsel, at the address in Questions 15 and 21.

20. What happens if I do nothing at all?

If you do not submit a Claim Form, object, and/or attend the final hearing, you
will not receive a payment and you will give up your rights to be part of any
other lawsuit against FedEx Ground related to the claims that are the subject of
this settlement, as described in Question 11.

GETTING MORE INFORMATION

21. Are there more details about the settlement?

This notice summarizes the proposed settlement. Additional details are included
in the written Class Action Settlement Agreement. You can get a copy of that
Agreement by writing to the Settlement Administrator, Rust Consulting at [INSERT
ADDRESS], or by visiting the Settlement Administrator’s website at [INSERT
WEBSITE].

You can call 1-800-[INSERT] toll free; write to Alexander v FedEx Ground Package
System, Inc. California Settlement, c/o [INSERT ADDRESS]; or visit the website
at [INSERT WEBSITE], where you can find answers to common questions about the
settlement, a Claimant Identification Form (including IRS Form W-9), plus other
information to help you determine whether you are a Class member and whether you
are eligible for a payment.

 

You may also speak to the lawyers, who are: Beth A. Ross Aaron Kaufmann David
Pogrel Elizabeth Gropman LEONARD CARDER, LLP 1330 Broadway, Suite 1450 Oakland,
CA 94612 Tel: (510) 272-0169 Fax: (510) 272-0174

 

8



--------------------------------------------------------------------------------

DO NOT CONTACT THE COURT OR FEDEX WITH QUESTIONS.

DATE: [MONTH 00], 2015

 

9



--------------------------------------------------------------------------------

Class Settlement Agreement

EXHIBIT E

(Supplemental Class and Settlement Notice)



--------------------------------------------------------------------------------

NOTICE OF CLASS ACTION SETTLEMENT

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

Alexander et al. v. FedEx Ground Package System, Inc.

Case No. 3:05-cv-38 EMC

If You Are or Were a FedEx Ground or FedEx Home Delivery Pickup and Delivery
Driver in the State of California and Entered into an Operating Agreement
Between November 17, 2000 and October 15, 2007 You Could Be Eligible for a
Payment From a Class Action Settlement.

If You Are Eligible, You May Receive a Minimum Payment of $190 or $240 For Each
Week In Which You Drove Full-Time Between November 17, 2000 and August 31, 2015.

PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. A FEDERAL COURT
AUTHORIZED THIS NOTICE. THIS IS NOT A SOLICITATION FROM A LAWYER.

 

YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT ASK TO BE EXCLUDED    Write a
letter to the Court about why you would like to be excluded from the lawsuit
postmarked by [INSERT DATE]. If you ask to be excluded, you will not receive a
settlement payment. SUBMIT THE CLAIMANT IDENTIFICATION FORM (INCLUDED WITH THIS
NOTICE)    The only way to receive a settlement payment is to submit the
Claimant Identification Form included with this notice to the Settlement
Administrator by the claim filing deadline of [INSERT DATE]. OBJECT AND GO TO A
HEARING   

Write to the Court about why you don’t like the settlement. If you object, you
may ask to speak in Court about the fairness of the Settlement (though you do
not have to go to a hearing).

 

Please note: Even if you object to the settlement, the Court may not agree with
your objection. In order to protect your right to a payment in case, you must
submit a claimant identification form.

DO NOTHING    Get no payment and give up your rights to be a part of any other
lawsuit against FedEx Ground related to the claims that are the subject of the
settlement.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

BASIC INFORMATION

  

1.      Why did I get this notice package?

  

2.      What is this lawsuit about?

  

3.      Why is this a class action?

  

4.      Why is there a settlement?

  

WHO IS IN THE SETTLEMENT

  

5.      How do I know if I am part of the settlement?

  

6.      Are there exceptions to being included?

  

7.      What if I want to be excluded?

  

THE SETTLEMENT BENEFITS – WHAT YOU GET

  

8.      What does the settlement provide?

  

9.      How much will my payment be?

  

HOW YOU GET A PAYMENT

  

10.    Submitting a Claimant Identification Form

  

11.    When would I get my payment?

  

12.    What am I giving up to get a payment?

  

THE LAWYERS REPRESENTING THE CLASS

  

13.    Do I have a lawyer in this case?

  

14.    How will the lawyers and Plaintiffs be paid?

  

OBJECTING TO THE SETTLEMENT

  

15.    How do I tell the Court that I don’t like the settlement?

  

THE FINAL APPROVAL FAIRNESS HEARING

  

16.    When and where will the Court decide whether to approve the settlement?

  

17.    Do I have to come to the hearing?

  

18.    May I speak at the hearing?

  

19.    What happens if I do nothing at all?

  

GETTING MORE INFORMATION

  

20.    Are there more details about the settlement?

  



--------------------------------------------------------------------------------

BASIC INFORMATION

1. Why did I get this notice package?

You received this notice because FedEx Ground’s records show that you signed a
FedEx Ground Pickup and Delivery Contractor Operating Agreement to provide
service in California sometime during the period between November 17, 2000 and
October 15, 2007 and that you may have personally worked as a full-time driver
under that contract between November 17, 2000 and the present.

This notice summarizes the proposed settlement. For the precise terms and
conditions of the settlement, please see the settlement agreement available at
www.                    .com, by contacting class counsel (See Question 20), by
accessing the Court docket in this case through the Court’s Public Access to
Court Electronic Records (PACER) system at https://ecf.cand.uscourts.gov, or by
visiting the office of the Clerk of the Court for the United States District
Court for the Norther District of California, 450 Golden Gate Avenue, San
Francisco, CA 94102, between 9:00 a.m. and 4:00 p.m., Monday through Friday,
excluding Court holidays.

2. What is this lawsuit about?

The people who brought the suit are seventeen drivers who operated FedEx Ground
or FedEx Home Delivery routes and they are called “Plaintiffs” in this notice.
The Plaintiffs sued FedEx Ground Package System, Inc., which is referred to as
“Defendant” in this notice. The Plaintiffs brought the lawsuit on behalf of
themselves and a class of other pickup and delivery drivers who, like them,
signed contracts with FedEx Ground to operate FedEx Ground or Home Delivery
routes in the State of California.

This lawsuit is about whether FedEx Ground misclassified pick-up and delivery
drivers as independent contractors rather than as employees, and failed to
provide them with legal rights that employees have under California law. In the
operative Complaint, Plaintiffs seek to recover class-wide damages for, among
other things, unreimbursed employment expenses, illegal wage deductions, and
failure to provide meal and rest periods, as well as unpaid overtime pay for
individuals driving trucks weighing less than 10,001 pounds, interest, civil
penalties, attorneys’ fees and costs. FedEx Ground maintains that the
independent contractor classification is appropriate and denies that it has
broken any laws.

In 2008, the Court allowed the Plaintiffs to pursue this lawsuit as a class
action and to represent similarly situated drivers in the State of California in
(1) a General Class for claims of unreimbursed employment expenses and illegal
wage deductions and (2) an Overtime Subclass for claims of unpaid overtime for
individuals who drove trucks weighing less than 10,001 pounds. In August 2014,
the Ninth Circuit Court of Appeal ruled that the plaintiffs were employees and
not independent contractors.

In [October] 2015, the Court further certified a Meal and Rest Period Settlement
Subclass to resolve claims for missed meal and rest periods during the period
August 1, 2011 and August 31, 2015.

At the time that the settlement was reached, the case was moving towards trial
to determine if FedEx Ground violated the California Labor Code and, if so, how
much it owed the Plaintiffs in damages.

3. Why is this a class action?

In a class action lawsuit, the Plaintiffs sue on behalf of other people who have
similar claims. The people who have similar claims to or with the Plaintiffs are
a “Class” or “Class Members.” The individuals who sued – and all the Class
Members like them – are collectively called the Class.

The Court decided in 2008 to allow the General Class and Overtime Subclass to
proceed as a class action because it meets the requirements of Federal Rule of
Procedure 23, which governs class actions in federal courts. In [October] 2015,
the Court decided to allow the Plaintiffs to certify a Meal and Rest Period
Settlement Subclass. Specifically, the court found that:

 

  •   There are numerous FedEx Ground drivers whose interests will be affected
by this lawsuit;

 

1



--------------------------------------------------------------------------------

  •   There are legal questions and facts that are common to each of them;

 

  •   The Plaintiffs’ claims are typical of the claims of the rest of the Class;

 

  •   The Plaintiffs and the lawyers representing the Class will fairly and
adequately represent the Class’ interests;

 

  •   The common legal questions and facts are more important than questions
that affect only individuals; and

 

  •   This class action will be more efficient than having many individual
lawsuits.

4. Why is there a settlement?

The Court has not issued a final decision about the case, which has been ongoing
for more than eleven (11) years. Instead of further litigation, which could have
taken many more years with no certainty of the outcome, both sides agreed to a
class-wide settlement. The Settlement provides the Class Members with
compensation sooner and allows both sides to avoid the cost of a trial and
appeals. The Plaintiffs and their lawyers think the settlement is in the best
interest of the Class Members.

WHO IS IN THE SETTLEMENT?

5. How do I know if I am part of the settlement?

You are part of the settlement if you fit one or more of the following
descriptions:

 

  •   GENERAL CLASS – Includes all persons who:

 

  (1) Entered into a FedEx Ground or FedEx Home Delivery Form Operating
Agreement (now known as OP-149 and Form OP-149-RES);

 

  (2) Drove a vehicle on a full-time basis (meaning exclusive of time off for
commonly excused employment absences) from November 17, 2000 through October 15,
2007 to provide package pick-up and delivery services pursuant to the Operating
Agreement;

and

 

  (3) Were dispatched out of a terminal in the state of California between
November 17, 2000 and August 31, 2015.

 

  •   OVERTIME SUBCLASS – Includes all persons who:

 

  (1) Entered into a FedEx Ground or FedEx Home Delivery Form Operating
Agreement (now known as OP-149 and Form OP-149-RES);

 

  (2) Drove a vehicle on a full-time basis (meaning exclusive of time off for
commonly excused employment absences) from November 17, 2000 through October 15,
2007 to provide package pick-up and delivery services pursuant to the Operating
Agreement;

 

  (3) Were dispatched out of a terminal in the state of California between
November 17, 2000 and August 31, 2015;

and

 

  (4) At any time during the class period operated a vehicle with gross vehicle
weight rating of less than 10,001 pounds.

 

2



--------------------------------------------------------------------------------

  •   MEAL AND REST PERIOD SETTLEMENT SUBCLASS – Includes all persons who:

 

  (1) Entered into a FedEx Ground or FedEx Home Delivery Form Operating
Agreement (now known as OP-149 and Form OP-149-RES) from November 17, 2000
through October 15, 2007;

 

  (2) Drove a vehicle on a full-time basis (meaning exclusive of time off for
commonly excused employment absences) since August 1, 2011 to provide package
pick-up and delivery services pursuant to the Operating Agreement;

and

 

  (3) Were dispatched out of a terminal in the state of California between
August 1, 2011 and August 31, 2015.

6. Are there exceptions to being included?

Yes. You are not a member of the General Class or either subclass if you did not
(1) sign an Operating Agreement with FedEx Ground at some point between
November 17, 2000 and October 15, 2007, (2) personally drive a vehicle on a
full-time basis under that Operating Agreement between November 17, 2000 and
October 15, 2007, and (3) operate out of a terminal in California. If you do not
satisfy any one of these three conditions, you are not member of the class and
are excluded from participation in this lawsuit.

You are not eligible to be a member of the Meal and Rest Period Settlement
Subclass if your FedEx Ground Operating Agreement terminated at any time prior
to August 1, 2011.

You are not eligible for a settlement payment for the time period November 17,
2000 through December 31, 2008 if you were a member of the certified class in a
class action lawsuit entitled Estrada v. FedEx Ground Package System, Inc., LA
Superior Court Case No. BC210130 and received a payment or your claims were
dismissed with prejudice under the stipulated judgment entered in that case on
December 23, 2008. If you were excluded from the Estrada class at any point
because you became a multiple-work area contractor (MWA) during the Estrada
class period you may be eligible for a settlement payment in the Alexander
class.

If you were a Plaintiff in action entitled Mason et. al. v. FedEx Ground Package
System, Inc. Los Angeles Superior Court Case No. BC382960 and you received a
settlement payment in that case for the time period January 1, 2005 to
December 31, 2008, your settlement payment in this case, if any, pertains to the
period January 1, 2009 to August 31, 2015.

If you are still not sure whether you are included, you can ask for help. You
can call 1-800-[INSERT] or visit [INSERT ADMINSTRATOR WEBSITE] for more
information. Or you can fill out and return the Claimant Identification Form,
described in Question 9 to see if you qualify.

7. What if I want to be excluded?

Why would I ask to be excluded?

If you already have your own lawsuit against FedEx Ground concerning employment
classification and want to continue with it, you must ask to be excluded from
the Class. If you exclude yourself from the Class – which is sometimes called
“opting-out” of the Class – you won’t get any money or portion of the
Settlement. However, you may then sue or continue to sue FedEx Ground for
employment classification practices that occurred or occur at any time. If you
exclude yourself, you will not be legally bound by the Settlement.

 

3



--------------------------------------------------------------------------------

If you start your own action after you exclude yourself, you must hire and pay
your own lawyer for that lawsuit, and you’ll have to prove your claims. If you
do exclude yourself so you can start or continue your own lawsuit against FedEx
Ground, you should talk to your own lawyer soon, because your claims are subject
to a statute of limitations.

How do I ask the Court to exclude me from the Class?

To be excluded, you must send an “Exclusion Request” in the form of a letter
sent by mail, stating that you want to be excluded from the “Alexander v. FedEx
Ground Package System, Inc., Case No. 05-CV-0038 EMC.” You must state whether
you want to be excluded from the General Class, Overtime Subclass, Meal and Rest
Period Settlement Subclass, or all three. Be sure to include your name and
address, and sign the letter. You must mail your Exclusion Request postmarked by
[INSERT DATE] to: [INSERT ADDRESS].

THE SETTLEMENT BENEFITS – WHAT YOU GET

9. What does the settlement provide?

FedEx Ground has agreed to create a $226.5 million dollar ($226,500,000.00)
Class Settlement Fund to be divided among and on behalf of all Class Members who
send in valid Claimant Identification Forms. The money is also used to pay for
Plaintiffs’ lawyers’ fees and costs, payment to the Plaintiffs for their service
to the class, payment of certain penalties to the California Labor and Workforce
Development Agency, and the costs of administering the settlement.

9. How much will my payment be?

Your share of the Class Settlement Fund will ultimately depend on the number of
valid Claimant Identification Forms that Class Members send in. The enclosed
Computation of Estimated Share form explains your estimated settlement amount
and how it was calculated.

The classes are defined to include persons who drove for Defendant on a
full-time basis, defined as 35 or more hours in a week. You are not eligible to
receive any settlement payment for workweeks during which you did not personally
drive.

Your settlement payment will depend on the number of workweeks during the claim
period that you personally drove and performed pickup and delivery in a Primary
Service Area covered by your Operating Agreement with FedEx Ground or FedEx Home
Delivery, the number of days and hours you personally drove in each of those
workweeks, and which FedEx Ground division you contracted with, i.e. FXG or FHD.
This information is derived from records produced by FedEx.

After all Class Members have sent in their Claimant Identification Forms, you
will receive your pro rata share of the Class Settlement Fund. If less than 100%
of the Class Members send in valid Claimant Identification Forms, you could get
more money than currently estimated.

GENERAL CLASS

All Class Members are eligible to receive settlement payments calculated this
way: (a) A “Weekly Base Settlement Payment” (WBSP) for each week in which they
worked full-time (defined as 35 hours or more) adjusted for each year during the
claim period to reflect accrued statutory interest at rate of 10% simple and
(b) tiered flat-rate payments for weeks in which they worked, but drove less
than 35 hours or less than 25 hours as derived from records produced by FXG of
$75 or $25, respectively.

 

4



--------------------------------------------------------------------------------

The estimated WBSP for class members who drove for FXG is $240 and the estimated
WBSP for class members who drove for FHD is $190. The lower WSBP for FHD drivers
reflects the lower expenses incurred by FHD contractors.

An absolute minimum payment of $250 will be allocated to persons who received
the class notice, but who did not fit the general class definition during any
portion of the class period.

OVERTIME SUBCLASS

Members of the Overtime Subclass are eligible to receive additional settlement
payments in pro rata settlement shares from an overtime settlement reserve fund
of $16,000,000. Payments are calculated based the daily and weekly overtime
hours for members of the Overtime Subclass as derived from records produced by
FXG.

MEAL AND REST PERIOD SETTLEMENT SUBCLASS

Members of the Meal and Rest Period Settlement Subclass, which includes members
of the General Class who continued to drive after August 1, 2011, will receive
additional settlement payments in pro rata settlement shares from a meal and
rest period settlement reserve fund of $5,600,000, calculated based on days
worked between August 1, 2011 and August 31, 2015 as derived from records
produced by FXG.

HOW YOU GET A PAYMENT

10. Submitting a Claimant Identification Form

To qualify for a payment, you must meet all of the eligibility criteria
described in Questions 5 and 6 and you must submit a valid Claimant
Identification Form to the Settlement Administrator by the claim filing
deadline. A Form is included with this notice. You may also get a Form on the
Internet at [INSERT SETTLEMENT ADMINISTRATOR WEBSITE].

Read the instructions carefully, fill out the Form (including the IRS Form W-9),
sign it and either mail it to the Settlement Administrator, Rust Consulting:
[INSERT ADDRESS] postmarked no later than [INSERT DATE] or file it online no
later than [INSERT DATE] using the following link: [INSERT WEBSITE].

11. When would I get my payment?

The Court will hold a hearing on [INSERT DATE] at     AM/PM to decide whether to
give final approval to the settlement. If Judge Chen approves the settlement and
there are no appeals, you should receive your settlement payment about [    ]
weeks after the hearing. But, if the Court does not approve the settlement or if
there are any appeals, payments will be delayed or the settlement may not occur.
Everyone who sends in a Claimant Identification Form will be informed of the
progress of the settlement. Please be patient.

12. What am I giving up to get a payment?

Under the terms of the settlement, you will be releasing FedEx Ground Package
System, Inc., and parties related to it, from all claims that were asserted or
could have been asserted based on the factual allegations in Plaintiffs’
operative Complaint for any period of time before August 31, 2015 with one
exception: the settlement does not apply to and does not release claims premised
on California law for missed meal and rest breaks (if any) that accrued at any
time prior to August 1, 2011.

PLEASE NOTE: If the Court approves the settlement, your claims (described above)
will be extinguished whether or not you submit a Claimant Identification Form
and whether or not you receive a payment.

 

5



--------------------------------------------------------------------------------

THE LAWYERS REPRESENTING THE CLASS

13. Do I have a lawyer in this case?

The Court has previously appointed Leonard Carder LLP located at 1330 Broadway,
Suite 1450, Oakland, CA, 94612, to serve as Class Counsel for the Plaintiffs and
Class Members in this lawsuit.

Beth A. Ross

Aaron Kaufmann

David Pogrel

Elizabeth Gropman

LEONARD CARDER, LLP

1330 Broadway, Suite 1450

Oakland, CA 94612

Tel: (510) 272-0169

Fax: (510) 272-0174

These lawyers will be paid from the settlement amount, so you will not be
charged personally for their work on this case and in negotiating this
settlement. If you want to be represented by your own lawyer, you may hire one
at your own expense.

14. How will the lawyers and Plaintiffs be paid?

Class Counsel will ask the Court to approve payment of (1) up to 22% of the
Class Settlement Fund for attorneys’ fees and expenses for the eleven years they
spent investigating the facts, litigating the case, and negotiating the
settlement and (2) up to $10,000 in service awards for each of the original
Plaintiffs who assisted in the litigation, and (3) up to $1,500.00 as service
award for the Named Plaintiff who assisted in litigation to represent the meal
and rest period settlement subclass. Class Counsel may seek less and/or the
Court may award less than these amounts. FedEx Ground has agreed not to oppose
these requests for fees, expenses, and incentive awards. A motion to approve
payment of attorneys’ fees will be on file with the Court and available for
public review [    ] days before the Fairness Hearing on [INSERT DATE].

OBJECTING TO THE SETTLEMENT

15. How do I tell the Court that I don’t like the settlement?

You can ask the Court to deny approval by filing an objection. You can’t ask the
Court to order a larger settlement; the Court can only approve or deny the
proposed settlement. If the Court denies approval, no settlement payments will
be sent out and the lawsuit will continue. If that is what you want to happen,
you must object.

To object, you must send a letter saying that you object to the settlement in
Alexander v. FedEx Ground Package System, Inc., Case No. 05-CV-0038 EMC (be sure
to include this case name and number in your letter). All written objections and
supporting papers must (a) clearly identify the case name and number (Alexander
v. FedEx Ground Package System, Inc., Case No. 05-CV-0038 EMC), (b) include your
name, address, telephone number, your signature, and the reasons you object to
the settlement, and (c) be postmarked no later than [INSERT DATE] and sent to
the following address:

RUST CONSULTING

[INSERT STREET ADDRESS]

[INSERT CITY, STATE ZIP CODE]

ATTN: ALEXANDER ET AL V. FEDEX GROUND PACKAGE SYSTEM, INC. SETTLEMENT

Even if you object, the Court may not agree with your objection. In order to
protect your right to a payment in case, you must also submit a claimant
identification form with your objection.

 

6



--------------------------------------------------------------------------------

THE FINAL APPROVAL FAIRNESS HEARING

16. When and where will the Court decide whether to approve the settlement?

The Court will hold a Final Approval Fairness Hearing on [INSERT DATE] at
    AM/PM, at the United States District Court for the Northern District of
California, at 450 Golden Gate Avenue, San Francisco, CA 94102 before the
Honorable Edward M. Chen, Courtroom 5. At this hearing the Court will consider
whether the settlement is fair, reasonable, and adequate. If there are
objections, the Court will consider them. After the hearing, the Court will
decide whether to approve the settlement.

17. Do I have to come to the hearing?

No. But, you may appear at the Final Approval Hearing, either in person or
through your own attorney. If you appear through your own attorney, you are
responsible for paying that attorney. If you send an objection, you do not have
to come to Court to talk about it but you may if you wish. As long as you mailed
your written objection on time, the Court will consider it.

18. May I speak at the hearing?

You may ask the Court for permission to speak at the Fairness Hearing. To do so,
you must send a letter stating your “Notice of Intention to Appear at Fairness
Hearing in Dean Alexander et al. v. FedEx Ground Package System, Inc., Civil
No. 05-cv-0038 EMC.” Be sure to include your name, address, telephone number,
and your signature.

Your Notice of Intention to Appear must be postmarked no later than [INSERT
DATE], and be sent to the Clerk of the Court, Class Counsel, and FedEx Ground’s
counsel, at the address in Questions 15 and 21.

19. What happens if I do nothing at all?

If you do not submit a Claim Form, object, and/or attend the final hearing, you
will not receive a payment and you will give up your rights to be part of any
other lawsuit against FedEx Ground related to the claims that are the subject of
this settlement, as described in Question 11.

GETTING MORE INFORMATION

20. Are there more details about the settlement?

This notice summarizes the proposed settlement. Additional details are included
in the written Class Action Settlement Agreement. You can get a copy of that
Agreement by writing to the Settlement Administrator, Rust Consulting at [INSERT
ADDRESS], or by visiting the Settlement Administrator’s website at [INSERT
WEBSITE].

 

7



--------------------------------------------------------------------------------

You can call 1-800-[INSERT] toll free; write to Alexander v FedEx Ground Package
System, Inc. California Settlement, c/o [INSERT ADDRESS]; or visit the website
at [INSERT WEBSITE], where you can find answers to common questions about the
settlement, a Claimant Identification Form (including IRS Form W-9), plus other
information to help you determine whether you are a Class member and whether you
are eligible for a payment.

 

You may also speak to the lawyers, who are: Beth A. Ross Aaron Kaufmann David
Pogrel Elizabeth Gropman LEONARD CARDER, LLP 1330 Broadway, Suite 1450 Oakland,
CA 94612 Tel: (510) 272-0169 Fax: (510) 272-0174

DO NOT CONTACT THE COURT OR FEDEX WITH QUESTIONS.

DATE: [MONTH 00], 2015

 

8



--------------------------------------------------------------------------------

Class Settlement Agreement

EXHIBIT F

([Proposed] Preliminary Approval Order)



--------------------------------------------------------------------------------

LEONARD CARDER, LLP

ATTORNEYS

1330 BROADWAY, SUITE 1450

OAKLAND, CA 94612

TEL: (510) 272-0169 FAX: (510) 272-0174

BETH A. ROSS (SBN 141337)

bross@leonardcarder.com

AARON D. KAUFMANN (SBN 148580)

akaufmann@leonardcarder.com

DAVID P. POGREL (SBN 203787)

dpogrel@leonardcarder.com

ELIZABETH R. GROPMAN (SBN 294156)

egropman@leonardcarder.com

LEONARD CARDER, LLP

1330 Broadway, Suite 1450

Oakland, California 94612

Tel: (510) 272-0169

Fax: (510) 272-0174

Attorneys for Plaintiffs and the Putative Class

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

DEAN ALEXANDER, et. al., on behalf of    )    Case No: 3:05-cv-38 EMC themselves
and all others similarly situated,    )       )    [PROPOSED] ORDER GRANTING

Plaintiffs,

   )    PRELIMINARY APPROVAL OF    )    CLASS SETTLEMENT, vs.    )    CERTIFYING
SETTLEMENT    )    SUBCLASS, AND ORDERING FEDEX GROUND PACKAGE SYSTEM, INC.    )
   SUPPLEMENTAL CLASS NOTICE et. al.,    )       )    Date: October 15, 2015

Defendant.

   )    Time: 1:30 PM

 

      Dept.: Courtroom 5

WHEREAS, Plaintiffs Dean Alexander, Peter Allen, Albert Anaya, Suzanne Andrade,
Jarrett Henderson, Ely Ines, Jorge Isla, Paul Infantino, Eric Jeppson, Gupertino
Magana, Bernard Mendoza, Jesse Padilla, Marjorie Pontarolo, Joey Rodriguez, Dale
Rose, Allan Ross, Agostino Scalercio, and Anthony Ybarra (collectively, “the
Plaintiffs”), on behalf of themselves and the Certified Class and the Certified
Subclass, and Defendant FedEx Ground Package System, Inc. (“FXG” or “FedEx
Ground”) (collectively, “the Parties”) have agreed, subject to Court approval,

 

 

[PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS SETTLEMENT, CERTIFYING
SETTLEMENT SUBCLASS, AND ORDERING SUPPLEMENTAL CLASS NOTICE

Case No. 3:05-cv-38 EMC

 

1



--------------------------------------------------------------------------------

LEONARD CARDER, LLP

ATTORNEYS

1330 BROADWAY, SUITE 1450

OAKLAND, CA 94612

TEL: (510) 272-0169 FAX: (510) 272-0174

 

to settle the certified claim in this litigation upon the terms and conditions
stated in the Class Action Settlement Agreement (the “Settlement Agreement”)
attached as Exhibit 1 to the Declaration of Beth A. Ross filed in support of
Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement,
Certification of Settlement Subclass, and Supplemental Class Notice;

WHEREAS, the Settlement appears to be the product of serious, informed,
non-collusive negotiations and falls within the range of possible approval;

WHEREAS, all capitalized terms contained herein shall have the same meanings as
set forth in the Settlement Agreement (in addition to any capitalized terms
defined herein); and

WHEREAS, this Court has considered the Settlement Agreement and the Exhibits
attached thereto and Plaintiffs’ Unopposed Motion for Preliminary Approval of
Class Action Settlement and Supplemental Class Notice and the supporting papers
thereto;

NOW THEREFORE, IT IS ORDERED:

1. This Court does hereby preliminarily approve, subject to further
consideration at the Fairness Hearing described below, the Settlement Agreement
and the terms of the Settlement set forth therein as fair, reasonable, and
adequate.

2. Pursuant to Rule 23 of the Federal Rules of Civil Procedure and in light of
the proposed settlement resolving the claims of the Meal and Rest Period
Settlement Subclass, the Court finds and concludes that the proposed Meal and
Rest Period Settlement Subclass satisfies all the requirements for certification
under Rule 23(a) and (b)(2): The Meal and Rest Period Settlement Subclass is
sufficiently numerous (approximately 468 drivers) that joinder is impracticable,
and it thus satisfies the requirement of Rule 23(a)(1). The Meal and Rest Period
Settlement Subclass also satisfies the commonality requirement of Rule 23(a)(2),
as the allegations against Defendants arise from FedEx’s common policies
pertaining to meal and rest periods. The claims of the Named Plaintiff is
typical of those of the Subclass Members, as they

 

 

[PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS SETTLEMENT, CERTIFYING
SETTLEMENT SUBCLASS, AND ORDERING SUPPLEMENTAL CLASS NOTICE

Case No. 3:05-cv-38 EMC

 

2



--------------------------------------------------------------------------------

LEONARD CARDER, LLP

ATTORNEYS

1330 BROADWAY, SUITE 1450

OAKLAND, CA 94612

TEL: (510) 272-0169 FAX: (510) 272-0174

 

were all classified as non-employees of FedEx and were all subject to the same
policies regarding the taking of meal and rest periods so the requirement of
Rule 23(a)(3) is satisfied. Finally, the Named Plaintiff is an adequate Class
Representative as required by Rule 23(a)(4), as the Court finds that they will
fairly and adequately protect the interests of the Meal and Rest Period
Settlement Subclass, and Plaintiffs’ Counsel meets the requirements of Rule
23(g).

The Meal and Rest Period Settlement Subclass satisfies the requirements for
certification under Rule 23(b)(3) because common questions “predominate over any
questions affecting only individual members,” and class resolution is “superior
to other available methods for the fair and efficient adjudication of the
controversy.” In addition, the alternative to a single class action – numerous
individual actions – would be inefficient and unfair.

Therefore, the Court conditionally certifies for settlement purposes the
following Meal and Rest Period Settlement Subclass pursuant to Federal Rule of
Civil Procedure 23(a) and (b)(3): All persons who: 1) entered or will enter into
a FXG Ground or FXG Home Delivery form Operating Agreement (now known as form
OP-149 and form OP-149 RES) between November 17, 2000 and October 15, 2007; 2)
drove or will drive a vehicle on a full-time basis (meaning exclusive of time
off for commonly excused employment absences) since August 1, 2011, to provide
package pick-up and delivery services pursuant to the Operating Agreement; and
3) were dispatched out of a terminal in the State of California.

The Court appoints Plaintiff Marjorie Pontarolo as Class Representative of the
Meal and Rest Period Settlement Subclass. The Court finds that the firm Leonard
Carder, LLP, has extensive experience in employment class actions, is
knowledgeable in the applicable law, and has committed significant resources to
representing the Class. The Court therefore appoints this firm as Class Counsel.

 

 

[PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS SETTLEMENT, CERTIFYING
SETTLEMENT SUBCLASS, AND ORDERING SUPPLEMENTAL CLASS NOTICE

Case No. 3:05-cv-38 EMC

 

3



--------------------------------------------------------------------------------

LEONARD CARDER, LLP

ATTORNEYS

1330 BROADWAY, SUITE 1450

OAKLAND, CA 94612

TEL: (510) 272-0169 FAX: (510) 272-0174

 

3. The Fairness Hearing shall be held before the United States District Court,
District of California, on             , 2016 at 1:30 p.m. [a date which is no
shorter than 100 days after the entry of this Preliminary Approval Order] before
this Court in Courtroom 5 of the United States Courthouse at 450 Golden Gate
Avenue, San Francisco CA 94102-3489 to determine: (1) whether the terms of the
Settlement should be approved as fair, reasonable, and adequate; (2) whether the
action should be dismissed on the merits and with prejudice; and (3) whether
Class Counsel’s request for attorneys’ fees and expenses, and incentive awards
for the individuals who brought this action, should be approved.

4. This Court designates Rust Consulting as the Settlement Administrator and
directs Rust Consulting to perform each and every one of the functions listed in
Sections II(3) and III(C)(1) through (23) of the Settlement Agreement, in
accordance with the terms of the Settlement Agreement and this Preliminary
Approval Order. All Administration Expenses will be paid out of the class
settlement fund, in accordance with the terms of the Settlement Agreement.

5. This Court finds that CAFA notice is required and thus orders the parties to
send such notice no later than             , 2015.

6. This Court approves, as to form and content, the Settlement Notice attached
as Exhibit D to the Settlement Agreement, the Supplemental Class and Settlement
Notice attached as Exhibit E to the Settlement Agreement, and the Forms
(including both the Claimant Identification Form and IRS Form W-9) attached as
Exhibit C to the Settlement Agreement. This Court finds that the mailing of the
Settlement Notice and the Class and Settlement Notice in the manner and form set
forth in Section IV of the Settlement Agreement meets the requirements of
Federal Rule of Civil Procedure 23 and due process, is the best notice
practicable under the circumstances, and shall constitute due and sufficient
notice to all Class Members.

 

 

[PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS SETTLEMENT, CERTIFYING
SETTLEMENT SUBCLASS, AND ORDERING SUPPLEMENTAL CLASS NOTICE

Case No. 3:05-cv-38 EMC

 

4



--------------------------------------------------------------------------------

LEONARD CARDER, LLP

ATTORNEYS

1330 BROADWAY, SUITE 1450

OAKLAND, CA 94612

TEL: (510) 272-0169 FAX: (510) 272-0174

 

7. The Final Claims Date, in order to meet the requirements for the submission
of a Valid Claim under the Settlement Agreement, is             , 60 days after
mailing of the Settlement Notice and Claim Forms.

8. Any Class Member or Subclass Member may request to exclude him or herself
(i.e. “opt out”) from the Meal and Rest Period Settlement Subclass by submitting
an Exclusion Request to the Settlement Administrator, which request must be
either postmarked by the United States Postal Service no later than 60 days
after mailing of the Settlement Notice and Claim Forms.

9. Any previously Un-notified Class Member or Subclass Member may request to
exclude him or herself (i.e. “opt out”) of the Certified Class by submitting an
Exclusion Request to the Settlement Administrator, which request must be either
postmarked by the United States Postal Service or actually received by the
Settlement Administrator no later than 60 days after mailing of the Settlement
Notice and Claim Forms.

10. Any Class Member may object to the Settlement, the Settlement Agreement, the
attorneys’ fees and expenses requested by Class Counsel, or the incentive awards
requested by Class Counsel for the individuals who brought this lawsuit;
provided, however, that unless otherwise ordered by the Court, no such objection
shall be considered by the Court unless it has been filed with the Court and
served on Class Counsel and FedEx Ground’s counsel no later than 60 days after
mailing of the Settlement Notice and Supplemental Class and Settlement Notice
and Claim Forms. Any Class Member who does not make his or her objection in the
manner provided herein shall be deemed to have waived such objection and shall
forever be foreclosed from making any objection to the fairness, reasonableness,
or adequacy of the Settlement, unless otherwise ordered by the Court, but shall
otherwise be bound by the final settlement approval order and judgment to be
entered and releases given.

 

 

[PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS SETTLEMENT, CERTIFYING
SETTLEMENT SUBCLASS, AND ORDERING SUPPLEMENTAL CLASS NOTICE

Case No. 3:05-cv-38 EMC

 

5



--------------------------------------------------------------------------------

LEONARD CARDER, LLP

ATTORNEYS

1330 BROADWAY, SUITE 1450

OAKLAND, CA 94612

TEL: (510) 272-0169 FAX: (510) 272-0174

 

11. Any Class Member may appear at the Fairness Hearing for the purposes of
objecting to the Settlement Agreement, the amount of fees and expenses that
Class Counsel has requested, or the incentive awards requested by Class Counsel
for the individuals who brought this lawsuit; provided, however, that unless
otherwise ordered by the Court, no Class Member shall be heard at the Fairness
Hearing unless that individual has properly provided, in accordance with the
provisions of the Settlement Notice, a Notice of Intention to Appear, which must
be sent to the Clerk of the Court, Class Counsel, and FedEx Ground’s counsel at
the addresses provided in the Settlement Notice and must be postmarked no later
than 60 days after mailing of the Settlement Notice, Supplemental Class and
Settlement Notice, and Claim Forms.

12. Any Class Member may file papers in support of final approval of the
Settlement, provided, however, that unless otherwise ordered by the Court, no
such papers in support of the Settlement shall be considered by the Court unless
they have been filed with the Court and served on Class Counsel and FedEx
Ground’s counsel no less than 60 days after mailing of the Settlement Notice.
Supplemental Class and Settlement Notice and Claim Forms.

13. Class Counsel is ordered to file its motion for final approval 35 days prior
to the Fairness Hearing and its motion for an award of attorneys’ fees and
expenses and incentive awards, no later than 20 days following entry of this
Preliminary Approval Order.

14. Neither the Settlement Agreement, nor any other act performed or document
executed pursuant to or in furtherance of the Settlement: (a) is or may be
deemed to be, or may be offered, attempted to be offered, or used in any way by
the Parties as, a presumption, a concession, or an admission of, or evidence of,
any fault, wrongdoing, or liability of the Parties or of the validity of any
Released Claims; or (b) is intended by the Parties to be used by any other
person in any other actions or proceedings, whether civil, criminal, or
administrative, as evidence or otherwise. However, the Parties may file the
Settlement Agreement, and documents executed pursuant to or in furtherance
thereof, in any action to enforce the Settlement.

 

 

[PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS SETTLEMENT, CERTIFYING
SETTLEMENT SUBCLASS, AND ORDERING SUPPLEMENTAL CLASS NOTICE

Case No. 3:05-cv-38 EMC

 

6



--------------------------------------------------------------------------------

LEONARD CARDER, LLP

ATTORNEYS

1330 BROADWAY, SUITE 1450

OAKLAND, CA 94612

TEL: (510) 272-0169 FAX: (510) 272-0174

 

15. The Court reserves the right to continue the date of the Fairness Hearing or
modify any other dates set forth herein without further notice to the Class
Members. The Court may approve the Settlement, with such modification(s) as may
be agreed to by the Parties, if appropriate, without further notice to the Class
Members.

IT SO ORDERED, this the      day of             , 2015.

 

 

Honorable Edward M. Chen United States District Judge

 

 

[PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS SETTLEMENT, CERTIFYING
SETTLEMENT SUBCLASS, AND ORDERING SUPPLEMENTAL CLASS NOTICE

Case No. 3:05-cv-38 EMC

 

7



--------------------------------------------------------------------------------

Class Settlement Agreement

EXHIBIT G

(CAFA Notice)



--------------------------------------------------------------------------------

[DATE]

[ADDRESS]

 

Re: Notice of Proposed Class Action Settlement in Dean Alexander, et al. v.
FedEx Ground Package System, Inc., Case No. 3:05-CV-38-EMC (N.D. Cal.)

To Whom it May Concern:

We are the court-appointed Settlement Administrator in the above-captioned class
action lawsuit (the “Class Action”). Pursuant to Section 3 of the Class Action
Fairness Act, 28 U.S.C. § 1715, you are hereby notified of a proposed settlement
of the Class Action currently pending in the United States District Court for
the Northern District of California (the “Court”).

FedEx Ground Package System, Inc. (the “Defendant”) is the only defendant in the
Class Action and the only defendant participating in the proposed class action
settlement. Accordingly, pursuant to 28 U.S.C. § 1715(b), the Defendant provides
this notice, and states as follows:

 

  (1) A copy of the Complaint for Damages, Injunctive and Declaratory Relief and
Restitution, the First Amended Class Action Complaint, the Second Amended Class
Action Complaint, the Third Amended and Supplemental Class Action Complaint, and
the Fourth Amended and Supplemental Class Action Complaint, and any attachments
thereto, appear on the enclosed CD in the folder labeled Tab 1.

 

  (2) Plaintiffs’ Notice of Motion and Motion for Preliminary Approval of Class
Settlement, Certification of Settlement Subclass, and Supplemental Class Notice,
filed September 15, 2015, appears at Tab 2. The court has set a hearing date of
October 15, 2015 for the Motion for Preliminary Approval. A Final Fairness
Hearing has not yet been scheduled. Please note that the Final Approval Hearing
and other hearings may be scheduled in the matter, but you will not receive any
further notice from Defendant.

 

  (3) The parties have agreed to two proposed notices to class members, filed
with the Court on September 15, 2015. The Settlement Notice appearing at Tab 3
will be mailed to class members who were previously afforded an opportunity to
request exclusion from the General Class and Overtime Subclass pursuant to the
court-authorized initial notice of the pendency of the Class Action in 2009, but
can at this time request to be excluded from the Meal and Rest Period Settlement
Subclass. The Class and Settlement Notice appearing at Tab 4 will be mailed to
certain class members who were not included in the earlier notice process, and
these previously-unnotified class members can request to opt out of the General
Class, Overtime Subclass, and/or Meal and Rest Period Settlement Subclass by
mailing an Exclusion Request no later than 14 days prior to the Final Fairness
Hearing. Under the terms of the proposed Settlement Agreement, class members do
not have the right to request exclusion from the Settlement. Upon the Court’s
entry of the preliminary approval order, and subject to any revisions the Court
may have, these notices will be mailed to class members as applicable.

 

  (4) The proposed Class Action Settlement Agreement, as filed with the Court on
September 15, 2015, appears at Tab 5.



--------------------------------------------------------------------------------

  (5) There are no other contemporaneous agreements between class counsel and
counsel for the Defendant.

 

  (6) No final judgment or notice of dismissal has yet been entered.

 

  (7) The certified General class is defined as: “All persons who: 1) entered
into a [FedEx] Ground or [FedEx] Home Delivery Form Operating Agreement (now
known as form OP-149 and form OP-149 RES); 2) drove a vehicle on a full-time
basis (meaning exclusive of time off for commonly excused employment absences)
from November 17, 2000 through October 15, 2007 to provide package pick-up and
delivery services pursuant to the Operating Agreement; and 3) were dispatched
out of a terminal in the state of California.”

 

  (8) A certified Overtime Subclass is defined as: “All persons who: 1) entered
into a [FedEx] Ground or [FedEx] Home Delivery Form Operating Agreement (now
known as form OP-149 and form OP-149 RES); 2) drove a vehicle on a full-time
basis (meaning exclusive of time off for commonly excused employment absences)
from November 17, 2000 through October 15, 2007 to provide package pick-up and
delivery services pursuant to the Operating Agreement; 3) were dispatched out of
a terminal in the state of California; and 4) at any time during the class
period operated a vehicle with gross vehicle weight rating of less than 10,001
pounds.”

 

  (9) A proposed Meal and Rest Period Settlement Subclass is defined as: “All
persons who: 1) entered or will enter into a FXG Ground or FXG Home Delivery
form Operating Agreement (now known as form OP-149 and form OP-149 RES) between
November 17, 2000 and October 15, 2007; 2) drove or will drive a vehicle on a
full-time basis (meaning exclusive of time off for commonly excused employment
absences) since August 1, 2011, to provide package pick-up and delivery services
pursuant to the Operating Agreement; and 3) were dispatched out of a terminal in
the State of California.”

 

  (10) At Tab 6 appears a list of the class members (the “Class List”) who are
currently believed to reside or most recently resided (to the best of
Defendant’s ability to determine based on information available in its records)
in your state or territory, which also includes information regarding the
estimated approximate proportionate share of the settlement that will be
available to the members of the class identified in the list. The actual amount
of money that will be made available to a Class Member – and, accordingly, his
or her proportionate share – is likely to change as the settlement proceeds. The
estimated proportionate shares provided in the Class List are based on current
assumptions, not final information, regarding the number of Class Members who
submit Valid Claims, and the number of routes and weeks those Class Members
worked in California during the specified time period (November 17, 2000 to the
date of preliminary approval of the settlement). The final information in this
regard could affect the actual proportionate share received by the eligible
Class Members.1

 

1  CAFA requires that such information be provided by state of residence. (See
28 U.S.C. § 1715(b)(7).) Please note that the entire Class consists of persons
who worked out of certain FedEx Ground locations in California during the Class
Period (as defined). Each member of the Class, who timely submits a Valid Claim
(as defined in the Settlement Agreement) and is otherwise eligible to receive a
payment, will be sent a payment that is principally based on the number of
routes they serviced and weeks they worked as a pick-up and delivery driver for
FedEx Ground in California between November 17, 2000 and the date of preliminary
approval of the settlement. These values will be the same regardless of the
Class Member’s current state of residence. In other words, state of residence
will have no impact at all on Class Member payments in the Settlement.



--------------------------------------------------------------------------------

Kindly acknowledge receipt of this notice by date-stamping the additional copy
provided for that purpose and returning it in the self-addressed,
postage-prepaid envelope also enclosed.

 

Sincerely,

 

Enclosures



--------------------------------------------------------------------------------

Class Settlement Agreement

EXHIBIT H

(Settlement Administrator Compensation)



--------------------------------------------------------------------------------

LOGO [g102741rust_consulting.jpg]   

Settlement Administration Estimate

Alexander v FedEx Ground

June 30, 2015

 

Prepared by

Eric Bishop

SVP, Client Services

612-359-2988

ebishop@rustconsulting.com

EXPERIENCE

With experience on more than 1,700 labor and employment cases, we are the
nation’s largest labor and employment settlement administrator. We have managed
settlements with class sizes ranging from dozens to multi-million class members.
In fact, we’ve been trusted to administer many of the nation’s largest
settlements, including the nation’s top wage-and-hour cases in recent years.

DATA SECURITY

Our internal data and system security practices meet or exceed today’s exacting
industry standards. Our internal data security practices meet or exceed today’s
exacting industry standards. Our enterprise-class data security measures are
founded on standard business processes including a vigorous employee screening
program, ongoing employee security training and a hardened production data
center hosted at a Tier 1 network carrier, all designed for ensuring data
integrity and security.

DEDICATED SPECIALISTS

Our labor and employment case team is strictly dedicated to managing settlement
administration for cases involving matters such as wage-and-hour, FLSA,
discrimination and ERISA. They’re specialists, not generalists, with an industry
reputation for responsiveness and expertise in relevant areas such as the
applicable banking and tax regulations. We are confident that Rust is the best
choice for the administration of your settlement.

 

Project Summary

 

Estimated Class Size

    2,300     

Estimated Filing Rate

    80.0 %   

Project Cost

   

Print & Mail Notice

    $ 5,198   

Telephone Support

    $ 2,376   

Website

    $ 5,800   

Processing and Administration

    $ 2,782   

Fund Distribution & Tax Reporting

    $ 6,526   

Project Management

    $ 12,200   

Other Out-of-pocket Expenses

    $ 800       

 

 

 

Total Project Cost

    $ 35,681       

 

 

 

Client Discount

    $ (6,000 )     

 

 

 

Total Project Cost with Discount

    $ 29,681       

 

 

 

Key Assumptions

No Published Notice

Interactive Website w/ Ability to File Claims

Reminder Notice

80% Claims Filing Rate

Telephone Support Included

Wage Payments for OT Subclass

Non-Wage Payment for Non-OT Subclass

Uncashed Awards to Cy Pres

 

 

 

Thank you for considering Rust Consulting, Inc. as your settlement administrator
— we appreciate the opportunity to submit this estimate.

 

     Privileged and Confidential Alexander v FedEx Ground Stlmnt EWB002 063015  
Page 1   



--------------------------------------------------------------------------------

LOGO [g102741rust_consulting.jpg]   

Settlement Administration Estimate

Alexander v FedEx Ground

June 30, 2015

 

Prepared by

Eric Bishop

SVP, Client Services

612-359-2988

ebishop@rustconsulting.com

 

Key Assumptions Used to Prepare this Estimate

            

Non-OT Subclass

    1,950      

OT Subclass

    350        

 

 

    

Total Class Size

    2,300        

 

 

    

Initial Mailed Notice:

    

Mailed Notice

    2,300         100.0 % 

Forwarded Notices

    58         2.5 % 

Undeliverable Notices

    345         15.0 % 

Re-Mailed Notices after Trace

    276         80.0 % 

Telephone Support:

    

Number of Telephone Contacts

    575         25.0 % 

Connect Minutes per Call - CSRs

    4.0      

Claimant Communications:

    

Mailed Claim Forms Received

    920         50.0 % 

Web Claim Forms Received

    920         50.0 %   

 

 

    

Total Claims Received

    1,840         80.0 %   

 

 

    

Payments

    1,840         100.0 % 

Standard Hourly Rates*

      

SVP

   $ 175-$275   

Senior Project Administrator

   $ 160-$180   

Project Manager

   $ 100-$140   

Technical Consultant

   $ 110-$180   

Call Center Manager

   $ 125   

CSR

   $ 43-$ 50   

Processor

   $ 43-$ 50   

Other

   $ 43-$125   

 

* Subject to change

 

 

Additional Administration Assumptions Used to Prepare this Estimate:

Database Development: Receive and Process Database assumes that the data
provided is complete with respect to the data components needed to mail and
calculate settlement payments. Data that includes multiple records for
individuals or work history that needs to be accumulated and totaled by
individual generally requires additional efforts to bring to a point where it is
final settlement data. These additional efforts can take a significant amount of
time and should be considered when setting key settlement dates, especially the
mailed notice deadline. Data must be provided in a complete, consistent,
standardized electronic format. Rust’s standard format is ASCII fixed width
complete with field layout. Other formats may be accepted at Rust’s discretion.
Resources used to enhance or further develop non-standardized data will be
billed on a time and materials basis according to Rust’s Current Standard Hourly
Rates.

CASS/NCOA/LACS: CASS - Coding Accuracy Support System; NCOA - National Change of
Address; LACS - Locatable Address Conversion System.

Notice Package: Print and Mail per unit price is estimated. Actual prices will
be provided after form is finalized prior to mailing. Notice package includes
notice, claim form and exclusion form.

Telephone Support: Live Customer Service Representatives (“CSRs”) will be
available from the notice mail date until 60 days after fund distribution. Sixty
days after fund distribution, an Interactive Voice Response (“IVR”) system will
replace live CSR support and provide the caller with an option of leaving a
message to have a CSR return the call. One hundred eighty days after fund
distribution, case-specific telephone support will be discontinued and the
caller will be instructed to call Rust’s tax line with tax specific questions,
and otherwise to call class counsel.

Processing & Administration: Receipt and Process Claim Forms includes open, date
stamp, label and data capture a 1-page claim form with up to five fields.
Validate Claim Forms includes the process of accepting or rejecting claims,
handling disputes and curing deficient claims.

Project Management: Project Management fees are estimated and will be billed on
actual time expended based on the rates found in the Current Standard Hourly
Rates section above. The rates included in the estimate are a blended estimate
of the rates listed above.

Out of Pocket Expenses: Includes post office box rental, overnight shipments,
postage, labels, travel, long distance and other miscellaneous charges and
expenses.

Pricing good for 90 days.

 

     Privileged and Confidential Alexander v FedEx Ground Stlmnt EWB002 063015  
Page 2   



--------------------------------------------------------------------------------

LOGO [g102741rust_consulting.jpg]   

Settlement Administration Estimate

Alexander v FedEx Ground

June 30, 2015

 

Prepared by

Eric Bishop

SVP, Client Services

612-359-2988

ebishop@rustconsulting.com

 

Administrative Task

   Estimated
Quantity           Per
Unit      Task
Amount      Total  

Database Development

              

Receive and Process Database

              $           500       $ 500   

Additional Efforts to Finalize Settlement Data

              As Incurred      

Initial Mailed Notice

              

CASS / NCOA / LACS Processing

              $           300      

Print and Mail Notice Package

     2,300       Notices @    $ 0.50         $        1,150      

Postage - 1 Ounce First Class

     2,300       Notices @    $ 0.49         $        1,127       $ 2,577   

Supplemental Mailed Notice

              

Print and Mail Notice Package

     78       Notices @         $           250      

Postage - Incremental Cost over 1 oz

     78       Notices @    $ 0.20         $             16       $ 266   

Follow-up to Initial Notice

              

Receive Undeliverable Notices and Update Database

     345       Notices @    $ 0.90         $           311      

Address Trace

     345       Traces @    $ 1.00         $           345      

Remail Notice Package

     334       Notices @    $ 0.90         $           300      

Remail Postage - 1 Ounce First Class

     334       Notices @    $ 0.49         $           163      

Reminder Mailing

              

Reminder Postcard

     1,150       Postcards @    $ 0.30         $           345      

Postage - Postcard Rate

     1,150       Postcards @    $ 0.34         $           391       $ 1,855   

Website

              

Develop Static Website

     6       Hours @    $ 200         $        1,200      

Develop Interactive Cababilities to File Claims

     18       Hours @    $ 200         $        3,600      

Monthly Maintenance and Monitoring

     4       Months @    $ 250         $        1,000       $ 5,800   

Telephone Support

              

Telephone Support

     6       Months @    $ 350         $        2,100      

800# Charges

     2,300       Minutes @    $ 0.12         $           276       $ 2,376   

- a minimum of $350 per month will be charged for telephone support

              

Claims Processing and Administration

              

Receipt, Process, and Validate Mailed Claim Forms

     38       Hours @    $ 54.00         $        2,052      

Process Disputes

     20       Disputes @    $ 25.00         $           500      

Receipt, Process, and Validate Web Claim Forms

     920       Claims @    $ 0.25         $           230       $ 2,782   

Additional Administrative Services Requested by Client

                 As Incurred   

Fund Distribution

              

Print and Mail Payments

     1,840       Payments @    $ 0.90         $        1,656      

Postage - 1 Ounce First Class

     1,840       Payments @    $ 0.49         $           902      

Check Processing

     1,840       Payments @    $ 0.20         $           368      

Monthly Bank Account Fee

     6       Months @    $ 225         $        1,350       $ 4,276   

Tax Reporting

              

Annual Fee -Qualified Settlement Fund

     1       Year @    $ 1,500         $        1,500      

Individual Income Tax Reporting (W2 & 1099)

     1       Year @    $ 750         $           750       $ 2,250   

Project Management

              

Senior Vice President

     2       Hours @    $ 225         Waived      

Project Management

     65       Hours @    $ 140         $        9,100      

Technical Consulting

     20       Hours @    $ 155         $        3,100       $ 12,200   

Other Charges and Out-of-pocket Costs

                              $ 800                  

 

 

 

Total Settlement Administration Estimate

               $ 35,681                  

 

 

 

Client Discount

               $ (6,000 )                

 

 

 

Total Settlement Administration Estimate

               $ 29,681                  

 

 

 

 

     Privileged and Confidential Alexander v FedEx Ground Stlmnt EWB002 063015  
Page 3   



--------------------------------------------------------------------------------

LOGO [g102741rust_consulting.jpg]   

Settlement Administration Estimate

Alexander v FedEx Ground

June 30, 2015

 

Prepared by

Eric Bishop

SVP, Client Services

612-359-2988

ebishop@rustconsulting.com

 

Terms and Conditions

All claims administration services to be provided by Rust Consulting to Customer
shall be subject to the following terms and conditions:

1. Services. Subject to the terms hereof, Rust Consulting agrees to provide the
Customer with claims administration services (hereinafter, “Claims Services”) as
specified in the Proposal provided to Customer to which these Terms and
Conditions are attached.

2. Term. The terms of this agreement will remain in effect until completion of
the Claims Services, unless earlier terminated in accordance with Section 10
hereof.

3. Charges for Services. Charges to the Customer for Claims Services shall be on
a time and materials basis at our prevailing rates, as the same may change from
time to time. Any fee estimates set forth in the proposal are estimates only,
based on information provided by Customer to Rust Consulting. Actual fees
charged by Rust Consulting to Customer may be greater or less than such
estimate, and Customer shall be responsible for the payment of all such charges
and expenses in accordance with Section 4 hereof. Furthermore, Customer will be
responsible for payment of all state and local sales and use taxes, if any,
levied upon the charges payable by the Customer hereunder. Rust Consulting may
derive financial benefits from financial institutions in connection with the
deposit and investment of settlement funds with such institutions, including
without limitation, discounts on eligible banking services and fees, and loans
at favorable rates.

4. Payment of Charges. Payment by Customer of Rust Consulting’s monthly invoices
shall be due upon receipt thereof. Amounts unpaid after thirty (30) days are
subject to a service charge at the rate of 1.5% per month or, if less, the
highest rate permitted by law. Decisions of the court and actions of the
parties, including disapproval or withdrawal of a settlement, do not affect the
Customer’s liability to Rust Consulting for payment of Claims Services. Claims
Services are not provided on a contingency fee basis.

5. Confidentiality. Rust Consulting agrees to implement and maintain reasonable
and appropriate security measures and safeguards to protect the security and
confidentiality of Customer data provided to Rust Consulting by Customer in
connection herewith. Should Rust Consulting ever be notified of any judicial
order or other proceedings in which a third party seeks to obtain access to the
confidential data created by or for the Customer, Rust Consulting will promptly
notify the Customer, unless prohibited by applicable law. The Customer shall
have the option to (1) provide legal representation at the Customer’s expense to
avoid such access or (2) promptly reimburse Rust Consulting for any of its
costs, including attorneys’ fees, reasonably incurred in avoiding, attempting to
avoid or providing such access and not paid by the entity seeking the data. If
Rust Consulting is required, pursuant to a court order, to produce documents,
disclose data, or otherwise act in contravention of the obligations imposed by
this Agreement, or otherwise, with respect to maintaining the confidentiality,
proprietary nature and secrecy of the produced documents or disclosed data, Rust
Consulting will not be liable for breach of said obligation.

6. Standard Banking Procedures. In accordance with Rust Consulting’s standard
banking procedures, Rust Consulting will establish a demand deposit checking
account (i e. non-interest bearing) for funds received related to a
distribution, unless directed otherwise in writing by the parties or unless the
settlement agreement stipulates otherwise. When directed to invest funds in an
interest bearing or investment accounts, Rust Consulting intends to invest all
funds in U.S. government backed securities, unless directed by the parties in
writing or the settlement agreement or distribution plan to invest in other
types of securities; however, even in cases where funds are temporarily placed
in interest bearing or investment accounts, funds will eventually be migrated to
a demand deposit checking account prior to a fund distribution.

7. Rights in Data. Rust Consulting does not convey nor does the Customer obtain
any right in the programs, system data, or materials utilized or provided by
Rust Consulting in the ordinary course of business in the performance of this
Agreement.

8. Document Retention. Unless directed otherwise in writing by Customer, Rust
Consulting will destroy undeliverable notice mail on the effective date of the
settlement or the date that the disposition of the case is no longer subject to
appeal or review, whichever is later. Rust will maintain claim forms and other
correspondence for one year after final distribution of funds or benefits, or
until the date that the disposition of the case is no longer subject to appeal
or review, whichever is later. Rust Consulting will retain all bank and tax
documents for such period of time as it determines is required to maintain
compliance with various federal and state requirements.

9. Limitation of Liability: Disclaimer of Warranty. Rust Consulting warrants
that our services will be performed with reasonable care in a diligent and
competent matter. Our sole obligation will be to correct any non-conformance
with this warranty. Rust Consulting shall not be liable, whether under theories
of contract, negligence or other tort, statutory duty or other theories of
liability in an amount exceeding the total charges to the Customer for the
specific work affected by the error or omission. Rust Consulting will not be
liable for any incidental, special, indirect, consequential or exemplary damages
of any kind; or for any lost profits, lost opportunities, business interruption
or for any liability incurred by the Customer or others to any third party. THE
WARRANTIES SET FORTH HERE N ARE EXCLUSIVE AND ARE N L EU OF ALL OTHER WARRANT
ES, EXPRESSED, MPL ED, OR STATUTORY, NCLUD NG BUT NOT LIMITED TO, ANY WARRANTIES
OF MERCHANTAB LITY OR FITNESS FOR USE FOR PARTICULAR PURPOSE.

10. Termination. The Claims Services to be provided under this Agreement may be
terminated, at will by the Customer upon at least 30 calendar days’ prior
written notice to Rust Consulting. The Customer’s obligation to pay for services
or projects in progress at the time of notice of withdrawal shall continue
throughout that 30 day period. Rust Consulting may terminate this Agreement
(i) with 10 calendar days’ prior written notice, if the Customer is not current
in payment of charges or (ii) in any event, upon at least 3 months’ prior
written notice to the Customer.

11. Notice. Any notice required or permitted hereunder shall be in writing and
shall be delivered personally, by, or sent by registered mail, postage prepaid,
or overnight courier service to the responsible officer or principal of Rust
Consulting or the Customer, as applicable, and shall be deemed given when so
delivered personally, or, if mailed, five days after the date of deposit in
United States mail, or, if sent by courier, one business day after delivery to
such courier service.

12. Force Majeure. To the extent performance by Rust Consulting of any of its
obligations hereunder is substantially prevented by reason of any act of God or
by reason of any other matter beyond Rust Consulting’s reasonable control, then
such performance shall be excused and this Agreement, at Rust Consulting’s
option, be deemed suspended during the continuation of such condition and for a
reasonable time thereafter.

13. Nonwaiver of Rights. No failure or delay on the part of a party in
exercising any right hereunder will operate as a waiver of, or impair, any such
right. No single or partial exercise of any such right will preclude any other
or further exercise thereof or the exercise of any other right. No waiver of any
such right will be effective unless given in a signed writing.

14. Jurisdiction. The parties hereto irrevocably and unconditionally submit to
the jurisdiction of the Court of the applicable case for purposes of any suit,
action or proceeding to enforce any provision of, or based on any right arising
out of, this Agreement. The parties hereto hereby irrevocably and
unconditionally waive any objection to the laying of venue of any such suit,
action or proceeding in the Court.

15. Survival. All accrued payment obligations hereunder, any remedies for breach
of this Agreement, this Section and the following Sections will survive any
expiration or termination of this Agreement: Section 7 (Rights in Data);
Section 5 (Confidentiality), Section 9 (Limitation of Liability; Disclaimer of
Warranty), and Section 14 (Jurisdiction).

16. Entire Agreement. These Terms and Conditions and the proposal embody the
entire agreement between the parties with respect to the subject matter hereof,
and cancels and supersedes all prior negotiations, representations, and
agreements related thereto, either written or oral, except to the extent they
are expressly incorporated herein. No changes in, additions to, or waivers of,
the terms and conditions set forth herein will be binding upon any party, unless
approved in writing by such party’s authorized representative.

 

     Privileged and Confidential Alexander v FedEx Ground Stlmnt EWB002 063015  
Page 4   



--------------------------------------------------------------------------------

Class Settlement Agreement

EXHIBIT I

(Settlement Administrator Statement)



--------------------------------------------------------------------------------

October     , 2015

Re: Dean Alexander, et al. v. FedEx Ground Package System, Inc., Case
No. 3:05-CV-38-EMC

Rust Consulting, Inc., (“Rust”) is the Settlement Administrator in the matter of
Dean Alexander, et al. v. FedEx Ground Package System, Inc., Case
No. 3:05-CV-38-EMC, in the United States District Court for the Northern
District of California (the “Lawsuit”). Rust, as the Settlement Administrator,
has agreed to and has established a Qualified Settlement Fund (“QSF”) for the
administration of the Lawsuit Settlement. Rust understands that it is obligated
to meet the requirements for establishing and administering a QSF as required by
Internal Revenue Code section 468B and the regulations thereunder.

The QSF established by Rust is intended to be a Qualified Settlement Fund within
the meaning of Internal Revenue Code section 468B and regulations thereunder,
and Rust shall be solely responsible for complying with the tax reporting and
payment obligations under IRC section 468B and the regulations thereunder as
well as any state and local reporting and payment obligations with respect to
the QSF. All settlement funds transferred pursuant to the Court-approved Class
Action Settlement Agreement shall be treated as assets of the QSF pursuant to
Treasury Regulation Section 1.468B-1. Rust has obtained a tax identification
number for the QSF in accordance with Treasury Regulation 1.468B-2. The QSF tax
identification number is             . Attached is a copy of the SS4 from the
IRS for your records.

Rust has established a separate checking account solely for the purpose of
distributing the funds of the QSF at US Bank, N.A., pursuant to the terms of the
Class Action Settlement Agreement approved by the Court on             , 2015.

It is Rust’s responsibility to timely and properly prepare and deliver the
necessary documentation for signature to all necessary parties, and cause all
necessary tax reporting and filings for the QSF to occur timely, including
information reporting to Class Members, Sub-Class Members, and federal and state
agencies. All funds of the QSF shall be distributed in a manner consistent with
the terms of the Court-approved Class Action Settlement Agreement and upon
approval of the counsel for the parties in the Lawsuit, including distributions
to Eligible Class Members, and distributions to Class Representatives as awarded
by the Court.

If any questions arise from either the QSF or FXG regarding filing of the
information returns, Rust will work with the parties to resolve any such
questions. In the event it is determined that the QSF was not properly
established or administered as a Qualified Settlement Fund within the meaning of
IRC section 468B and the regulations thereunder, any tax liabilities associated
with such determination of establishing a QSF shall be satisfied solely by Rust
without any recourse against FXG for additional monies. Rust agrees to provide
FXG with copies of all QSF tax reporting and filings, including copies of the
checks and tax forms issued to Eligible Class Members and Eligible Sub-Class
Members, and any other documentation to show that the tax reporting and filings
were timely transmitted to the Eligible Class Members, Eligible Sub-Class
Members, and the applicable taxing authorities.

The parties will cooperate with one another and comply with reasonable requests
received from the other party to resolve any questions or issues raised by
taxing authorities with regard to the services provided under this agreement.

 

 

   

 

Ken A. Wood     FedEx Ground Package System, Inc. Director of Bank & Tax    
Rust Consulting, Inc.    